As filed with the Securities and Exchange Commission on April 18, 2012 Registration No. 33-69138/811-4420 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. () POST-EFFECTIVE AMENDMENT NO. 32 (X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 115 (Check appropriate box or boxes) WRL SERIES LIFE ACCOUNT (Exact Name of Registrant) WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO (Name of Depositor) 570 Carillon Parkway St. Petersburg, FL33716 (Address of Depositor's Principal Executive Offices) (Zip Code) Depositor's Telephone Number, including Area Code: (727) 299-1800 Arthur D. Woods, Esq. Vice President and Senior Counsel Western Reserve Life Assurance Co. of Ohio 570 Carillon Parkway St. Petersburg, FL33716 (Name and Address of Agent for Service) Copy to: Mary Jane Wilson-Bilik, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, D.C. 20004-2415 It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) on (date), pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) X on May 1, 201 2 , pursuant to paragraph (a)(1) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS P R O S P E C T U S May 1 , 2012 WRL FREEDOM WEALTH PROTECTORâ issued through WRL SeriesLife Account by Western Reserve Life Assurance Co. of Ohio Administrative Office: 570 Carillon Parkway St. Petersburg, Florida 33716 1-800-851-9777 (727)299-1800 Please direct transactions, claim forms, payments and other correspondence and notices as follows: Transaction Type Direct or Send to Telephonic Transaction 1-727- 299-1800 or 1-800-851-9777 (toll free) Facsimile Transaction 1-727-299-1648 (subaccount transfers only) 1-727-299-1620 (all other facsimile transactions) Electronic Transaction www.westernreserve.com All payments made by check and all claims, correspondence, and notices Mailing Address:4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499 A Joint Survivorship Flexible Premium Variable Life Insurance Policy This prospectus describes the WRL Freedom Wealth Protectorâ, a joint survivorship flexible premium variable life insurance policy (the “Policy”).You can allocate your Policy’s cash value to the fixed account (which credits a specified guaranteed interest rate) and/or to the WRL Series Life Account, which invests through its subaccounts in portfolios of the Transamerica Series Trust– Initial Class (“Series Trust”), the Fidelity Variable Insurance Products Funds Trust – Service Class 2 (the “Fidelity VIP Funds”) the ProFunds, the Access One Trust ("Access Trust"), the AllianceBernstein Variable Products Series Fund, Inc. (“AllianceBernstein”), and the Franklin Templeton Variable Insurance Products Trust (“FT VIP Trust”)(collectively, the “funds”). Please refer to the next page of this prospectus for the list of portfolios available to you under this Policy. Note: If your Policy was issued in the State of New Jersey before January 1, 2009, then you may not allocate your Policy’s cash value to the fixed account. Investing in the Policy involves investment risk and fluctuating interest rates . If you already own a life insurance policy, it may not be to your advantage to buy additional insurance or to replace your policy with the Policy described in this prospectus. Additionally, it may not be to your advantage to borrow money to purchase this Policy or to take withdrawals from another policy you own to make premium payments under this Policy. Prospectuses for the portfolios of the funds must accompany this prospectus.Certain portfolios may not be available in all states.Please read these documents before investing and save them for future reference. An investment in the Policy is not a bank deposit. The Policy is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a crimin al offense. Portfolios available Under Your Policy Transamerica Series Trust: Transamerica Series Trust (Cont.): ProFunds (Cont.) Ø Transamerica Aegon Active Asset Allocation – Conservative VP Ø Transamerica Janus Balanced VP Ø ProFund VP Japan Ø Transamerica Aegon Active Asset Allocation – Moderate Growth VP Ø Transamerica Jennison Growth VP Ø ProFund VP Mid-Cap Ø Transamerica Aegon Active Asset Allocation – Moderate VP Ø Transamerica MFS International Equity VP Ø ProFund VP Money Market Ø Transamerica Aegon High Yield Bond VP Ø Transamerica Morgan Stanley Capital Growth VP Ø ProFund VP NASDAQ-100 Ø Transamerica Aegon Money Market VP Ø Transamerica Morgan Stanley Mid-Cap Growth VP Ø ProFund VP Oil & Gas Ø Transamerica Aegon U.S. Government Securities VP Ø Transamerica Multi-Managed Balanced VP Ø ProFund VP Pharmaceuticals Ø Transamerica AllianceBernstein Dynamic Allocation VP Ø Transamerica Multi Managed Large Cap Core VP Ø ProFund VP Precious Metals Ø Transamerica Asset Allocation – Conservative VP Ø Transamerica PIMCO Total Return VP Ø ProFund VP Short Emerging Markets Ø Transamerica Asset Allocation – Growth VP Ø Transamerica Systematic Small/Mid Cap Value VP Ø ProFund VP Short International Ø Transamerica Asset Allocation – Moderate Growth VP Ø Transamerica T. Rowe Price Small Cap VP Ø ProFund VP Short NASDAQ-100 Ø Transamerica Asset Allocation – Moderate VP Ø Transamerica Third Avenue Value VP Ø ProFund VP Short Small-Cap Ø Transamerica BlackRock Global Allocation VP Ø Transamerica WMC Diversified Growth VP Ø ProFund VP Small-Cap Ø Transamerica BlackRock Large Cap Value VP Ø ProFund VP Small Cap Value Ø Transamerica BlackRock Tactical Allocation VP Fidelity Funds:* Ø ProFund VP Telecommunications Ø Transamerica Clarion Global Real Estate VP Ø Fidelity VIP Index 500 Portfolio Ø ProFund VP UltraNASDAQ-100 Ø Transamerica Efficient Markets VP Ø ProFund VP UltraSmall-Cap Ø Transamerica Hanlon Balanced VP ProFunds: Ø ProFund VP U.S. Government Plus Ø Transamerica Hanlon Growth and Income VP Ø ProFund VP Asia 30 Ø ProFund VP Utilities Ø Transamerica Hanlon Growth VP Ø ProFund VP Basic Materials Access Trust: Ø Transamerica Hanlon Income VP Ø ProFund VP Bull Ø Access VP High Yield Fund Ø Transamerica Index 50 VP Ø ProFund VP Consumer Services Ø Transamerica Index 75 VP Ø ProFund VP Emerging Markets AllianceBernstein Variable Products Series Fund, Inc.: Ø Transamerica International Moderate Growth VP Ø ProFund VP Europe 30 Ø AllianceBernstein Balanced Wealth Strategy Portfolio Ø Transamerica JPMorgan Core Bond VP Ø ProFund VP Falling U.S. Dollar Ø Transamerica JPMorgan Enhanced Index VP Ø ProFund VP Financials Franklin Templeton Variable Products Trust: Ø Transamerica JPMorgan Tactical Allocation VP Ø ProFund VP International Ø Franklin Templeton VIP Founding Funds Allocation Fund *Effective May 1, 2003, the Fidelity VIP Contrafund ® Portfolio, Fidelity VIP Equity-Income Portfolio and the Fidelity VIP Growth Opportunities Portfolio were no longer available for sale to new investors.Prospectuses for those portfolios were mailed under separate cover to policyowners currently invested in the portfolios. T able of ContentsWRL Freedom Wealth Protector® Policy Benefits/Risks Summary 1 Policy Benefits 1 Flexibility 2 Death Benefit 2 Cash Value 2 Investment Options 3 Tax Benefits 3 Risks of Your Policy 3 Fee Tables 5 Fee Tables for Policies Applied for On or After May 1, 2009 6 Fee Tables for Policies Issued Before January 1, 2009 12 Western Reserve 18 The Separate Account 19 The Fixed Account 20 The Portfolios 21 Charges and Deductions 32 Premium Expense Charge 33 Monthly Deductions 33 Mortality and Expense Risk Charge 36 Surrender Charge 36 Transfer Charge 40 Interest Rate Charged 40 Cash Withdrawal Charge 41 Taxes 41 Rider Charges 41 Portfolio Expenses 41 Revenue We Receive 42 The Policy 43 Ownership Rights 43 Assignment of Your Policy 43 Modifying the Policy 44 Purchasing a Policy 44 When Insurance Coverage Takes Effect 44 Group or Sponsored Policies (only available under Policies issued before May 1, 2003) 47 Policy Split Option 47 Premiums 48 Transfers 51 General 51 Disruptive Trading and Market Timing 51 Telephone, Fax and Online Privileges 54 Fixed Account Transfers 55 Conversion Rights 55 Dollar Cost Averaging 56 Asset Rebalancing Program 57 Third Party Asset Allocation Services 58 Policy Values 58 Cash Value 58 The cash value in your Policy: 58 Net Surrender Value 59 Subaccount Value 59 Subaccount Unit Value 59 Fixed Account Value 60 Death Benefit 60 Death Benefit Proceeds 60 Death Benefit 61 Decreasing the Specified Amount 63 Payment Options 64 Surrenders and Cash Withdrawals 64 Surrenders 64 Cash Withdrawals 64 Canceling a Policy 65 Signature Guarantees 66 Loans 66 General 66 Interest Rate Spread 67 Loan Reserve Account Interest Rate Credited 68 Effect of Policy Loans 68 Policy Lapse and Reinstatement 68 Lapse 68 Federal Income Tax Considerations 71 Tax Status of the Policy 71 Tax Treatment of Policy Benefits 71 Other Policy Information 74 Settlement Options 74 Benefits at Maturity 75 Payments We Make 76 Split Dollar Arrangements 76 Policy Termination 77 Assignment of the Policy 77 Supplemental Benefits (Riders) 77 Additional Information 80 Sending Forms and Written Requests in Good Order 80 Sale of the Policies 80 Legal Proceedings 82 Financial Statements 82 Glossary 83 Appendix A-1 - Illustrations (for Policies Applied for On Or After May 1,2009) 88 Prospectus Back Cover 91 Policy Benefits/Risks SummaryWRL Freedom Wealth Protector® This summary describes the Policy’s important benefits and risks.More detailed information about the Policy appears later in this prospectus and in the Statement of Additional Information (“SAI”).For your convenience, we have provided a Glossary at the end of this prospectus that defines certain words and phrases used in this prospectus. Policy Benefits The Policy in General · The WRL Freedom Wealth Protector is a joint survivorship flexible premium variable life insurance policy.The Policy insures two lives with a death benefit payable on the death of the surviving insured.Joint insureds may be both males, both female or male and female.The insured will be the surviving insured of the joint insureds stated in the Policy. · The Policy is designed to be long-term in nature in order to provide significant life insurance benefits for you.You should only purchase the Policy if you have the financial ability to keep it in force for a substantial period of time.You should consider this Policy in conjunction with other insurance that you own. · There may be adverse consequences should you decide to surrender your Policy early, such as payment of a surrender charge during the first 15 Policy years. · You can invest your net premium in, and transfer your cash value to, subaccounts. Y our cash value will fluctuate with the daily performance of the portfolios in which the subaccounts invest. · You may place your money in the fixed account where it earns an interest rate declared in advance for a specific period (at least 4% annual interest if your Policy was issued before January 1, 2009 or 2% if your Policy was applied for after May 1, 2009), or in any of the subaccounts of the WRL Series Life Account which are described in this prospectus.The fixed account is not available to you if your Policy was issued before January 1, 2009 in the State of New Jersey. · The Policy’s cash value will increase or decrease depending on the investment performance of the sub-accounts, the premiums you pay, the fees and charges that we deduct, the interest we credit to the fixed account, and the effects of any Policy transactions (such as transfers, loans and cash withdrawals).Because returns are not guaranteed, the Policy is not suitable as a short-term investment or savings vehicle. · Your Policy offers supplemental riders, and depending on which riders are selected, certain charges may be deducted from the Policy’s cash value as part of the monthly deductions. · Your Policy has a no lapse period guarantee which means that as long as requirements are met your Policy will remain in force and no grace period will begin until the no lapse date shown on your Policy schedule page. This is true even if your net surrender value is too low to pay the monthly deductions, as long as, on any Monthiversary, you have paid premiums (minus any cash withdrawals, minus any outstanding loan amount and minus any accrued loan interest) that equal or exceed the sum of the minimum monthly guarantee premiums in effect for each month from the Policy date up to and including the current month.The no lapse period guarantee is discussed in more detail in the section of this prospectus entitled “Policy Lapse and Reinstatement.” · You select the specified amount of insurance coverage for your Policy.Our current minimum specified amount for a Policy is generally $100,000. · We offer two (2) bands of coverage under the Policy depending on the initial specified amount of insurance you have selected and any adjustments to the specified amount after issue: · Band 1: $100,000 - $999,999 · Band 2: $1,000,000 or more · Certain Policy charges are based on the band of coverage.Generally, the higher the band the lower the charges. · You will have a “free-look period” once we deliver your Policy. If your Policy was issued on or after May 1, 2009, we will place your net premium in the reallocation account until the reallocation date as shown on your Policy schedule page. Please see “Canceling a Policy” for a description of the free-look period. · After the third Policy year and once each Policy year thereafter, you may apply to change the death benefit option and/or decrease the specified amount.A decrease in specified amount is limited to 20% of the specified amount before the decrease.The new specified amount cannot be less than the minimum specified amount as shown in your Policy.We do not allow increases in specified amount.Please Note: Changes in specified amount will trigger changes in your cost of insurance charge, monthly per unit charge, premium expense charge, your guideline premium, your minimum monthly guarantee premium, may affect your ability to maintain the no lapse period guarantee, and may have adverse federal tax consequences.Any charges associated with a decrease in your specified amount will be based on the same C.S.O. Table that was in effect when your Policy was issued.For further details, please see “Death Benefits –Decreasing the Specified Amount” i n this prospectus. Flexibility The Policy is designed to be flexible to meet your specific circumstances and life insurance needs.Within certain limits, you can: · Choose the timing, amount and frequency of premium payments. · Change the Death Benefit Option. · Decrease the amount of life insurance coverage. · Transfer cash value among investment options available under the Policy. · Take a loan against the Policy. · Take a cash withdrawal or surrender the Policy. Death Benefit If the surviving insured dies while the Policy is in force, we will pay a death benefit to the beneficiary (ies), subject to applicable law and in accordance with the terms of the Policy.The amount of the death benefit generally depends on the specified amount of insurance you select, the death benefit option you choose, your Policy’s cash value, and any additional life insurance provided by the riders that you purchase. The death benefit proceeds are reduced by any outstanding loan amount including any accrued loan interest, and any charges that are due and unpaid if the insured dies during the grace period. You may choose one of the following Death Benefit Options: ● Option A is the greatest of: > The specified amount; or > The minimum death benefit under the guideline premium test ; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. ● Option B is the greatest of: > The specified amount, plus the Policy's cash value on the date of the surviving insured's death ; or > The minimum death benefit under the guideline premium test; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. Cash Value Cash value is the sum of the your investment in the subaccounts and in the fixed account on any business day. It is not guaranteed – it depends on the performance of the investment options that you have chosen the timing and the amount of premium payments you have made, Policy charges deducted, and how much you have withdrawn from the Policy. You can access your cash value in several ways: · Withdrawals – You can withdraw part of your Policy’s net surrender value once each year after the first Policy year.Withdrawals are described in more detail in the section of this prospectus entitled “Surrenders and Cash Withdrawals – Cash Withdrawals.” · Loans – After the first Policy year you can take out a loan from the Policy using your Policy’s net surrender value as security.The terms for any loans taken from your cash value will differ depending on the C.S.O. Table that was in effect at the time your Policy was issued.Loans and loan interest rates are described in more detail in the section of this prospectus entitled “Loans.” · Surrender – You can surrender or cash in your Policy for its net surrender value while the insured is alive.Surrenders are described in more detail in the section of this prospectus entitled “Surrenders and Cash Withdrawals – Surrenders.”You may pay a substantial surrender charge. Investment Options You can choose to allocate your net premiums and cash value among the subaccounts, each of which invests in a corresponding portfolio of the various underlying funds.Your Policy also offers a fixed account option, which provides a guaranteed minimum rate of interest. You can transfer your cash value among the fixed account and the subaccounts during the life of your Policy. You can accumulate cash value among the fixed account and the subaccounts without paying any current income tax. We may limit the number of transfers out of the fixed account and, in some cases, may limit your transfer activity to deter disruptive trading and market timing . We may charge a $25 transfer processing fee for each transfer after the first 12 transfers in a Policy year.For more details, please refer to the section entitled "Transfers" in this prospectus. Tax Information We intend the Policy to qualify as a life insurance contract under the Internal Revenue Code so that the death benefit generally should not be taxable income to the beneficiary.If your policy is not a Modified Endowment Contract (“MEC”) you will generally not be taxed on the gain in the Policy unless you take a cash withdrawal in excess of your basis in the Policy or a loan that is not repaid prior to surrender of your Policy.If your policy is a MEC, cash withdrawals, loans, assignments, and pledges are treated first as taxable income to you to the extent of gain then in the policy and then as non-taxable recovery of basis.In addition, such gains may be subject to a 10% penalty tax if received before age 591/2.Please refer to the section of this prospectus entitled “Federal Income Tax Considerations” for more details. Risks of Your Policy Long-Term Financial Planning This Policy is designed to help meet long-term financial objectives by paying a death benefit to family members and/or other named beneficiaries.It is not suitable as a short-term savings vehicle.It may not be the right kind of policy if you plan to withdraw money or surrender your Policy for short-term needs. The withdrawals may be assessed a charge . You may pay substantial charges if you surrender your Policy.See the section of this prospectus entitled “ Fee Tables ” and your Policy for charges assessed when withdrawing from or surrendering your Policy. Please discuss your insurance needs and financial objectives with your registered representative. Risk of an Increase in Current Fees and Expenses Certain fees and expenses are currently assessed at less than their guaranteed maximum levels.In the future, these charges may be increased up to the guaranteed (maximum) levels.If fees and expenses are increased, you may need to increase the amount and/or frequency of premiums to keep your Policy in force. Investment Risks If you invest your Policy’s cash value in one or more subaccounts, then you will be subject to the risk that investment performance of the subaccounts will be unfavorable and that the cash value in your Policy will decrease.Also, we deduct Policy fees and charges from your cash value, which can significantly reduce your cash value.During times of poor investment performance, this deduction will have an even greater impact on your cash value.You could lose everything you invest and your Policy could lapse without value, unless you pay additional premiums.If you allocate premiums to the fixed account, then we credit your fixed account value with a declared rate of interest.You assume the risk that the interest rate on the fixed account may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 2% (4% for policies issued before January 1, 2009). Risks of Managing General Account Assets G eneral account assets of WRL are used to support the payment of the death benefit under the Policy.To the extent that Western Reserve is required to pay you amounts in addition to your cash value under the death benefit, such amounts will come from general account assets.You should be aware that the general account assets are exposed to the risks normally associated with a portfolio of fixed-income securities, including interest rate, option, liquidity, and credit risk, and are also subject to the claims of the Company’s general creditors.The Company’s financial statements contained in the Statement of Additional Information include a further discussion of risks inherent with the general account investments. Premium Payments Federal tax laws put limits on the premium payments you can make in relation to your Policy’s Death Benefit.We may refuse all or part of a premium payment that you make, or remove all or part of a premium from your Policy and return it to you with earnings under certain circumstances to maintain qualification of the Policy as a life insurance contract for federal income tax purposes.Please refer to the section in this prospectus entitled “Premiums” For more details. Lapse Your Policy will stay i n f orce as long as you have sufficient net surrender value to cover your monthly deductions and Policy charges or as long as the No Lapse Guarantee is in effect.Insufficient premium payments, poor investment performance, withdrawals, and unpaid loans or loan interest may cause your Policy to lapse – which means you will no longer have insurance coverage.A policy lapse may have adverse tax consequences. There are costs associated with reinstating a lapsed Policy.For a detailed discussion of your Policy’s Lapse and Reinstatement p rovisions , please refer to the section in this prospectus entitled “Policy Lapse and Reinstatement.” Withdrawals and Loans Making a withdrawal or taking a loan may: · Reduce your Policy’s specified amount. · Reduce the death benefit proceeds paid to your beneficiary. · Make your Policy more susceptible to lapsing. · Trigger federal income taxes and possibly a penalty tax. Cash withdrawals will reduce your cash value.Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the Policy.Federal income taxes and a penalty tax may apply to loans, cash withdrawals and surrenders.Please see the section of this prospectus entitled “Federal Income Tax Considerations.” Be sure to plan carefully before using these Policy benefits.For a detailed description of withdrawals and loans, and any associated risks, please see the sections of this prospectus entitled “Surrenders and Cash Withdrawals – Cash Withdrawals” and/or “Loans.” Surrenders If you surrender your Policy during the first 15 Policy years, you will pay a surrender charge.The surrender charge could be significant.Federal income tax and/or a penalty tax may also apply.Please see the section of this prospectus entitled “Federal Income Tax Considerations.” Tax Consequences of Withdrawals, Surrenders and Loans You may be subject to income tax if you take any withdrawals or surrender the Policy, or if your Policy lapses and you have not paid any outstanding Policy indebtedness. If your Policy is a MEC, cash withdrawals, surrenders, assignments, pledges, and loans that you receive or make during the life of the Policy may be taxable and subject to a federal tax penalty equal to 10% of the taxable amount if taken prior to age 59½ .Other tax issues to consider when you own a life insurance policy are described in more detail in the section of this prospectus entitled “Federal Income Tax Considerations.” Note:You should consult with your own qualified tax advisor to apply the law to your particular circumstances. Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolio’s prospectus.Please refer to the prospectuses for the portfolios for more information. There is no assurance that any portfolio will meet its investment objective. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning and surrendering your Policy.Please Note: We have presented two versions of each table. Section A includes the fee tables for Policies that are applied for on or after May 1, 2009 (or subsequent state approval), and are based on the Commissioners’ 2001 Standard Ordinary Tobacco and Non-Tobacco Mortality Tables (“2001 C.S.O. Tables); and Section B includes the fee tables for Policies that were issuedbefore January 1, 2009, and are based on the Commissioners’ 1980 Standard Ordinary Tobacco and Non-Tobacco Mortality Tables (“1980 C.S.O. Tables”). If the amount of a charge depends on the personal characteristics of the joint insureds, then the fee table lists the minimum and maximum charges we assess under the Policy, and the fees and charges of representative insureds with the characteristics set forth below.These charges may not be representative of the charges you will pay. SECTION A Fee Tables for Policies Applied for On or After May 1, 2009 (Based on the 2001 C.S.O. Tables) FOR POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 The first table describes the fees and expenses that you will pay when buying or owning the Policy, paying premiums, making cash withdrawals from the Policy, surrendering the Policy or transferring Policy cash value among the subaccounts and the fixed account. (Note: Separate Fee information is set forth for Policies issued to residents of Puerto Rico.) Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Premium Expense Charge Upon payment of each premium As a percentage of premium payment For All Except Policies Issued to Residents of Puerto Rico: 6.0% of premiums paid during the first 10 Policy years; 2.5% of premiums thereafter For Policies Issued to Residents of Puerto Rico: 12.0% of premiums paid during the first 10 Policy years; 8.5% of premiums thereafter As a percentage of premium payment For All Except Policies Issued to Residents of Puerto Rico: 6.0% of premiums paid during the first 10 Policy years; 2.5% of premiums thereafter For Policies Issued to Residents of Puerto Rico: 10.0% of premiums paid during the first 10 Policy years; 6.5% of premiums thereafter Cash Withdrawal Charge2 Upon withdrawal 2.0% of the amount withdrawn, not to exceed $25 2.0% of the amount withdrawn, not to exceed $25 Surrender Charge3 Upon full surrender of the Policy during the first 15 Policy years Maximum Charge4 $22.06 per $1,000 of specified amount during the first Policy year $22.06per $1,000 of specified amount during the first Policy year Minimum Charge5 $3.15 per $1,000 of specified amount during the first Policy year $3.15 per $1,000 of specified amount during the first Policy year Initial Charge for a male insured, issue age 55, female insured, issue age 50, both in the select non-tobacco use rate class $11.80 per $1,000 of specified amount during the first Policy year $11.80 per $1,000 of specified amount during the first Policy year 1 The Company reserves the right at any time to change the current charge, but never to a level that exceeds the guaranteed charge. 2 When we incur the expense of expedited delivery of your partial withdrawal or complete surrender payment, we currently assess the following additional charges:$25 for overnight delivery ($35 for Saturday delivery); and $50 for wire service.You can obtain further information about these charges by contacting our administrative office. 3 The surrender charge will vary based on the two issue ages and the underwriting class of the younger insured on the Policy date. The surrender charge is calculated as the surrender charge per $1,000 of specified amount, multiplied by the number of thousands of dollars of specified amount, multiplied by the surrender charge factor.The surrender charge factor for the Policy will be 1.00 at issue and will decrease until it reaches zero at the end of the 15 th Policy year after the Policy date.The surrender charge shown in the table is rounded up.The charges shown in the table may not be representative of the charges you will pay.More detailed information about the surrender charges applicable to you is available from your registered representative. 4 The maximum surrender charge is based on a younger insured with the following characteristics: issue age 80, in the standard tobacco use underwriting class. This maximum charge may also apply to insureds with other characteristics. 5 This minimum surrender charge is based on a younger insured with the following characteristics: issue age of 0 in the juvenile underwriting class.This minimum charge may also apply to insureds with other characteristics. FOR POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Transfer Charge6 Upon transfer $25 for each transfer in excess of 12 per Policy year $25 for each transfer in excess of 12 per Policy year Living Benefit Rider7 When rider is exercised Discount Factor Discount Factor Monthly Policy Charge Monthly, on the Policy date and on each Monthiversary $10 per month during the first Policy year; $12 per month thereafter $10 per month 6 The first 12 transfers per Policy year are free. 7 We do not assess an administration charge for this rider, however, if the rider is exercised, we do reduce the single sum benefit by a discount factor to compensate us for income lost as a result of early payment of the death benefit. The discount factor is based on the current yield on 90-day U.S. Treasury bills or the Policy loan rate, whichever is greater. Please see footnote 1 5 for a description of the loan rate.For a complete description of the Living Benefit Rider, please refer to the section entitled “Living Benefit Rider” in this prospectus. FOR POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 The table below describes the fees and expenses that you will pay periodically during the time you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Cost of Insurance8 (without Extra Ratings)9 Monthly, on the Policy date and on each Monthiversary Maximum Charge10 $30.67 per $1,000 of net amount at risk per month11 $15.95 per $1,000 of net amount at risk per month11 Minimum Charge12 $0.01 per $1,000 of net amount at risk per month11 $0.01 per $1,000 of net amount at risk per month11 Initial Charge for a male insured, issue age 55, female insured, issue age 50, both in the select non-tobacco use rate class, Band 2 $0.01 per $1,000 of net amount at risk per month11 $0.01 per $1,000 of net amount at risk per month11 Mortality and Expense Risk Charge Daily Annual rate of 0.90% of average daily net assets of each subaccount in which you are invested Annual rate of 0.90% of average daily net assets of each subaccount in which you are invested; rate is reduced to 0.30% in years 16+13 Loan Interest Spread 14 On Policy anniversary 1.0%15 0.75%15 8 Cost of insurance charges are based on a number of factors including, but not limited to: each joint insured’s issue age, gender and underwriting class, and the specified amount, and the net amount at risk. Cost of insurance rates generally will increase each year with the age of the insured. Cost of insurance rates on a Policy with a specified amount of $1,000,000 and above are generally lower than that of a Policy with a specified amount less than $1,000,000.The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 9 We may place insureds in substandard underwriting classes with extra ratings that reflect higher mortality risks and that result in higher cost of insurance rates. If the insured possesses additional mortality risks, we may add a surcharge to the cost of insurance rates up to a total charge of $83.33 monthly per $1,000 of net amount at risk. 10 This maximum charge is based on joint insureds with the following characteristics: two males, ages 78 and 83, at issue, standard tobacco underwriting class, with an initial face amount below $1,000,000 (Band 1) and in the 22nd Policy year. This maximum charge may also apply to insureds with other characteristics. 11The net amount at risk equals the death benefit on a Monthiversary, minus the cash value on such Monthiversary. 12 This minimum charge is based on joint insureds with the following characteristics: two females, both age 5 at issue, juvenile class with an initial specified amount of $1,000,000 or higher (Band 2), and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 13 We intend to reduce this charge after the first 15 Policy years to 0.30% (annually) of the average daily net assets of each subaccount in which you are invested, but we do not guarantee that we will do so. 14 While a Policy loan is outstanding, loan interest is payable in arrears.If, before the next Policy anniversary, there is a loan repayment, Policy lapse, surrender, Policy termination, or the surviving insured’s death, then we will deduct the amount of any loan interest due. 15 The Loan Interest Spread is the difference between the amount of interest we charge you for a loan (currently, an effective annual rate of 2.75%, guaranteed not to exceed 3.0%) and the amount of interest we credit to your loan reserve account (an effective annual rate of 2.0% guaranteed). After the 10th Policy year, we will apply preferred loan rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawal) and minus any outstanding loan amount. The maximum loan interest spread on preferred loans is 0.25%, and the current spread is 0.0%. FOR POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Monthly Per Unit Charge16 Monthly, for up to 10 years on and after the Policy date Maximum Charge17 $0.29 per $1,000 of initial specified amount $0.29 per $1,000 of initial specified amount Minimum Charge18 $0.04 per $1,000 of initial specified amount $0.04 per $1,000 of initial specified amount Initial Charge for a male insured, issue age 55, female insured, issue age 50, both in the select non-tobacco use rate class, band 2, No Lapse Option 1 $0.08 per $1,000 of initial specified amount $0.08 per $1,000 of initial specified amount Optional Rider Charges:19 Joint Insured Term Rider (without extra ratings)7 Monthly, on the Policy date and on each Monthiversary until the younger insured reaches age 95 Maximum Charge20 $23.90 per $1,000 of rider face amount per month $8.37 per $1,000 of rider face amount per month Minimum Charge21 $0.01 per $1,000 of rider face amount per month $0.01 per $1,000 of rider face amount per month Initial charge for a male insured, issue age 55, a female insured, issue age 50, both in the select non-tobacco use rate class, band 2 $0.01 per $1,000 of rider face amount per month $0.01 per $1,000 of rider face amount per month Joint Insured Term Rider Per Unit Charge Monthly, for up to 20 years on and after the Rider date $0.02 per $1,000 of rider face amount per month $0.02 per $1,000 of rider face amount per month 16 We deduct the monthly per unit charge on each Monthiversary as part of the monthly deduction for 10 years on a current basis and 20 years guaranteed on the base. There is a separate per unit charge on the Joint Insured Rider. The per unit charge may vary based on age, band and your No Lapse Option choice for the base Policy. 17 This guaranteed maximum charge is based on joint insureds with the following characteristics: Target Premium Age 75, with an initial base face amount below $1,000,000 (Band 1), No Lapse Option 2, and in the first Policy year.This maximum charge may also apply to insureds with other characteristics. 18 This minimum charge is based on joint insureds with the following characteristics: Target Premium Age 9, with an initial base face amount of $1,000,000 or higher (Band 2), No Lapse Option 1, and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 19 Cost of insurance rates for the riders are based on a number of factors including, but not limited to: the issue age, gender, or underwriting class of both insureds, Policy year, rider specified amount, the Base Policy specified amount, and/or the net amount at risk.The rider charges shown in the table may not be representative of the charges you will pay. The rider will indicate the maximum guaranteed rider charges applicable to your Policy.You can obtain more information about these rider charges by contacting your registered representative. 20 This guaranteed maximum charge is based on joint insureds with the following characteristics: two males, ages 77 and 83 at issue, both in the standard tobacco underwriting class, with an initial rider face amount below $1,000,000 (Band 1) and in the 18th Policy year.This maximum charge may also apply to insureds with other characteristics. 21 This minimum charge is based on joint insureds with the following characteristics: two females, both age 5 at issue, juvenile class with an initial rider face amount of $1,000,000 or higher (Band 2) and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. FOR POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Individual Insured Rider (without extra ratings)9 Monthly, on the Policy date and on each Monthiversary until the insured reaches age 95 Maximum Charge22 $22.81 per $1,000 of rider face amount per month $22.36 per $1,000 of rider face amount per month Minimum Charge23 $0.02 per $1,000 of rider face amount per month $0.01 per $1,000 of rider face amount per month Initial charge for a female insured, issue age 50, select non-tobacco use rate class $0.23 per $1,000 of rider face amount per month $0.08 per $1,000 of rider face amount per month 22 This maximum charge is based on an individual insured with the following characteristics: male, attained age 94 in the standard tobacco use class.This maximum charge may also apply to insureds with other characteristics. 23 This minimum charge is based on an individual insured with the following characteristics: female, age 10 at issue, in the juvenile class.This minimum charge may also apply to insureds with other characteristics. SECTION B Fee Tables for Policies Issued Before January 1, 2009 (Based on the 1980 C.S.O. Tables) FOR POLICIES ISSUED BEFORE JANUARY 1, 2009 The first table describes the fees and expenses that you will pay when buying or owning the Policy, paying premiums, making cash withdrawals from the Policy, surrendering the Policy or transferring Policy cash value among the subaccounts and the fixed account. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Premium Expense Charge Upon payment of each premium As a percentage of premium payment: 6.0% of premiums paid during the first 10 Policy years; 2.5% of premiums thereafter As a percentage of premium payment: 6.0% of premiums paid during the first 10 Policy years; 2.5% of premiums thereafter Cash Withdrawal Charge2 Upon withdrawal 2.0% of the amount withdrawn, not to exceed $25 2.0% of the amount withdrawn, not to exceed $25 Surrender Charge3 1.Deferred Issue Charge Component for: Upon full surrender of the Policy during first 15 Policy years $5.00 per $1,000 of initial specified amount $5.00 per $1,000 of initial specified amount 1 The company reserves the right at any time to change the current charge, but never to a level that exceeds the guaranteed charge. 2 When we incur the expense of expedited delivery of your partial withdrawal or complete surrender payment, we currently assess the following additional charges:$2 5 for overnight delivery ($3 5 for Saturday delivery); and $5 0 for wire service.You can obtain further information about these charges by contacting our administrative office. 3The surrender charge is equal to the sum of the Deferred Issue Charge and the Deferred Sales Charge multiplied by the Surrender Charge Percentage, and is based upon each joint insured’s issue age, gender and rate class on the Policy date. The Deferred Issue Charge component of the surrender charge is assessed on the initial specified amount.The Deferred Sales Charge Component of the surrender charge is based upon the younger joint insured’s issue age. The Surrender Charge Percentage on a Policy when the younger joint insured’s issue age is less than 75 is 100% for the first 10 Policy years then decreases at the rate of 20% each Policy year until it reaches zero at the end of the 15th Policy year. When the younger joint insured’s issue age is greater than 74, the Surrender Charge Percentage is 100% for the first six Policy years and then declines to zero at the end of the 15th Policy year.The surrender charges shown in the table may not be typical of the charges you will pay.Please see the example in the “Surrender Charge” section of this prospectus.You can obtain more detailed information about the surrender charges that apply to you by contacting your registered representative and requesting a personalized illustration. FOR POLICIES ISSUED BEFORE JANUARY 1, 2009 Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 2.Deferred Sales Charge Component: Upon full surrender of the Policy during first 15 Policy years A percentage of total premiums paid A percentage of total premiums paid Maximum Charge4 26.5% up to the guideline premium, plus 4.2% of premium paid in excess of the guideline premium5 26.5% up to the guideline premium, plus 4.2% of premium paid in excess of the guideline premium5 Minimum Charge6 26.5% up to the guideline premium, plus 1.2% of premium paid in excess of the guideline premium5 26.5% up to the guideline premium, plus 1.2% of premium paid in excess of the guideline premium5 Charge during first 10 Policy years for a male, issue age 55, female, issue age 50, both in select non-tobacco use rate class 26.5% up to the guideline premium, plus 4.2% of premium paid in excess of the guideline premium5 26.5% up to the guideline premium, plus 4.2% of premium paid in excess of the guideline premium5 Transfer Charge7 Upon transfer $10 for each transfer in excess of 12 per Policy year $10 for each transfer in excess of 12 per Policy year Terminal Illness Accelerated Death Benefit Rider8 When rider is exercised Discount Factor Discount Factor 4 This maximum charge is based on the younger joint insured’s issue age being between ages 0-55. 5 The guideline premium is a designated premium that varies by issue age, gender, underwriting class, death benefit option, and specified amount. It is shown on your Policy schedule page. 6 This minimum charge is based on the younger joint insured’s issue age being between 79 and 80. 7 The first 12 transfers per Policy year are free. 8We do not assess an administrative charge for this rider, however, if the rider is exercised, we do reduce the single sum benefit by a discount factor to compensate us for income lost as a result of early payment of the death benefit. The discount factor is equal to the Applicable Federal Interest Rate ( 2.89 % for 201 2 ) or the Policy loan interest rate expressed in arrears, whichever is greater, (“discount factor”).For a complete description of the Terminal Illness Accelerated Death Benefit Rider, please refer to the section entitled “Terminal Illness Accelerated Death Benefit Rider” in this prospectus FOR POLICIES ISSUED BEFORE JANUARY 1, 2009 The table below describes the fees and expenses that you will pay periodically during the time you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Monthly Policy Charge Monthly, on the Policy date and on each Monthiversary $5 per month during the first Policy year; $10.00 per month thereafter $5 per month Cost of Insurance9 (without Extra Ratings)10 Monthly, on the Policy date and on each Monthiversary Maximum Charge11 $83.33 per $1,000 of net amount at risk per month12 $19.17 per $1,000 of net amount at risk per month12 Minimum Charge13 $0.01 per $1,000 of net amount at risk per month12 $0.01 per $1,000 of net amount at risk per month12 Initial Charge for a male insured, issue age 55, female insured, issue age 50, both in the select non-tobacco use rate class, band 2 $0.01 per $1,000 of net amount at risk per month12 $0.01 per $1,000 of net amount at risk per month12 Mortality and Expense Risk Charge Daily Annual rate of 0.90% of average daily net assets of each subaccount in which you are invested Annual rate of 0.90% of average daily net assets of each subaccount in which you are invested14 9 Cost of insurance charges are based on a number of factors including, but not limited to: each joint insured’s issue age, gender and underwriting class, and the specified amount, and the net amount at risk. Cost of insurance rates generally will increase each year with the age of the insured. Cost of insurance rates on a Policy with a specified amount of $1,000,000 and above are generally lower than that of a Policy with a specified amount less than $1,000,000.The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 10 We may place insureds in substandard underwriting classes with extra ratings that reflect higher mortality risks and that result in higher cost of insurance rates. If the insured possesses additional mortality risks, we may add a surcharge to the cost of insurance rates of up to a total charge of $83.33 monthly per $1,000 of net amount at risk. 11 This maximum charge is based on joint insureds with the following characteristics: two males, both age 80 at issue standard tobacco underwriting class, with an initial face amount below $1,000,000 (Band 1) and in the 20th Policy year. This maximum charge may also apply to insureds with other characteristics. 12 The net amount at risk equals the death benefit on a Monthiversary, divided by 1.0032737, minus the cash value on such Monthiversary. Please refer to the section entitled “Charges and Deductions – Cost of Insurance” in this prospectus for a description of this factor. 13 This minimum charge is based on joint insureds with the following characteristics: two females, both age 10 at issue, juvenile class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 14 For Policies issued on or after July 1, 2001, we intend to reduce this charge after the first 15 Policy years to 0.30% (annually) of the average daily net assets of each subaccount in which you are invested, but we do not guarantee that we will do so. FOR POLICIES ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Loan Interest Spread 15 On Policy anniversary 1.49% (effective annual rate, after rounding) 16 0.74% (effective annual rate, after rounding)16 Monthly Death Benefit Guarantee Charge17 Monthly, from cash value until the no lapse date selected on application $0.04 per $1,000 of initial specified amount $0.04 per $1,000 of initial specified amount Optional Rider Charges:18 Joint Insured Term Rider (without extra ratings)10 Monthly, on the Policy date and on each Monthiversary until the younger insured reaches age 95 Maximum Charge $30.57 per $1,000 of rider face amount per month19 $7.79 per $1,000 of rider face amount per month20 Minimum Charge 21 $0.01 per $1,000 of rider face amount per month $0.01 per $1,000 of rider face amount per month Initial charge for a male insured, issue age 55, a female insured, issue age 50, both in the select non-tobacco use rate class, band 2 $0.01 per $1,000 of rider face amount per month $0.01 per $1,000 of rider face amount per month 15 While a Policy loan is outstanding, loan interest is payable in advance on each Policy anniversary.If, before the next Policy anniversary, there is a loan repayment, Policy lapse, surrender, Policy termination, or the surviving insured’s death, then we will refund the amount of any loan interest we charged in advance for the period between the date of any such occurrence and the next Policy anniversary. 16 The Loan Interest Spread is the difference between the amount of interest we charge you for a loan and the amount of interest we credit to your loan reserve account.We currently charge you an annual interest rate on a Policy loan of 5.2% in advance (5.49% effective annual interest rate) on each Policy anniversary.We will also currently credit the amount in the loan reserve account with an effective annual interest rate of 4.75% (4.0% minimum guaranteed).After the 10th Policy year, we apply preferred loan rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount (including accrued loan interest).The preferred loan crediting rate currently is 5.49% effective annually (after rounding) and is not guaranteed. 17 The charge shown is for a Base Policy only (no riders).The addition of riders would increase this charge. 18 Cost of insurance rates for the riders are based on a number of factors including, but not limited to: the issue age, gender, or underwriting class of both insureds, Policy year, rider specified amount, the Base Policy specified amount, and/or the net amount at risk.The rider charges shown in the table may not be representative of the charges you will pay. The rider will indicate the maximum guaranteed rider charges applicable to your Policy.You can obtain more information about these rider charges by contacting your registered representative. 19 This guaranteed maximum charge is based on joint insureds with the following characteristics: two males, older male age 82 at issue, younger male age 78 at issue, both in the standard tobacco underwriting class, with an initial rider face amount below $1,000,000 (Band 1) and in the 17th Policy year.This maximum charge may also apply to insureds with other characteristics. 20 This current maximum charge is based on joint insureds with the following characteristics: two males, both age 80 at issue, both in the standard tobacco underwriting class, with an initial rider face amount below $1,000,000 (Band 1) and in the 11th Policy year.This maximum charge may also apply to insureds with other characteristics. 21 This minimum charge is based on joint insureds with the following characteristics: two females, both age 10 at issue, juvenile class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. FOR POLICIES ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Joint Insured Term Rider Monthly Death Benefit Guarantee Charge Monthly, until the no lapse ending date $0.02 per $1,000 of rider face amount per month $0.02 per $1,000 of rider face amount per month Individual Insured Rider (without extra ratings)7 Monthly, on the Policy date and on each Monthiversary until the insured reaches age 95 Maximum Charge22 $24.85 per $1,000 of rider face amount per month $20.06 per $1,000 of rider face amount per month Minimum Charge $0.06 per $1,000 of rider face amount per month23 $0.05 per $1,000 of rider face amount per month24 Initial charge for a female insured, issue age 50, select non-tobacco use rate class $0.35 per $1,000 of rider face amount per month $0.16 per $1,000 of rider face amount per month Individual Insured Rider Monthly Death Benefit Guarantee Charge Monthly, until the no lapse ending date $0.01 per $1,000 of rider face amount per month $0.01 per $1,000 of rider face amount per month 22This maximum charge is based on an individual insured with the following characteristics: male, attained age 94 in the standard tobacco use class.This maximum charge may also apply to insureds with other characteristics. 23 This guaranteed minimum charge is based on an individual insured with the following characteristics: female, age 10 at issue, in the juvenile class.This minimum charge may also apply to insureds with other characteristics. 24 This current minimum charge is based on an individual insured with the following characteristics: female, age 30 at issue, in a non-tobacco use underwriting class.This minimum charge may also apply to insureds with other characteristics. For information concerning compensation paid for the sale of the Policy, see “Sale of the Policies.” Range of Expenses for the Portfolios1, 2 The next table shows the lowest and highest total operating expenses charged by the portfolios during the fiscal year ended December 31, Expenses of the portfolios may be higher or lower in the future.More detail concerning each portfolio’s fees and expenses is contained in the prospectus for each portfolio. Lowest Highest Total Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses) 0. 35 % 2.09 % Net Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses, after contractual waiver of fees and expenses)3 0. 35 % 1.70 % 1 The portfolio expenses used to prepare this table were provided to Western Reserve by the funds.Western Reserve has not independently verified such information.The expenses shown are those incurred for the year ended December 31, urrent or future expenses may be greater or less than those shown. 2 The table showing the range of expenses for the portfolios takes into account the expenses of several Transamerica Series Trust asset allocation portfolios and the Franklin Templeton VIP Founding Funds Allocation Fundthat are each a “fund of funds.”A “fund of funds” portfolio typically allocates its assets, within predetermined percentage ranges, among certain other Fund portfolios and affiliated Fund portfolios (each such portfolio an "Acquired Fund").Each “fund of funds” has its own set of operating expenses, as does each of the portfolios in which it invests.In determining the range of portfolio expenses, Western Reserve took into account the information received from the Fund groups on the combined actual expenses for each of the “fund of funds” and for the portfolios in which it invests. The combined expense information includes the Acquired Fund (i.e., the underlying fund’s) fees and expenses for the Transamerica Series Trust asset allocation portfolios and the Franklin Templeton VIP Founding Funds Allocation Fund. See the prospectuses for the Transamerica Series Trust and the Franklin Templeton VIP Founding Funds Allocation Fund for a presentation of the applicable Acquired Fund fees and expenses. 3 The range of Net Annual Portfolio operating Expenses takes into account contractual arrangements for 39 portfolios that require a portfolio’s investment adviser to reimburse or waive portfolio expenses until April 30, Western Reserve, the Separate Account, the Fixed Account and the Portfolios Western Reserve Western Reserve Life Assurance Co. of Ohio, located at 570 Carillon Parkway, St. Petersburg, Florida 33716, is the insurance company issuing the Policy.We are obligated to pay all benefits under the Policy as long as the Policy is active and in force. Financial Condition of the Company The benefits under your Policy are paid by Western Reserve from its general account assets and/or your cash value held in the Company’s separate account.It is important that you understand that payment of the benefits is not guaranteed and depends upon certain factors discussed below. Assets in the Separate Account.You assume all of the investment risk for yourcash value that is allocated to the subaccounts of the separate account.Yourcash value in those subaccounts constitutes a portion of the assets of the separate account.These assets are segregated and insulated from our general account, and may not be charged with liabilities arising from any other business that we may conduct.See "The Separate Account." Assets in the General Account.You also may be permitted to make allocations to the fixed account, which is supported by the assets in our general account.See "The Fixed Account."Any guarantees under the Policy that exceed your cash value, such as those associated with the Policy’s death benefit, are paid from our general account (and not the separate account).Therefore, any amounts that we may be obligated to pay under the Policy in excess of cash value are subject to our financial strength and claims-paying ability and our long-term ability to make such payments. The assets of the separate account, however, are also available to cover the liabilities of our general account, but only to the extent that the separate account assets exceed the separate account liabilities arising under thePolicies supported by it. We issue other types of insurance policies and financial products as well, and we also pay our obligations under these products from our assets in the general account. Our Financial Condition.As an insurance company, we are required by state insurance regulation to hold a specified amount of reserves in order to meet all the contractual obligations of our general account to our policyowners.Wemonitor our reserves so that we hold sufficient amounts to cover actual or expected policy and claims payments. In addition, we hedge our investments in our general account, and may require purchasers of certain of the variable insurance products that we offer to allocate premium payments and cash value in accordance with specified investment requirements. However, it is important to note that there is no guarantee that we will always be able to meet our claims-paying obligations, and that there are risks to purchasing any insurance product. State insurance regulators also require insurance companies to maintain a minimum amount of capital, which acts as a cushion in the event that the insurer suffers a financial impairment, based on the inherent risks in the insurer’s operations.These risks includethose associated with losses that we may incur as the result of defaults on the payment of interest or principal on our general account assets, which include bonds, mortgages, general real estate investments, and stocks, as well as the loss in market value of these investments.We may also experience liquidity risk if our general account assets cannot be readily converted into cash to meet obligations to our policyowners or to provide the collateral necessary to finance our business operations. We are continuing to evaluate our investment portfolio to mitigate market risk and actively manage the investments in the portfolio. How to Obtain More Information.We encourage both existing and prospective policyowners to read and understand our financial statements.We prepare our financial statements on a statutory basis.Our financial statements, which are presented in conformity with accounting practices prescribed or permitted by the Ohio Department of Insurance - as well as the financial statements of the separate account—are located in the Statement of Additional Information (SAI).The SAI is available at no charge by writing to our mailing address - Western Reserve Life Assurance Co. of Ohio, 4333 Edgewood Rd. NE, Cedar Rapids, IA 52499 - or by calling us at (800) 851-9777, or by visiting our website www.westernreserve.com.In addition, the SAI is available on the SEC’s website at http://www.sec.gov.Our financial strength ratings, which reflect the opinions of leading independent rating agencies of WRL's ability to meet its obligations to its policy owners, are available on our website and the websites of these Nationally Recognized Statistical Ratings OrganizationsA.M. Best Company (www.ambest.com), Moody's Investors Service (www.moodys.com) Standard & Poor's (www.standardandpoors.com) and Fitch Ratings (www.fitchratings.com). The Separate Account The separate account is a separate account of Western Reserve, established under Ohio law.We own the assets in the separate account and we may use assets in the separate account to support other variable life insurance policies we issue.The separate account is registered with the Securities and Exchange Commission (“SEC”) as a unit investment trust under the Investment Company Act of 1940, as amended (the “1940 Act”). The separate account is divided into subaccounts, each of which invests in shares of a specific portfolio of a fund. These subaccounts buy and sell portfolio shares at net asset value without any sales charge. Any dividends and distributions from a portfolio are reinvested at net asset value in shares of that portfolio. Income, gains, and losses credited to, or charged against, a subaccount of the separate account reflect the subaccount's own investment experience and not the investment experience of our other assets. The separate account's assets may not be used to pay any of our liabilities other than those arising from the Policies and other variable life insurance policies we issue. If the separate account's assets exceed the required reserves and other liabilities, we may transfer the excess to our general account. Changes to the Separate Account.As permitted by applicable law, we reserve the right to make certain changes to the structure and operation of the separate account, including, among others, the right to: · Remove, combine, or add subaccounts and make the combined or new subaccounts available for allocation of net premiums. · Combine the separate account or any subaccount(s) with one or more different separate account(s) or subaccount(s). · Close certain subaccounts to allocations of new premiums by current or new policyowners at any time in our discretion. · Transfer assets of the separate account or any subaccount, which we determine to be associated with the class of policies to which the Policy belongs, to another separate account or subaccount. · Operate the separate account as a management company under the 1940 Act, or as any other form of investment company permitted by law. · Establish additional separate accounts or subaccounts to invest in new portfolios of the funds. · Manage the separate account at the direction of a committee. · Endorse the Policy, as permitted by law, to reflect changes to the separate account and subaccounts as may be required by applicable law. · Change the investment objective of a subaccount. · Substitute, add, or delete fund portfolios in which subaccounts currently invest net premiums, to include portfolios of newly designated funds.(Fund portfolios will not be added, deleted or substituted without prior approval of the SEC to the extent required by the 1940 Act or other applicable laws. ) · Fund additional classes of variable life insurance policies through the separate account. · Restrict or eliminate any voting privileges of owners or other persons who have voting privileges in connection with the operation of the separate account. · Deregister the separate account under the 1940 Act, or operate the separate account as a management investment company under the 1940 Act, or as any other form permitted by law. · Modify the provisions of the Policy to reflect changes to the subaccounts and the separate account and to comply with applicable law. Some, but not all, of these future changes may be the result of changes in applicable laws or interpretation of the laws.We will not make any such changes without receiving any necessary approval of the SEC and applicable state insurance departments. We will notify you of any changes. We reserve the right to make other structural and operational changes affecting the separate account. In addition, the portfolios that sell their shares to the subaccounts may discontinue offering their shares to the subaccounts. The Fixed Account The fixed account is part of Western Reserve's general account. We use general account assets to support our insurance and annuity obligations other than those funded by separate accounts. Subject to applicable law, Western Reserve has sole discretion over the investment of the fixed account's assets. Western Reserve bears the full investment risk for all amounts contributed to the fixed account.Please see the section above entitled “Risks of Managing General Account Assets.” Western Reserve guarantees that the amounts allocated to the fixed account will be credited interest daily at an annual net effective interest rate of at least 2.0% (4.0% for Policies issued before January 1, 2009. We will determine any interest rate credited in excess of the guaranteed rate at our sole discretion. We have no formula for determining fixed account interest rates in excess of the guaranteed rate or any duration for such rates. Money you place in the fixed account will begin earning interest credited daily and compounded annually at the current interest rate in effect at the time of your allocation. For Policies applied for on or after May 1, 2009, unless otherwise required by state law, we may restrict your allocations and transfers to the fixed account if the fixed account value, excluding the loan reserve, following the allocation or transfer would exceed $250,000. (This restriction does not apply to any transfers to the fixed account necessary in the exercise of conversion rights.)We may declare current interest rates from time to time. We may declare more than one interest rate for different money based upon the date of allocation or transfer to the fixed account. When we declare a current interest rate higher than the guaranteed rate on amounts allocated to the fixed account, we guarantee the higher rate on those amounts for at least one year (the "guarantee period") unless those amounts are transferred to the loan reserve. At the end of the guarantee period we may declare a new current interest rate on those amounts and any accrued interest thereon. We will guarantee this new current interest rate for another guarantee period. The minimum guaranteed interest rate is 4.0% (if your Policy was issued before January 1, 2009) or 2.0% (if your Policy was applied for on or after May 1, 2009). You bear the risk that interest we credit will not exceed the minimum guaranteed rate. We allocate amounts from the fixed account for cash withdrawals, transfers to the subaccounts, or monthly deduction charges on a first in, first out basis ("FIFO") for the purpose of crediting interest. New Jersey:If your Policy was applied for and issued in the State of New Jersey, before January 1, 2009, the fixed account is not available to you.You may not direct or transfer any premiums or cash value to the fixed account.The fixed account is available to you only in connection with Policy loans. The fixed account has not been registered with the Securities and Exchange Commission and the staff of the Securities and Exchange Commission has not reviewed the disclosure in this prospectus relating to the fixed account.Disclosures regarding the fixed account, however, may be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in this prospectus. The Portfolios The separate account invests in shares of the portfolios of a fund. Each portfolio is an investment division of a fund, which is an open-end investment management company registered with the SEC. Such registration does not involve supervision of the management or investment practices or policies of the portfolios by the SEC. Each portfolio's assets are held separate from the assets of the other portfolios, and each portfolio has investment objectives and policies that are different from those of the other portfolios.Thus, each portfolio operates as a separate investment fund, and the income or loss of one portfolio has no effect on the investment performance of any other portfolio. Pending any required approval by a state insurance regulatory authority, certain subaccounts and corresponding portfolios may not be available to residents of some states. Each portfolio’s investment objective(s) and policies are summarized below. There is no assurance that a portfolio will achieve its stated objective(s). Certain portfolios may have investment objectives and policies similar to other portfolios that are managed by the same investment adviser or sub-adviser. The investment results of the portfolios, however, may be higher or lower than those of such other portfolios. We do not guarantee or make any representation that the investment results of the portfolios will be comparable to any other portfolio, even those with the same investment adviser or manager. You can find more detailed information about the portfolios, including a description of risks, in the fund prospectuses. You may obtain a free copy of the fund prospectuses by contacting us at our administrative office at 1-800-851-9777 or visiting our website at www.westernreserve.com. You should read the fund prospectuses carefully. Note: If you received a summary prospectus for a portfolio listed below, please follow the directions on the first page of the summary prospectus to obtain a copy of the full fund prospectus. Portfolio Investment Adviser/Sub-Adviser Investment Objective TRANSAMERICA SERIES TRUST: Transamerica AEGON Active Asset Allocation – Conservative VP 1 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks current income and preservation of capital. Transamerica AEGON Active Asset Allocation – Moderate Growth VP 1 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. Transamerica AEGON Active Asset Allocation – Moderate VP 1 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks capital appreciation and current income. Transamerica AEGON High Yield Bond VP 2 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks a high level of current income by investing in high yield debt securities. Transamerica AEGON Money Market VP 3 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks maximum current income from money market securities consistent with liquidity and preservation of principal. Transamerica AEGON U.S. Government Securities VP Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks to provide as high a level of total return as is consistent with prudent investment strategies. Transamerica AllianceBernstein Dynamic Allocation VP Transamerica Asset Management, Inc. AllianceBernstein, LLP Seeks capital appreciation and current income. Transamerica Asset Allocation – Conservative VP 4 Transamerica Asset Management, Inc. Seeks current income and preservation of capital. Transamerica Asset Allocation – Growth VP 4 Transamerica Asset Management, Inc. Seeks long-term capital appreciation. 1 Each of these asset allocation portfolios is a fund-of-funds and invests in a combination of underlying Exchange Traded Funds (“ETFs”).Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 2 Under normal market conditions, this portfolio invests at least 80% of its net assets in credit default swaps and other financial instruments that in combination have economic characteristics similar to the high yield debt (“junk bonds”) market and/or in high yield debt securities. 3 There can be no assurance that the Transamerica AEGON Money Market VP portfolio will be able to maintain a stable net asset value per share.During extended periods of low interest rates, and partly as a result of insurance charges, the yield on the Transamerica AEGON Money Market VP subaccount may become extremely low and possibly negative. 4 Each of these asset allocation portfolios is a fund of funds and invests in a combination of underlying Transamerica Series Trust and Transamerica Funds portfolios. Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica Asset Allocation – Moderate Growth VP 4 Transamerica Asset Management, Inc. Seeks capital appreciation with current income as a secondary objective. Transamerica Asset Allocation – Moderate VP 4 Transamerica Asset Management, Inc. Seeks capital appreciation and current income. Transamerica BlackRock Global Allocation VP 5 Transamerica Asset Management, Inc. BlackRock Investment Management, LLC Seeks high total investment return. Transamerica BlackRock Large Cap Value VP Transamerica Asset Management, Inc. BlackRock Investment Management, LLC Seeks long-term capital growth. Transamerica BlackRock Tactical Allocation VP 6 Transamerica Asset Management, Inc. BlackRock Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. Transamerica Clarion Global Real Estate Securities VP Transamerica Asset Management, Inc. CBRE Clarion Real Estate Securities, L.P. Seeks long-term total return from investments primarily in equity securities of real estate companies.Total return consists of realized and unrealized capital gains and losses plus income. Transamerica Efficient Markets VP Transamerica Asset Management, Inc. AEGON USA Investment Management, Inc. Seeks capital appreciation while seeking income as a secondary objective. Transamerica Hanlon Balanced VP 7 Transamerica Asset Management, Inc. Hanlon Investment Management, Inc. Seeks current income and capital appreciation. Transamerica Hanlon Growth and Income VP 7 Transamerica Asset Management, Inc. Hanlon Investment Management, Inc. Seeks long-term capital appreciation and some current income. 5 This portfolio is a fund of funds and invests its assets in an underlying mutual fund, BlackRock Global Allocation V.I. Fund of the BlackRock Variable Series Fund, Inc.Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 6 This portfolio is a fund of funds and invests in a combination of underlying Transamerica Series Trust portfolios and certain funds of Transamerica Funds.Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 7 This portfolio utilizes both a tactical asset allocation strategy and a strategic asset allocation strategy to seek to achieve its objective by investing in underlying funds that consist of ETFs and money market mutual funds. Please see the portfolio’s prospectus for a complete description of the portfolio’s investment strategies and the risks of investing in the portfolio. Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica Hanlon Growth VP 7 Transamerica Asset Management, Inc. Hanlon Investment Management, Inc. Seeks long-term capital appreciation. Transamerica Hanlon Income VP 7,8 Transamerica Asset Management, Inc. Hanlon Investment Management, Inc. Seeks conservative stability. Transamerica Index 50 VP Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks to balance capital appreciation and income. Transamerica Index 75 VP Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks capital appreciation as a primary objective and income as a secondary objective. Transamerica International Moderate Growth VP 4 Transamerica Asset Management, Inc. Seeks capital appreciation with current income as a secondary objective. Transamerica JPMorgan Core Bond VP Transamerica Asset Management, Inc. JPMorgan Investment Advisors Inc. Seeks total return, consisting of income and capital appreciation. Transamerica JPMorgan Enhanced Index VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Seeks to earn a total return modestly in excess of the total return performance of the Standard & Poor’s 500 Composite Stock Index (“S&P 500”) (including the reinvestment of dividends) while maintaining a volatility of return similar to the S&P 500. Transamerica JPMorgan Tactical Allocation VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Seeks current income and preservation of capital. Transamerica Janus Balanced VP 9 Transamerica Asset Management, Inc. Janus Capital Management LLC Seeks long-term capital growth, consistent with preservation of capital and balanced by current income. Transamerica Jennison Growth VP Transamerica Asset Management, Inc. Jennison Associates, LLC. Seeks long-term growth of capital. 8 Formerly, Transamerica Hanlon Managed Income VP. 9 Formerly, Transamerica Foxhall Global Commodities & Hard Asset VP. Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica MFS InternationalEquity VP Transamerica Asset Management, Inc. MFS ® Investment Management Seeks capital growth. Transamerica Morgan StanleyCapital Growth VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management Inc. Seeks to maximize long-term growth. Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management Inc. Seeks capital appreciation. Transamerica Multi-Managed Balanced VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. BlackRock Financial Management, Inc. Seeks to provide a high total investment return through investments in a broadly diversified portfolio of stocks, bonds and money market instruments. Transamerica Multi Managed Large Cap Core VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management, Inc. Seeks to provide high total return. Transamerica PIMCO Total Return VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks maximum total return consistent with preservation of capital and prudent investment management. Transamerica Systematic Small/Mid Cap Value VP Transamerica Asset Management, Inc. Systematic Financial Management L.P. Seeks to maximize total return. Transamerica T. Rowe Price Small Cap VP Transamerica Asset Management, Inc. T. Rowe Price Associates, Inc. Seeks long-term growth of capital by investing primarily in common stocks of small growth companies. Transamerica Third Avenue Value VP Transamerica Asset Management, Inc. Third Avenue Management LLC Seeks long-term capital appreciation. Transamerica WMC Diversified Growth VP Transamerica Asset Management, Inc. Wellington Management Company, LLP Seeks to maximize long-term growth. Portfolio Investment Adviser/Sub-Adviser Investment Objective FIDELITY FUNDS: Fidelity VIP Index 500 Portfolio Fidelity Management & Research Company Seeks investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the Standard & Poor’s ndex. ALLIANCEBERNSTEIN VARIABLE PRODUCTS SERIES FUND, INC.: AllianceBernstein Balanced Wealth Strategy Portfolio AllianceBernstein L.P. Seeks to maximize total return. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST: Franklin Templeton VIP Founding Funds Allocation Fund 10 See Footnote 11 Seeks capital appreciation with a secondary goal of income. PROFUNDS: ProFund VP Asia 30 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the ProFunds Asia 30 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Basic Materials 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Basic Materials Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Bull 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P 500 Index SM . The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Consumer Services 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Consumer Services Index ® . The fund does not seek to achieve its stated objective over a period of time greater than one day. 10 This portfolio is a fund of funds and invests in a combination of Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund and Templeton Growth Securities Fund. Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 11 Franklin Templeton Services, LLC is the portfolio’s administrator; the portfolio does not have an investment manager nor does it pay any investment management fees. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment objectives and risks associated with investing in the ProFunds or Access Trust VP portfolios. Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Emerging Markets 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Bank of New York Emerging Markets 50 ADR Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Europe 30 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the ProFunds Europe 30 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Falling U.S. Dollar 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (opposite) of the daily performance of the U.S. Dollar Index (USDX) ® . The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Financials 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Financials Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP International 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Japan 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Nikkei 225 Stock Average. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Mid-Cap 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P MidCap 400 Index ® . The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Money Market 12,13 ProFund Advisors LLC Seeks a high level of current income consistent with liquidity and preservation of capital. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP NASDAQ-100 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the NASDAQ-100 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Oil & Gas 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Oil & Gas Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Pharmaceuticals 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Pharmaceuticals Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. 13 There can be noassurance that theProFund VP Money Market portfolio will be able to maintain a stable net asset value per share. During extended periods of low interest rates, and partly as a result of insurance charges, the yield on theProFund VP Money Market subaccount may become extremely low and possibly negative. Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Precious Metals 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones Precious Metals Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Short Emerging Markets 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the Bank of New York Emerging Markets 50 ADR Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Short International 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Short NASDAQ-100 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the NASDAQ-100 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Short Small-Cap 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (opposite) of the daily performance of the Russell 2000 Index. ProFund VP Small-Cap 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Russell 2000 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Small-Cap Value 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P SmallCap 600 ® /Citigroup Value Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Telecommunications 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Telecommunications Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP UltraNASDAQ-100 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to twice (200%) the daily performance of the NASDAQ-100 ® Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP UltraSmall-Cap 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to twice (200%) the daily performance of the Russell 2000 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP U.S. Government Plus 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to one and one-quarter times (125%) the daily price movement of the most recently issued 30-year U.S. Treasury Bond. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Utilities 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Utilities Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ACCESS TRUST: Access VP High Yield Fund 12, 14 ProFund Advisors LLC Seeks to provide investment results that correspond generally to the total return of the high yield market consistent with maintaining reasonable liquidity. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. 14 Under normal market conditions, this portfolio invests at least 80% of its net assets in credit default swaps and other financial instruments that in combination have economic characteristics similar to the high yield debt (“junk bonds”) market and/or in high yield debt securities. Transamerica Asset Management, Inc. ("Transamerica Asset"), located at 570Carillon Parkway, St. Petersburg, Florida 33716, is directly owned by Western Reserve, (77%) and AUSA Holding Company (23%), and serves as investment adviser to the Transamerica Series Trust (“Series Trust”) and manages the Series Trust in accordance with policies and guidelines established by the Series Trust's Board of Trustees. For certain portfolios, Transamerica Asset has engaged investment sub-advisers to provide portfolio management services. Transamerica Asset and each investment sub-adviser are registered investment advisers under the Investment Advisers Act of 1940, as amended. See the Series Trust prospectuses for more information regarding Transamerica Asset and the investment sub-advisers. Fidelity Management & Research Company (“FMR”), located at 82 Devonshire Street, Boston, Massachusetts 02109, serves as investment adviser to the Fidelity VIP Funds and manages the Fidelity VIP Funds in accordance with policies and guidelines established by the Fidelity VIP Funds Board of Trustees.For certain portfolios, FMR has engaged investment sub-advisers to provide portfolio management services with regard to foreign investments.FMR and each sub-adviser are registered investment advisers under the Investment Advisers Act of 1940, as amended.See the Fidelity VIP Fund prospectuses for more information regarding FMR and the investment sub-advisers. ProFund Advisors LLC (“ProFund Advisors”), located at 7501 Wisconsin Avenue, Suite 1000, Bethesda, Maryland 20814, serves as the investment adviser and provides management services to all of the ProFunds and Access Trust portfolios. ProFund Advisors oversees the investment and reinvestment of the assets in each ProFund and Access Trust portfolio in accordance with policies and guidelines established by the ProFunds’ and Access Trust’s respective Board of Trustees.ProFund Advisors is a registered investment adviser under the Investment Advisers Act of 1940, as amended.See the ProFunds and Access Trust prospectuses for more information regarding ProFund Advisors. AllianceBernstein L.P. (“AllianceBernstein” ) located at 1345 Avenue of the Americas, New York, New York 10105 , serves as investment adviser to the Alliance Bernstein Variable Products Series Fund, Inc. and manages the AllianceBernstein Balanced Wealth Strategy Portfolio in accordance with the policies and guidelines established by the AllianceBernstein Board of Directors.Please see the prospectus for the portfolio for more information regarding AllianceBernstein L.P. Franklin Advisers, L.P. (“Franklin”), located at One Franklin Parkway, San Mateo, California 94403 , serves as investment adviser to the Franklin Templeton Variable Insurance Products Trust and manages the Franklin Templeton VIP Founding Funds Allocation Fund.Franklin Templeton Services, LLC (“FT Services”) serves as administrator for the portfolio and provides certain administrative services and facilities for the adviser, and oversees rebalancing of the portfolio’s assets.FT Services is paid a fee for its services from the portfolio.Franklin oversees the investment and reinvestment of the portfolio’s assets in accordance with policies and guidelines established by the Trust’s Board of Trustees.Please see the portfolio’s prospectus for more information regarding Franklin and FT Services. Selection of Underlying Portfolios The underlying portfolios offered through this product are selected by Western Reserve.Western Reserve may consider various factors, including, but not limited to, asset class coverage, the strength of the adviser’s or sub-adviser’s reputation and tenure, brand recognition, performance, and the capability and qualification of each investment firm.Another factor that we may consider is whether the underlying portfolio or its service providers (e.g., the investment adviser or sub-advisers) or its affiliates will make payments to us or our affiliates in connection with certain administrative, marketing, and support services, or whether affiliates of the portfolio can provide marketing and distribution support for sales of the Policies.(For additional information on these arrangements, please refer to the section entitled “Revenue We Receive” in this prospectus.) We review the portfolios periodically and may remove a portfolio or limit its availability to new premiums and/or transfers of cash value if we determine that a portfolio no longer satisfies one or more of the selection criteria, and/or if the portfolio has not attracted significant allocations from policyowners.We have included the Transamerica Series Trust portfolios at least in part because they are managed by Transamerica Asset, our directly owned subsidiary. You are responsible for choosing the portfolios, and the amounts allocated to each, that are appropriate for your own individual circumstances and your investment goals, financial situation, and risk tolerance. Because investment risk is borne by you, decisions regarding investment allocations should be carefully considered. In making your investment selections, we encourage you to thoroughly investigate all of the information that is available to you regarding the portfolios, including each fund's prospectus, statement of additional information and annual and semi-annual reports.Other sources such as newspapers and financial and other magazines provide more current information, including information about any regulatory actions or investigations relating to a fund or portfolio.After you select portfolios for your initial premium, you should monitor and periodically re-evaluate your allocations to determine if they are still appropriate. You bear the risk of any decline in the cash value of your Policy resulting from the performance of the portfolios you have chosen. We do not recommend or endorse any particular portfolio and we do not provide investment advice. Addition, Deletion, or Substitution of Portfolios We do not guarantee that each portfolio will always be available for investment through the Policy. We reserve the right, subject to compliance with applicable law, to add new portfolios or portfolio classes, close existing portfolios or portfolio classes, or substitute portfolio shares that are held by any subaccount for shares of a different portfolio. New or substitute portfolios may have different fees and expenses and their availability may be limited to certain classes of purchasers. We will not add, delete or substitute any shares attributable to your interest in a subaccount without notice to you and prior approval of the SEC, to the extent required by the 1940 Act or other applicable law. We may also decide to purchase securities from other portfolios for the separate account. We reserve the right to transfer separate account assets to another separate account that we determine to be associated with the class of contracts to which the Policy belongs. Your Right to Vote Portfolio Shares Even though we are the legal owner of the portfolio shares held in the subaccounts, and have the right to vote on all matters submitted to shareholders of the portfolios, we will vote our shares only as policyowners instruct, as long as such action is required by law. Before a vote of a portfolio's shareholders occurs, you will receive voting materials from us. We will ask you to instruct us on how to vote and to return your voting instructions to us in a timely manner. You will have the right to instruct us on the number of portfolio shares that corresponds to the amount of cash value you have in that portfolio (as of a date set by the portfolio). If we do not receive voting instructions on time from some policyowners, we will vote those shares in the same proportion as the timely voting instructions we receive. Therefore, because of proportional voting, a small number of policyowners may control the outcome of a vote. Should federal securities laws, regulations and interpretations change, we may elect to vote portfolio shares in our own right. If required by state insurance officials, or if permitted under federal regulation, we may disregard certain owner voting instructions. If we ever disregard voting instructions, we will send you a summary in the next annual report to policyowners advising you of the action and the reasons we took such action. Charges and Deductions This section describes the charges and deductions that we make under the Policy in consideration for: (1)the services and benefits we provide; (2)the costs and expenses we incur; and (3)the risks we assume.The fees and charges deducted under the Policy may result in a profit to us. Services and benefits we provide under the Policy: · The death benefit, cash and loan benefits. · Investment options, including premium allocations. · Administration of elective options. · The distribution of reports to owners. Costs and expenses we incur: · Costs associated with processing and underwriting applications. · Expenses of issuing and administering the Policy (including any Policy riders). · Overhead and other expenses for providing services and benefits and sales and marketing expenses, including compensation paid in connection with the sale of the Policies. · Other costs of doing business, such as collecting premiums, maintaining records, processing claims, effecting transactions, and paying federal, state and local premium and other taxes and fees. Risks we assume: · That the charges we may deduct may be insufficient to meet our actual claims because insureds die sooner than we estimate. · That the costs of providing the services and benefits under the Policies may exceed the charges we are allowed to deduct. Some or all the charges we deduct are used to pay aggregate Policy costs and expenses we incur in providing the services and benefits under the Policy and assuming the risks associated with the Policy. Premium Expense Charge Before we allocate the net premium payments that you make, we will deduct the following premium expense charge. The premium expense charge is equal to: · For All Except Policies Issued to Residents of Puerto Rico: 6.0% of premiums paid during the first 10 Policy years; and · 2.5% on all premiums thereafter. · For Policies Issued to Residents of Puerto Rico: Currently, 10% during the first 10 Policy years and 6.5% thereafter. We guarantee this charge will never exceed 12.0% during the first 10 Policy years and 8.5% thereafter. NOTE: Some or all of the premium expense charges we deduct are used to pay the aggregate Policy costs and expenses we incur, including distribution costs and/or state premium taxes.Although state premium tax rates imposed on us vary from state to state, the premium expense charge deducted will not vary with the state of residence of the policyowner, except for Puerto Rico, as noted above. Monthly Deductions We take monthly deductions from the cash value on the Policy date and on each Monthiversary. Monthly deductions will be withdrawn from each subaccount and the fixed account in accordance with the policy’s current allocation. If the value of any account is insufficient to pay its part of the monthly deduction, then we will deduct this charge on a pro rata basis from all accounts ( i.e. , in the same proportion that the value in each subaccount and the fixed account bears to the total cash value on the Monthiversary). Because portions of the monthly deductions (such as cost of insurance) can vary monthly, the monthly deductions will also vary. Themonthly deductions are equal to: · The monthly Policy charge (including any surcharge associated with flat or table substandard ratings); plus · The monthly cost of insurance charge for the Policy; plus · The monthly death benefit guarantee charge or monthly per unit charge, if applicable; plus · The portion of the monthly deductions for any benefits provided by riders attached to the Policy. For Policies Issued Before January 1, 2009: Monthly Policy Charge: · This charge currently equals $5.00 each Policy month.After the first Policy year, we may increase this charge. · We guarantee this charge will never be more than $10.00 per month. · This charge is used to cover aggregate Policy expenses. Cost of Insurance Charge: · We deduct this charge each month. It varies each month and is determined by using the Frasier Method, which is an actuarial method for pricing a second-to-die product.Both insureds are treated as one unit and there are no changes in premium or cash values at the first death. It is determined as follows: 1. Dividethe death benefit on the Monthiversary by 1.0032737 (this factor reduces the net amount at risk, for purposes of computing the cost of insurance, by taking into account assumed monthly earnings at an annual rate of 4.0%). 2. Subtractthe cash value on the Monthiversary (the resulting amount is the net amount at risk). 3. Multiply the net amount at risk by the appropriate monthly cost of insurance rate. For Policies Applied For On or After May 1, 2009: Monthly Policy Charge: · This charge currently equals $10.00 each Policy month.After the first Policy year, we may increase this charge. · We guarantee this charge will never be more than $12.00 per month. · This charge is used to cover aggregate Policy expenses. Cost of Insurance Charge: We deduct this charge each month. It varies each month and is determined by using the Frasier Method, which is an actuarial method for pricing a second-to-die product.Both insureds are treated as one unit and there are no changes in premium or cash values at the first death. It is determined as follows: 1. Determine the death benefit on the Monthiversary . 2. Reduce the death benefit by the Cash Value on the Monthiversary. This results in the Amount at Risk for the Policy. 3. Divide the Amount at Risk by 1,000 to arrive at the number of thousands of Amount at Risk. 4. Multiply the number of thousands of Amount at Risk by the appropriate Monthly Cost of Insurance Rate(s) to arrive at the Monthly Cost of Insurance. Monthly Death Benefit Guarantee Charge ( For Policies Issued Before January 1, 2009 ) : · This charge is $0.04 per $1,000 of your initial specified amount. · This charge is deducted monthly from your cash value. · We will deduct this charge only until the no lapse date you selected on the application. · Addition of riders would increase this charge. Monthly Per Unit Charge ( For Policies Applied for On or After May 1, 2009 ) : · The monthly per unit charge for the specified amount on the Policy date; minus · The monthly per unit charge for any specified amount that has been decreased. · We guarantee the duration of this charge to be no more than 20 years on the base Policy and currently the monthly per unit charge lasts 10 years on the base Policy. · The monthly per unit charge is set on the Policy date and is based on the target premium age of the insureds, the specified amount band and the no lapse period option you have selected.Once set, this charge will not be lowered, even if you decrease the specified amount of your Policy during the time period when the charge is assessed. · A separate monthly per unit charge, in addition to the charge applicable to the Base Policy, applies if you elect the Joint Insured Term rider. Optional Insurance Riders: · The monthly deductions will include charges for any optional insurance benefits you add to your Policy by rider. Please refer to the section below entitled “Rider Charges” for a description of the rider charges. To determine the monthly cost of insurance rates we refer to a schedule of current cost of insurance rates and consider a number of factors including, but not limited to: each joint insured's gender, attained age, specified amount, and underwriting class.The factors that affect the net amount at risk include the investment performance of the portfolios in which you invest, payment of premiums, the fees and charges deducted under the Policy, the death benefit option you choose, as well as any Policy transactions (such as loans, partial withdrawals, transfers, and changes in specified amount).For Policies with a specified amount of $1,000,000 or more, we generally charge a lower rate.The actual monthly cost of insurance rates are primarily based on our expectations as to future mortality experience and expenses. Monthly cost of insurance rates may be changed from time to time.The actual rates we charge will never be greater than the Table of Guaranteed Maximum Life Insurance Rates stated in your Policy. For Policies applied for on or after May 1, 2009, these guaranteed rates are based on the 2001 C.S.O. Mortality Tables (“2001 C.S.O. Tables”) and are determined using the Frasier Method, taking into account each joint insured’s attained age, gender, and underwriting class.For Policies issued before January 1, 2009, these guaranteed rates are based on the Commissioners 1980 Standard Ordinary Mortality Tables (“1980 C.S.O. Tables”) and are determined using the Frasier Method, taking into account each joint insured's attained age, gender, and underwriting class. For standard rate classes, these guaranteed rates will never be greater than the rates in the C.S.O.Tables that apply to your Policy. Decreases in specified amount may cause the Policy to drop into a lower band of specified amount and may result in an increase in the rates for the cost of insurance and premium expense charges. The underwriting class of each joint insured will affect the cost of insurance rates. We use a standard method of underwriting in determining underwriting classes, which are based on the health of each joint insured. We currently place insureds into preferred and standard classes.We also place insureds into substandard classes with extra ratings, which reflect higher mortality risks and will result in higher cost of insurance rates. Examples of reasons an insured may be placed into an extra risk factor underwriting class include, but are not limited to, medical history, avocation, occupation, driving record, or planned future travel (where permitted by state law). We may issue certain Policies on a simplified or expedited basis.Cost of insurance rates charged for any Policies issued on a simplified , guaranteed or expedited basis may cause healthy individuals to pay higher cost of insurance rates than they would pay under a substantially similar Policy that we offer using different underwriting criteria. The guaranteed cost of insurance rates under the riders are based on the same C.S.O. tables as the guaranteed cost of insurance rates on the Policy without riders except tat current rates are not guaranteed for any amount of time under the riders. Mortality and Expense Risk Charge We deduct a daily charge from your Policy’s cash value in each subaccount that, together with other fees and charges, compensates us for services rendered, the expenses expected to be incurred and the risks assumed. This charge is equal to: · Your Policy's cash value in each subaccount, multiplied by · The daily equivalent of the annual mortality and expense risk charge rate of0.90%. The annual rate for the mortality and expense risk charge is equal to 0.90% of the average daily net assets of each subaccount.For Policies issued on or after July 1, 2001, we may reduce this charge to 0.30% after the first 15 Policy years, but we do not guarantee that we will do so. If this charge, combined with other Policy fees and charges, does not cover our total actual costs for services rendered and expenses incurred, we absorb the loss.Conversely, if these fees and charges more than cover actual costs, the excess is added to our surplus.We expect to profit from these charges. Surrender Charge If you surrender your Policy completely during the first 15 Policy years, we deduct a surrender charge from your cash value and pay the remaining cash value (less any outstanding loan amounts, plus any interest you paid in advance on any outstanding loan amount for the period between the date of the surrender and the next Policy anniversary) to you. There is no surrender charge if you wait until the end of the 15th Policy year to surrender your Policy. The payment you receive is called the net surrender value. The formula we use reduces the surrender charge at older ages in compliance with state laws. The surrender charge helps us recover distribution expenses that we incur in connection with the Policy, including sales commissions paid to selling firms and printing and advertising costs, as well as aggregate Policy expenses. Note: No surrender charge is taken when you decrease your specified amount but the full surrender cha r ge remains in effect until the Policy is surrendered. The surrender charge may be significant.You should evaluate this charge carefully before you consider a surrender.Under some circumstances, the level of surrender charges might result in no net surrender value available if you surrender your Policy in the early Policy years. This will depend on a number of factors, but is more likely if: · You pay premiums equal to or not much higher than the minimum monthly guarantee premium shown in your Policy; and/or · Investment performance is low. For Policies Applied for On or After May 1, 2009: The initial specified amount has a 15 year surrender charge period starting on the Policy date and surrender charges are based on the underwriting class of the younger insured and the target premium age. The surrender charge is a charge for each $1,000 of the specified amount. The surrender charge is equal to: · The surrender charge per $1,000; multiplied by · The number of thousands of specified amount multiplied by · The surrender charge factor. The surrender charge factor varies by the target premium age on the Policy date, younger insured’s risk class, and number of years since the Policy date.In no event are the surrender charge factors any greater than those shown on the table below. For Policies issued before January 1, 2009, we generally determine the surrender charge factor from the Policy date, regardless of whether there were any prior lapses and reinstatements, but for Policies Applied for On or After May 1, 2009 when a Policy is reinstated, the surrender charge is based on the amount of time that the Policy has been in force, with no credit for periods of lapse. For Policies Applied For On or After May 1, 2009 Surrender Charge Factors Factor for Target Premium Age: End of Policy Year 0 – 39 40 - 44 45 - 49 50 - 54 55 - 59 60 - 64 65 - 69 70 - 74 75 - 80 At Issue 100% 100% 100% 100% 100% 100% 100% 100% 100% 1 100% 98% 98% 97% 97% 96% 96% 95% 94% 2 100% 97% 96% 95% 94% 93% 92% 91% 89% 3 100% 96% 94% 93% 91% 90% 88% 87% 84% 4 100% 94% 92% 91% 88% 87% 84% 83% 79% 5 100% 92% 90% 89% 85% 84% 80% 79% 74% 6 90% 90% 90% 85% 82% 81% 76% 75% 69% 7 80% 80% 80% 80% 80% 77% 72% 71% 64% 8 70% 70% 70% 70% 70% 70% 70% 67% 59% 9 60% 60% 60% 60% 60% 60% 60% 60% 54% 10 50% 50% 50% 50% 50% 50% 50% 50% 49% 11 40% 40% 40% 40% 40% 40% 40% 40% 40% 12 30% 30% 30% 30% 30% 30% 30% 30% 30% 13 20% 20% 20% 20% 20% 20% 20% 20% 20% 14 10% 10% 10% 10% 10% 10% 10% 10% 10% 15+ 0% 0% 0% 0% 0% 0% 0% 0% 0% Surrender Charge Example: Assume a 31 year old male and a 29 year old female, both non-tobacco users, purchase the Policy. The Target Premium Age is30.Specified amount is $100,000. The Policy is surrendered at the end of Policy year6. The surrender charge per $1,000 of specified amount is $5.12. This is multiplied by the surrender charge factor of 90%. The surrender charge The surrender charge per $1,000 ($5.12) xThe number of thousands of initial specified amount(100) xThe surrender charge factor(0.90) $460.80. For Policies issued before January 1, 2009: The initial specified amount has a 15year surrender charge period starting on the Policy date and surrender charges that are calculated based upon each joint insured's issue age, gender and rate class on the Policy date. The surrender charge is equal to: · The sum of the deferred issue charge, and the deferred sales charge; multiplied by · The surrender charge percentage. The deferred issue charge is $5.00 multiplied by each $1,000 of the initial specified amount stated in your Policy. This charge helps us recover the underwriting, processing and start-up expenses that we incur in connection with the Policy and the separate account, as well as other aggregate Policy expenses. The deferred sales charge equals: · 26.5% multiplied by the total premiums paid up to the guideline premium shown in your Policy; plus · A percentage (the excess premium charge), which varies depending on the younger joint insured’s issue age (see table below), multiplied by · The total premiums paid in excess of the guideline premium (“excess premium charge”). Issue Age Range (Younger Joint Excess Premium Insured) Charge 0-55 4.2% 56-63 3.7% 64-68 3.1% 69-73 2.5% 74-76 2.0% 77-78 1.6% 79-80 1.2% The deferred sales charge helps us recover distribution expenses that we incur in connection with the Policy, including agent sales commissions and printing and advertising costs. The proceeds of this charge may not be sufficient to cover these expenses. To the extent they are not, we will cover the shortfall from our general account assets, which may include profits from the mortality and expense risk charge under the Policy. To determine the surrender charge, we apply the surrender charge percentage to the sum of the deferred issue charge and the deferred sales charge. In Policy years 1-10 this percentage is 100% for joint insureds when the age of the younger joint insured is between issue ages 0-74 and then declines at the rate of 20% per year until reaching zero at the end of the 15th Policy year. For joint insureds, when the age of the younger joint insured is between issue ages 75-80, the surrender charge percentage is 100% until the end of the 6th Policy year and then declines to 0% at the end of the 15th Policy year. There is no surrender charge if the Policy is surrendered after the 15th Policy year (see Example 2 below).For Policies issued before January 1, 2009, we generally determine the surrender charge factor from the Policy date, regardless of whether there were any prior lapses and reinstatements, but for Policies Applied for On or After May 1, 2009, when a Policy is reinstated, the surrender charge is based on the amount of time that the Policy has been in force, with no credit for periods of lapse. For Policies issued before January 1, 2009 Surrender Charge Percentages Younger Issue Age End of Policy Year* Less Than 75 75 or Above At Issue 100% 100% 1-6 100% 100% 7 100% 97% 8 100% 88% 9 100% 80% 10 100% 73% 11 80% 66% 12 60% 60% 13 40% 40% 14 20% 20% 15+ 0% 0% *The percentage on any date other than a Policy anniversary will be determined proportionately using the percentage at the end of the Policy year prior to surrender and the percentage at the end of the Policy year of surrender. ·Surrender Charge Example 1: Assume a male non-tobacco user age 35 and a female non-tobacco user age 35 purchase a Policy for $100,000 of specified amount, paying the guideline premium of $806.11, and an additional premium amount of $193.89 in excess of the guideline premium, for a total premium of $1,000 per year for four years ($4,000 total for four years), and then surrenders the Policy. The surrender charge would be calculated as follows: (a) Deferred issue charge: ( 100 x $5.00 ) ($5.00/$1,000 of initial specified amount) $ 500.00 (b) Deferred sales charge: (1)26.5% of guideline premium paid ( 26.5% x $806.11 ), and $ 213.62 (2)4.2% of premiums paid in excess of guideline premium $ 134.14 ( 4.2% x ((4 x $1,000) - $806.11) ) (c Applicable surrender charge percentage 100% Surrender charge ((a)$500.00 + (b)($213.62 + $134.14)) x (c)100% ·Surrender Charge Example 2: Assume the same facts as in Example 1, including continued premium payments of $1,000 per year, except the owner surrenders the Policy on the 14th Policy anniversary: (a) Deferred issue charge: ( 100 x $5.00 ) (b) Deferred sales charge: (1) ( 26.5% x $806.11 ) , and (2) ( 4.2% x ((14 x $1,000) - $806.11 ) ) (c) Applicable surrender charge percentage 20% Surrender charge ((a)$500.00 + (b)($213.62) + $554.14)) x (c) 20% There will be no surrender charge if the owner waits until the end of the 15th Policy year . For Policies issued in the State of Pennsylvania, the following surrender charge percentage table applies: Surrender Charge Percentages (Pennsylvania) Policy Year Issue Ages 20-69 Issue Ages 70-74 Issue Ages 75-80 1 100% 100% 100% 2 100% 100% 96% 3 100% 100% 89% 4 100% 100% 83% 5 100% 95% 77% 6 100% 90% 73% 7 100% 85% 68% 8 100% 80% 65% 9 95% 76% 61% 10 90% 72% 58% 11 80% 68% 55% 12 60% 60% 51% 13 40% 40% 40% 14 20% 20% 20% 15 0% 0% 0% The surrender charge helps us recover distribution expenses that we incur in connection with the Policy, including agent sales commissions and printing and advertising costs, as well as aggregate Policy expenses. Transfer Charge We currently allow you to make 12 transfers each Policy year free of charge. Except as listed below, we charge $10.00 (for Policies issued before January 1, 2009) and $25.00 (for Policies applied for on or after May 1, 2009) for each additional transfer: · For purposes of assessing the transfer charge, all transfers made in one day, regardless of the number of subaccounts affected by the transfer, are considered a single transfer. · We deduct the transfer charge from the amount being transferred. · Transfers resulting from loans, the exercise of conversion rights, or the reallocation of cash value immediately after the record date, currently are not treated as transfers for the purpose of assessing this charge. · Transfers via the Internet are not treated as transfers for the purpose of assessing this charge. · Transfers among the ProFunds and/or Access Trust subaccounts are not treated as transfers for the purpose of assessing this charge. · Transfers under dollar cost averaging and asset rebalancing currently are not treated as transfers for the purpose of assessing this charge. · We will not increase this charge. Loan Interest Rate Charged For Policies Applied For On or After May 1, 2009: We currently charge you an annual interest rate, in arrears, on a Policy loan of 2.75% (3.0% maximum guaranteed) on each Policy anniversary.We also currently credit the amount in the loan reserve account with a fixed rate of 2%.After offsetting the 2.0% interest we credit, the net cost of loans currently is 0.75% (1.00% maximum guaranteed).After the 10th Policy year, we will apply preferred loan rates charged on an amount equal to the cash value, minus total premiums paid (less any cash withdrawals), and minus any outstanding loan amount including accrued loan interest.The current preferred charge is 2.00% and is guaranteed not to exceed 2.25%. For Policies Issued Before January 1, 2009: We currently charge you an annual interest rate on a Policy loan of 5.2% in advance (5.49% effective annual rate) on each Policy anniversary.We also currently credit the amount in the loan reserve account with an effective annual interest rate of 4.75% in arrears (4.0% minimum guaranteed).After offsetting the 4.75% interest we credit, the net cost of the loan currently is 0.74% (1.49% maximum guaranteed).After the 10th Policy year, we will apply preferred loan rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount including accrued loan interest. The current preferred loan effective annual interest rate credited is 5.49% and is not guaranteed. Cash Withdrawal Charge After the first Policy year, you may take one cash withdrawal per Policy year if your net surrender value is sufficient to cover the amount of the withdrawal and the associated cash withdrawal charge.Cash withdrawals from your Policy are subject to the following: · When you take a cash withdrawal, we charge a processing fee of $25 or 2% of the amount you withdraw, whichever is less. · We deduct this amount from the withdrawal, and we pay you the balance. · We will not increase this charge. Taxes We currently do not make any deductions for taxes from the separate account. We may do so in the future to the extent that such taxes are imposed by federal or state agencies. Rider Charges The following charges apply if you elect any of the riders available under your Policy as noted below (See “Supplemental Benefits (Riders)”): For Policies Applied for On or After May 1, 2009: · Living Benefit Rider. If the rider is exercised, w e reduce the single sum benefit by a discount factor to compensate us forincome lost due to the early payment of the death benefit.The discount factor is equal to the current yield on 90-day Treasury bills or the Policy loan interest rate whichever is greater.For further information about the Living Benefit Rider, including a numerical example showing the calculation of a discounted single sum benefit and the impact of acceleration of a portion of the death benefit available under a Policy on any remaining death benefit and cash value, please see the "Supplemental Benefits (Riders)" section of this prospectus. For Policies Issued Before January 1, 2009: · Terminal Illness Accelerated Death Benefit Rider.We do not assess an administrative charge for this rider; however, if the rider is exercised, we do reduce the single sum benefit by a discount factor to compensate us for expected lost income resulting from the early payment of the death benefit.The discount factor is equal to the Applicable Federal Interest Rate ( 2.89 % for 201 2 ) or the Policy loan interest rate expressed in arrears, whichever is greater. For f urther information about the Terminal Illness Accelerated Death Benefit Rider, including a numerical example showing the calculation of a discounted single sum benefit and the impact of acceleration of a portion of the death benefit available under a Policy on any remaining death benefit and cash value, please see the "Supplemental Benefits (Riders)" section of this prospectus. · Individual Insured Rider.We assess a cost of insurance charge based on covered insured’s issue age, gender and underwriting class, the Policy year and the rider face amount.Cost of insurance charges generally will increase each year. For Policies Issued Before January 1, 2009, we also charge a $0.01 per thousand Monthly Death Benefit Guarantee Charge until the no lapse ending date. · Joint Insured Term Rider.We assess a cost of insurance charge based on the target premium age, underwriting class of both insureds, the Policy year and the rider face amount. Cost of insurance charges generally will increase each year. For Policies Issued Before January 1, 2009, we also charge a $0.02 per thousand Monthly Death Benefit Guarantee Charge until the no lapse ending date. For Policies Applied for On or After May 1, 2009 , we charge $0.02 per ($1,000) unit charge for the first ten Policy years, guaranteed not to exceed twenty years. Portfolio Expenses The portfolios deduct management fees and expenses from the amounts you have invested in the portfolios. These fees and expenses reduce the value of your portfolio shares.Some portfolios also deduct 12b-1 fees from portfolio assets.See the fund prospectuses for more detailed information about the portfolios. Revenue We Receive We (and our affiliates) may directly or indirectly receive payments from the portfolios, their advisers, sub-advisers, distributors or affiliates thereof, in consideration of certain administrative, marketing and other services we (and our affiliates) provide and expenses we incur.We (and/or our affiliates) generally receive three types of payments: · Rule 12b-1 Fees. We and/or our affiliate, Transamerica Capital, Inc. (“TCI”), who is principal underwriter for the Policies indirectly receives 12b-1 fees from the funds available as investment choices under our variable insurance products. Any 12b-1 fees received by TCI that are attributable to our variable insurance products are then credited to us.These fees range from 0.10% to 0.35% of the average daily assets of the certain underlying fund portfolios attributable to the Policies and to certain other variable insurance products that we and our affiliates issue. · Administrative, Marketing and Support Service Fees (“Service Fees”).The investment adviser, sub-adviser, administrators, and/or distributors (or affiliates thereof) of the portfolios may make payments to us and/or our affiliates, including TCI.These payments may be derived, in whole or in part, from the profits the investment adviser or sub-adviser realizes on from the advisory fee deducted from portfolio assets.The amount of this compensation is generally based on a percentage of the assets of the particular portfolios attributable to the Policy and to certain other variable insurance products that our affiliates and we issue. These percentages differ and may be significant.Some advisers or sub-advisers (or other affiliates) pay us more than others. The chart below provides the maximum combined percentages of 12b-1 fees and Service Fees that we anticipate will be paid to us on an annual basis: Incoming Payments to Western Reserve and TCI Fund Maximum Fee % of assets* Fund Maximum Fee % of assets* Transamerica Series Trust ** Fidelity Variable Insurance Products Funds 0. 3 5%*** ProFunds 0.50% Access One Trust 0.50% AllianceBernstein 0.25% Franklin Templeton 0.35% * Payments are based on a percentage of the average assets of each fund portfolio owned by the subaccounts available under this Policy and under certain other variable insurance products offered by our affiliates and us.We and TCI may continue to receive 12b-1 fees and administrative fees on subaccounts that are closed to new investments, depending on the terms of the agreements supporting those payments and on the services provided. . ** Because the Transamerica Series Trust is managed by an affiliate, there are additional benefits to us and our affiliates for amounts you allocate to the Transamerica Series Trust portfolios, in terms of our and our affiliates’ overall profitability.During 201 1 we received $ 10.8 million in benefits from Transamerica Asset. *** We receive this percentage once $100 million in fund shares are held by the subaccounts of Western Reserve and its affiliates. Other payments.We and our affiliates, including TCI and Transamerica Financial Advisors, Inc. (“TFA”), also directly or indirectly receive additional amounts or different percentages of assets under management from certain advisers and sub-advisers to the portfolios (or their affiliates) with regard to variable insurance products or mutual funds that are issued or managed by us and our affiliates . These payments may be profits derived in whole or in part, from the profits the investment adviser or sub-adviser receives from the advisory fee deducted from portfolio assets.Policyowners, through their indirect investment in the portfolios, bear the costs of these advisory fees (see the prospectuses for the funds for more information).Certain advisers and sub-advisers of the underlying portfolios (or their affiliates) (1) may pay TCI amounts up to $75,000 per year to participate in a “preferred sponsor” program that provides such advisers and sub-advisers with access to TCI’s wholesalers at TCI’s national and regional sales conferences that are attended by TCI’s wholesalers; (2) may pay TFA varying amounts to obtain access to TFA’s wholesaling and selling representatives; (3) may provide us and/or certain affiliates and/or selling firms with occasional gifts, meals, tickets or other compensation as an incentive to market the portfolios and to assist with their promotional efforts; and (4) may reimburse our affiliated selling firms for exhibit booths and other items at national conferences of selling representatives.The amounts may be significant and these arrangements provide the adviser or sub-adviser (or other affiliates) with increased access to us and to our affiliates involved in the distribution of the Policy. For the calendar year ended December 31, 201 1 , TCI received total revenue sharing payments in the amount of $ 3,368,635.55 from the following fund managers and/or sub-advisers to participate in TCI’s events: AEGON USA Investment Management, Inc., AllianceBernstein Investments, Black Rock Investment Management, Fidelity Investments, Franklin Templeton Investments, GE Asset Management, Hanlon Investment Management Inc., ING Clarion Real Estate Securities, Invesco AIM, Janus Capital, Jennison Associates, JP Morgan Investment Management, Logan Circle Investment Partners, Loomis, Sayles & Company, MFS Investment Management, Madison Asset Management, LLC, Morgan Stanley Investment Management, Neuberger Berman Management, OppenheimerFunds, Pacific Investment Management Company, Schroder Investment Management North America, Systematic Financial Management LP, Thompson, Siegel and Walmsley LLC, Vanguard, and Wellington Management Company. Please Note: Some of the aforementioned managers and/or sub-advisers may not be associated with underlying fund portfolios currently available in this product. Proceeds from certain of these payments by the funds, the advisers, the sub-advisers and/or their affiliates may be profit to us, and may be used for any corporate purpose, including payment of expenses (i) that we and our affiliates incur in promoting, issuing, marketing and administering the Policies; and (ii) that we incur in our role as intermediary, in promoting, marketing and administering the fund portfolios. For further details about the compensation payments we make in connection with the sale of the Policies, see "Sale of the Policies" in this prospectus. The Policy Depending on the state of issue, your Policy may be an individual policy or a certificate issued under a group policy.The Policy is subject to the insurance laws and regulations of each state or jurisdiction in which it is available for distribution.There may be differences between the Policy issued and the general Policy description contained in this prospectus because of requirements of the state where your Policy is issued.Some of the state specific differences are included in the prospectus, but this prospectus does not include references to all state specific differences.All state specific Policy features will be described in your Policy. Ownership Rights The Policy belongs to the owner(s) named in the application. The owner(s) may exercise all of the rights and options described in the Policy while either or both of the joint insureds is/are living.The owner(s) of the Policy may or may not be one of the insured.This joint Policy is treated the same as any single policy; if a contingent owner is not named, the Policy goes to the estate of the owner(s).The principal rights an owner may exercise are: · To designate or change beneficiaries before the death of the surviving insured. · To receive amounts payable before the death of the surviving insured. · To assign the Policy (if you assign the Policy, your rights and the rights of anyone who is to receive payment under the Policy are subject to the terms of that assignment). · To change the owner(s) of this Policy. · To change the specified amount of this Policy. No designation or change in designation of an owner will take effect unless we receive (i) a transfer of ownership form or (ii) an Internal Revenue Service Form W-9 along with a written request to designate or change the designation of an owner. The request will take effect as of the date we receive it, in good order, at our mailing address, subject to payment or other action taken by us before it was received. Assignment of Your Policy You may assign your Policy by giving us written notice. We reserve the right, except to the extent prohibited by applicable laws, regulations, or actions of the state insurance commissioner, to require that the assignment will be effective only upon acceptance by us, and to refuse assignments or transfers at any time on a non-discriminatory basis. Modifying the Policy Any modifications or waiver of any rights or requirements under the Policy must be in writing, in good order, and signed by our president or secretary.No registered representative may bind us by making any promise not contained in this Policy. Upon notice to you, we may modify the Policy: · To make the Policy or the separate account comply with any law or regulation issued by a governmental agency to which we are subject; or · To assure continued qualification of the Policy as a life insurance contract under the Internal Revenue Code or to meet applicable requirements of federal or state laws relating to variable life policies ; or · To reflect a change in the operation of the separate account ; or · To provide additional subaccounts and/or fixed account options. Purchasing a Policy To purchase a Policy, you must submit a completed application, in good order, and an initial premium to us through any licensed life insurance agent who is also a registered representative of a broker-dealer having a selling agreement with TCI, the principal underwriter for the Policy, and us. There may be delays in our receipt and processing of applications and premium payments that are outside of our control – e.g., because of the failure of a selling broker-dealer or registered representative to promptly forward the application to us at our mailing address or because of delays in determining whether the Policy is suitable for you.Any such delays will affect when your Policy can be issued. You select the specified amount of insurance coverage for your Policy within the following limits. Our current minimum specified amount for a Policy is generally $100,000.We will generally only issue a Policy to joint insureds ages 0-85, and the sum of the joint insureds’ ages cannot be more than 160 years. We will generally only issue a Policy to you if you provide sufficient evidence that the joint insureds meet our insurability standards. Your application is subject to our underwriting rules, and we may reject any application for any reason permitted by law. We will not issue a Policy to you if the younger joint insured is over age80. The joint insureds must be insurable and acceptable to us under our underwriting rules on the later of: · The date of your application; or · The date the joint insureds complete all of the medical tests and examinations that we require. Tax-Free "Section 1035" Exchanges You can generally exchange one life insurance policy for another policy covering the same insured in a "tax-free exchange" under Section1035 of the Internal Revenue Code. Before making an exchange, you should compare both life insurance policies carefully. Remember that if you exchange another life insurance policy for the one described in this prospectus, you might have to pay a surrender charge on your old policy, other charges may be higher (or lower), and the benefits may be different. If the exchange does not qualify for Section1035 treatment, or if your current policy is subject to a policy loan, you may also have to pay federal income tax on the exchange. You should not exchange another life insurance policy for this one unless you determine, after knowing all the facts, that the exchange is in your best interest and not just better for the person selling you the Policy (that person will generally earn a commission if you buy this Policy through an exchange or otherwise). When Insurance Coverage Takes Effect Insurance coverage under the Policy will take effect only if all of the following conditions have been met: (1) the first full premium must be received by the Company at our mailing address; (2) during the lifetime of every proposed insured, the proposed owner must have personally received and accepted the Policy which was applied for and all answers on the application must be true and correct on the date such Policy is received and accepted; and (3) on the date of the later of either (1) or (2) above, all of the statements and answers given in the application must be true and complete, and there must have been no change in the insurability of any proposed insured. Conditional Insurance Coverage. If you pay the full initial premium and have met all of the requirements listed in the conditional receipt attached to the application, and we deliver the conditional receipt to you, the insured may have conditional insurance coverage under the terms of the conditional receipt. The conditional insurance coverage may vary by state and/or underwriting standards.Because we do not accept initial premiums in advance for Policies with a specified amount in excess of $1,000,000, we do not offer conditional insurance coverage for Policies issued with a specified amount in excess of $1,000,000. Conditional insurance coverage is void if the check or draft you gave us to pay the initial premium is not honored when we first present it for payment. The aggregate amount of conditional insurance coverage, if any, is the lesser of: · The amounts applied for under all conditional receipts issued by us; or · $500,000 of life insurance. Subject to the conditions and limitations of the conditional receipt, conditional insurance under the terms of the Policy applied for may become effective as of the later of: · The date of application; or · The date of the last medical examination, test, and other screenings required by us, if any (the “Effective Date”).Such conditional insurance will take effect as of the Effective Date, as long as all of the following requirements are met: 1. The person proposed to be insured is found to have been insurable as of the Effective Date, exactly as applied for in accordance with our underwriting rules and standards, without any modifications as to plan, amount, or premium rate. 2. As of the Effective Date, all statements and answers given in the application must be true. 3. The payment made with the application must not be less than the full initial premium for the mode of payment chosen in the application and must be received at our mailing address within the lifetime of the proposed insured. 4. All medical examinations, tests, and other screenings required of the proposed insured by us are completed and the results received at our mailing address within 60 days of the date the application was signed. 5. All parts of the application, any supplemental application, questionnaires, addendum and/or amendment to the application are signed and received, in good order, at our mailing address. Any conditional life insurance coverage terminates on the earliest of: a. 60 days from the date the application was signed. b. The date we either mail notice to the applicant of the rejection of the application and/or mail a refund of any amounts paid with the application. c. When the insurance applied for goes into effect under the terms as specified in the Policy that you applied for. or d. The date we offer to provide insurance on terms that differ from the insurance for which you have applied. Special limitations of the conditional receipt: · The conditional receipt is not valid unless: > All blanks in the conditional receipt are completed; and > The receipt is signed by your registered representative or authorized Company representative. Other limitations: · There is no conditional receipt coverage for riders or any additional benefits, if any, for which you may have applied. · If one or more of the receipt’s conditions have not been met exactly, or if a proposed insured dies by suicide, we will not be liable except to return any payment made with the application. · If we do not approve and accept the application within 60 days of the date you signed the application, the application will be deemed to be rejected by us and there will be no conditional insurance coverage.In that case, Western Reserve’s liability will be limited to returning any payment(s) you have made upon return of this receipt to us. Full Insurance Coverage and Allocation of Initial Premium.Once we determine that the joint insureds meet our underwriting requirements and you have paid the initial premium, full insurance coverage will begin and we will begin to take the monthly deductions from your net premium. This date is the Policy date (or record date if the Policy is backdated). Any premium payments we receive before the Policy date (or record, if applicable) will be held in a non-interest bearing suspense account. On the Policy date (or the record date if your Policy is backdated), the entire amount in the non-interest bearing suspense account will be allocated as follows: (i) to the subaccounts and/or the fixed account as you specified in your application, if your state does not require a full refund of initial premium; or (ii) to the reallocation account, if your state requires us to return your initial premium in the event you exercise your free-look right. While held in the reallocation account, premium(s) will be credited with interest at the current fixed account rate (until the reallocation date when they will be allocated to the subaccounts and/or fixed account as you specified in your application).Please Note:Your premiums are credited on the record date, not the backdated Policy date. On any day we credit net premiums or transfer cash value to a subaccount, we will convert the dollar amount of the net premium (or transfer) into subaccount units at the unit value for that subaccount, determined at the end of the day on which we receive the premium or transaction request .We will credit amounts to the subaccounts only on a valuation date, that is, on a date the New York Stock Exchange ("NYSE") is open for trading. Transaction Type: Priced when received at our: payment by check mailing address, unless other address appears on your billing coupon transfer request administrative office payment by wire transfer administrative office electronic transactions (e.g., payments through direct deposit, debit transfers, and forms of e-commerce payments) administrative office Backdating a Policy If you request, we may backdate a Policy by assigning a Policy date earlier than the date the Policy is issued.However, in no event will we backdate a Policy earlier than the earliest date allowed by state law or by our underwriting rules.Your request must be in writing and, if we approve the request, will amend your application.Your premiums, however, will be credited on the date the Policy is issued, not the backdated Policy date. Cost of insurance charges are based in part on the age of each joint insured on the Policy date.Generally, cost of insurance charges are lower at a younger age.We will deduct the monthly deductions, including the cost of insurance charges, for the period that the Policy is backdated.This means that while the monthly deductions may be lower than what would have been charged had we not backdated the Policy, you will be paying for insurance during a period when the Policy was not in force. Group or Sponsored Policies (only available under Policies issued before May 1, 2003) Before May 1, 2003, we issued a different Policy for group or sponsored arrangements (“Group/Sponsored Policies”).Under Group/Sponsored Policies, a trustee or employer purchases individual policies covering a group of individuals on a group basis (e.g. Section 401 employer-sponsored benefit plans and deferred compensation plans).A sponsored arrangement is where an employer permits a group solicitation of policies to its employees or an association permits a group solicitation of policies to its members. We have certain criteria to issue Group/Sponsored Policies.Generally, a group or sponsored arrangement must be a specific size and must have been in operation for a number of years.We may reduce certain charges, such as premium expense charges and the surrender charge, and reduce limits on the minimum premium and minimum specified amount, or the monthly policy charge, for these policies.In some cases, we currently waive the monthly Policy charge and reduce the surrender charge.The amount of the reduction and the criteria for Group/Sponsored Policies will reflect the reduced sales effort resulting from these sales.Groups or sponsored arrangements which have been set up solely to purchase Group/Sponsored Policies or which have been in existence for less than six months will not qualify.Group/Sponsored Policies may not be available in all states.Group/Sponsored Policies may be subject to special tax rules and consequences and other legal restrictions. Insurance policies where the benefits vary based on gender may not be used to fund certain employee-sponsored benefit plans and fringe benefit programs.Employers should consult tax attorneys before proposing to offer Group/Sponsored Policies. Policy Split Option As long as you provide us with sufficient evidence that the joint insureds meet our insurability standards, you may request that the Policy, not including any riders, be split (the “Split Option”) into two new individual fixed account insurance policies, one on the life of each joint insured if one of the three events listed below occurs. You may request this Split Option by giving us written notice, in good order, within 90 days after: · The enactment or effective date (whichever is later) of a change in the federal estate tax laws that would reduce or eliminate the unlimited marital deduction. · The date of entry of a final decree of divorce of the joint insureds. · Written confirmation of a dissolution of a business partnership of which the joint insureds were partners. Conditions for Exercising Split Option: ● The initial specified amount for each new policy cannot be more than 50% of the Policy’s specified amount, excluding the face amount of any riders. ● The new policies will be subject to our minimum and maximum specified amounts and issue ages for the plan of insurance you select. ● You must obtain our approval before you can exercise the Split Option if one of the joint insureds is older than the new policy’s maximum issue age when you request the Split Option. ● Exercising a Policy Split Option may have tax consequences. You should consult a tax advisor before exercising this Option. Cash value and indebtedness under the Policy will be allocated equally to each of the new policies. If one joint insured does not meet our insurability requirements, we will pay you half of the Policy’s net surrender value and issue only one new policy covering the joint insured that meets our insurability requirements.This can have adverse tax consequences. Alternatively, you may cancel the Split Option and keep the Policy in force on both joint insureds. We will base the premiums for the new policies on each joint insured’s attained age and premium rate class which we determine based on the current evidence of insurability submitted for each joint insured. Premiums will be payable as of the Policy date for each new policy. The Policy date for each new policy will be the Monthiversary after we receive, in good order, your written request to exercise the Split Option. The owner and beneficiary for the new policies will be those named in the Policy, unless you specify otherwise. We will not deduct the premium expense charges from the cash value allocated to the new policies. Any new premium you pay to the new policies will be subject to the normal charges, if any, of the new policies at the time you pay the premium. Premiums Allocating Premiums You must instruct us on how to allocate your net premium among the subaccounts and the fixed account.The fixed account may not be available in all states to direct or transfer money into.You must follow these guidelines: · Allocation percentages must be in whole numbers. · If you select dollar cost averaging, we may require you to have a minimum of $5,000 (for Policies applied for on or after May 1, 2009) or $10,000 (for Policies issued before January 1, 2009) in each subaccount from which we will make transfers, and you may be required to transfer at least a total of $100 monthly (for Policies applied for on or after May 1, 2009) or $1,000monthly (for Policies issued before January 1, 2009). · If you select asset rebalancing, the cash value of your Policy, if an existing Policy, or your minimum initial premium, if a new Policy, must be at least $5,000 (for Policies applied for on or after May 1, 2009) or $10,000 (for Policies issued before January 1, 2009). · Unless otherwise required by state law, we may restrict allocations and transfers to the fixed account under Policies applied for on or after May 1, 2009, if the fixed account value (excluding amounts in the loan reserve account) following the allocation or transfer would exceed $250,000. (This restriction does not apply to any transfer to the fixed account necessary in the exercise of conversion rights.) Currently, you may change the allocation instructions for additional premium payments without charge at any time by writing us at our mailing address or calling us at our administrative office at 1-800-851-9777, Monday Friday, between the hours of 8:30a.m. - 7:00p.m. Eastern Time. You may also change allocations through our web site at www.westernreserve.com. Please Note: Certain subaccounts have similar names.When providing your allocation instructions, please state or write the full name of the subaccount that you select for your allocation to ensure that any allocation request that you submit is in good order.The change will be effective as of the valuation date on which we receive the change request, in good order, at our mailing address or administrative office. Upon instructions from you, the registered representative or agent of record for your Policy may also change your allocation instructions for you. The minimum amount you can allocate to a particular subaccount is 1% of a net premium payment. We reserve the right to limit the number of premium allocation changes to once per Policy year quarter. Whenever you direct money into a subaccount, we will credit your Policy with the number of units for that subaccount that can be bought for the dollar payment. Premium payments received at our mailing address, or at the address on your billing coupon (for payments made by check), or at our administrative office (for payments made by wire transfer and through electronic credit and debit transactions) before the NYSE closes are priced using the unit value determined at the closing of that regular business session of the NYSE (usually at 4:00 p.m. Eastern time). If we receive a premium payment at our mailing address after the NYSE closes, we will process the order using the subaccount unit value determined at the close of the next regular session of the NYSE. We will credit amounts to the subaccounts only on a valuation date, that is, on a date the NYSE is open for trading.Your cash value will vary with the investment experience of the subaccounts in which you invest. You bear the investment risk for amounts you allocate to the subaccounts. You should periodically review how your cash value is allocated among the subaccounts and the fixed account because market conditions and your overall financial objectives may change. Reallocation Account. If your state requires us to return your initial premium in the event you exercise your free-look right, we will allocate the initial net premium on the Policy date (or the record date if your Policy is backdated) to the reallocation account (or as otherwise mandated by state law) as shown on your Policy schedule page. While held in the reallocation account, net premium(s) will be credited with interest at the current fixed account rate and reduced by any monthly deductions due. The net premiums will remain in the reallocation account until the reallocation date. The reallocation date is the date we reallocate all cash value held in the reallocation account to the fixed account and sub-accounts you selected on your application. In those states that require us to return all premiums paid for the Policy in the event you exercise your free-look right, we set the reallocation date to coincide with the free-look period that is applicable to your Policy plus a margin of five days for Policy delivery. Please contact your registered representative/agent for details concerning the free-look period for your state. On the first valuation date on or after the reallocation date, we will reallocate all cash value from the reallocation account to the fixed account and the subaccounts you selected on the application. If, however, you requested dollar cost averaging, then on the reallocation date we will reallocate the cash value either to the fixed account, the Transamerica AEGON Money Market VP subaccount, or the Transamerica JPMorgan Core Bond VP subaccount (depending on which accounts you selected on your application). Please Note: For states that do not require a full refund of the initial premium, the reallocation date is the same as the Policy date. On the Policy date, we will allocate your initial net premium, minus monthly deductions, to the fixed account and the subaccounts in accordance with the instructions you gave us on your application. Premium Flexibility You generally have flexibility to determine the frequency and the amount of the premiums you pay. Before we issue the Policy to you, we may require you to pay a premium at least equal to a minimum monthly guarantee premium set forth in your Policy. Thereafter (subject to the limitations described below), you may make premium payments at any time and in any amount over $100. Under some circumstances, you may be required to pay extra premiums to prevent a lapse. Your minimum monthly guarantee premium may change if you request a change in your Policy. If this happens, we will notify you of the new minimum monthly guarantee premium.See “Minimum Monthly Guarantee Premium” below. Planned Periodic Payments You will determine a planned periodic payment schedule, which allows you to pay level premiums at fixed intervals over a specified period of time. You are not required to pay premiums according to this schedule. You may change the amount, frequency, and the time period over which you make your planned periodic payments. Please be sure to notify us or your selling firm of any address changes so that we may be able to keep your current address on record. Even if you make your planned periodic payments on schedule, your Policy still may lapse. The duration of your Policy depends on the Policy's net surrender value. If the net surrender value is not high enough to pay the monthly deductions when due (and your no lapse period has expired) then your Policy will lapse (unless you make the payment we specify during the 61-day grace period). Minimum Monthly Guarantee Premium The full initial premium is the only premium you are required to pay under the Policy. However, you greatly increase your risk of lapse if you fail to regularly pay premiums at least as large as the current minimum monthly guarantee premium. Until the no lapse date shown on your Policy schedule page, we guarantee that your Policy will not lapse, as long as on any Monthiversary you have paid total premiums (minus any cash withdrawal, minus any outstanding loan amount and minus any accrued interest ) that equals or exceeds the sum of the minimum monthly guarantee premiums in effect for each month from the Policy date up to and including the current month. If you take a cash withdrawal or a loan, or if you decrease your specified amount, or if you add, increase or decrease a rider, you may need to pay additional premiums in order to keep the no lapse period guarantee in effect. The initial minimum monthly guarantee premium is shown on your Policy's schedule page, and depends on a number of factors, including the age, gender, underwriting class of the joint insureds, the specified amount requested and your Policy’s applicable C.S.O. Table. We will adjust the minimum monthly guarantee premium if you change death benefit options, decrease the specified amount, or if any of the riders are added, or if in force riders are increased or decreased. We will notify you of the new minimum monthly guarantee premium. We also reserve the right to require, before we issue a Policy, that the initial premium plus the planned premium payable during the no lapse period is at least equal to the cumulative minimum monthly guarantee premiums during the no lapse period. No Lapse Period Until the no lapse date shown on your Policy schedule page, your Policy will remain in force and no grace period will begin, even if your net surrender value is too low to pay the monthly deductions, as long as on any Monthiversary the total amount of the premiums you have paid (minus any cash withdrawal, minus any outstanding loan amount and minus any accrued interest) equals or exceeds the sum of the minimum monthly guarantee premium in effect for each month from the Policy date up to, and including, the current month.(Your initial minimum monthly guarantee premium is shown on your Policy schedule page.You may obtain your minimum monthly guarantee premium and assistance to determine the amount of premiums you must pay to keep your Policy in force by contactingour Administrative office.) If you take a withdrawal, a loan, or if you increase or decrease your specified amount, or if you add, increase, or decrease a rider, you may need to pay additional premiums in order to keep the no lapse guarantee in effect.Please see the section of this prospectus entitled “Policy Lapse and Reinstatement.” After the no lapse period ends, paying the current minimum monthly guarantee premium each month will not necessarily keep your Policy in force. You may need to pay additional premiums to keep the Policy in force. Premium Limitations We may require premium payments to be at least $100 ($1,000 if by wire). We may return premiums less than the minimum. We will not allow you to make any premium payments that would cause the total amount of the premiums you pay to exceed the current maximum premium limitations, if applicable, by which the Policy qualifies as life insurance under to federal tax laws. This maximum is set forth in your Policy. If you make a payment that would cause your total premiums to be greater than the maximum premium limitations, we will return the excess portion of the premium payment within 6 0 days after the end of the Policy year. We will not permit you to make additional premium payments until they are allowed by the maximum premium limitations. In addition, we reserve the right to refund a premium if the premium would increase the death benefit by more than the amount of the premium.We will not accept a payment that will cause the Policy to become a modified endowment contract without your consent. Making Premium Payments We will deduct certain charges from your premium payments.We will accept premium payments by wire transfer. If you wish to make payments by wire transfer, you should contact our administrative office at 1-800-851-9777 for instructions on wiring federal funds to us. Tax-Free Exchanges ("1035 Exchanges"). We will accept a part of or all of your initial premium from one or more contracts insuring the same joint insureds that qualify for tax-free exchanges under Section1035 of the Internal Revenue Code. If you contemplate such an exchange, you should consult a competent tax advisor to learn the potential tax effects of such a transaction. Subject to our underwriting requirements, we will permit you to make one additional cash payment within three business days of receipt at our administrative office of the proceeds from the 1035Exchange before we finalize your Policy's specified amount. Please Note:We may hold premium payments in a non-interest bearing account for up to 14 days if applying the premium payment would cause the Policy to violate Internal Revenue Code Section 7702 or other provisions of the Internal Revenue Code. Please refer to the section of this prospectus entitled “Federal Income Tax Considerations” for more information regarding tax considerations regarding your Policy or consult a qualified tax advisor. Transfers General You or your registered representative may make transfers among the subaccounts or from the subaccounts to the fixed account. You will be bound by any transfers made by your authorized registered representative.We determine the amount you have available for transfers at the end of the valuation period when we receive your transfer request.We may, at any time, discontinue transfer privileges, modify our procedures, or limit the number of transfers we permit. The following features apply to transfers under the Policy: · We may limit the maximum amount you may transfer from the fixed account to the greatest of 25% of the amount in the fixed account, or the amount transferred out the previous Policy year.However, the transfer may not be greater than the unloaned portion of the fixed account on that date. · Currently we do not, but reserve the right to, limit the amount of and the number of transfers out of the fixed account to one per Policy year.If we modify or stop our current practices, we will notify you at the time of your transfer. · For Policies applied for on or after May 1, 2009, unless otherwise required by state law, we may restrict transfers to the fixed account if the fixed account value following the transfer, excluding amounts in the loan reserve account, would exceed $250,000. This restriction does not apply to any transfer to the fixed account necessary in the exercise of conversion rights. · You may request transfers in writing (in a form we accept) to our mailing address, by fax, or by telephone to our administrative office, or electronically through our website (www.westernreserve.com). Please Note: Certain subaccounts have similar names. It is important that you state or write the full name of the subaccount when making a transfer request to ensure that any transfer request that you submit is in good order. · There is no minimum amount that must be transferred. · There is no minimum amount that must remain in a subaccount after a transfer. · Except as listed below, we may deduct a $25 charge (for Policies applied for on or after May 1, 2009) or a $10 charge (for Policies issued before January 1, 2009) from the amount transferred for each transfer in excess of 12 transfers in a Policy year. · We consider all transfers made in any one day to be a single transfer. · Transfers resulting from loans or the exercise of conversion rights, or due to reallocation of cash value immediately after the record date, are currently not treated as transfers for the purpose of assessing the transfer charge. · Transfers via the Internet are not treated as transfers for the purpose of assessing the transfer charge. · Transfers between the ProFunds and/or Access Trust subaccounts are not treated as transfers for the purpose of assessing the transfer charge. · Transfers under dollar cost averaging and asset rebalancing currently are not treated as transfers for the purpose of assessing the transfer charge. We will process any transfer order that is received, in good order, in writing at our mailing address, or by fax or by telephone at our administrative office, before the NYSE closes (usually 4:00 p.m. Eastern time) using the subaccount unit value determined at the end of that session of the NYSE. If we receive the transfer order after the NYSE closes or on a day that the NYSE is closed for trading, we will process the order using the subaccount unit value determined at the close of the next regular business session of the NYSE. Disruptive Trading and Market Timing The market timing policy and the related procedures (discussed below) do not apply to the ProFunds or Access Trust subaccounts because the corresponding portfolios are specifically designed to accommodate frequent transfer activity.If you invest in the ProFunds and/ or Access Trust subaccounts, you should be aware that you may bear the costs and increased risks of frequent transfers discussed below. Statement of Policy.This variable insurance Policy was not designed for the use of market timers or frequent or disruptive traders.Such transfers may be harmful to the underlying fund portfolios and increase transaction costs. Market timing and disruptive trading among the subaccounts or between the subaccounts and the fixed account can cause risks with adverse effects for other policyowners (and beneficiaries and underlying fund portfolios).These risks and harmful effects include: 1. Dilution of the interests of long-term investors in a subaccount if purchases or transfers into or out of an underlying fund portfolio are made at prices that do not reflect an accurate value for the underlying fund portfolio’s investments (some market timers attempt to do this through methods known as “time-zone arbitrage” and “liquidity arbitrage”). 2. An adverse effect on portfolio management, such as: a. Impeding a portfolio manager’s ability to sustain an investment objective. b. Causing the underlying fund portfolio to maintain a higher level of cash than would otherwise be the case. or c. Causing an underlying fund portfolio to liquidate investments prematurely (or otherwise at an inopportune time) in order to pay withdrawals or transfers out of the underlying fund portfolio. 3. Increased brokerage and administrative expenses. These costs are borne by all policyowners invested in those subaccounts, not just those making the transfers. We have developed policies and procedures with respect to market timing and disruptive trading (which vary for certain subaccounts at the request of the corresponding underlying fund portfolios) and we do not make special arrangements or grant exceptions to accommodate market timing or other potentially disruptive or harmful trading.As discussed herein, we cannot detect or deter all market timing or other potentially disruptive trading.Do not invest with us if you intend to conduct market timing or other potentially disruptive trading. Detection.We employ various means in an attempt to detect and deter market timing and disruptive trading.However, despite our monitoring we may not be able to detect nor halt all harmful trading.In addition, because other insurance companies (and retirement plans) with different policies and procedures may invest in the underlying fund portfolios, we cannot guarantee that all harmful trading will be detected or that an underlying fund portfolio will not suffer from market timing and disruptive trading among subaccounts of variable products issued by these other insurance companies or retirement plans. Deterrence.If we determine you are engaged in market timing or disruptive trading, we may take one or more actions in an attempt to halt such trading.Your ability to make transfers is subject to modification or restriction if we determine, in our sole opinion, that your exercise of the transfer privilege may disadvantage or potentially harm the rights or interests of other policyowners (or others having an interest in the variable insurance products).As described below, restrictions may take various forms but, under our current policies and procedures, will include loss of expedited transfer privileges.We consider transfers by telephone, fax, overnight mail, or the Internet to be “expedited” transfers.This means that we would accept only written transfer requests with an original signature transmitted to us only by Standard United States Postal Service First Class mail.We may also restrict the transfer privileges of others acting on your behalf, including your registered representative or an asset allocation or investment advisory service. We reserve the right to reject any premium payment or transfer request from any person without prior notice, if, in our judgment, (1) the payment or transfer, or series of transfers, would have a negative impact on an underlying fund portfolio's operations; or (2) if an underlying fund portfolio would reject or has rejected our purchase order or has instructed us not to allow that purchase or transfer; or (3) because of a history of market timing or disruptive trading.We may impose other restrictions on transfers, or even prohibit transfers for any owner who, in our view, has abused, or appears likely to abuse, the transfer privilege on a case-by-case basis.We may, at any time and without prior notice, discontinue transfer privileges, modify our procedures, impose holding period requirements or limit the number, size, frequency, manner, or timing of transfers we permit.We also reserve the right to reverse a potentially harmful transfer if an underlying fund portfolio refuses or reverses our order; in such instances some policyowners may be treated differently than others in that some transfers may be reversed and others allowed.For all of these purposes, we may aggregate two or more variable insurance products that we believe are connected. Please Note:If you engage a third party investment advisor for asset allocation services, then you may be subject to these transfer restrictions because of the actions of your investment advisor in providing those services. In addition, transfers for multiple policies invested in the Transamerica Series Trust underlying fund portfolios which are submitted together may be disruptive at certain levels.At the present time, such aggregated transactions likely will not cause disruption if less than one million dollars total is being transferred with respect to any one underlying fund portfolio (a smaller amount may apply to smaller portfolios).Please note that transfers of less than one million dollars may be disruptive in some circumstances and this general amount may change quickly. In addition to our internal policies and procedures, we will administer your variable insurance product to comply with any applicable state, federal, and other regulatory requirements concerning transfers.We reserve the right to implement, administer, and charge you for any fee or restriction, including redemption fees, imposed by any underlying fund portfolio.To the extent permitted by law, we also reserve the right to defer the transfer privilege at any time that we are unable to purchase or redeem shares of any of the underlying fund portfolios. Under our current policies and procedures, we do not: · Impose redemption fees on transfers. · Expressly limit the number or size of transfers in a given period except for certain subaccounts where an underlying fund portfolio has advised us to prohibit certain transfers that exceed a certain size. · Provide a certain number of allowable transfers in a given period. Redemption fees, transfer limits, and other procedures or restrictions may be more or less successful than ours in deterring market timing or other disruptive trading and in preventing or limiting harm from such trading. In the absence of a defensive transfer restriction (e.g., expressly limiting the number of trades within a given period or their size), it is likely that some level of market timing and disruptive trading will occur before it is detected and steps taken to deter it (although some level of market timing and disruptive trading can occur with a defensive transfer restriction).As noted above, we do not impose a defensive transfer restriction and, therefore, it is likely that some level of market timing and disruptive trading will occur before we are able to detect it and take steps in an attempt to deter it. Please Note: The limits and restrictions described herein are subject to our ability to monitor transfer activity.Our ability to detect market timing or other disruptive trading may be limited by operational and technological systems, as well as by our ability to predict strategies employed by policyowners (or those acting on their behalf) to avoid detection.As a result, despite our efforts to prevent harmful trading activity among the variable investment options available under this variable insurance product, there is no assurance that we will be able to detect or deter market timing or disruptive trading by such policyowners or intermediaries acting on their behalf.Moreover, our ability to discourage and restrict market timing or disruptive trading may be limited by decisions of state regulatory bodies and court orders which we cannot predict. Furthermore, we may revise our policies and procedures in our sole discretion at any time and without prior notice, as we deem necessary or appropriate: (1) to better detect and deter market timing or other harmful trading that may adversely affect other policyowners, other persons with material rights under the variable insurance products, or underlying fund shareholders generally; (2) to comply with state or federal regulatory requirements; or (3) to impose additional or alternative restrictions on owners engaging in market timing or disruptive trading among the investment options under the variable insurance product.In addition, we may not honor transfer requests if any variable investment option that would be affected by the transfer is unable to purchase or redeem shares of its corresponding underlying fund portfolio. Underlying Fund Portfolio Frequent Trading Policies.The underlying fund portfolios may have adopted their own policies and procedures with respect to frequent purchases and redemptions of their respective shares.Underlying fund portfolios may, for example, assess a redemption fee (which we reserve the right to collect) on shares held for a relatively short period of time.The prospectuses for the underlying fund portfolios describe any such policies and procedures.The frequent trading policies and procedures of an underlying fund portfolio may be different, and more or less restrictive, than the frequent trading policies and procedures of other underlying fund portfolios and the policies and procedures we have adopted for our variable insurance policies to discourage market timing and disruptive trading.Policyowners should be aware that we may not have the contractual ability or the operational capacity to monitor policyowners’ transfer requests and apply the frequent trading policies and procedures of the respective underlying funds that would be affected by the transfers.Accordingly, policyowners and other persons who have material rights under our variable insurance products should assume that any protection they may have against potential harm from market timing and disruptive trading is the protection, if any, provided by the policies and procedures we have adopted for our variable insurance products to discourage market timing and disruptive trading in certain subaccounts. You should be aware that, as required by SEC regulation, we have entered into a written agreement with each underlying fund or principal underwriter that obligates us to provide the fund, upon written request, with information about you and your trading activities in the fund’s portfolios.In addition, we are obligated to execute instructions from the funds that may require us to restrict or prohibit your investment in a specific portfolio if the fund identifies you as violating the frequent trading policies that the fund has established for that portfolio. If we receive a premium payment from you that you allocate into a fund that has directed us to restrict or prohibit your trades into the fund, then we will request new allocation instructions from you.If we receive from you a transfer request into a fund that has directed us to restrict or prohibit your trades, then we will not effect the transfer. Omnibus Order.Policyowners and other persons with material rights under the variable insurance products also should be aware that the purchase andredemption orders received by the underlying fund portfolios generally are “omnibus” orders from intermediaries such as retirement plans and separate accounts funding variable insurance products.The omnibus orders reflect the aggregation and netting of multiple orders from individual retirement plan participants and individual owners of variable insurance products.The omnibus nature of these orders may limit the underlying fund portfolios’ ability to apply their respective frequent trading policies and procedures.We cannot guarantee that the underlying fund portfolios will not be harmed by transfer activity relating to the retirement plans or other insurance companies that may invest in the underlying fund portfolios.These other insurance companies are responsible for their own policies and procedures regarding frequent transfer activity.If their policies and procedures fail to successfully discourage harmful transfer activity, it will affect other owners of underlying fund portfolio shares, as well as the owners of all of the variable annuity or life insurance policies, including ours, whose variable investment options correspond to the affected underlying fund portfolios.In addition, if an underlying fund portfolio believes that an omnibus order we submit may reflect one or more transfer requests from owners engaged in market timing and disruptive trading, the underlying fund portfolio may reject the entire omnibus order and thereby delay or prevent us from implementing your request. ProFunds and Access Trust Subaccounts.Because the above restrictions do not apply to the ProFunds or Access Trust subaccounts, they may have a greater risk than others of suffering from the harmful effects of market timing and disruptive trading, as discussed above (i.e., dilution, an adverse effect on portfolio management, and increased expenses). Telephone, Fax and Online Privileges Telephone transfer privileges will automatically apply to your Policy unless you provide other instructions. The telephone transfer privileges allow you to give authority to the registered representative or agent of record for your Policy to make telephone transfers and to change the allocation of future payments among the subaccounts and the fixed account on your behalf according to your instructions. To make a telephone transfer, you may call us at our administrative office at 1-800-851-9777, Monday – Friday, between the hours of 8:30a.m. – 7:00p.m. Eastern time, or fax your instructions to our subaccount transfer fax number1-727-299-1648 (for all other fax requests, please use1-727-299-1620). You also may request transfers electronically through our website, www.westernreserve.com.Please Note: Certain subaccounts have similar names.When providing your allocation instructions, please state or write the full name of the subaccount that you have selected for your allocation to ensure that your allocation request is in good order. Please note the following regarding telephone, Internet or fax transfers: · We will employ reasonable procedures to confirm that telephone instructions are genuine. · If we follow these procedures, we are not liable for any loss, damage, cost or expense from complying with telephone instructions we reasonably believe to be authentic. You bear the risk of any such loss. · If we do not employ reasonable confirmation procedures, we may be liable for losses due to unauthorized or fraudulent instructions. · Such procedures may include requiring forms of personal identification prior to acting upon telephone instructions, providing written confirmation of transactions to owners, and/or tape recording telephone instructions received from owners. · We may also require that you send us the telephone, Internet or fax transfer order in writing. · If you do not want the ability to make telephone or Internet transfers, you should notify us in writing at our mailing address or through our fax number (1-727-299-1620). · We will not be responsible for same day processing of transfers if the transfer order is faxed to a number other than 1-727-299-1648 or 1-727-299-1620. · We will not be responsible for any transmittal problems when you fax us your order unless you report it to us within five business days and send us proof of your fax transmittal. We may discontinue this option at any time. We cannot guarantee that telephone and faxed transactions will always be available. For example, our offices may be closed during severe weather emergencies or there may be interruptions in telephone or fax service beyond our control. If the volume of calls is unusually high, we might not have someone immediately available to receive your order at our administrative office. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances. Similarly, online transactions processed via the Internet may not always be possible. Telephone and computer systems, whether yours, your Internet service provider's, your registered representative's or Western Reserve's, can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay our receipt of your request. If you are experiencing problems, you should make your request or inquiry in writing. You should protect your personal identification number (PIN) and your user ID and password because self-service options will be available to your agent of record and to anyone who provides your identifying information. We will not be able to verify that the person using your PIN on the automated phone line or providing instructions online is you or one authorized by you. Fixed Account Transfers As stated above, we may limit the dollar amount and the number of transfers out of the fixed account.If limitations are in place, we will notify you at the time of transfer. Restrictions on transfers do not apply to dollar cost averaging transactions. However, the transfer may not be greater than the unloaned portion of the fixed account on that date. We will make the transfer at the end of the valuation date on which we receive the request , in good order, at our administrative office (for telephonic and facsimile transactions) or mailing address (for written correspondence), or electronically through our website.We reserve the right to require that you make the transfer request in writing and that we receive the written transfer request no later than 30 days after a Policy anniversary.For Policies applied for on or after May 1, 2009, unless otherwise required by state law, we may restrict transfers to the fixed account if the fixed account value, excluding amounts in the loan reserve, following the transfer would exceed $250,000. (This restriction does not apply to any transfers to the fixed account in the exercise of conversion rights.) Except when used to pay premiums, we also may defer payment of any amounts from the fixed account for no longer than six months after we receive such written notice. New Jersey:If your Policy was issued before January 1, 2009, in the State of New Jersey, the fixed account is not available to you as an investment option. You may not direct or transfer any money to the fixed account. Conversion Rights If, within 24months of your Policy date, you transfer all of your subaccount values to the fixed account, then we will not charge you a transfer fee, even if applicable. You must make your request in writing, in good order, to our mailing address. In the event of a material change in the investment policy of any portfolio, you may transfer all subaccount value in that portfolio t o the fixed account without a transfer charge.We must receive your request to transfer the subaccount value to the fixed account, in good order, within 60 days after the effective date of the change of investment policy or the date you receive notification of such change, whichever is later. Dollar Cost Averaging Dollar cost averaging is an investment strategy designed to reduce the average purchase price per unit. The strategy spreads the allocation of your premium into the subaccounts over a period of time. This potentially allows you to reduce the risk of investing most of your premium into the subaccounts at a time when prices are high. The success of this strategy is not assured and depends on market trends. You should consider carefully your financial ability to continue the program over a long enough period of time to purchase units when their value is low as well as when it is high. We make no guarantee that dollar cost averaging will result in a profit or protect you against loss. Under dollar cost averaging, we automatically transfer a set dollar amount from one of the following: theTransamerica AEGON Money Market VP subaccount, the Transamerica JPMorgan Core Bond VP subaccount, or the fixed account to a subaccount that you choose.We will make the transfers monthly as of the end of the valuation date after the first Monthiversary after the record date. We will make the first transfer in the month after we receive your request, in good order, at our mailing address or by facsimile, provided that we receive the form by the 25th day of the month. (Note: As stated on the dollar cost averaging form, the date that you select cannot be the 29th, 30th, or 31st of any month.) For Policies issued before January 1, 2009: To start dollar cost averaging: · You must submit to us , in good order, in writing to our mailing address (or by facsimile to our administrative office) a completed form signed by the owner requesting dollar cost averaging. · You may be required to have at least $10,000 in each subaccount or the fixed account from which we will make transfers. · Your total transfers each month under dollar cost averaging may be limited to a minimum of $1,000 ($500 for New Jersey residents). · Each month, you may not transfer more than one-tenth of the amount that was in your fixed account at the beginning of dollar cost averaging. For Policies Applied For On or After May 1, 2009: · You must submit to us at our mailing address, or by telephone (or facsimile to our administrative office) a completed form, in good order, signed by the owner requesting dollar cost averaging. · You may be required to have at least $5,000 in each account from which we will make transfers. · Your total transfers each month under dollar cost averaging may be limited to a minimum of $100. · Each month, you may not transfer more than one-tenth of the amount that was in your fixed account at the beginning of dollar cost averaging. You may request dollar cost averaging at any time. There is no charge for dollar cost averaging. Dollar cost averaging will terminate if any of the following occur: · We receive, in good order, at our mailing address (or by telephone or facsimile to our administrative office) a request to discontinue participation from you, your registered representative or your agent of record. · The value in the accounts from which we make the transfers is depleted. · You elect to participate in the asset rebalancing program. · You elect to participate in any asset allocation services provided by a third party. If you terminate your participation in the dollar cost averaging program, we will stop making dollar cost averaging transfers without a new completed dollar cost averaging request form signed by the owner.We may modify, suspend, or discontinue dollar cost averaging at any time. Asset Rebalancing Program We also offer an asset rebalancing program under which you may transfer amounts periodically to maintain a particular percentage allocation among the subaccounts you have selected.Asset rebalancing is not available with the fixed account.Cash value allocated to each subaccount will grow or decline in value at different rates. The asset rebalancing program automatically reallocates the cash value in the subaccounts at the end of each period to match your Policy's currently effective premium allocation schedule. Cash value in the fixed account and the dollar cost averaging program is not available for this program. This program does not guarantee gains. A subaccount may still have losses. You may elect asset rebalancing to occur on a monthly, quarterly, semi-annual or annual basis. Once we receive the asset rebalancing request form, in good order, at our mailing address (or by facsimile or telephone at our administrative office), we will change your premium allocation instructions to match your asset rebalancing instructions, and we will implement the asset rebalancing program on the date you indicated.If you do not indicate a specific date, we will use the date of that when we receive the form.We will credit the amounts transferred at the unit value next determined on the dates the transfers are made. If a day on which rebalancing would ordinarily occur falls on a day on which the NYSE is closed, rebalancing will occur on the next day that the NYSE is open. For Policies issued before January 1, 2009 : To start asset rebalancing: · You must submit to us , in good order, in writing to our mailing address ( or by facsimile to our administrative office ) , a completed asset rebalancing request form signed by the owner before the maturity date. · You may be required to have a minimum cash value of $10,000 or make a $10,000 initial premium payment. For Policies Applied For On or After May 1, 2009 : · You must submit to us, in good order in writing to our mailing address (or by facsimile to our administrative office), a completed asset rebalancing request form signed by the owner. · You may be required to have a minimum cash value of $5,000 or make a $5,000 initial premium payment. There is no charge for the asset rebalancing program. (We reserve the right to count such allocations as part of your free transfers in the future.) Asset rebalancing will ceaseif: · You elect to participate in the dollar cost averaging program. · We receive, in good order, at our mailing address, or by telephone or facsimile to our administrative office, a request to discontinue participation from you, your registered representative or your agent of record. · You make any transfer to or from any subaccount other than under a scheduled rebalancing. · You elect to participate in any asset allocation services provided by a third party. You may start and stop participation in the asset rebalancing program at any time, but we restrict your right to re-enter the program to once each Policy year. If you wish to resume the asset rebalancing program, you must complete a new request form. We may modify, suspend, or discontinue the asset rebalancing program at any time. Third Party Asset Allocation Services We do not offer any asset allocation programs or any investment models for use with your life insurance policy.You may authorize and engage your own investment advisor to manage your account.These investment advisors may be firms or persons who also are appointed by us, or whose affiliated broker-dealers are appointed by us, as authorized sellers of the Policies.Even if this is the case, however, please note that the investment advisor you engage to provide advice and/or make transfers for you is not acting on our behalf, but rather is acting on your behalf.We do not offer advice about how to allocate your cash value under any circumstance.We are not responsible for any recommendations such investment advisors make, any investment models or asset allocation programs they choose to follow, or any specific transfers they make on your behalf. Any fee that is charged by your investment advisor is in addition to the fees and expenses that apply under your Policy.We are not a party to the agreement you have with your investment advisor. You will, however, receive confirmations of transactions that affect your Policy.Note: If you make withdrawals of cash value to pay advisory fees, then taxes may apply to any such withdrawals and tax penalties may be assessed on withdrawals made before you attain age 59 ½ . If your investment advisor has also acted as your insurance agent with respect to the sale of your Policy, he or she may be receiving compensation for services provided both as an insurance agent and investment advisor.Alternatively, the investment advisor may compensate the registered representative from whom you purchased your Policy for the referral that led you to enter into your investment advisory relationship with the investment advisor.If you are interested in the details about the compensation that your investment advisor and/or your registered representative receive in connection with your Policy, you should ask them for more details. We, or an affiliate of ours, will process the financial transactions placed by your registered representative or investment advisor.We reserve the right to discontinue doing so at any time and for any reason.We may require registered representatives or investment advisors, who are authorized by multiple policyowners to make financial transactions, to enter into an administrative agreement with Western Reserve as a condition of our accepting transactions on your behalf. The administrative agreement may impose limitations on the registered representative/agent’s or investment advisor’s ability to request financial transactions on your behalf.These limitations, which are discussed in the section above entitled “Transfers - Disruptive Trading and Market Timing” are intended to (i) minimize the detrimental impact of an investment professional who is in a position to transfer large amounts of money for multiple clients in a particular portfolio or type of portfolio; or (ii) to comply with specific restrictions or limitations imposed by a portfolio(s) of Western Reserve. Please Note:Limitations that we may impose on your registered representative or investment advisor under the terms of the administrative agreement do not apply to financial transactions requested by owners on their own behalf, except as otherwise described in this prospectus. Any third party asset allocation service may be terminated at any time by the owners or by the Third Party Service by sending written instructions to our mailing address. Policy Values Cash Value The cash value in your Policy: ● Is determined on the Policy date and on each valuation date. ● Equals the sum of all amounts invested in each subaccount and the fixed account, including any amounts held in the loan reserve account (part of the fixed account) to secure any outstanding Policy loan. ● Serves as the starting point for calculating values under a Policy. ● Varies from day to day, depending on the investment experience of the subaccounts you choose, the interest credited to the fixed account, the charges deducted and any other Policy transactions (such as additional premium payments, transfers, withdrawals and Policy loans). ● Has no guaranteed minimum amount and may be more or less than premiums paid. Net Surrender Value The net surrender value is the amount we pay when you surrender your Policy while it is in force. We determine the net surrender value at the end of the valuation period when we receive your written surrender request, in good order, at our mailing address. You may also fax your requests to 1-727-299-1620. Net surrender value on any valuation date equals: · The cash value as of such date; minus · Any surrender charge as of such date; minus · Any outstanding Policy loan amount; plus · Any interest you paid in advance on the loan(s) for the period between the date of the surrender and the next Policy anniversary. Subaccount Value The cash value in a subaccount is referred to as “subaccount value.” At the end of any valuation period, the subaccount value is equal to the number of units that the Policy has in the subaccount, multiplied by the unit value of that subaccount. The number of units in any subaccount on any valuation date equals: · The initial units purchased at unit value on the record date; plus · Units purchased with additional net premium(s); plus · Units purchased via transfers from another subaccount or the fixed account; minus · Units redeemed to pay for monthly deductions; minus · Units redeemed to pay for cash withdrawals (including charges); minus · Units redeemed as part of a transfer to another subaccount or the fixed account (including the amount of any requested loans plus interest in advance in the loan reserve account); minus · Units redeemed to pay transfer charges. Every time you allocate, transfer or withdraw money to or from a subaccount, we convert that dollar amount into units. We determine the number of units we credit to, or subtract from, your Policy by dividing the dollar amount of the allocation, transfer or cash withdrawal by the unit value for that subaccount next determined at the end of the valuation period on which the premium, transfer request or cash withdrawal request is received:(i) at our mailing address (for written requests or payments by check); (ii) at our administrative office (for requests by fax or by telephone, or for payments made through electronic credit and debit transactions) ; or (iii) electronically through our website. Subaccount Unit Value The value (or price) of each subaccount unit will reflect the investment performance of the portfolio in which the subaccount invests. Unit values will vary among subaccounts. The unit value at the inception of each class of units of each subaccount was originally established at $10 per unit. The unit value may increase or decrease from one valuation period to the next. The unit value of any subaccount at the end of a valuation period is calculated as: · The total value of the portfolio shares held in the subaccount,including the value of any dividends or capital gains distributiondeclared and reinvested by the portfolio during the valuation period. This value is determined by multiplying the number of portfolio shares owned by the subaccount by the portfolio's net asset value per share determined at the end of the valuation period; minus · A charge equal to the daily net assets of the subaccount multiplied by the daily equivalent of the mortality and expense risk charge; minus · The accrued amount of reserve for any taxes or other economic burden resulting from applying tax laws that we determine to be properly attributable to the subaccount; and the result divided by · The number of outstanding units in the subaccount before the purchase or redemption of any units on that date. The portfolio in which any subaccount invests will determine its net asset value per share once daily, as of the close of the regular business session of the NYSE (usually 4:00p.m. Eastern time) except on customary national holidays on which the NYSE is closed, which coincides with the end of each valuation period. Fixed Account Value On the Policy date, or the reallocation date, if different, the fixed account value is equal to the cash value allocated to the fixed account, less the first monthly deduction out of the fixed account. The fixed account value at the end of any valuation period is equal to: · The sum of net premium(s) allocated to the fixed account; plus · Any amounts transferred from a subaccount to the fixed account (including amounts transferred to the loan reserve account); plus · Total interest credited to the fixed account; minus · Amounts charged to pay for monthly deductions; minus · Amounts withdrawn or surrendered from the fixed account to pay for cash withdrawals (including any cash withdrawal charges); minus · Amounts transferred from the fixed account (including any transfer charges and any amounts transferred from the loan reserve account) to a subaccount. Death Benefit Death Benefit Proceeds Provided that your Policy is in force, we will determine the amount of and pay the death benefit proceeds on an individual Policy upon receipt in good order at our administrative office of satisfactory proof of the surviving insured's death, plus written direction (from each eligible recipient of death benefit proceeds) regarding distribution of the death benefit payment, and any other documents, forms and information we need.We may require that the Policy be returned. We will pay the death benefit proceeds to the primary beneficiary(ies), if living, or to a contingent beneficiary. If each beneficiary dies before the surviving insured and there is no contingent beneficiary, we will pay the death benefit proceeds to the owner or the owner's estate. We will pay the death benefit proceeds in a lump sum or under a payment option. Death benefit proceeds equal: · The amount determined based on the death benefit option you select (described below); minus · Any monthly deductions due during the grace period (if applicable); minus · Any outstanding loan amount; plus · Any additional insurance in force provided by rider; plus · Any interest you paid in advance on the loan(s) for the period between the date of death and the next Policy anniversary. We may further adjust the amount of the death benefit proceeds if we contest the Policy or if you misstate either joint insured's age or gender. Death Benefit The Policy provides a death benefit. The death benefit is determined at the end of the valuation period in which the surviving insured dies. You must select one of the two death benefit options we offer in your application. If you do not choose a death benefit option in the application, the Option A death benefit option will automatically be in effect. No matter which death benefit option you choose, we guarantee that, as long as the Policy does not lapse, the death benefit will never be less than the specified amount on the date of the surviving insured's death minus any outstanding loan amount, including accrued interest . Your Policy is intended to qualify under Internal Revenue Code Section 7702 as a life insurance policy for federal tax purposes.The death benefit is intended to qualify for the federal income tax exclusion.The provisions of your Policy and any attached endorsement or rider will be interpreted to ensure such qualification, regardless of any language to the contrary. To the extent the death benefit is increased to maintain qualification as a life insurance policy, we will make appropriate adjustments (retroactively and prospectively) to any monthly deductions or supplemental benefits that are consistent with such an increase.We may deduct retroactive adjustments from the cash value or from any death benefits payable. Adjustments will be reflected in the monthly deductions. Under Section 7702 of the Internal Revenue Code, a Policy will generally be treated as life insurance for federal tax purposes if, at all times, it meets a "guideline premium test."Your Policy will be issued using the "guideline premium test ("GLPT").The GLPT has two components, a premium limit component and a corridor component.The premium limit restricts the amount of premium that can be paid into the Policy.The corridor requires that the death benefit be at least a certain limitation percentage (varying each year by the age of the younger insured) of the cash value, adjusted for certain charges. Option A Death benefit equals the greatest of: 1. The specified amount; or 2. A specified percentage called the "limitation percentage," multiplied by the cash value on the surviving insured's date of death; or 3. The amount required for the Policy to qualify as a life insurance contract under Section 7702 of the Internal Revenue Code. Under OptionA, your death benefit remains level unless the limitation percentage multiplied by the cash value is greater than the specified amount; then the death benefit will vary as the cash value varies. The limitation percentage is the minimum percentage of cash value we must pay as the death benefit under federal tax requirements. It is based on the attained age of the younger joint insured at the beginning of each Policy year. The following table indicates the limitation percentages for different ages: Attained Age of Younger Joint InsuredLimitation Percentage 40 and under250% 41 to 45250% minus 7% for each age over age 40 46 to 50215% minus 6% for each age over age 45 51 to 55185% minus 7% for each age over age 50 56 to 60150% minus 4% for each age over age 55 61 to 65130% minus 2% for each age over age 60 66 to 70120% minus 1% for each age over age 65 71 to 75115% minus 2% for each age over age 70 76 to 90105% 91 to 95105% minus 1% for each age over age 90 96 and older100% If the federal tax code requires us to determine the death benefit by reference to these limitation percentages, the Policy is described as "in the corridor." An increase in the cash value will increase our risk, and we will increase the cost of insurance we deduct from the cash value. Option A Illustration. Assume that the younger joint insured's attained age is under 40 and that there are no outstanding loans. Under Option A, a Policy with a $250,000 specified amount will generally pay $250,000 in death benefits. However, because the death benefit must be equal to or be greater than 250% of cash value, any time the cash value of the Policy exceeds $100,000, the death benefit will exceed the $250,000 specified amount. (The figure $100,000 is derived by solving for cash value in the following calculation: $250,000 250% multiplied by cash value.)Each additional dollar added to the cash value above $100,000 will increase the death benefit by$2.50. Similarly, as long as the cash value exceeds $100,000, each dollar taken out of the cash value will reduce the death benefit by $2.50. If at any time the cash value multiplied by the limitation percentage is less than the specified amount, then the death benefit will equal the specified amount of the Policy. Option B Death benefit equals the greatest of: 1. The specified amount; plus > the cash value on the surviving insured's date of death; or 2. The limitation percentage multiplied by > the cash value on the surviving insured's date of death; or 3. The amount required for the Policy to qualify as a life insurance contract under Section 7702 of the Internal Revenue Code. Under Option B, the death benefit always varies as the cash value varies. Option B Illustration. Assume that the younger joint insured's attained age is under 40 and that there are no outstanding loans. Under OptionB, a Policy with a specified amount of $250,000 will generally pay a death benefit of $250,000 plus cash value. Thus, a Policy with a cash value of $50,000 will have a death benefit of $300,000 ($250,000 + $50,000). The death benefit, however, must be at least 250% of cash value. As a result, if the cash value of the Policy exceeds $166,666, the death benefit will be greater than the specified amount plus cash value.(The figure of $166,666 is derived by solving for cash value in the following calculation: $250,000 plus cash value 250% multiplied by cash value.)Each additional dollar of cash value above $166,666 will increase the death benefit by $2.50. Similarly, any time cash value exceeds $166,666, each dollar taken out of cash value will reduce the death benefit by $2.50. If at any time cash value multiplied by the limitation percentage is less than the specified amount plus the cash value, then the death benefit will be the specified amount plus the cash value of the Policy. Effect of Cash Withdrawals on the Death Benefit If you choose OptionA, a cash withdrawal will reduce the specified amount by an amount equal to the amount of the cash withdrawal.Regardless of the death benefit option you choose, a cash withdrawal will reduce the death benefit by at least the amount of the withdrawal.If you select Option A, as long as the cash value exceeds $100,000, each dollar taken out of the cash value will reduce the dea th benefit by $2.50.Under Option B, any time the cash value exceeds $166,666, each dollar taken out of the cash value will reduce the death benefit by $2.50.Under these circumstances, the death benefit is reduced in an amount greater that the amount of the cash withdrawal. Choosing Death Benefit Options You must choose one death benefit option on your application. This is an important decision. The death benefit option you choose will have an impact on the dollar value of the death benefit, on your cash value, and on the amount of cost of insurance charges you pay.If you do not select a death benefit option on your application, then Option A will become the death benefit option for your Policy by default. You may find OptionA more suitable for you if your goal is to increase your cash value through positive investment experience. You may find Option B more suitable if your goal is to increase your total death benefit. Changing the Death Benefit Option After the third Policy year, you may change your death benefit option once each Policy year which may affect the specified amount. We will notify you of the new specified amount. Changes to the Death Benefit Option are subject to the following conditions: · You must send your written request, in good order, to our mailing address or fax it to us at 1-727-299-1620. · The effective date of the change will be the Monthiversary on or following the date when we receive your request for a change. · You may not make a change that would decrease the specified amount below the minimum specified amount shown on your Policy schedule page. · There may be adverse federal tax consequences. You should consult a tax advisor before changing your Policy's death benefit option. If you change your death benefit option from Option B to Option A, we will make the specified amount after the change equal to the specified amount before the change, plus your Policy’s cash value on the effective date of the change.If you change your death benefit option from Option A to Option B, we will make the specified amount after the change equal to the specified amount before the change, minus the cash value on the effective date of the change. Decreasing the Specified Amount After the Policy has been in force for three years, you may decrease the specified amount once each Policy year. A decrease in the specified amount will affect your cost of insurance charge and your minimum monthly guarantee premium, and may have adverse federal tax consequences.You should consult a tax advisor before decreasing your Policy’s specified amount. Conditions for and impact of decreasing the specified amount: · You must send your written request, in good order, to our mailing address or fax it to us at 1-727-299-1620. · You may not decrease your specified amount lower than the minimum specified amount shown on your Policy schedule page. · Decreases are only allowed after the third Policy year. · You may not decrease your specified amount if it would disqualify your Policy as life insurance under the Internal Revenue Code. · We may limit the amount of the decrease to no more than 20% of the specified amount (after the later of the end of the surrender charge period or attained age 65 of the younger joint insured, we will allow decreases above 20% of the then specified amount). · A decrease in specified amount will take effect on the Monthiversary on or next following the day we receive your written request, in good order at our mailing address. No Increases in Specified Amount We do not allow increases in the specified amount.If you want additional insurance, you may purchase a term rider or purchase an additional policy(ies) naming the same owner and insured. Payment Options There are several ways of receiving proceeds under the death benefit and surrender provisions of the Policy, other than in a lump sum.These are described under “Settlement Options” in your Policy and in this prospectus. Surrenders and Cash Withdrawals Surrenders You must make a written request to surrender your Policy for its net surrender value as calculated at the end of the valuation date on which we receive your written request, in good order, at our mailing address. You may also fax your request to our administrative office at 1-727-299-1620. We may require an original signature with your written request. R equests to surrender a Policy that are receivedbefore the NYSE closes are priced using the subaccount unit value determined at the close of that regular business session of the NYSE (usually 4:00 p.m. Eastern time).If we receive a written request at our mailing address or a fax request at our administrative office after the NYSE closes, or on a day that the NYSE is closed for trading, we will process the surrender request using the subaccount unit value determined at the close of the next regular business session of the NYSE.Please Note: All surrender requests must be submitted in good order to avoid a delay in processing your request. The surviving insured must be alive, the Policy must be in force, and it must be before the maturity date when you make your written request.A surrender is effective as of the date when we receive your written request, in good order . You will incur a surrender charge if you surrender the Policy during the first 15 Policy years. Once you surrender your Policy, all coverage and other benefits under it cease and cannot be reinstated. We will normally pay you the net surrender value in a lump sum (by check) within seven days or under a settlement option . A surrender may have tax consequences. For more information regarding tax consequences, please refer to the section entitled "Federal Income Tax Considerations" in this prospectus. Cash Withdrawals After the first Policy year, you may request a cash withdrawal of a portion of your surrender value subject to certain conditions. (Note: All requests for a withdrawal must be submitted in good order to avoid a delay in processing your request.) Cash withdrawal conditions: · You must send your written cash withdrawal request with an original signature, in good order, to our mailing address.If your withdrawal request is less than $500,000, then you may fax it to us at 1-727-299-1620. · We may limit the number of withdrawals to one cash withdrawal per Policy year. · We may limit the amount you can withdraw to a minimum of $500 and the remaining net surrender value following a withdrawal may not be less than $500.During the first 10 Policy years, the amount of the withdrawal may be limited to at least $500 and to no more than 10% of the net surrender value.After the 10th Policy year, the amount of a withdrawal may be limited to at least $500 and to no more than the net surrender value less $500. · You may not take a cash withdrawal if it will reduce the specified amount below the minimum specified amount set forth in the Policy. · You may specify the subaccount(s) and the fixed account from which to make the withdrawal. If you do not specify an account, we will take the withdrawal from each account in accordance with your current premium allocation instructions. If this is not possible, the withdrawal amount will be withdrawn pro-rata from all accounts. · We generally will pay a cash withdrawal request within seven days following the valuation date we receive the request, in good order . · We will deduct a processing fee equal to $25 or 2% of the amount you withdraw, whichever is less. We deduct this amount from the withdrawal, and we pay you the balance. · You may not take a cash withdrawal that would disqualify your Policy as life insurance under the Internal Revenue Code. · A cash withdrawal may have tax consequences. A cash withdrawal will reduce the cash value by the amount of the cash withdrawal, and in most cases, will reduce the death benefit by at least the amount of the cash withdrawal. When death benefit Option A is in effect, a cash withdrawal will reduce the specified amount by an amount equal to the amount of the cash withdrawal.You may have to pay higher minimum monthly guarantee premiums and premium expense charges.Please refer to the section above entitled “Effect of Cash Withdrawals on the Death Benefit” for an explanation of the effect of cash withdrawals on the death benefit. When we incur extraordinary expenses, such as overnight mail expenses or wire service fees, for expediting delivery of your cash withdrawal or complete surrender payment, we will deduct that charge from the payment. We currently charge $2 5 for an overnight delivery ($3 5 for Saturday delivery) and $5 0 for wire service.You can obtain further information about these charges by contacting us at our mailing address or our administrative office. Canceling a Policy You may cancel a Policy for a refund during the "free-look period" by returning it, with a written request to cancel the Policy, to ourmailing address . You may also fax your request to our administrative office at 1-727-299-1620 along with page 3 of the Policy. The "free-look period" generally expires 10days after you receive the Policy but in some states you may have more than 10 days.If you decide to cancel the Policy during the "free-look period," we will treat the Policy as if it had never been issued.We will pay the refund within seven days after we receive , in good order, the written request and the returned Policy at our mailing address (or a fax request and page 3 of the Policy are received in good order at our administrative office) . If your state requires us to allocate premium according to a policyowner’s instructions during the “free-look period,” then the amount of the refund will be: · Any charges we deduct from your premiums; plus · Any monthly deductions or other charges we deducted from amounts you allocated to the subaccounts and the fixed account; plus · Your cash value in the subaccounts and the fixed account on the date the written request and Policy are received in good order at our mailing address (or a fax request and page 3 of the Policy at our administrative office) . Some states may require us to refund all of the premiums you paid for the Policy. (See “Policy Features – Premiums – Allocating Premiums – Reallocation Account.”) California Policyowners Age 60 and Over For policies issued in the state of California, if the policyowner is age 60 or older as of the Policy effective date, the Policy’s free-look period is 30 days from the date of delivery.During the 30-day free-look period, we will hold the net premiums in the fixed account, unless you direct us to allocate the net premiums as per your most recent allocation instructions.On the day following the end of the 30-day free look period, we will automatically transfer the accumulated value to subaccounts that you selected.This automatic transfer is excluded from the transfer limitations described later in this prospectus. You can specifically direct the allocation of your net premiums to the subaccounts during the 30-day free-look period : · On your application. · In writing any time prior to the end of the 30-day free-look period. Signature Guarantees Signature guarantees are relied upon as a means of preventing the perpet r ation of fraud in financial transactions, including the disbursement of funds or assets from a victim's account with a financial institution or a provider of financial services.They provide protection to investors by, for example, making it more difficult for a person to take another person's money by forging a signature on a written request for the disbursement of funds. As a protection against fraud, we may require that the following transaction requests include a Medallion signature guarantee: · All requests for disbursements (i.e., cash withdrawals and surrenders) of $500,000 or more. · Any disbursement request made on or within 10 days of our receipt of a request to change the address of record for an owner's Policy. · Any disbursement request when Western Reserve has been directed to send proceeds to a different address from the address of record for that owner's account.Please Note:This requirement will not apply to disbursement requests made in connection with exchanges of one policy for another with the same owner in a "tax-free exchange" under Section 1035 of the Internal Revenue Code. · Any transaction where the owner’s signature on a request submitted does not match the signature in our files. An investor can obtain a signature guarantee from more than 7,000 financial institutions across the United States and Canada that participate in a Medallion signature guarantee program.This includes many: · National and state banks. · Savings banks and savings and loan associations. · Securities brokers and dealers. · Credit unions. The best source of a signature guarantee is a bank, savings and loan association, brokerage firm, or credit union with which you do business.Guarantor firms may, but frequently do not, charge a fee for their services. A notary public cannot provide a signature guarantee.Notarization will not substitute for a signature guarantee. Loans General After the first Policy year (as long as the Policy is in force) you may borrow money from the Policy using the Policy’s net surrender value as the only security for the loan. We may permit a loan prior to the first Policy anniversary for Policies issued pursuant to 1035 Exchanges. A loan that is taken from and secured by a Policy may have tax consequences. See “Federal Income Tax Considerations.” Policy loans are subject to certain conditions: · We may require you to borrow at least $500. · The maximum amount you may borrow is an amount which is not greater than 90% of the cash value; less any surrender charge and any outstanding policy loan. When you take a loan, we will withdraw an amount equal to the requested loan plus interest in advance until the next Policy anniversary from each of the subaccounts and the fixed account based on your current premium allocation instructions (unless you specify otherwise). If this is not possible, the loan amount will be withdrawn from all accounts. We will transfer that amount to the loan reserve account. The loan reserve account is the portion of the fixed account to which amounts are transferred as collateral for a Policy loan. We normally pay the amount of the loan within seven days after we receive a loan request, in good order, at our mailing address or, in limited circumstances described below, by telephone or fax at our administrative office. We may postpone payment of loans under certain conditions. You may request a loan of up to $50,000 by telephone by calling us at our administrative office at 1-800-851-9777, Monday - Friday, between the hours of 8:30 a.m. – 7:00 p.m. Eastern Time. If you do not want the ability to request a loan by telephone, you should notify us in writing at our mailing address. You will be required to provide certain information for identification purposes when you request a loan by telephone. We may ask you to provide us with written confirmation of your request. We will not be liable for processing a loan request if we believe the request is genuine.(Note:All loan requests must be submitted in good order to avoid a delay in processing your request.) If your loan request is less than $500,000, then you may fax your loan request to us at 1-727-299-1620. If your loan request exceeds $500,000 or if the address of record has been changed within the past 10 days, we may reject your request or require a signature guarantee. We will not be responsible for any transmittal problems when you fax your request unless you report it to us within five business days and send us proof of your fax transmittal. You can repay a loan at any time while the Policy is in force. Loan repayments must be sent to our mailing address and will be credited as of the date received. At each Policy anniversary, we will compare the outstanding loan amount to the amount in the loan reserve account. At each such time, if the outstanding loan amount exceeds the amount in the loan reserve account, we will withdraw the difference from the subaccounts and the fixed account and transfer it to the loan reserve account, in the same manner as when a loan is made. If the amount in the loan reserve account exceeds the amount of the outstanding loan, including any accrued loan interest, we will withdraw the difference from the loan reserve account and transfer it to the subaccounts and the fixed account in the same manner as current premiums are allocated. No charge will be imposed for these transfers, and these transfers are not treated as transfers in calculating the transfer charge. We reserve the right to require a transfer to the fixed account if the loans were originally transferred from the fixed account. Loan Interest Spread The Loan Interest Spread is the difference between the amount of interest we charge you for a loan and the amount of interest we credit to your loan reserve account: For Policies Applied For On or After May 1, 2009: We currently charge you an annual interest rate, in arrears, on a Policy loan of 2.75% (3.0% maximum guaranteed) on each Policy anniversary.We also currently credit the amount in the loan reserve account with a fixed rate of 2%.After offsetting the 2.0% interest we credit, the net cost of loans currently is 0.75% (1.00% maximum guaranteed).After the 10th Policy year, we will apply preferred loan rates on an amount equal to the cash value; minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount including accrued loan interest.The current preferred charge is 2.00% and is guaranteed not to exceed 2.25%. The maximum loan interest spread on preferred loans is 0.25% and the current spread is 0.0%. For Policies Issued before January 1, 2009: We currently charge you an annual interest rate on a Policy loan of 5.2% in advance (5.49% effective annual rate) on each Policy anniversary.We also currently credit the amount in the loan reserve account with an effective annual interest rate of 4.75% in arrears (4.0% minimum guaranteed).After offsetting the 4.75% interest we credit, the net cost of the loan currently is 0.74% (1.49% maximum guaranteed).After the 10th Policy year, we will apply preferred loan rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount including accrued loan interest. The current preferred loan effective annual interest rate credited is 5.49% and is not guaranteed. Loan Reserve Account Interest Rate Credited For Policies Applied For On or After May 1, 200 9: We will credit the amount in the loan reserve account with a fixed interest rate of 2.0%. For Policies Issued Before January 1, 2009 : We will credit the amount in the loan reserve account with interest at an effective annual rate of at least 4.0%.We may credit a higher rate, but we are not obligated to do so. · We currently credit interest at an effective annual rate of 4.75% on amounts you borrow during the first ten Policy years. · After the 10th Policy year, on all amounts that you have borrowed, we currently credit interest to part of the cash value in excess of the premiums paid less withdrawals at an interest rate equal to the interest rate we charge on the total loan.The remaining portion, equal to the cost basis, is currently credited 4.75%. Effect of Policy Loans A Policy loan reduces the death benefit proceeds and net surrender value by the amount of any outstanding loan amount. Repaying the loan causes the death benefit proceeds and net surrender value to increase by the amount of the repayment. As long as a loan is outstanding, we hold an amount equal to the loan as of the last Policy anniversary plus any accrued interest net of any loan payments. This amount is not affected by the separate account's investment performance and may not be credited with the interest rates accruing on the unloaned portion of cash value in the fixed account. Amounts transferred from the separate account to the loan reserve account will reduce the value in the separate account and we will credit such amounts with an interest rate declared by us rather than a rate of return reflecting the investment results of the separate account. We also currently charge interest on Policy loans. Because interest is added to the amount of the Policy loan to be repaid, the size of the loan will constantly increase unless the Policy loan is repaid. There are risks involved in taking a Policy loan, including the potential for a Policy to lapse if projected earnings, taking into account outstanding loans, are not achieved. A Policy loan may also have possible adverse tax consequences. You should consult a tax advisor before taking out a Policy loan. We will notify you (and any assignee of record) if a loan causes your net surrender value to reach zero. If you do not submit a sufficient payment within 61days from the date of the notice, your Policy may lapse. Policy Lapse and Reinstatement Lapse Your Policy may not necessarily lapse (terminate without value) if you fail to make a planned periodic payment. However, even if you make all your planned periodic payments, there is a possibility that your Policy will lose value and lapse. This Policy provides a no lapse period as described below. Once your no lapse period ends, or if the no lapse period guarantee is not in effect, your Policy may lapse if the net surrender value on any Monthiversary is less than the monthly deductions due on that day. Such lapse might occur if unfavorable investment experience, loans and cash withdrawals cause a decrease in the net surrender value, or if you have not paid sufficient premiums (as discussed below) to offset the cost of monthly deductions. If the net surrender value is not enough to pay the monthly deductions, then we will mail a notice to your last known address and any assignee of record. The notice will specify the minimum payment you must pay and the final date by which we must receive the payment before the NYSE closes to prevent a lapse. We generally require that you make the payment within 61 days after the date of the notice. This 61-day period is called the grace period. We pay the death benefit proceeds if an insured dies during the grace period.If we do not receive the specified minimum payment by the end of the grace period, then all coverage under the Policy will terminate without value. Your Policy is a flexible premium policy that is subject to certain monthly deductions that are dependent upon among other factors the characteristics of the insureds, riders associated with your Policy, and your Policy’s specified amount.If you r Policy does lapse and you choose to reinstate it, you will be required to make additional payments.The payments needed to reinstate the Policy will depend on whether the no lapse date has passed.Please refer to the section below entitled “Reinstatement” for a description of the payments that may be required to reinstate your Policy. No Lapse Period Guarantee This Policy provides a no lapse period guarantee during the no lapse period.As long as you keep the no lapse period guarantee in effect, your Policy will not lapse and no grace period will begin. Even if your net surrender value is not enough to pay your monthly deductions, the Policy will not lapse as long as the no lapse period guarantee is in effect. The no lapse period guarantee will not extend beyond the no lapse date stated in your Policy.Each month we determine whether the no lapse period guarantee is still in effect.If the no lapse period guarantee is not in effect and the Policy is still in force, it can be restored by paying sufficient monthly guarantee premiums at any time before the no lapse date. No lapse period: This period is selected by you on the Policy application and may be either: · Option 1 – the latter of target premium age 65 or five Policy years; or · Option 2 – the latter of target premium age 75 or ten Policy years. The target premium age equals: · The average of the joint insureds’ issue ages, rounded down, but no more than the younger joint insured’s age plus ten years. The target premium attained age is: · The target premium age plus the number of completed Policy years. No lapse date: This date is either: · The latter of target premium attained age 65 or five Policy years; or · The latter of target premium attained age 75 or ten Policy years, but not to exceed target premium age 85. You select the no lapse date on the Policy application. Keeping the no lapse period guarantee in effect: · The no lapse period guarantee will not be effective if you do not pay sufficient minimum monthly guarantee premiums. · You must pay total premiums (minus withdrawals and outstanding loan amounts, plus any loan interest you paid in advance on the loan(s) for the period between the date of the surrender and the next Policy anniversary) that equal at least: > the sum of the minimum monthly guarantee premiums in effect for each month from the Policy date up to and including the current month. Effect of changes on minimum monthly guarantee premium: ● We will recalculate the amount of the minimum monthly guarantee premium if, during the no lapse period, you take a cash withdrawal or a loan, or if you change death benefit options, decrease the specified amount, or add, terminate, increase or decrease a rider. ● Depending upon the change made to the Policy or rider and the resulting impact on the level of the minimum monthly guarantee premium, you may need to pay additional premiums to keep the Policy in force.We normally will not extend the length of the no lapse period. Your minimum monthly guarantee amount will vary depending on whether you have chosen Option 1 or 2 (above).Whichever Option you choose, the no lapse period will never exceed target premium attained age 85. You will lessen the risk of Policy lapse if you keep the no lapse period guarantee in effect. Before you take a cash withdrawal or a loan, or decrease the specified amount, or add, increase or decrease a rider, you should consider carefully the effect it will have on the no lapse period guarantee. See “Minimum Monthly Guarantee Premium” for a discussion of how the minimum monthly guarantee premium is calculated and can change. Reinstatement We may reinstate a lapsed Policy within five years after the lapse (and before the maturity date). To reinstate the Policy you must: · Submit a written application for reinstatement to our mailing address or fax your request to our administrative office at 1-727-299-1620 . · Provide evidence of insurability satisfactory to us. · If the no lapse period has expired, pay an amount sufficient to provide a net premium equal to: > Any uncollected monthly deductions due up to the time of termination; plus > Two (2) monthly deductions due in advance at the time of reinstatement; plus > An amount sufficient to increase the cash value above the surrender charges in effect at the time of reinstatement. · If the no lapse period has not expired, pay the lesser of the premium described directly above, or the following: > The total minimum monthly guarantee premium from Policy date through the month of lapse; plus > Two (2) months of minimum monthly guarantee premiums; minus > Any premiums already paid net of any cash withdrawals, outstanding loans and accrued loan interest. The effective date of a reinstatement will be the date we approve the application for reinstatement. On the first Monthiversary following reinstatement, any previously uncollected monthly deductions due up to the time of the Policy’s termination date will be taken. If all the conditions for Reinstatement are satisfied, then the Policy will be placed in force again on the following basis: · Any unloaned cash value on the date of lapse will be reinstated. · The surrender charge applicable at reinstatement will be equal to what it was at lapse, and the surrender charge period will be extended by the length of time between lapse and reinstatement. · The cost of insurance rates will be based on the age at reinstatement. · Any policy loan as of the date of termination will not be reinstated.The cash value in the loan reserve account will be zero. · Amounts paid at the time of reinstatement will be applied as new premiums in accordance with the policyowner’s most recent premium allocation instructions. · The end of the no lapse period will be extended by the length of time between lapse and reinstatement. · Riders may be reinstated subject to underwriting. We may decline a request for reinstatement. Federal Income Tax Considerations The following summarizes some of the basic federal income tax considerations associated with a Policy and does not purport to be complete or to cover all situations. This discussion is not intended as tax advice. Please consult counsel or other qualified tax advisors for more complete information. We base this discussion on our understanding of the present federal income tax laws as they are currently interpreted by the Internal Revenue Service (the "IRS"). Federal income tax laws and the current interpretations by the IRS may change. Tax Status of the Policy A Policy must satisfy certain requirements set forth in the Internal Revenue Code (the "Code") in order to qualify as a life insurance policy for federal income tax purposes and to receive the tax treatment normally accorded life insurance policies under federal tax law. Guidance as to how these requirements are to be applied is limited. Nevertheless, we believe that this Policy should generally satisfy the applicable Code requirements.In certain circumstances, owners of variable life insurance policies have been considered for federal income tax purposes to be the owners of the assets of the separate account supporting their policies due to their ability to exercise investment control over those assets. Where this is the case, the policyowners have been currently taxed on income and gains attributable to the separate account assets. There is little guidance in this area, and some features of the Policies, such as your flexibility to allocate premiums and cash values, have not been explicitly addressed in published rulings. We believe that the Policy does not give you investment control over separate account assets. In addition, the Code requires that the investments of the separate account be "adequately diversified" in order to treat the Policy as a life insurance policy for federal income tax purposes. We intend that the separate account, through the portfolios, will satisfy these diversification requirements. The following discussion assumes that the Policy will qualify as a life insurance policy for federal income tax purposes. Tax Treatment of Policy Benefits In General. We believe that the Policy described in this prospectus is a life insurance policy under Code Section 7702.Section 7702 defines a life insurance policy for federal income tax purposes and places limits on the relationship of the accumulation value to the death benefit.As life insurance policies, the death benefits of the policies are generally excludable from the gross income of the beneficiaries.In the absence of any guidance from the IRS on the issue, we believe that providing an amount at risk after age 99 in the manner provided should be sufficient to maintain the excludability of the death benefit after age 99.Lack of specific IRS guidance, however, makes the tax treatment of the death benefit after age 99 uncertain.Also, any increase in accumulation value should generally not be taxable until received by you or your designee.However, if your Policy is a modified endowment contract as defined in Code Section 7702A you may be taxed to the extent of gain when you take a Policy loan, pledge or assign the Policy. Federal, state and local transfer, estate and other tax consequences of ownership or receipt of Policy proceeds depend on your circumstances and the beneficiary's circumstances. A tax advisor should be consulted on these consequences. Generally, you will not be deemed to be in constructive receipt of the cash value until there is a distribution. When distributions from a Policy occur, or when loans are taken out from or secured by a Policy (e.g., by assignment), the tax consequences depend on whether the Policy is classified as a MEC.Moreover, if a loan from a Policy that is not a MEC is outstanding when the Policy is canceled or lapses, the amount of outstanding indebtedness will be considered an amount distributed and will be taxed accordingly. Modified Endowment Contracts.Under the Code, certain life insurance policies are classified as MECs and receive less favorable tax treatment than other life insurance policies. The rules are too complex to summarize here, but generally depend on the amount of premiums paid during the first seven Policy years or in the seven Policy years following certain changes in the Policy. Certain changes in the Policy after it is issued could also cause the Policy to be classified as a MEC. Due to the Policy's flexibility, each Policy's circumstances will determine whether the Policy is classified as a MEC. Among other things, a reduction in benefits could cause a Policy to become a MEC. If you do not want your Policy to be classified as a MEC, you should consult a tax advisor to determine the circumstances, if any, under which your Policy would or would not be classified as a MEC. Upon issue of your Policy, we will notify you as to whether or not your Policy is classified as a MEC based on the initial premium we receive. If your Policy is not a MEC at issue, then you will also be notified of the maximum amount of additional premiums you can pay without causing your Policy to be classified as a MEC. If a payment would cause your Policy to become a MEC, you and your registered representative will be notified. At that time, you will need to notify us if you want to continue your Policy as a MEC. Unless you notify us that you do want to continue your Policy as a MEC, we will refund the dollar amount of the excess premium that would cause the Policy to become a MEC. Distributions (other than Death Benefits) from MECs. Policies classified as MECs are subject to the following tax rules: · All distributions other than death benefits from a MEC, including distributions upon surrender and cash withdrawals, will be treated first as distributions of gain taxable as ordinary income. They will be treated as tax-free recovery of the owner's investment in the Policy only after all gain has been distributed. Your investment in the Policy is generally your total premium payments. When a distribution is taken from the Policy, your investment in the Policy is reduced by the amount of the distribution that is tax-free. · Loans taken from or secured by (e.g., by assignment) or pledges of such a Policy and increases in cash value secured by such loan or pledge are treated as distributions and taxed accordingly.If the Policy is part of a collateral assignment split dollar arrangement, the initial assignment as well as increases in cash value during the assignment may be treated as distributions and considered taxable. · A 10% additional federal income tax is imposed on the amount included in income except where the distribution or loan is made when you have attained age 59½ or are disabled, or where the distribution is part of a series of substantially equal periodic payments for your life (or life expectancy) or the joint lives (or joint life expectancies) of you and the beneficiary. · If a Policy becomes a MEC, distributions that occur during the Policy year will be taxed as distributions from a MEC. In addition, the IRS has the authority, but has not yet done so, to issue regulations providing that distributions from a Policy that are made within two years before the Policy becomes a MEC will also be taxed in this manner. Distributions (other than Death Benefits) from Policies that are not MECs. Distributions from a Policy that is not a MEC are generally treated first as a recovery of your investment in the Policy, and as taxable income after the recovery of all investment in the Policy. However, certain distributions which must be made in order to enable the Policy to continue to qualify as a life insurance policy for federal income tax purposes if Policy benefits are reduced during the first 15 Policy years may be treated in whole or in part as ordinary income subject to tax.Distributions from or loans from or secured by a Policy that is not a MEC are not subject to the 10% additional tax applicable to MECs. Policy Loans.Loans from or secured by a Policy that is not a MEC are generally not treated as distributions. Instead, such loans are treated as indebtedness. If a loan from a Policy that is not a MEC is outstanding when the Policy is surrendered or lapses, the amount of the outstanding indebtedness will be taxed as if it were a distribution at that time. The tax consequences associated with Policy loans outstanding after the first 10 Policy years with preferred loan rates are less clear and a tax advisor should be consulted about such loans. Deductibility of Policy Loan Interest.In general, interest you pay on a loan from a Policy will not be deductible. Before taking out a Policy loan, you should consult a tax advisor as to the tax consequences. Investment in the Policy.Your investment in the Policy is generally the sum of the premium payments you made. When a distribution from the Policy occurs, your investment in the Policy is reduced by the amount of the distribution that is tax-free. Withholding.To the extent that Policy distributions are taxable, they are generally subject to withholding for the recipient's federal income tax liability. The federal income tax withholding rate is generally 10% of the taxable amount of the distribution.Withholding applies only if the taxable amount of all distributions is at least $200 during a taxable year.Some states also require withholding for state income taxes. With the exception of amounts that represent eligible rollover distributions from Pension Plans or 403(b) arrangements, which are subject to mandatory withholding of 20% for federal tax, recipients can generally elect, however, not to have tax withheld from distributions.If the taxable distributions are delivered to foreign countries, U.S. persons may not elect out of withholding.Taxable distributions to non-resident aliens are generally subject to withholding at a 30% rate unless withholding is eliminated under an international treaty with the United States. The payment of death benefits is generally not subject to withholding. Business Uses of the Policy.The Policy may be used in various arrangements, including nonqualified deferred compensation or salary continuance plans, split dollar insurance plans, executive bonus plans, retiree medical benefit plans and others. The tax consequences of such plans and business uses of the Policy may vary depending on the particular facts and circumstances of each individual arrangement and business uses of the Policy. Therefore, if you are contemplating using the Policy in any such arrangement, you should be sure to consult a tax advisor as to tax attributes of the arrangement and in its use of life insurance. In recent years, moreover, Congress and the IRS have adopted new rules relating to nonqualified deferred compensation and to life insurance owned by businesses and life insurance used in split dollar arrangements.The IRS has recently issued new guidance regarding concerns in the use of life insurance in employee welfare benefit plans, including, but not limited to, the deduction of employer contributions and the status of such plans as listed transactions.Any business contemplating the purchase of a new Policy or a change in an existing Policy should consult a tax advisor.Recent legislation under Section 101(j) of the Internal Revenue Code has imposed notice, consent and other provisions on policies owned by employers and certain other policies in order to receive death benefits tax-free and inserted additional tax reporting requirements. Alternative Minimum Tax.There also may be an indirect tax upon the income in the Policy or the proceeds of a Policy under the federal corporate alternative minimum tax, if the policyowner is subject to that tax. Tax Treatment of Policy Split. The Policy Split Option permits you to split the Policy into two new individual life insurance contracts upon the occurrence of a divorce of the joint insureds, certain changes in federal estate tax law, or dissolution of a business partnership of which the joint insureds were partners. A policy split could have adverse tax consequences. For example, a policy split may not be treated as a nontaxable exchange under Section 1035 of the Code. If a policy split is not treated as a nontaxable exchange, a split could result in the recognition of taxable income in an amount up to any gain in the Policy at the time of the split. It is also not clear whether the individual policies that result from a policy split would in all circumstances be treated as life insurance contracts for federal income tax purposes and, if so treated, whether the individual policies would be classified as MECs. Before you exercise your rights under the Policy Split Option, you should consult a competent tax advisor regarding the possible consequences of a policy split. For Policies Issued Before January 1, 2009: Terminal Illness Accelerated Death Benefit Rider. We believe that the single-sum payment we make under this rider should be fully excludible from the gross income of the beneficiary, except in certain business contexts. You should consult a tax advisor about the consequences of adding this rider to your Policy, or requesting a single-sum payment. For Policies Applied For On or After May 1, 2009: Living Benefit Rider (an Accelerated Death Benefit).We believe that the single-sum payment we make under this rider should be fully excludible from the gross income of the beneficiary, except in certain business contexts. You should consult a tax advisor about the consequences of adding this rider to your Policy, or requesting a single-sum payment. Death Benefit Extension Rider (this rider was only available to Policies issued before January 1, 2009).Under the Death Benefit Extension Rider, you may continue your Policy after the younger joint insured attains age 100 (or would have attained age 100 if the older insured is still alive at such time).The tax consequences associated with continuing your Policy after attained age 100 of the younger joint insured are uncertain and may result in either taxation of the gain in the Policy when the younger joint insured attains (or would have attained) age 100, or the taxation of the death benefit in whole or in part. You should consult a tax advisor if you intend to keep the Policy in force under these scenarios. Other Tax Considerations.The transfer of the Policy or designation of a beneficiary may have federal, state, and/or local transfer and inheritance tax consequences, including the imposition of gift, estate, and generation-skipping transfer taxes. The individual situation of each owner or beneficiary will determine the extent, if any, to which federal, state, and local transfer and inheritance taxes may be imposed and how ownership or receipt of Policy proceeds will be treated for purposes of federal, state and local estate, inheritance, generation-skipping and other taxes. Special Rules for Pension Plans and Section 403(b) Arrangements.If the Policy is purchased in connection with a section 401(a) qualified pension or profit sharing plan, including a section 401(k) plan, or in connection with a section 403(b) plan or program, federal and state and estate tax consequences could differ from those stated in this prospectus. The purchase may also affect the qualified status of the plan.You should consult a qualified tax advisor in connection with such purchase. Policies owned under these types of plans may be subject to the Employee Retirement Income Security Act of 1974, or ERISA, which may impose additional requirements on the purchase of policies by such plans.You should consult a qualified advisor regarding ERISA. Please Note: In 2001, Congress enacted the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), which modified the estate, gift and generation-skipping transfer taxes through 2009 and eliminated the estate tax (but not the gift tax) and replaced it with a carryover basis income tax regime for estates of decedents dying in 2010, and also eliminated the generation-skipping transfer tax for transfers made in 2010.Recent legislation has generally extended the EGGTRA provisions existing in 2009 and reunified the estate and gift transfer taxes for 2011 and 2012.The uncertainty as to future estate, gift and generation-skipping transfer taxes underscores the importance of seeking guidance from a qualified advisor to help ensure that your estate plan adequately addresses your needs and that of your beneficiaries under all possible scenarios. Other Policy Information Settlement Options If you surrender the Policy, you may elect to receive the net surrender value in either a lump sum or as a series of regular income payments under one of the three settlement options described below. In either event, life insurance coverage ends. Also, when the surviving insured dies, the beneficiary may apply the lump sum death benefit proceeds to one of the same settlement options. If the regular payment under a settlement option would be less than $100 (for Policies applied for on or after May 1, 2009) or $20 (for Policies issued before January 1, 2009), we will instead pay the proceeds in one lump sum. We may make other settlement options available in the future. Once we begin making payments under a settlement option, you or the beneficiary will no longer have any value in the subaccounts or the fixed account. Instead, the only entitlement will be the amount of the regular payment for the period selected under the terms of the settlement option chosen. Depending upon the circumstances, the effective date of a settlement option is the surrender date or the surviving insured's date of death. Under any settlement option, the dollar amount of each payment will depend on four things: · The amount of the surrender on the surrender date or death benefit proceeds on the surviving insured's date of death. · The interest rate we credit on those amounts (we guarantee a minimum annual interest rate of 2.0% (for Policies applied for on or after May 1, 2009) or 3.0% (for Policies issued before January 1, 2009). · The mortality tables we use, which are based on the issue and/or application date of your Policy. · The specific payment option(s) you choose. Option 1Equal Monthly Installments for a Fixed Period · We will pay the proceeds, plus interest, in equal monthly installments for a fixed period of your choice, but not longer than 240months. · We will stop making payments once we have made all the payments for the period selected. Option 2Equal Monthly Installments for Life (Life Income) At your or the beneficiary's election, we will make equal monthly installments: · Only for the life of the payee, at the end of which payments will end (note: this may result in only one payment as a result of the death of the payee); or · For the longer of the payee's life, or for 10years if the payee dies before the end of the first 10years of payments; or For the longer of the payee's life, or until the total amount of all payments we have made equals the proceeds that were applied to the settlement option. Option 3Equal Monthly Installments for the Life of the Payee and then to a Designated Survivor (Joint and Survivor) ● Upon direction of the owner, we will make equal monthly payments during the joint lifetime of two persons, first to a chosen payee, and then to a co-payee, if living, upon the death of the payee. ● Payments to the co-payee, if living, upon the payee's death will equal either: > The full amount paid to the payee before the payee's death; or > Two thirds of the amount paid to the payee before the payee's death. ● All payments will cease upon the death of the co-payee.Please Note: the payment is reduced to two-thirds regardless of the order of death of the payee or co-payee. Benefits at Maturity If either joint insured is living and the Policy is in force, the Policy will mature on the Policy anniversary nearest the younger joint insured's 100th birthday. This is the maturity date. On the maturity date we will pay you the net surrender value of your Policy. If your Policy was issued before May 1, 2000, and you send a written request to our mailing address, we may extend the maturity date if your Policy is still in force on the maturity date and there are no adverse tax consequences in doing so. You must submit a written request for the extension to our mailing address, in good order, between 90 and 180 days prior to the maturity date.We must agree to the extension. If your Policy was issued on or after May 1, 2000, and you send a written request to our mailing address, we will extend the maturity date if your Policy is still in force on the maturity date.Any riders in force on the scheduled maturity date will terminate on that date and will not be extended.Interest on any outstanding Policy loans will continue to accrue during the period for which the maturity date is extended. You must submit a written request for the extension to our mailing address, in good order, between 90 and 180days prior to the maturity date and elect one of the following: 1. If you had previously selected death benefit Option B, we will change the death benefit to Option A.On each valuation date, we will adjust the specified amount to equal the cash value, and the limitation percentage will be 100%. We will not permit you to make additional premium payments unless it is required to prevent the Policy from lapsing. We will waive all future monthly deductions; or 2. We will extend the maturity date until the next Policy anniversary.You must submit a written request to our mailing address, between 90 and 180 days before each subsequent Policy anniversary, stating that you wish to extend the maturity date for another Policy year.All benefits and charges will continue as set forth in your Policy. We will adjust the annual cost of insurance rates using the then current cost of insurance rates. If you choose 2 above, you may change your election to 1 above at any time.However, if you choose 1 above, then you may not change your election to 2 above.Please Note:Item 2 above may not be available in all states, or its terms may vary depending on a state's insurance law requirements. The tax consequences of extending the maturity date beyond the younger joint insured’s 100th birthday are uncertain, and may include either taxation of the gain in the Policy when the younger joint insured attains (or would have attained) age 100, or the taxation of the death benefit in whole or in part. You should consult a tax advisor as to those consequences. Payments We Make We usually pay the amounts of any surrender, cash withdrawal, death benefit proceeds, or settlement options within seven calendar days after we receive all applicable written notices and/or due proofs of death (in good order) at our administrative address. However, we can postpone such payments if any of the following occur s : · The NYSE is closed, other than customary weekend and holiday closing, or trading on the NYSE is restricted as determined by the SEC. · The SEC permits, by an order, the postponement for the protection of policyowners. · The SEC determines that an emergency exists that would make the disposal of securities held in the separate account or the determination of their value not reasonably practicable. · When mandated under applicable law. In addition, pursuant to SEC rules,either theTransamerica AEGON MoneyMarketVP portfolio or the ProFund VP Money Market portfolio suspends payment of redemption proceeds in connection with a liquidation of suchportfolio, we will delay payment of any transfer, partial withdrawal, surrender, loan, or death benefitfrom theTransamerica AEGON Money Market sub-accountor the ProFund VP Money Market subaccount until the portfolio is liquidated. If you have submitted a recent check or draft, we have the right to defer payment of surrenders, cash withdrawals, death benefit proceeds, or payments under a settlement option until such check or draft has been honored. We also reserve the right to defer payment of transfers, cash withdrawals, death benefit proceeds, or surrenders from the fixed account for up to six months. If mandated under applicable law, we may be required to reject a premium payment and/or block a policyowner's account and thereby refuse to pay any request for transfers, withdrawals, surrenders, loans or death benefits until instructions are received from the appropriate regulators.We may also be required to provide additional information about you or your account to governmental regulators. Split Dollar Arrangements You may enter into a split dollar arrangement with another owner or another person(s) whereby the payment of premiums and the right to receive the benefits under the Policy ( i.e., net surrender value of insurance proceeds) are split between the parties. There are different ways of allocating these rights. For example, an employer and employee might agree that under a Policy on the life of the employee, the employer will pay the premiums and will have the right to receive the net surrender value. The employee may designate the beneficiary to receive any insurance proceeds in excess of the net surrender value. If the employee dies while such an arrangement is in effect, the employer would receive from the insurance proceeds the amount that he would have been entitled to receive upon surrender of the Policy and the employee's beneficiary would receive the balance of the proceeds. No transfer of Policy rights pursuant to a split dollar arrangement will be binding on us unless in writing and received by us at our mailing address. Split dollar arrangements may have tax consequences. You should consult a tax advisor before entering into a split dollar arrangement. On July 30, 2002, President Bush signed into law significant accounting and corporate governance reform legislation, known as the Sarbanes-Oxley Act of 2002 (the “Act”).The Act prohibits, with limited exceptions, publicly-traded companies, including non-U.S. companies that have securities listed on exchanges in the United States, from extending, directly or through a subsidiary, many types of personal loans to their directors or executive officers.It is possible that this prohibition may be interpreted as applying to split-dollar life insurance policies for directors and executive officers of such companies, since such insurance arguably can be viewed as involving a loan from the employer for at least some purposes. Although the prohibition on loans of publicly-traded companies was generally effective as of July 30, 2002, there is an exception for loans outstanding as of the date of enactment, as long as there is no material modification to the loan terms and the loan is not renewed after July 30, 2002.Any affected business contemplating the payment of a premium on an existing Policy, or the purchase of a new Policy, in connection with a split-dollar life insurance arrangement should consult legal counsel. In addition, the IRS issued guidance that affects the tax treatment of split-dollar arrangements and the Treasury Department issued final regulations that would significantly affect the tax treatment of such arrangements. The IRS guidance and the final regulations affect all split dollar arrangements, not just those involving publicly-traded companies.Consult your qualified tax advisor with respect to the effect of this current and proposed guidance on your split dollar policy. Policy Termination Your Policy will terminate on the earliest of: · The maturity date. · The end of the grace period. · The date the surviving insured dies. · The date the Policy is surrendered. Assignment of the Policy You may assign your Policy by giving us written notice. We reserve the right, except to the extent prohibited by applicable laws, regulations, or actions of the State insurance commissioner, to require that the assignment will be effective only upon acceptance by us, and to refuse assignments or transfers at any time on a non-discriminatory basis. Supplemental Benefits (Riders) The following supplemental benefits (riders)are available and may be added to your Policy. Monthly charges for these riders are deducted from the cash value as part of the monthly deductions. The riders available with the Policies provide fixed benefits that do not vary with the investment experience of the separate account.For purposes of the riders, the specified amount is the level term insurance amount we pay at death.These riders may not be available in all states; certain benefits and features may vary by state and may be available under a different name in some states.Adding these supplemental benefits to an existing Policy, or canceling them, may have tax consequences; you should consult a tax advisor before doing so. Joint Insured Term Rider This rider provides additional life insurance on the lives of both joint insureds. We will pay the rider’s face amount when we receive proof at our administrative office that both joint insureds died while the rider was in force. The maximum face amount of this rider is equal to ten times the Base Policy coverage. The cost of insurance rates for this rider generally increase each year. For Policies applied for on or after May 1, 2009, the rider cost of insurance rates are based on 2able information and are determined using the Frasier Method, taking into account each joint insured's attained age, gender, and underwriting class.We assess a monthly per unit charge of $0.02 per thousand of the initial rider face amount for 10 years, and will not assess this charge for longer than 20 years. For Policies issued before January 1, 2009, the cost of insurance rates are based on 1able information and are determined using the Frasier Method, taking into account each joint insured's attained age, gender, and underwriting class.We assess a Monthly Death Benefit Guarantee Charge of $0.02 per thousand of initial rider face amount until the no lapse ending date. This rider terminates on the anniversary nearest the younger joint insured’s 95th birthday, the date the Policy terminates, or the Monthiversary on which this rider is terminated by written notice to us at our mailing address. Individual Insured Rider This rider provides additional life insurance on the life of either joint insured. We will pay the rider’s face amount when we receive proof, in good order, of the insured’s death at our mailing address. The maximum face amount of this rider is equal to ten times the Base Policy coverage. On any Monthiversary while the rider is in force, you may convert it to a new Policy on the insured’s life (without evidence of insurability). Conditions to convert the rider: · Your request must be in writing and sent to our mailing address in good order. · The rider has not reached the anniversary nearest to the insured’s 70th birthday. · The new policy is any permanent insurance policy that we currently offer for conversion. · Subject to the minimum specified amount requirements for the new policy, the amount of the insurance under the new policy will equal the specified amount in force under the rider as long as it meets the minimum face amount requirements of the original Policy; and we will base your premium on the insured’s underwriting class under the rider. Termination of the rider: The rider will terminate on the earliest of: · The maturity date of the Policy. · The Policy anniversary nearest to the insured’s 95th birthday. · The date the Policy terminates. · The date of death of the insured. · The date of conversion of this rider. or · The Monthiversary on which the rider is terminates upon the owner’s written request. For Policies applied for on or after May 1, 2009, the rider guaranteed cost of insurance rates are based on the 2able, taking into account the individual insured's attained age, gender, and underwriting class. For Policies issued before January 1, 2009, the rider guaranteed cost of insurance rates are based on the 1able, taking into account the individual insured's attained age, gender, and underwriting class.We assess a Monthly Death Benefit Guarantee Charge of $0.01 per thousand of initial rider face amount until the no lapse ending date. Living Benefit Rider (an Accelerated Death Benefit) (Available Under Policies applied for on or after May 1, 2009) This rider allows us to pay all or a portion of the death benefit once we receive proof, in good order, at our mailing address that the surviving insured is ill and has a life expectancy of one year or less. A doctor must certify the surviving insured's life expectancy. We will pay a "single-sum benefit" equal to: · The death benefit on the date we pay the single-sum benefit; multiplied by · The percentage of the death benefit you elect to receive (“election percentage”); divided by · 1 + i ("i" equals the current yield on 90-day Treasury bills or the Policy loan interest rate, whichever is greater) (“discount factor”); minus · Any indebtedness at the time we pay the single-sum benefit, multiplied by the election percentage. The maximum terminal illness death benefit used to determine the single-sum benefit as defined above is equal to: · The death benefit available under the Policy once we receive satisfactory proof that the surviving insured is ill; plus · The benefit available under any Joint Insured Term Rider in force. A single-sum benefit may not be greater than $500,000. The election percentage is a percentage that you select. It may not be greater than 100%. The rider terminates at the earliest of: · The date the Policy terminates. · The date a settlement option takes effect. · The date we pay a single-sum benefit. or · The date you terminate the rider. We will not pay a benefit under the rider if the surviving insured's terminal condition results from self-inflicted injuries that occur during the period specified in your Policy's suicide provision. We do not assess an administrative charge for this rider; however, we do reduce the single-sum benefit by a discount factor to compensate us for expected lost income resulting from the early payment of the death benefit.The terms of this rider may vary depending on a state's insurance law requirements. For example, suppose before the owner elects the single-sum benefit, a Policy has a $400,000 death benefit and a $10,000 loan balance.Suppose that the current yield on 90-day Treasury bills is 6.00% and the Policy loan interest rate is 2.75%.Because the greater of these is 6%, that is the interest rate that will be used to discount the single-sum benefit.The owner elects to accelerate 50% of the death benefit, so the single-sum benefit equals $183,679.25, which is ($400,000 x 0.50/ 1.06) - ($10,000 x 0.50).After the acceleration, the remaining death benefit is $200,000, which is 50% of $400,000, and all Policy values will be reduced by 50%. The tax consequences of adding this rider to an existing Policy or requesting payment under the rider are uncertain and you should consult a tax advisor before doing so. Terminal Illness Accelerated Death Benefit Rider (Available under Policies issued before January 1, 2009) This rider allows us to pay all or a portion of the death benefit once we receive satisfactory proof at our mailing address that the surviving insured is ill and has a life expectancy of one year or less. A doctor must certify the insured’s life expectancy. We will pay a “single-sum benefit” equal to: · The death benefit on the date we pay the single-sum benefit; multiplied by · The percentage of the death benefit you elect to receive (“election percentage”); divided by · 1 + i (“i” equals the interest rate determined under the Code section 846(c)(2) ( 2.89 % for 201 2 : also known as the Applicable Federal Interest Rate) or the Policy loan interest rate expressed in arrears, whichever is greater) (“discount factor”); minus · Any indebtedness at the time we pay the single-sum benefit, multiplied by the election percentage. The maximum terminal illness death benefit used to determine the single-sum benefit as defined above is equal to: · The death benefit available under the Policy once we receive satisfactory proof that the surviving insured is terminally ill; plus · The benefit available under any Joint Insured Term Rider or Wealth Protector Rider in force. · A single-sum benefit may not be greater than $500,000. The election percentage is a percentage that you select. It may not be greater than 100%. The rider terminates at the earliest of: · The date the Policy terminates. · The date a settlement option takes effect. · The date we pay a single-sum benefit. or · The date you terminate the rider. We will not pay a benefit under the rider if the surviving insured’s terminal condition results from self-inflicted injuries which occur during the period specified in your Policy’s suicide provision. We do not assess an administrative charge for this rider; however, if the rider is exercised, we do reduce the single-sum benefit by a discount factor to compensate us for lost income resulting from the early payment of the death benefit. This rider may not be available in all states, or its terms may vary depending on a state’s insurance law requirements. For example, suppose before the owner elects the single-sum benefit, a Policy has a $400,000 death benefit and a $10,000 loan balance.The Applicable Federal Interest Rate for 201 2 is 2.89 % and the Policy loan interest rate is 5.2% in advance, or 5.49 % in arrears.Because the greater of these is 5.49%, that is the interest rate that will be used to discount the single-sum benefit.The owner elects to accelerate 50% of the death benefit, so the single-sum benefit equals $184,600, which is ( $400,000 x 0.50 / 1.0549) - ($10,000 x 0.50) ) . After the acceleration, the remaining death benefit is $200,000, which is 50% of $400,000, and all Policy values will be reduced by 50%. The tax consequences of requesting payment under the rider are uncertain; you should consult a tax advisor before doing so. Additional Information Sending Forms and Written Requests in Good Order We cannot process yourinstructions to process a transaction relating to the Policy until we have receivedyour instructions in good order at our mailing address (or our administrative office or website, as appropriate)."Good order" means the actual receipt by us of the instructions relating to atransaction in writing or, when appropriate, by telephone or facsimile, or electronically, along with all forms, information and supporting legal documentation (including any required spousal or joint owner's consents) we require in orderto effect the transaction. To be in "good order,"instructions must be sufficiently clear so thatwe do not need to exercise any discretion to follow such instructions. Sale of the Policies Distribution and Principal Underwriting Agreement.TCI,our affiliate, serves as principal underwriter for the Policies pursuant to the terms of a principal underwriting and distribution agreement for the distribution and sale of policies . We pay commissions to TCI, which are passed onto selling firms (see below) and reimburse TCI for certain expenses it incurs in order to pay for the distribution of the Policies (e.g., commissions pa id to firms selling the Policies, as described below). Compensation to Broker-Dealers Selling the Policies.The Policies are offered to the public through broker-dealers ("selling firms") that are licensed under the federal securities laws; the selling firm and/or its affiliates is/are also licensed under state insurance laws.The selling firms have entered into written selling agreements with us and with TCI as principal underwriter for the Policies.We pay commissions through TCI to the selling firms for their sales of the Policies. A limited number of affiliated and unaffiliated broker-dealers, including TFA, may also be paid commissions and overrides to “wholesale” the Policies, that is, to provide sales support and training to sales representatives at selling firms.We may also provide compensation to a limited number of broker-dealers for providing ongoing service in relation to Policies that have already been purchased. The selling firms are paid commissions for the promotion and sale of the Policies according to one or more schedules.The amount and timing of commissions may vary depending on the selling agreement. The sales commission paid to broker-dealers during 201 1 was, on average, 68 % of all premiums made during the first Policy year, plus 3.5% of all premiums made during Policy years 2 – 10. We will pay an additional trail commission of up to 0.30% of the Policy's subaccount value (excluding the fixed account) on the Policy anniversary if the cash value (minus amounts attributable to loans) equals at least $10,000. Some selling firms may be required to return part of first year commissions if the Policy is not continued through the first two Policy years. To the extent permitted by FINRA rules, Western Reserve, TFA, and other affiliated parties may pay (or allow other broker-dealers to provide) promotional incentives or payments in the form of cash or non-cash compensation or reimbursement to some, but not all, selling firms and their sales representatives.These arrangements, which may be referred to as “revenue sharing” arrangements, are described further below. The sales representative who sells you the Policy typically receives a portion of the compensation we (and our affiliates) pay to the selling firms, depending on the agreement between the selling firm and its sales representative and the firm’s internal compensation program.These programs may include other types of cash and non-cash compensation and other benefits.Ask your sales representative for further information about the compensation your sales representative, and the selling firm that employs your sales representative, may receive in connection with your purchase of a Policy.Also inquire about any revenue sharing arrangements that we and our affiliates may have with the selling firm, including the conflicts of interests that such arrangements may create. Special Compensation for Affiliated Wholesaling and Selling Firms.Our parent company provides paid-in capital to TCI and pays the cost of TCI’s operating and other expenses, including costs for facilities, legal and accounting services, and other internal administrative functions. Western Reserve’s main distribution channel is TFA , an affiliate, wh ich sell s Western Reserve products. (Note: Effective January 6, 2012 , our affiliate, World Group Securities (“WGS”), merged with TFA.) Western Reserve covers the cost of TFA’s various facilities, third-party services and internal administrative functions including employee salaries, sales representative training and computer systems that are provided directly to TFA.These facilities and services are necessary for TFA’s administration and operation, and Western Reserve is compensated by TFA for these expenses based on TFA’s usage.In addition, Western Reserve and other affiliates pay for certain sales expenses of TFA, including the costs of preparing and producing prospectuses and sales promotional materials for the Policy. Sales representatives and their managers at TFA may receive directly or indirectly additional cash benefits and non-cash compensation or reimbursements from us or our affiliates.Additional compensation or reimbursement arrangements may include payments in connection with TFA’s conferences or seminars, sales or training programs for invited selling representatives and other employees, seminars for the public, trips (such as travel, lodging and meals in connection therewith), entertainment, merchandise and other similar items, and payments, loans or loan guaranties to assist a firm or representative in connection with systems, operating, marketing and other business expenses.The amounts may be significant and may provide us with increased access to the sales representatives. In addition, TFA’s managers and/or sales representatives who meet certain productivity standards may be eligible for additional compensation.Sales of the Policies by affiliated selling firms may help sales representatives and/or their managers qualify for certain cash or non-cash benefits, and may provide such persons with special incentive to sell our Policies.For example, TFA’s sales representatives, general agents, marketing directors and supervisors may be eligible to participate in a voluntary stock purchase plan that permits participants to purchase stock of AEGON N.V. (Western Reserve’s ultimate parent) by allocating a portion of the commissions they earn to purchase such shares.A portion of the contributions of commissions by TFA’s representatives may be matched by TFA.TFA’s sales representatives may also be eligible to participate in a stock option and award plan.Sales representatives who meet certain production goals will be issued options on the stock of AEGON N.V. Additional Compensation that We Pay to Selected Selling Firms.We may pay certain selling firms additional cashamounts for “preferred product” treatment of the Policies in their marketing programs in order to receive enhancedmarketing services and increased access to their sales representatives.In exchange for providing us with access to their distribution network, such selling firms may receive additional compensation or reimbursement for, among other things, the hiring and training of sales personnel, marketing, sponsoring of conferences and seminars, and/or other services they provide to us and our affiliates.To the extent permitted by applicable law, we and other parties may allow other non-cash incentives and compensation to be paid to these selling firms.These special compensation arrangements are not offered to all selling firms and the terms of such arrangements may differ among selling firms. Special compensation arrangements are calculated in different ways by different selling firms and may be based on past or anticipated sales of the Policies or other criteria.Overrides were offered as incentives to our affiliates, TFA and Life Investors Financial Group, in No specific charge is assessed directly to policyowners or the separate account to cover commissions and other incentives or payments described above.We do intend to recoup commissions and other sales expenses and incentives we pay, however, through fees and charges deducted under the Policy and other corporate revenue. You should be aware that a selling firm or its sales representatives may receive different compensation or incentives for selling one product over another.In some cases, these differences may create an incentive for the selling firm or its sales representatives to recommend or sell this Policy to you.You may wish to take such incentives into account when considering and evaluating any recommendation relating to the Policies. Legal Proceedings Western Reserve, like other life insurance companies, is involved in lawsuits, including class action lawsuits.In some lawsuits involving insurers, substantial damages have been sought and/or material settlement payments have been made.Although the outcome of any litigation cannot be predicted with certainty, at the present time there are no pending or threatened lawsuits that are likely to have a material adverse impact on the separate account, on TCI’s ability to perform under its principal underwriting agreement, or on Western Reserve’s ability to meet its obligations under the Policy. Financial Statements The financial statements of Western Reserve and the separate account are included in the SAI. Additional information regarding the investment performance of the portfolios appears in the fund prospectuses, which accompany this prospectus. Glossary accounts The options to which you can allocate your money.The accounts include the fixed account and the subaccounts in the separate account. administrative office Our administrative office address is 570 Carillon Parkway, St. Petersburg, Florida, 33716.Our phone number is 1-800-851-9777; our facsimile numbers are 1-727-299-1648 (for subaccount transfers only) and 1-727-299-1620 (for all other fax requests).Our administrative office serves as the recipient of all website (www.westernreserve.com), telephonic, and facsimile transactions, including, but not limited to transfer requests and premium payments made by wire transfer and through electronic credit and debit transactions (e.g. payments through direct deposit, debit transfers, and forms of e-commerce payments) . Our hours are Monday- Friday from 8:30 a.m. - 7:00 p.m. Eastern Time. Please do not send any checks , claims, correspondence or notices to this office; send them to the mailing address. attained age The issue age of the person insured, plus the number of completed years since the Policy date. Base Policy The WRL Freedom Wealth Protector variable life insurance policy without any supplemental riders. beneficiary(ies) The person or persons you select to receive the death benefit from the Policy.You name the primary beneficiary and contingent beneficiary (ies). cash value At the end of any valuation period, the sum of your Policy's value in the subaccounts and the fixed account. If there is a Policy loan outstanding, then the cash value includes any amounts held in our fixed account to secure the Policy loan. death benefit proceeds The amount we will pay to the beneficiary(ies) on the surviving insured's death. The death benefit proceeds are reduced by any outstanding loan amount, including accrued interest, and , if the insured dies during the grace period, any c harges that are due and unpaid. We will increase the death benefit proceeds by any interest you paid in advance on the loan for the period between the date of death and the next Policy anniversary. face amount The dollar amount of coverage stated in any rider that you may add to your Policy. fixed account An allocation option other than the separate account to which you may allocate net premiums and cash value. We guarantee that any amounts you allocate to the fixed account will earn interest at a declared rate.The fixed account is part of our general account.The fixed account is not available to you if your Policy was issued before January 1, 2009, in the State of New Jersey. Frasier Method An actuarial method for pricing a joint survivorship (also referred to as a "second-to-die") life product.Both insureds are treated as one unit and there are no changes in premium or cash values at the death of the first joint insured to die. free-look period The period during which you may return the Policy and receive a refund as described in this prospectus.The length of the free-look period varies by state.The free-look period is listed in the Policy. funds Investment companies which are registered with the U.S. Securities and Exchange Commission. The Policy allows you to invest in the portfolios of the funds through our subaccounts. good order An instruction that is received by the Company that is sufficiently complete and clear along with all forms, information and supporting legal documentation (including any required spousal or joint owner's consents) so that the Company does not need to exercise any discretion to follow such instruction.All orders to process a withdrawal request, a loan request, a request to surrender your Policy, a fund transfer request, or a death benefit claim must be in good order. in force While coverage under the Policy or a supplemental rider, if any, is active and either insured’s life remains insured. initial premium The amount you must pay before insurance coverage begins under the Policy. The initial premium is shown on the schedule page of your Policy. issue age Each joint insured's age on his or her birthday on or beforeto the Policy date. joint insureds The persons whose lives are insured by the Policy. lapse When life insurance coverage ends and the Policy terminates because you do not have enough cash value in the Policy to pay the monthly deductions, the surrender charge and any outstanding loan amount, and you have not made a sufficient payment by the end of a grace period. loan amount The total amount of all outstanding Policy loans, including both principal and interest due. loan reserve account A part of the fixed account to which amounts are transferred as collateral for Policy loans. mailing address Our mailing address is 4333 Edgewood Road, N.E., Cedar Rapids, Iowa, 52499.All premium payments and loan repayments made by check, and all claims , correspondence and notices must be sent to this address. maturity date The Policy anniversary nearest the younger joint insured's 100th birthday, if either joint insured is living and the Policy is still in force. It is the date when life insurance coverage under this Policy ends. You may continue coverage, at your option, under the Policy's extended maturity date benefit provision. maximum fixed account value For Policies applied for on or after May 1, 2009: The maximum amount that may be allocated to the fixed account at any time without prior approval is the amount that would cause the fixed account to be $250,000, exclusive of loan reserve requirements. (This restriction does not apply to transfers to the fixed account necessary in the exercise of conversion rights.) minimum monthly guarantee premium The amount shown on your Policy schedule pagethat we use during the no lapse period to determine whether a grace period will begin. We will adjust the minimum monthly guarantee premium if you change death benefit options, decrease the specified amount, or add, terminate or increase a rider, and you may need to pay additional premiums in order to keep the no lapse guarantee in effect.A grace period will begin wheneveryour net surrender value is not enough to meet monthly deductions and the no lapse period guarantee is no longer in effect. Monthiversary This is the day of each month when we determine Policy charges and deduct them from cash value. It is the same date each month as the Policy date. If there is no valuation date in the calendar month that coincides with the Policy date, the Monthiversary is the next valuation date. monthly deductions The monthly Policy charge, plus the monthly cost of insurance, plus the monthly death benefit guarantee charge or monthly per unit charge(depending on when you applied for your Policy), plus the monthly charge for any riders added to your Policy, all of which are deducted from the Policy’s cash value on each Monthiversary. mortality and expense risk charge This charge is a daily deduction from each subaccount that is taken before determining the unit value of that subaccount. net premium The part of your premium that we allocate to the fixed account or the subaccounts. The net premium is equal to the premium you paid minus the premium expense charge. net surrender value The amount we will pay you if you surrender the Policy while it is in force. The net surrender value on the date you surrender is equal to: the cash value, minus any surrender charge as of such date, minus any outstanding loan amount, plus any interest you paid in advance on the loan(s) for the period between the date of surrender and the next Policy anniversary. no lapse date Either (1) the latter of target premium age 65 or five Policy years, or (2) the latter of target premium age 75 or ten Policy years, but not to exceed target premium age 85.You select the no lapse date on the Policy application. no lapse period The period of time between the Policy date and the no lapse date during which the Policy will not lapse if certain conditions are met. NYSE The New York Stock Exchange. planned periodic premium A premium payment you make in a level amount at a fixed interval over a specified period of time. Policy date The date when our underwriting process is complete for both joint insureds, the full life insurance coverage goes into effect, the initial premium has been received, and we begin to make the monthly deductions from your net premium.If you request, we may backdate a Policy by assigning a Policy date earlier than the date the Policy is issued.We measure Policy months, years, and anniversaries from the Policy date. portfolio One of the separate investment portfolios of a fund. premium expense charge The charge that is deducted from each premium payment before determining the net premium that will be credited to the cash value. premiums All payments you make under the Policy other than loan repayments. reallocation account That portion of the fixed account where we hold the net premium(s) until the reallocation date. Only available on Policies dated on or after May 1, 2009. reallocation date The date we reallocate all cash value held in the reallocation account to the fixed account and/or subaccounts you selected on your application.We place your net premium in the reallocation account (or as mandated by state law) only if your state requires us to return the full premium in the event you exercise your free-look right.In those states that require us to return all premiums paid for the Policy in the event you exercise your free-look right, we set the reallocation date to coincide with the free-look period that is applicable to your Policy plus a margin of five days for Policy delivery.In all other states, the reallocation date is the later of the Policy date or the record date. Only available on Policies dated on or after May 1, 2009. record date The date we record your Policy on our books and your Policy is issued.The record date is generally the Policy date, unless the Policy is backdated. separate account The WRL SeriesLife Account. It is a separate investment account that is divided into subaccounts. We established the separate account to receive and invest net premiums under the Policy and other variable life insurance policies we issue. specified amount The minimum death benefit we will pay under the Policy provided the Policy is in force. The initial specified amount of life insurance that you have selected shown on the Policy’s schedule page unless you decrease the Policy’s specified amount. In addition, we will reduce the specified amount by the dollar amount of any cash withdrawal if you choose Option A (level) death benefit. subaccount A subdivision of the separate account that invests exclusively in shares of one investment portfolio of a fund. surrender charge If, during the first 15 Policy years, you fully surrender the Policy, then we will deduct a surrender charge from your cash value. surviving insured The joint insured who remains alive after the other joint insured has died. target premium age The target premium age equals the average of the joint insureds’ issue ages, rounded down, but no more than the younger joint insured’s age plus ten years. target premium attained age The target premium attained age is the target premium age plus the number of completed Policy years. termination When neither of the joint insured’s lives is insured under the Policy or any rider, and the Policy or any rider is no longer in force. valuation date Each day the New York Stock Exchange is open for normal trading. Western Reserve is open for business whenever the New York Stock Exchange is open.Please Note: Any day that Western Reserve is open for business, but the New York Stock Exchange is not open for normal trading, is not considered a valuation date. valuation period The period of time over which we determine the change in the value of the subaccounts. Each valuation period begins at the close of normal trading on the New York Stock Exchange (usually 4:00 p.m. Eastern time on each valuation date) and ends at the close of normal trading of the New York Stock Exchange on the next valuation date. we, us, our, the Company (Western Reserve) Western Reserve Life Assurance Co. of Ohio. written notice The written notice you must sign and send us to request or exercise your rights as owner under the Policy. To be complete and in good order, it must: (1) be in a form we accept, (2)contain the information and documentation that we determine we need to take the action you request, and (3)be received at our mailing address. you, your (owner or policyowner) The person(s) who owns the Policy, and who may exercise all rights as owner under the Policy while either or both joint insureds is/are living.If two owners are named, the Policy will be owned jointly and the consent of each owner will be required to exercise ownership rights. FOR POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 (Based On the 2001 C.S.O. Tables) Appendix A-1 - Illustrations (for Policies Applied for On Or After May 1, 2009) The following illustrations show how certain values under a sample Policy would change with different rates of fictional investment performance over an extended period of time.In particular, the illustrations show how the death benefit, cash value, and net surrender value under a Policy issued to an insured of a given age, would change over time if the premiums indicated were paid and the return on the assets in the subaccounts were a uniform gross annual rate (before any expenses) of 0%, 6% or 10%.The tables illustrate Policy value that would result based on assumptions that you pay the premiums indicated, you do not change your specified amount, and you do not take any cash withdrawals or Policy loans.The values under the Policy will be different from those shown even if the returns averaged 0%, 6% or 10%, but fluctuated over and under those averages throughout the years shown. The first illustration that follows is based on a Policy for insureds who are a 55 year old male and a 50 year old female, both in the Select Non-Tobacco rate class (the “representative insureds”), annual premium paid on the first day of each Policy year of $10,960, a $1,000,000 initial specified amount and death benefit Option A.That illustration also assumes cost of insurance charges based on our current cost of insurance rates. The second illustration that follows is based on the same factors as those reflected in the first illustration, except the cost of insurance charges are based on the guaranteed cost of insurance rates and expenses (based on the 2001 Commissioners Standard Ordinary Tobacco and Non-Tobacco Mortality Tables). The amounts shown in the illustrations for the death benefits, cash values and net surrender values take into account the amount and timing of all Policy, subaccount and portfolio fees assessed under the Policy.The current illustration reflects the current charges for a Policy, and the guaranteed illustration reflects guaranteed charges for a Policy.These charges are: the daily charge for assuming mortality and expense risks assessed against each subaccount.This charge currently is equivalent to an annual charge of 0.90% of the average net assets of the subaccounts during the first 15 Policy years.We may reduce this charge to 0.30% (annually) in the 16th Policy year, but we do not guarantee that we will do so, and we reserve the right to maintain this charge at the 0.90% level after the 15th Policy year. estimated daily expenses equivalent to an effective arithmetic average annual expense level of 1.26 % of the portfolios’ gross average daily net assets.The 1.26 % gross average portfolio expense level assumes an equal allocation of amounts among the 69 subaccounts available to new investors.We used annualized actual audited expenses incurred during 201 1 for the portfolios to calculate the gross average annual expense level; the premium expense charge (6.0% of all premiums paid during the first ten Policy years and 2.5% of all premiums paid thereafter; higher charges apply to policies issued to residents of Puerto Rico); ) and cash value charges using the current monthly Policy charge and Per Unit Cost; and the surrender charge per $1,000 of the initial specified amount applied to surrenders during the first 15 Policy years. The hypothetical returns shown in the tables are provided only to illustrate the mechanics of a hypothetical policy and do not represent past or future investment rates of return.Tax charges that may be attributable to the separate account are not reflected because we are not currently making such charges.If tax charges are deducted in the future, the separate account would have to earn a sufficient amount in excess of 0%, 6% or 10% or cover any tax charges to produce after tax returns of 0%, 6% or 10%.Your actual rates of return for a particular Policy likely will be more or less than the hypothetical investment rates of return.The actual return on your cash value will depend on factors such as the amounts you allocate to particular portfolios, the amounts deducted for the Policy’s monthly charges and other charges, the portfolios’ expense ratios, and your loan and withdrawal history, in addition to the actual investment experience of the portfolios. We will furnish the owner, upon request, a personalized illustration reflecting the proposed insureds’ ages, genders, risk classifications and desired Policy features.Contact your registered representative or our administrative office.(See prospectus back cover – “Inquiries.”) FREEDOM WEALTH PROTECTOR WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO FLEXIBLE PREMIUM VARIABLE LIFE INSURANCE HYPOTHETICAL ILLUSTRATIONS Male Issue Age 55 Select Non-Tobacco Class; Female Issue Age 50 Select Non-Tobacco Class Specified Amount$1,000,000 Death Benefit Option A Annual Premium$10,960 Using Current Cost of Insurance Rates DEATH BENEFIT Assuming Hypothetical Gross and Net Annual Investment Return of CASH VALUE Assuming Hypothetical Gross and Net Annual Investment Return of End of Policy Year 0% (Gross) -1.26% (Net) 6% (Gross) 4.74% (Net) 10% (Gross) 8.77% (Net) 0% (Gross) -1.26% (Net) 6% (Gross) 4.74 (Net) 10% (Gross) 8.74% (Net) 1 1,000,000 1,000,000 1,000,000 9,002 9,584 9,973 2 1,000,000 1,000,000 1,000,000 17,782 19,509 20,700 3 1,000,000 1,000,000 1,000,000 26,338 29,779 32,232 4 1,000,000 1,000,000 1,000,000 34,666 40,400 44,623 5 1,000,000 1,000,000 1,000,000 42,761 51,374 57,930 6 1,000,000 1,000,000 1,000,000 50,615 62,702 72,213 7 1,000,000 1,000,000 1,000,000 58,215 74,380 87,532 8 1,000,000 1,000,000 1,000,000 65,545 86,402 103,947 9 1,000,000 1,000,000 1,000,000 72,586 98,756 121,523 10 1,000,000 1,000,000 1,000,000 79,320 111,433 140,330 15 (Younger's Age 65) 1,000,000 1,000,000 1,000,000 113,924 186,622 264,002 20 (Younger's Age 70) 1,000,000 1,000,000 1,000,000 138,951 275,422 448,336 25 (Younger's Age 75) 1,000,000 1,000,000 1,000,000 139,869 367,616 716,513 30 (Younger's Age 80) 1,000,000 1,000,000 1,183,758 91,908 450,432 1,127,389 35 (Younger's Age 85) * 1,000,000 1,827,507 * 502,705 1,740,483 40 (Younger's Age 90) * 1,000,000 2,761,324 * 486,696 2,629,833 45 (Younger's Age 95) * 1,000,000 3,989,107 * 315,260 3,949,611 50 (Younger's Age 100) * * 5,990,294 * * 5,990,294 NET SURRENDER VALUE Assuming Hypothetical Gross and Net Annual Investment Return of End of Policy Year 0% (Gross) -1.26% (Net) 6% (Gross) 4.74% (Net) 10% (Gross) 8.74% (Net) End of Policy Year 0% (Gross) -1.26% (Net) 6% (Gross) 4.74% (Net) 10% (Gross) 8.74% (Net) 1 - - - 10 73,420 105,533 134,430 2 6,572 8,299 9,490 15 (Younger's Age 65) 113,924 186,622 264,002 3 15,364 18,805 21,258 20 (Younger's Age 70) 138,951 275,422 448,336 4 23,928 29,662 33,885 25 (Younger's Age 75) 139,869 367,616 716,513 5 32,259 40,872 47,428 30 (Younger's Age 80) 91,908 450,432 1,127,389 6 40,585 52,672 62,183 35 (Younger's Age 85) * 502,705 1,740,483 7 48,775 64,940 78,092 40 (Younger's Age 90) * 486,696 2,629,833 8 57,285 78,142 95,687 45 (Younger's Age 95) * 315,260 3,949,611 9 65,506 91,676 114,443 50 (Younger's Age 100) * * 5,990,294 * In the absence of an additional payment, the Policy would lapse. WRL FREEDOM WEALTH PROTECTOR WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO FLEXIBLE PREMIUM VARIABLE LIFE INSURANCE HYPOTHETICAL ILLUSTRATIONS Male Issue Age 55 Select Non-Tobacco Class; Female Issue Age 50 Select Non-Tobacco Class Specified Amount$1,000,000 Death Benefit Option A Annual Premium$10,960 Using Guaranteed Cost of Insurance Rates DEATH BENEFIT Assuming Hypothetical Gross and Net Annual Investment Return of CASH VALUE Assuming Hypothetical Gross and Net Annual Investment Return of End of Policy Year 0% (Gross) -1.26% (Net) 6% (Gross) 4.74% (Net) 10% (Gross) 8.74% (Net) 0% (Gross) -1.26% (Net) 6% (Gross) 4.74% (Net) 10% (Gross) 8.74% (Net) 1 1,000,000 1,000,000 1,000,000 9,002 9,584 9,973 2 1,000,000 1,000,000 1,000,000 17,744 19,470 20,660 3 1,000,000 1,000,000 1,000,000 26,250 29,687 32,136 4 1,000,000 1,000,000 1,000,000 34,514 40,235 44,449 5 1,000,000 1,000,000 1,000,000 42,526 51,114 57,653 6 1,000,000 1,000,000 1,000,000 50,274 62,319 71,800 7 1,000,000 1,000,000 1,000,000 57,739 73,838 86,939 8 1,000,000 1,000,000 1,000,000 64,898 85,654 103,122 9 1,000,000 1,000,000 1,000,000 71,723 97,747 120,401 10 1,000,000 1,000,000 1,000,000 78,189 110,097 138,833 15 (Younger's Age 65) 1,000,000 1,000,000 1,000,000 105,726 176,871 253,036 20 (Younger's Age 70) 1,000,000 1,000,000 1,000,000 116,553 244,059 408,124 25 (Younger's Age 75) 1,000,000 1,000,000 1,000,000 99,229 303,203 624,917 30 (Younger's Age 80) 1,000,000 1,000,000 1,000,000 11,526 320,243 941,136 35 (Younger's Age 85) * 1,000,000 1,490,136 * 226,353 1,419,177 40 (Younger's Age 90) * * 2,188,525 * * 2,084,309 45 (Younger's Age 95) * * 3,071,744 * * 3,041,331 50 (Younger's Age 100) * * 4,502,221 * * 4,502,221 NET SURRENDER VALUE Assuming Hypothetical Gross and Net Annual Investment Return of End of Policy Year 0% (Gross) -1.26% (Net) 6% (Gross) 4.74% (Net) 10% (Gross) 8.74% (Net) End of Policy Year 0% (Gross) -1.26% (Net) 6% (Gross) 4.74% (Net) 10% (Gross) 8.74% (Net) 1 - - - 10 72,289 104,197 132,933 2 6,534 8,260 9,450 15 (Younger's Age 65) 105,726 176,871 253,036 3 15,276 18,713 21,162 20 (Younger's Age 70) 116,553 244,059 408,124 4 23,776 29,497 33,711 25 (Younger's Age 75) 99,229 303,203 624,917 5 32,024 40,612 47,151 30 (Younger's Age 80) 11,526 320,243 941,136 6 40,244 52,289 61,770 35 (Younger's Age 85) * 226,353 1,419,177 7 48,299 64,398 77,499 40 (Younger's Age 90) * * 2,084,309 8 56,638 77,394 94,862 45 (Younger's Age 95) * * 3,041,331 9 64,643 90,667 113,321 50 (Younger's Age 100) * * 4,502,221 * In the absence of an additional payment, the Policy would lapse. Pro spectus Back Cover Personalized Illustrations of Policy Benefits In order to help you understand how your Policy values could vary over time under different sets of assumptions, we will provide you, without charge and upon request, with certain personalized hypothetical illustrations showing the death benefit, net surrender value and cash value.These hypothetical illustrations will be based on the age and insurance risk characteristics of the insured persons under your Policy and such factors as the specified amount, death benefit option, premium payment amounts, and hypothetical rates of return (within limits) that you request.The illustrations are not a representation or guarantee of investment returns or cash value. Inquiries To learn more about the Policy, you should read the SAI dated the same date as this prospectus.The SAI has been filed with the SEC and is incorporated herein by reference. For a free copy of the SAI, for other information about the Policy, and to obtain personalized illustrations, please contact your registered representative, or send your request to our mailing address at: Western Reserve Life 4333 Edgewood Rd. NE Cedar Rapids, IA 52499 1-800-851-9777 Facsimile:1-727-299-1620 (Monday – Friday from 8:30 a.m. – 7:00 p.m. Eastern time) www.westernreserve.com More information about the Registrant (including the SAI) may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.For information on the operation of the Public Reference Room, please contact the SEC at 202-551-8090.You may also obtain copies of reports and other information about the Registrant on the SEC’s website at http://www.sec.gov and copies of this information may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549. The Registrant’s file numbers are listed below. TCI serves as the principal underwriter for the Policies.More information about TCI is available at Error! Hyperlink reference not valid. http://www.finra. org or by calling 1-800-289-9999.You also can obtain an investor brochure from the Financial Regulatory Authority ("FINRA") describing its Public Disclosure Program. SEC File No. 33-69238/811-4420 05/201 2 PART B INFORMATION REQUIRED IN A STATEMENT OF ADDITIONAL INFORMATION STATEMENT OF ADDITIONAL INFORMATION May 1, 201 2 WRL FREEDOM WEALTH PROTECTORâ issued through WRL Series Life Account by Western Reserve Life Assurance Co. of Ohio Administrative Office: 570 Carillon Parkway St. Petersburg, Florida 33716 Please direct transactions, claim forms, payments and other correspondence and notices as follows: Transaction Type Direct or Send to Telephonic Transaction 1-727- 299-1800 or 1-800-851-9777 (toll free) Facsimile Transaction 1-727-299-1648 (subaccount transfers only) 1-727-299-1620 (all other facsimile transactions) Electronic Transaction www.westernreserve.com All payments made by check, and all claims, correspondence and notices Mailing Address:4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499 This Statement of Additional Information (“SAI”) expands upon subjects discussed in the current prospectus for the WRL Freedom Wealth Protectorâ joint survivorship flexible premium variable life insurance policy offered by Western Reserve Life Assurance Co. of Ohio.You may obtain a copy of the prospectus dated May 1, 201 2 , by calling our administrative office at 1-800-851-9777 (Monday – Friday from 8:30 a.m. – 7:00 p.m. Eastern time), or by writing to the mailing address at 4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499.The prospectus sets forth information that a prospective investor should know before investing in a Policy. Terms used in this SAI have the same meanings as in the prospectus for the Policy. This SAI is not a prospectus and should be read only in conjunction with the prospectuses for the Policy and the Transamerica Series Trust – Initial Class, the Fidelity Variable Insurance Products - Service Class 2 Shares, the ProFunds, the Access One Trust, the AllianceBernstein Variable Products Series Fund, and the Franklin Templeton Variable Insurance Products Trust. WRL00187-05/201 2 Table of Contents The Policy – General Provisions 1 Ownership Rights 1 Our Right to Contest the Policy 1 Suicide Exclusion 2 Misstatement of Age or Gender 2 Modifying the Policy 2 Mixed and Shared Funding 2 Addition, Deletion, or Substitution of Portfolios 3 Additional Information 3 Additional Information about Western Reserve and the Separate Account 3 Legal Matters 3 Variations in Policy Provisions 4 Personalized Illustrations of Policy Benefits 4 Sale of the Policies 4 Reports to Owners 4 Records 4 Independent Registered Public Accounting Firm 5 Experts 5 Underwriters 5 Underwriting Standards 5 Performance Data 5 Other Performance Data in Advertising Sales Literature 5 Western Reserve's Published Ratings 6 Hypothetical In Force Illustration 6 Financial Statements 6 WRL Series Life Account S-1 Western Reserve Life Assurance Co. of Ohio G-1 Appendix A In order to supplement the description in the prospectus, the following provides additional information about Western Reserve and the Policy, which may be of interest to a prospective purchaser. The Policy – General Provisions Ownership Rights The Policy belongs to the owner named in the application. The owner may exercise all of the rights and options described in the Policy. If two owners are named, the Policy will be owned jointly, and each owner’s consent will be required to exercise ownership rights.If the owner dies before the surviving insured and no contingent owner is named, then ownership of the Policy will pass to the owner's estate. The owner may exercise certain rights described below. Changing the Owner · Change the owner by providing written notice, in good order, to us at our mailing address at any time while the surviving insured is alive and the Policy is in force. · Change is effective as of the date that the written notice is accepted by us in good order, at our mailing address. · Changing the owner does not automatically change the beneficiary. · Changing the owner may have tax consequences. You should consult a tax advisor before changing the owner. · We are not liable for payments we made before we received the written notice at our mailing address. Choosing the Beneficiary · The owner designates the beneficiary (the person to receive the death benefit when the surviving insured dies) in the application. · If the owner designates more than one beneficiary, then each beneficiary shares equally in any death benefit proceeds unless the beneficiary designation states otherwise. · If the beneficiary dies before the surviving insured, then any contingent beneficiary becomes the surviving beneficiary. · If both the beneficiary and contingent beneficiary die before the surviving insured, then the death benefit will be paid to the owner or the owner's estate upon the surviving insured's death. Changing the Beneficiary · The owner changes the beneficiary by providing written notice to us, in good order, at our mailing address. · Change is effective as of the date the owner signs the written notice. · We are not liable for any payments we made before we received the written notice at our mailing address. Assigning the Policy · The owner may assign Policy rights while either or both joint insureds are alive. · The owner retains any ownership rights that are not assigned. · Assignee may not change the owner or the beneficiary, and may not elect or change an optional method of payment. Any amount payable to the assignee will be paid in a lump sum. · Claims under any assignment are subject to proof of interest and the extent of the assignment. · We are not: > bound by any assignment unless we receive a written notice of the assignment at our mailing address; > responsible for the validity of any assignment; > liable for any payment we made before we received written notice of the assignment at our mailing address; or > bound by any assignment which results in adverse tax consequences to the owner, joint insureds or beneficiary(ies). · Assigning the Policy may have tax consequences. You should consult a tax advisor before assigning the Policy. Our Right to Contest the Policy In issuing the Policy, we rely on all statements made by or for the joint insureds in the application or in a supplemental application. Therefore, if you make any material misrepresentation of a fact in the application (or any supplemental application), then we may contest the Policy's validity or may resist a claim under the Policy for two years from the Policy date. For any portion of the specified amount that is issued as a result of a conversion, the contestability period is measured from the later of the policy date of the policy that was converted or the latest effective date of reinstatement of the converted policy. In the absence of fraud, we cannot bring any legal action to contest the validity of the Policy after the Policy has been in force, while both joint insureds are still alive, for two years from the Policy date, or if reinstated, for two years from the date of reinstatement.At the end of the second Policy year, we will send you a notice asking you whether either joint insured has died.We can still contest the Policy’s validity even if you do not notify us that a joint insured has died and even if the Policy is still in force. Suicide Exclusion If either joint insured commits suicide, while sane or insane, within two years of the Policy date (or two years from the reinstatement date, if the Policy lapses and is reinstated), the Policy will terminate and our liability is limited to an amount equal to the premiums paid within such two year period, less any outstanding loan amount, and less any cash withdrawals. We will pay this amount to the beneficiary in one sum. For any portion of the specified amount that is issued as a result of a conversion, the suicide period is measured from the later of the policy date of the policy that was converted or the latest effective date of reinstatement of the converted policy. Misstatement of Age or Gender If the age or gender of either joint insured was stated incorrectly in the application or any supplemental application, then the death benefit will be adjusted based on what the cost of insurance charge for the most recent monthly deduction would have purchased based on the joint insured's correct age and gender. Modifying the Policy Only our President or Secretary may modify the Policy or waive any of our rights or requirements under the Policy. Any modification or waiver must be in writing. No agent may bind us by making any promise not contained in the Policy. If we modify the Policy, we will provide you notice and we will make appropriate endorsements to the Policy. Mixed and Shared Funding Shares of the portfolios are sold to other separate accounts that we (or our affiliates) establish to support other variable annuity contracts and variable life insurance policies we (or our affiliates) issue.Shares of some portfolios are also sold to separate accounts of unaffiliated life insurance companies.It is possible in the future that you may be disadvantaged when the separate account invests in a portfolio that also (1) invests in separate accounts of unaffiliated life insurance companies, and (2) invests in separate accounts (including those of our affiliates) funding variable annuity contracts. Neither we nor the funds currently foresee that you would be disadvantaged in this manner.Each fund’s board of directors/trustees monitors its fund to identify any material conflicts that may arise between the interests of owners of variable annuity contracts and those of owners of variable life insurance policies, as well as between the interests of owners of contracts issued by different unaffiliated life insurance companies (“material conflicts”).Such boards of directors/trustees are obligated to determine what action, if any, must be taken to resolve any material conflicts that arise.Such action could include requiring the separate account, or separate accounts of affiliated or unaffiliated insurance companies, to withdraw their investments in a portfolio and such withdrawals could have adverse consequences to owners.In addition, we have entered into an agreement with each fund on behalf of the separate account governing the separate account’s investment in that fund’s portfolios (the “participation agreement”).The participation agreement contains provisions designed to protect owners in the event of material conflicts. Material conflicts affecting owners could result in a number of situations including: (1)differences in state insurance law applicable to different life insurance companies whose separate accounts are invested in a portfolio; (2) changes in tax law or regulations that result in changes to a portfolio that have a disparate effect on different life insurance companies whose separate accounts are invested in the portfolio, or on different types of variable contracts invested in the portfolio; (3) actions or omissions by a fund that operate to the advantage of one group of variable contract owners at the expense of another group or groups; (4) changes to a portfolio approved at a shareholders’ meeting as a result of voting by one group of variable contract owners to the disadvantage of another group or groups;and (5) disparate provisions in the participation agreements of different unaffiliated insurance companies or the pursuit of remedies under such an agreement by one insurance company to the detriment of one or more other insurance companies. Notwithstanding our reasonable efforts and those of the funds, there is the risk that actions or omissions of the fund in response to material conflicts may disadvantage our policyowners.If we believe that a fund’s response to any of these events or conflicts is insufficient to protect our policyowners, we will undertake appropriate actions on our own, which may include withdrawing the separate account’s investments in the fund. If a fund's Board of Directors/Trustees were to conclude that separate funds should be established for variable life insurance and variable annuity separate accounts, Western Reserve will bear the attendant expenses, but variable life insurance policyowners and variable annuity contract owners would no longer have the economies of scale resulting from a larger combined fund. Addition, Deletion, or Substitution of Portfolios We do not guarantee that each portfolio will always be available for investment through the Policy.We reserve the right, subject to compliance with applicable law, to add new portfolios, close existing portfolios, or substitute portfolio shares that are held by any subaccount for shares of a different portfolio.New or substitute portfolios may have different fees and expenses and their availability may be limited to certain classes of purchasers.We will only add, delete or substitute shares of another portfolio of a fund (or of another open-end, registered investment company) if the shares of a portfolio are no longer available for investment, or if in our judgment further investment in any portfolio would become inappropriate in view of the purposes of the separate account.We will not add, delete or substitute any shares attributable to your interest in a subaccount without notice to you and prior approval of the SEC, to the extent required by the 1940 Act or other applicable law.We may also decide to purchase securities from other portfolios for the separate account.We reserve the right to transfer separate account assets to another separate account that we determine to be associated with the class of contracts to which the Policy belongs. We also reserve the right to establish additional subaccounts of the separate account, each of which would invest in a new portfolio of a fund, or in shares of another investment company, with specified investment objectives.We may establish new subaccounts when, in our sole discretion, marketing, tax or investment conditions warrant.We will make any new subaccounts available to existing owners on a basis we determine.We may also eliminate one or more subaccounts for the same reasons as stated above. In the event of any such substitution or change, we may make such changes in this and other policies as may be necessary or appropriate to reflect such substitution or change.If we deem it to be in the best interests of persons having voting rights under the Policies, and when permitted by law, the separate account may be (1) operated as a management company under the 1940 Act, (2) deregistered under the 1940 Act in the event such registration is no longer required, (3) managed under the direction of a committee, or (4) combined with one or more other separate accounts, or subaccounts. Additional Information Additional Information about Western Reserve and the Separate Account Western Reserve is a stock life insurance company is a wholly-owned indirect subsidiary of Transamerica Corporation, which conducts most of its operations through subsidiary companies engaged in the insurance business or in providing non-insurance financial services.All of the stock of Transamerica Corporation is indirectly owned by AEGON N.V. of the Netherlands, a public company under Dutch law.Western Reserve's administrative office is located at 570 Carillon Parkway, St. Petersburg, Florida 33716 and the mailing address is 4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499. Western Reserve was initially incorporated in 1957 under the laws of Ohio and is subject to regulation by the Insurance Department of the State of Ohio, as well as by the insurance departments of all other states and jurisdictions in which it does business. Western Reserve is licensed to sell insurance in all states (except New York), Puerto Rico, Guam and in the District of Columbia. Western Reserve submits annual statements on its operations and finances to insurance officials in all states and jurisdictions in which it does business. The Policy described in the prospectus has been filed with, and where required, approved by, insurance officials in those jurisdictions in which it is sold. Western Reserve established the separate account as a separate investment account under Ohio law in 1985. We own the assets in the separate account and are obligated to pay all benefits under the Policies. The separate account is used to support other life insurance policies of Western Reserve, as well as for other purposes permitted by law. The separate account is registered with the SEC as a unit investment trust under the 1940 Act and qualifies as a "separate account" within the meaning of the federal securities laws. Western Reserve holds the assets of the separate account physically segregated and apart from the general account. Western Reserve maintains records of all purchases and sales of portfolio shares by each of the subaccounts. A blanket bond was issued to AEGON USA, Inc. ("AEGON USA") in the aggregate amount of $12million, covering all of the employees of AEGON USA and its affiliates, including Western Reserve. A Stockbrokers Blanket Bond, issued to AEGON U.S.A. Securities, Inc. providing fidelity coverage, covers the activities of registered representatives of AFSG to a limit of $10million. Legal Matters Arthur D. Woods, Vice President and Senior Counsel of Western Reserve, has provided legal advice on certain matters in connection with issuance of the Policy. Variations in Policy Provisions Certain provisions of the Policy may vary from the descriptions in the prospectus, depending on when and where the Policy was issued, in order to comply with different state laws.These variations may include differences in charges, or Policy features may be unavailable or known by a different name.Please refer to your Policy; any variations will be included in your Policy or in rider or endorsements attached to your Policy. Personalized Illustrations of Policy Benefits In order to help you understand how your Policy values would vary over time under different sets of assumptions, we will provide you with certain personalized illustrations upon request. These will be based on the age and insurance risk characteristics of the insured persons under your Policy and such factors as the specified amount, death benefit option, premium payment amounts, and rates of return (within limits) that you request. The illustrations are not a representation or guarantee of investment returns or cash value.You may request illustrations that reflect the expenses of the portfolios in which you intend to invest. Sale of the Policies We currently offer the Policies on a continuous basis. We anticipate continuing to offer the Policies, but reserve the right to discontinue the offering. Our affiliate, TCI serves as principal underwriter for the Policies. TCI’s home office is located at 4600 S. Syracuse Street, Suite 1100, Denver, Colorado 80237.TCI is an affiliate of Western Reserve and, like Western Reserve, is an indirect, wholly owned subsidiary of AEGON USA.TCI is registered as a broker-dealer with the Securities and Exchange Commission under the Securities Exchange Act of 1934 and is a member of Financial Industry Regulatory Authority (“FINRA”).TCI is not a member of the Securities Investor Protection Corporation. The Policies are offered to the public through sales representatives of broker-dealers ("selling firms") that have entered into selling agreements with us and with TCI.Sales representatives are appointed as our insurance agents. During fiscal years 201 1 , 20 10 and 200 9 , the amounts paid to TCI in connection with all Policies sold through the separate account were $17,156,676 , $ 20,084,068 and $22,399,793, respectively. TCI passes through to selling firms commissions it receives to selling firms for their sales and does not retain any portion of any commissions.Our parent company provides paid-in capital to TCI and pays for TCI's operating and other expenses, including overhead, legal and accounting fees. We and/or TCI or TFA may pay certain selling firms additional cash amounts for:(1) “preferred product” treatment of the Policies in their marketing programs, which may include marketing services and increased access to their sales representatives; (2) sales promotions relating to the Policies; (3) costs associated with sales conferences and educational seminars for their sales representatives; and (4) other expenses incurred by them.These additional payments are not offered to all selling firms, and the terms of any particular agreement governing the payments may vary among selling firms. Reports to Owners At least once each year, or more often as required by law, we will mail to policyowners at their last known address a report showing the following information as of the end of the report period: > the current cash value > any activity since the last report > the current net surrender value > projected values > the current death benefit > investment experience of each subaccount > outstanding loans > any other information required by law You may request additional copies of reports, but we may charge a fee for such additional copies. In addition, we will send written confirmations of any premium payments and other financial transactions you request including: changes in specified amount, changes in death benefit option, transfers, partial withdrawals, increases in loan amount, loan interest payments, loan repayments, lapses and reinstatements. We also will send copies of the annual and semi-annual report to shareholders for each portfolio in which you are indirectly invested. Records We will maintain all records relating to the separate account and the fixed account. Independent Registered Public Accounting Firm The financial statements of the separate account at December 31, 201 1 , and for the periods disclosed in the financial statements, and the statutory-basis financial statements and schedules of Western Reserve at December 31, 201 1 and 20 10 , and for each of the three years in the period ended December 31, 201 1 , appearing herein, have been audited by Ernst & Young LLP, 801 Grand Avenue, Suite 3000, Des Moines, Iowa 50309, independent registered public accounting firm, as set forth in the firm’s respective reports thereon appearing elsewhere herein, and are included in reliance upon such reports given upon the authority of such firm as experts in accounting and auditing. Experts Actuarial matters included in this SAI have been examined by Lorne Schinbein, Vice President and Managing Actuary of Western Reserve, located at 570 Carillon Parkway, St. Petersburg, Florida33716, as stated in the consent filed as an exhibit to the registration statement. Underwriters Underwriting Standards The Policy uses mortality tables that distinguish between men and women. As a result, the Policy pays different benefits to men and women of the same age.Montana prohibits our use of actuarial tables that distinguish between males and females to determine premiums and policy benefits for policies issued on the lives of its residents.Therefore, we will base the premiums and benefits in Policies that we issue in Montana, to insure residents of that state, on actuarial tables that do not differentiate on the basis of gender. Your cost of insurance charge is based on a number of factors, including, but not limited to each joint insured's gender, issue age on the Policy date, specified amount band, length of time from the Policy date, and underwriting class. We currently place each joint insured into one the following underwriting classes: · ultimate select (preferred)non-tobacco use; · select (non-preferred) non-tobacco use; · ultimate standard (preferred)tobacco use; · standard (non-preferred) tobacco use. We then place the joint insureds into one of the following non-sub-standard underwriting classes: · combination of two non-tobacco users; · combination of two tobacco users; and · combination of a tobacco user and a non-tobacco user. We also place joint insureds in various sub-standard underwriting classes, which involve a higher mortality risk and higher charges. We generally charge higher rates for insureds who use tobacco. Performance Data Other Performance Data in Advertising Sales Literature We may compare each subaccount's performance to the performance of: · other variable life issuers in general; · variable life insurance policies which invest in mutual funds with similar investment objectives and policies, as reported by Lipper Analytical Services, Inc. ("Lipper") and Morningstar, Inc. ("Morningstar"); and other services, companies, individuals, or industry or financial publications (e.g., Forbes, Money, The Wall Street Journal, Business Week, Barron's, Kiplinger's Personal Finance, and Fortune); > Lipper and Morningstar rank variable annuity contracts and variable life policies. Their performance analysis ranks such policies and contracts on the basis of total return, and assumes reinvestment of distributions; but it does not show sales charges, redemption fees or certain expense deductions at the separate account level. · the Standard& Poor's Index of 500 Common Stocks, or other widely recognized indices; > unmanaged indices may assume the reinvestment of dividends, but usually do not reflect deductions for the expenses of operating or managing an investment portfolio; or · other types of investments, such as: > certificates of deposit; > savings accounts and U.S. Treasuries; > certain interest rate and inflation indices (e.g., the Consumer Price Index); or > indices measuring the performance of a defined group of securities recognized by investors as representing a particular segment of the securities markets (e.g., Nasdaq 100 Index, NYSE Acra Oil Index, Morgan Stanley High-Technology 35 Index, PHLX Gold/Silver Index, or S&P 100 Index ). Western Reserve's Published Ratings We may publish in advertisements, sales literature, or reports we send to you the ratings and other information that an independent ratings organization assigns to us. These organizations include: A.M.Best Company, Moody's Investors Service, Inc., Standard & Poor's Insurance Rating Services, and Fitch Ratings. These ratings are opinions regarding an operating insurance company's financial capacity to meet the obligations of its insurance policies in accordance with their terms. These ratings do not apply to the separate account, the subaccounts, the funds or their portfolios, or to their performance. Hypothetical In Force Illustrations Appendix A contains a sample hypotheticalIn Force illustration that shows how the selected death benefit option, specified amount, cost of insurance rates, hypothetical rates of return, withdrawals and loans affect the policyowner’s death benefit levels, cash and surrender values. Financial Statements Western Reserve's statutory-basis financial statements and schedules, which include the Report of Independent Registered Public Accounting Firm, appear on the following pages. These statutory-basis financial statements and schedules should be distinguished from the separate account's financial statements and you should consider these statutory-basis financial statements and schedules only as bearing upon Western Reserve's ability to meet its obligations under the Policies. You should not consider our statutory-basis financial statements and schedules as bearing upon the investment performance of the assets held in the separate account. Western Reserve's statutory-basis financial statements and schedules at December31, 201 1 and 20 10 and for each of the three years in the period ended December31, 201 1 , have been prepared on the basis of statutory accounting principles rather than U.S. generally accepted accounting principles. The separate account’s financial statements dated December 31, 201 1 , which include the Report of Independent Registered Public Accounting Firm, also appear on the following pages. FINANCIAL STATEMENTS Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Years Ended December 31, 2011 and 2010 S-1 Report of Independent Registered Public Accounting Firm The Board of Directors and Contract Owners of the WRL Series Life Account Western Reserve Life Assurance Co. of Ohio We have audited the accompanying statements of assets and liabilities of each of the subaccounts constituting the WRL Series Life Account (the Separate Account) (comprised of the Transamerica JPMorgan Core Bond VP, Transamerica Asset Allocation - Conservative VP, Transamerica Asset Allocation - Growth VP, Transamerica Asset Allocation - Moderate Growth VP, Transamerica Asset Allocation - Moderate VP, Transamerica MFS International Equity VP, Transamerica Clarion Global Real Estate Securities VP, Transamerica JPMorgan Tactical Allocation VP, Transamerica International Moderate Growth VP, Transamerica JPMorgan Mid Cap Value VP, Transamerica JPMorgan Enhanced Index VP, Transamerica BlackRock Large Cap Value VP, Transamerica AEGON High Yield Bond VP, Transamerica PIMCO Total Return VP, Transamerica Morgan Stanley Capital Growth VP, Transamerica T. Rowe Price Small Cap VP, Transamerica Third Avenue Value VP, Transamerica Multi-Managed Balanced VP, Transamerica AllianceBernstein Dynamic Allocation VP, Transamerica WMC Diversified Growth VP, Transamerica AEGON Money Market VP, Transamerica Systematic Small/Mid-Cap Value VP, Transamerica AEGON U.S. Government Securities VP, Transamerica Morgan Stanley Mid-Cap Growth VP, Transamerica Index 50 VP, Transamerica Index 75 VP, Transamerica Efficient Markets VP, Transamerica Hanlon Balanced VP, Transamerica Hanlon Growth & Income VP, Transamerica Hanlon Growth VP, Transamerica Hanlon Income VP, Transamerica Multi Managed Large Cap Core VP, Transamerica Janus Balanced VP, Transamerica Jennison Growth VP, Transamerica AEGON Active Asset Allocation - Conservative VP, Transamerica AEGON Active Asset Allocation - Moderate VP, Transamerica AEGON Active Asset Allocation - Moderate Growth VP, Transamerica BlackRock Global Allocation VP, Transamerica BlackRock Tactical Allocation VP, Fidelity VIP Contrafund®, Fidelity VIP Equity-Income, Fidelity VIP Growth Opportunities, Fidelity VIP Index 500, ProFund VP Bull, ProFund VP NASDAQ-100, ProFund VP Small-Cap, ProFund VP Short Small-Cap, ProFund VP Money Market, ProFund VP Europe 30, ProFund VP Oil & Gas, ProFund VP Ultra Small-Cap, ProFund VP Utilities, ProFund VP Consumer Services, ProFund VP Pharmaceuticals, ProFund VP Small-Cap Value, ProFund VP Falling U.S. Dollar, ProFund VP Emerging Markets, ProFund VP International, ProFund VP Asia 30, ProFund VP Japan, ProFund VP Short NASDAQ-100, ProFund VP U.S. Government Plus, ProFund VP Basic Materials, ProFund VP Financials, ProFund VP Precious Metals, ProFund VP Telecommunications, ProFund VP Mid-Cap, ProFund VP Short Emerging Markets, ProFund VP Short International, Access VP High Yield, Franklin Templeton VIP Founding Funds Allocation, and AllianceBernstein Balanced Wealth Strategy subaccounts) as of December31, 2011, and the related statements of operations and changes in net assets for the periods indicated thereon. S-2 These financial statements are the responsibility of the Separate Account’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Separate Account’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Separate Account’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December31, 2011 by correspondence with the mutual funds’ transfer agents. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective subaccounts constituting the WRL Series Life Account at December31, 2011, and the results of their operations and changes in net assets for the periods indicated thereon, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Des Moines, Iowa April 18, 2012 S-3 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica JPMorgan Core Bond VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation - Moderate Growth VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 7 21 - - Total assets Liabilities Payable for units redeemed - - 46 Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-4 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica Asset Allocation - Moderate VP Transamerica MFS International Equity VP Transamerica Clarion Global Real Estate Securities VP Transamerica JPMorgan Tactical Allocation VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - - - Total assets Liabilities Payable for units redeemed - 95 13 Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-5 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica International Moderate Growth VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Enhanced Index VP Transamerica BlackRock Large Cap Value VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 12 - 5 - Total assets Liabilities Payable for units redeemed - - - 6 Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - - M&E - 0.75% M&E - 0.00% - 26 M&E - 1.50% - Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% $- M&E - 1.50% $- See accompanying notes. S-6 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica AEGON High Yield Bond VP Transamerica PIMCO Total Return VP Transamerica Morgan Stanley Capital Growth VP Transamerica T. Rowe Price Small Cap VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - 2 - Total assets Liabilities Payable for units redeemed 11 - - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-7 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica Third Avenue Value VP Transamerica Multi-Managed Balanced VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica WMC Diversified Growth VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 1 - 98 - Total assets Liabilities Payable for units redeemed - 14 - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-8 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica AEGON Money Market VP Transamerica Systematic Small/Mid-Cap Value VP Transamerica AEGON U.S. Government Securities VP Transamerica Morgan Stanley Mid-Cap Growth VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - 83 - Total assets Liabilities Payable for units redeemed - 8 - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% 2 - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-9 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Efficient Markets VP Transamerica Hanlon Balanced VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - 4 - - Total assets Liabilities Payable for units redeemed - - - 2 Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-10 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica Hanlon Growth & Income VP Transamerica Hanlon Growth VP Transamerica Hanlon Income VP Transamerica Multi Managed Large Cap Core VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - - 90 Total assets Liabilities Payable for units redeemed 7 - - - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-11 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica Janus Balanced VP Transamerica Jennison Growth VP Transamerica AEGON Active Asset Allocation - Conservative VP Transamerica AEGON Active Asset Allocation - Moderate VP Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 1 - 1 - Total assets Liabilities Payable for units redeemed - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - - M&E - 0.75% M&E - 0.00% - M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% $- M&E - 1.50% See accompanying notes. S-12 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Transamerica AEGON Active Asset Allocation - Moderate Growth VP Transamerica BlackRock Global Allocation VP Transamerica BlackRock Tactical Allocation VP Fidelity VIP Contrafund® Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - - - Total assets Liabilities Payable for units redeemed - 1 - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - M&E - 0.75% - M&E - 0.00% - - - M&E - 1.50% - Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% $- M&E - 0.00% $- $- $- M&E - 1.50% $- See accompanying notes. S-13 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 Fidelity VIP Equity-Income Fidelity VIP Growth Opportunities Fidelity VIP Index 500 ProFund VP Bull Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - - - Total assets Liabilities Payable for units redeemed - 5 Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - - M&E - 0.75% - - M&E - 0.00% - - 25 M&E - 1.50% - - 83 Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% $- $- M&E - 0.00% $- $- M&E - 1.50% $- $- See accompanying notes. S-14 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 ProFund VP NASDAQ-100 ProFund VP Small-Cap ProFund VP Short Small-Cap ProFund VP Money Market Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 5 - 8 Total assets Liabilities Payable for units redeemed - - - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-15 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 ProFund VP Europe 30 ProFund VP Oil & Gas ProFund VP Ultra Small-Cap ProFund VP Utilities Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 10 - 9 Total assets Liabilities Payable for units redeemed - - 24 - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-16 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 ProFund VP Consumer Services ProFund VP Pharmaceuticals ProFund VP Small-Cap Value ProFund VP Falling U.S. Dollar Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - 4 5 Total assets Liabilities Payable for units redeemed - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - M&E - 0.75% M&E - 0.00% 44 M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-17 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 ProFund VP Emerging Markets ProFund VP International ProFund VP Asia 30 ProFund VP Japan Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 34 70 2 Total assets Liabilities Payable for units redeemed - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - M&E - 0.75% M&E - 0.00% 25 M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-18 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 ProFund VP Short NASDAQ-100 ProFund VP U.S. Government Plus ProFund VP Basic Materials ProFund VP Financials Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 63 45 18 Total assets Liabilities Payable for units redeemed - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - - - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-19 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 ProFund VP Precious Metals ProFund VP Telecommunications ProFund VP Mid-Cap ProFund VP Short Emerging Markets Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold 91 20 Total assets Liabilities Payable for units redeemed - Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - M&E - 0.75% M&E - 0.00% - M&E - 1.50% 37 Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-20 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Assets and Liabilities December 31, 2011 ProFund VP Short International Access VP High Yield Franklin Templeton VIP Founding Funds Allocation AllianceBernstein Balanced Wealth Strategy Subaccount Subaccount Subaccount Subaccount Assets Investment in securities: Number of shares Cost Investments in mutual funds, Level 1 quoted prices at net asset value Receivable for units sold - - Total assets Liabilities Payable for units redeemed - - - 1 Net Assets Deferred annuity contracts terminable by owners Total net assets Accumulation units outstanding M&E - 0.90% M&E - 0.30% - M&E - 0.75% M&E - 0.00% M&E - 1.50% Accumulation unit value M&E - 0.90% M&E - 0.30% M&E - 0.75% M&E - 0.00% M&E - 1.50% See accompanying notes. S-21 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica JPMorgan Core Bond VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation - Moderate Growth VP Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-22 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica Asset Allocation - Moderate VP Transamerica MFS International Equity VP Transamerica Clarion Global Real Estate Securities VP Transamerica JPMorgan Tactical Allocation VP Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-23 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica International Moderate Growth VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Enhanced Index VP Transamerica BlackRock Large Cap Value VP Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-24 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica AEGON High Yield Bond VP Transamerica PIMCO Total Return VP Transamerica Morgan Stanley Capital Growth VP Transamerica T. Rowe Price Small Cap VP Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-25 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica Third Avenue Value VP Transamerica Multi-Managed Balanced VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica WMC Diversified Growth VP Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-26 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica AEGON Money Market VP Transamerica Systematic Small/Mid-Cap Value VP Transamerica AEGON U.S. Government Securities VP Transamerica Morgan Stanley Mid-Cap Growth VP Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments - Net realized capital gains (losses) on investments - Net change in unrealized appreciation/depreciation - Net Gain (Loss) on Investment - Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments - Net realized capital gains (losses) on investments - Net change in unrealized appreciation/depreciation - Net Gain (Loss) on Investment - Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-27 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Efficient Markets VP Transamerica Hanlon Balanced VP Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) 37 Net realized and unrealized gains (losses) on investments: Capital gain distributions Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-28 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica Hanlon Growth & Income VP Transamerica Hanlon Growth VP Transamerica Hanlon Income VP Transamerica Multi Managed Large Cap Core VP Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-29 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica Janus Balanced VP Transamerica Jennison Growth VP Transamerica AEGON Active Asset Allocation - Conservative VP Transamerica AEGON Active Asset Allocation - Moderate VP Subaccount Subaccount Subaccount(1) Subaccount(1) Net Assets as of January 1, 2010 $- $- $- Investment Income: Dividends - - Investment Expenses: Mortality and expense risk and other charges - - Net investment income (loss) - - Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments - - Net realized capital gains (losses) on investments - - Net change in unrealized appreciation/depreciation - - Net Gain (Loss) on Investment - - Increase (decrease) in net assets from operations - - Increase (decrease) in net assets from contract transactions - - Total increase (decrease) in net assets - - Net Assets as of December 31, 2010 $- $- Investment Income: Dividends - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-30 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Transamerica AEGON Active Asset Allocation - Moderate Growth VP Transamerica BlackRock Global Allocation VP Transamerica BlackRock Tactical Allocation VP Fidelity VIP Contrafund® Subaccount(1) Subaccount(1) Subaccount(1) Subaccount Net Assets as of January 1, 2010 $- $- $- Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges - - - Net investment income (loss) - - - Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments - - - Net realized capital gains (losses) on investments - - - Net change in unrealized appreciation/depreciation - - - Net Gain (Loss) on Investment - - - Increase (decrease) in net assets from operations - - - Increase (decrease) in net assets from contract transactions - - - Total increase (decrease) in net assets - - - Net Assets as of December 31, 2010 $- $- $- Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-31 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted Fidelity VIP Equity-Income Fidelity VIP Growth Opportunities Fidelity VIP Index 500 ProFund VP Bull Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-32 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted ProFund VP NASDAQ-100 ProFund VP Small-Cap ProFund VP Short Small-Cap ProFund VP Money Market Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments - Net realized capital gains (losses) on investments - Net change in unrealized appreciation/depreciation - Net Gain (Loss) on Investment - Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments - Net realized capital gains (losses) on investments - Net change in unrealized appreciation/depreciation - Net Gain (Loss) on Investment - Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-33 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted ProFund VP Europe 30 ProFund VP Oil & Gas ProFund VP Ultra Small-Cap ProFund VP Utilities Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-34 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted ProFund VP Consumer Services ProFund VP Pharmaceuticals ProFund VP Small-Cap Value ProFund VP Falling U.S. Dollar Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-35 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted ProFund VP Emerging Markets ProFund VP International ProFund VP Asia 30 ProFund VP Japan Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-36 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted ProFund VP Short NASDAQ-100 ProFund VP U.S. Government Plus ProFund VP Basic Materials ProFund VP Financials Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-37 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted ProFund VP Precious Metals ProFund VP Telecommunications ProFund VP Mid-Cap ProFund VP Short Emerging Markets Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - - - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-38 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Statements of Operations and Changes in Net Assets Years Ended December 31, 2010 and 2011, Except as Noted ProFund VP Short International Access VP High Yield Franklin Templeton VIP Founding Funds Allocation AllianceBernstein Balanced Wealth Strategy Subaccount Subaccount Subaccount Subaccount Net Assets as of January 1, 2010 Investment Income: Dividends - Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - 35 - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2010 Investment Income: Dividends - 96 Investment Expenses: Mortality and expense risk and other charges Net investment income (loss) Net realized and unrealized gains (losses) on investments: Capital gain distributions - - - Realized gain (loss) on investments Net realized capital gains (losses) on investments Net change in unrealized appreciation/depreciation Net Gain (Loss) on Investment Increase (decrease) in net assets from operations Increase (decrease) in net assets from contract transactions Total increase (decrease) in net assets Net Assets as of December 31, 2011 See accompanying notes. S-39 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 1. Organization and Summary of Significant Accounting Policies Organization WRL Series Life Account (the Separate Account) is a segregated investment account of Western Reserve Life Assurance Co. of Ohio (WRL), an indirect wholly owned subsidiary of AEGON N.V., a holding company organized under the laws of The Netherlands. The Separate Account is registered with the Securities and Exchange Commission as a Unit Investment Trust pursuant to provisions of the Investment Company Act of 1940.The Separate Account consists of multiple investment subaccounts.Each subaccount invests exclusively in the corresponding portfolio of a Mutual Fund.Each Mutual Fund is registered as an open-end management investment company under the Investment Company Act of 1940, as amended.Activity in these specified investment subaccounts is available to contact owners of WRL Freedom Builder, WRL Freedom Elite, WRL Freedom Equity Protector, WRL Freedom Wealth Protector, WRL Freedom Elite Builder, WRL Freedom Elite Advisor, WRL Freedom Excelerator, and WRL For Life. Subaccount Investment by Mutual Fund: Subaccount Mutual Fund Transamerica Series Trust - Initial Class Transamerica Series Trust - Initial Class Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Core Bond VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Conservative Portfolio VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation - Growth Portfolio VP Transamerica Asset Allocation - Moderate Growth VP Transamerica Asset Allocation - Moderate Growth Portfolio VP Transamerica Asset Allocation - Moderate VP Transamerica Asset Allocation - Moderate Portfolio VP Transamerica MFS International Equity VP Transamerica MFS International Equity VP Transamerica Clarion Global Real Estate Securities VP Transamerica Clarion Global Real Estate Securities VP Transamerica JPMorgan Tactical Allocation VP Transamerica JPMorgan Tactical Allocation VP Transamerica International Moderate Growth VP Transamerica International Moderate Growth Fund VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Enhanced Index VP Transamerica JPMorgan Enhanced Index VP Transamerica BlackRock Large Cap Value VP Transamerica BlackRock Large Cap Value VP Transamerica AEGON High Yield Bond VP Transamerica AEGON High Yield Bond VP Transamerica PIMCO Total Return VP Transamerica PIMCO Total Return VP Transamerica Morgan Stanley Capital Growth VP Transamerica Morgan Stanley Capital Growth VP Transamerica T. Rowe Price Small Cap VP Transamerica T. Rowe Price Small Cap VP Transamerica Third Avenue Value VP Transamerica Third Avenue Value VP Transamerica Multi-Managed Balanced VP Transamerica Multi-Managed Balanced VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica WMC Diversified Growth VP Transamerica WMC Diversified Growth VP Transamerica AEGON Money Market VP Transamerica AEGON Money Market VP Transamerica Systematic Small/Mid-Cap Value VP Transamerica Systematic Small/Mid-Cap Value VP Transamerica AEGON U.S. Government Securities VP Transamerica AEGON U.S. Government Securities VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Index 50 VP Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Index 75 VP Transamerica Efficient Markets VP Transamerica Efficient Markets VP Transamerica Hanlon Balanced VP Transamerica Hanlon Balanced VP Transamerica Hanlon Growth & Income VP Transamerica Hanlon Growth & Income VP Transamerica Hanlon Growth VP Transamerica Hanlon Growth VP Transamerica Hanlon Income VP Transamerica Hanlon Income VP S-40 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 1. Organization and Summary of Significant Accounting Policies (continued) Transamerica Series Trust - Initial Class Transamerica Series Trust - Initial Class Transamerica Multi Managed Large Cap Core VP Transamerica Multi Managed Large Cap Core VP Transamerica Janus Balanced VP Transamerica Janus Balanced VP Transamerica Jennison Growth VP Transamerica Jennison Growth VP Transamerica AEGON Active Asset Allocation - Conservative VP Transamerica AEGON Active Asset Allocation - Conservative VP Transamerica AEGON Active Asset Allocation - Moderate VP Transamerica AEGON Active Asset Allocation - Moderate VP Transamerica AEGON Active Asset Allocation - Moderate Growth VP Transamerica AEGON Active Asset Allocation - Moderate Growth VP Transamerica BlackRock Global Allocation VP Transamerica BlackRock Global Allocation VP Transamerica BlackRock Tactical Allocation VP Transamerica BlackRock Tactical Allocation VP Fidelity® Variable Insurance Products Fund - Service Class 2 Fidelity® Variable Insurance Products Fund - Service Class 2 Fidelity VIP Contrafund® Fidelity VIP Contrafund® Portfolio Fidelity VIP Equity-Income Fidelity VIP Equity-Income Portfolio Fidelity VIP Growth Opportunities Fidelity VIP Growth Opportunities Portfolio Fidelity VIP Index 500 Fidelity VIP Index 500 Portfolio Profunds Trust Profunds Trust ProFund VP Bull ProFund VP Bull ProFund VP NASDAQ-100 ProFund VP NASDAQ-100 ProFund VP Small-Cap ProFund VP Small-Cap ProFund VP Short Small-Cap ProFund VP Short Small-Cap ProFund VP Money Market ProFund VP Money Market ProFund VP Europe 30 ProFund VP Europe 30 ProFund VP Oil & Gas ProFund VP Oil & Gas ProFund VP Ultra Small-Cap ProFund VP Ultra Small-Cap ProFund VP Utilities ProFund VP Utilities ProFund VP Consumer Services ProFund VP Consumer Services ProFund VP Pharmaceuticals ProFund VP Pharmaceuticals ProFund VP Small-Cap Value ProFund VP Small-Cap Value ProFund VP Falling U.S. Dollar ProFund VP Falling U.S. Dollar ProFund VP Emerging Markets ProFund VP Emerging Markets ProFund VP International ProFund VP International ProFund VP Asia 30 ProFund VP Asia 30 ProFund VP Japan ProFund VP Japan ProFund VP Short NASDAQ-100 ProFund VP Short NASDAQ-100 ProFund VP U.S. Government Plus ProFund VP U.S. Government Plus ProFund VP Basic Materials ProFund VP Basic Materials ProFund VP Financials ProFund VP Financials ProFund VP Precious Metals ProFund VP Precious Metals ProFund VP Telecommunications ProFund VP Telecommunications ProFund VP Mid-Cap ProFund VP Mid-Cap ProFund VP Short Emerging Markets ProFund VP Short Emerging Markets ProFund VP Short International ProFund VP Short International S-41 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 1. Organization and Summary of Significant Accounting Policies (continued) Subaccount Investment by Mutual Fund (continued): Subaccount Mutual Fund Access One Trust Access One Trust Access VP High Yield Access VP High Yield Franklin Templeton Variable Insurance Products Trust Franklin Templeton Variable Insurance Products Trust AllianceBernstein Variable Products Series Fund AllianceBernstein Variable Products Series Fund AllianceBernstein Balanced Wealth Strategy AllianceBernstein Balanced Wealth Strategy Portfolio Each period reported on reflects a full twelve month period except as follows: Subaccount Inception Date Transamerica BlackRock Global Allocation VP May 19, 2011 Transamerica BlackRock Tactical Allocation VP May 19, 2011 Transamerica AEGON Active Asset Allocation - Conservative VP April 29, 2011 Transamerica AEGON Active Asset Allocation - Moderate VP April 29, 2011 Transamerica AEGON Active Asset Allocation - Moderate Growth VP April 29, 2011 Transamerica Jennison Growth VP April 29, 2010 Transamerica Janus Balanced VP July 1, 2009 Transamerica Efficient Markets VP May 1, 2009 Transamerica Hanlon Balanced VP May 1, 2009 Transamerica Hanlon Growth & Income VP May 1, 2009 Transamerica Hanlon Growth VP May 1, 2009 Transamerica Hanlon Income VP May 1, 2009 Transamerica Multi Managed Large Cap Core VP May 1, 2009 Franklin Templeton VIP Founding Funds Allocation May 1, 2009 AllianceBernstein Balanced Wealth Strategy May 1, 2009 Transamerica Index 50 VP May 1, 2008 Transamerica Index 75 VP May 1, 2008 ProFund VP Europe 30 February 28, 2008 ProFund VP Oil & Gas February 28, 2008 ProFund VP Ultra Small-Cap February 28, 2008 ProFund VP Utilities February 28, 2008 ProFund VP Consumer Services February 28, 2008 ProFund VP Pharmaceuticals February 28, 2008 ProFund VP Small-Cap Value February 28, 2008 ProFund VP Falling U.S. Dollar February 28, 2008 ProFund VP Emerging Markets February 28, 2008 ProFund VP International February 28, 2008 ProFund VP Asia 30 February 28, 2008 ProFund VP Japan February 28, 2008 ProFund VP Short NASDAQ-100 February 28, 2008 ProFund VP U.S. Government Plus February 28, 2008 ProFund VP Basic Materials February 28, 2008 ProFund VP Financials February 28, 2008 S-42 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 1. Organization and Summary of Significant Accounting Policies (continued) Each period reported on reflects a full twelve month period except as follows (continued): Subaccount Inception Date ProFund VP Precious Metals February 28, 2008 ProFund VP Telecommunications February 28, 2008 ProFund VP Mid-Cap February 28, 2008 ProFund VP Short Emerging Markets February 28, 2008 ProFund VP Short International February 28, 2008 Access VP High Yield February 28, 2008 The following Mutual Fund name changes were made effective during the fiscal year ended December 31, 2011: Mutual Fund Formerly Transamerica AEGON Money Market VP Transamerica Money Market VP Transamerica AEGON U.S. Government Securities VP Transamerica U.S. Government Securities VP Transamerica JPMorgan Tactical Allocation VP Transamerica Federated Market Opportunity VP Transamerica Morgan Stanley Capital Growth VP Transamerica Focus VP Transamerica Multi-Managed Balanced VP Transamerica Balanced VP Transamerica Systematic Small/Mid-Cap Value VP Transamerica Small/Mid-Cap Value VP Transamerica Hanlon Income VP Transamerica Hanlon Managed Income VP Transamerica Janus Balanced VP Transamerica Foxhall Global Hard Asset VP The following Mutual Fund mergers were made effective during the fiscal year ended December 31, 2011: Mutual Fund Formerly Transamerica WMC Diversified Growth VP Transamerica Diversified Equity VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Growth Opportunities VP Transamerica AEGON Asset Allocation - Moderate Growth VP Transamerica Foxhall Emerging Markets/Pacific Rim VP Transamerica AEGON Asset Allocation - Moderate Growth VP Transamerica Foxhall Global Growth VP Transamerica AEGON Asset Allocation - Conservative VP Transamerica Foxhall Global Conservative VP Investments Net purchase payments received by the Separate Account are invested in the portfolios of the Mutual Funds as selected by the contract owner. Investments are stated at the closing net asset values per share on December 31, 2011. Realized capital gains and losses from sales of shares in the Separate Account are determined on the first-in, first-out basis. Investment transactions are accounted for on the trade date (date the order to buy or sell is executed) and dividend income is recorded on the ex-dividend date. Unrealized gains or losses from investments in the Mutual Funds are included in the Statements of Operations and Changes in Net Assets. Dividend Income Dividends received from the Mutual Fund investments are reinvested to purchase additional mutual fund shares. Accounting Policy The financial statements included herein have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for variable life separate accounts registered as unit investment trusts.The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions regarding matters that affect the reported amount of assets and liabilities.Actual results could differ from those estimates. S-43 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 2. Investments The aggregate cost of purchases and proceeds from sales of investments for the period ended December 31, 2011 were as follows: Subaccount Purchases Sales Transamerica JPMorgan Core Bond VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation - Moderate Growth VP Transamerica Asset Allocation - Moderate VP Transamerica MFS International Equity VP Transamerica Clarion Global Real Estate Securities VP Transamerica JPMorgan Tactical Allocation VP Transamerica International Moderate Growth VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Enhanced Index VP Transamerica BlackRock Large Cap Value VP Transamerica AEGON High Yield Bond VP Transamerica PIMCO Total Return VP Transamerica Morgan Stanley Capital Growth VP Transamerica T. Rowe Price Small Cap VP Transamerica Third Avenue Value VP Transamerica Multi-Managed Balanced VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica WMC Diversified Growth VP Transamerica AEGON Money Market VP Transamerica Systematic Small/Mid-Cap Value VP Transamerica AEGON U.S. Government Securities VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Efficient Markets VP Transamerica Hanlon Balanced VP Transamerica Hanlon Growth & Income VP Transamerica Hanlon Growth VP Transamerica Hanlon Income VP Transamerica Multi Managed Large Cap Core VP Transamerica Janus Balanced VP S-44 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 2. Investments (continued) Subaccount Purchases Sales Transamerica Jennison Growth VP Transamerica AEGON Active Asset Allocation - Conservative VP Transamerica AEGON Active Asset Allocation - Moderate VP Transamerica AEGON Active Asset Allocation - Moderate Growth VP Transamerica BlackRock Global Allocation VP Transamerica BlackRock Tactical Allocation VP Fidelity VIP Contrafund® Fidelity VIP Equity-Income Fidelity VIP Growth Opportunities Fidelity VIP Index 500 ProFund VP Bull ProFund VP NASDAQ-100 ProFund VP Small-Cap ProFund VP Short Small-Cap ProFund VP Money Market ProFund VP Europe 30 ProFund VP Oil & Gas ProFund VP Ultra Small-Cap ProFund VP Utilities ProFund VP Consumer Services ProFund VP Pharmaceuticals ProFund VP Small-Cap Value ProFund VP Falling U.S. Dollar ProFund VP Emerging Markets ProFund VP International ProFund VP Asia 30 ProFund VP Japan ProFund VP Short NASDAQ-100 ProFund VP U.S. Government Plus ProFund VP Basic Materials ProFund VP Financials ProFund VP Precious Metals ProFund VP Telecommunications ProFund VP Mid-Cap ProFund VP Short Emerging Markets ProFund VP Short International S-45 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 2. Investments (continued) Subaccount Purchases Sales Access VP High Yield Franklin Templeton VIP Founding Funds Allocation AllianceBernstein Balanced Wealth Strategy S-46 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 3. Change in Units The changes in units outstanding were as follows: Year ended December 31, Subaccount Units Purchased Units Redeemed and Transferred to/from Net Increase (Decrease) Units Purchased Units Redeemed and Transferred to/from Net Increase (Decrease) Transamerica JPMorgan Core Bond VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation - Moderate Growth VP Transamerica Asset Allocation - Moderate VP Transamerica MFS International Equity VP Transamerica Clarion Global Real Estate Securities VP Transamerica JPMorgan Tactical Allocation VP Transamerica International Moderate Growth VP Transamerica JPMorgan Mid Cap Value VP Transamerica JPMorgan Enhanced Index VP Transamerica BlackRock Large Cap Value VP Transamerica AEGON High Yield Bond VP Transamerica PIMCO Total Return VP Transamerica Morgan Stanley Capital Growth VP Transamerica T. Rowe Price Small Cap VP Transamerica Third Avenue Value VP Transamerica Multi-Managed Balanced VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica WMC Diversified Growth VP Transamerica AEGON Money Market VP Transamerica Systematic Small/Mid-Cap Value VP Transamerica AEGON U.S. Government Securities VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Index 50 VP S-47 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 3. Change in Units Year ended December 31, Subaccount Units Purchased Units Redeemed and Transferred to/from Net Increase (Decrease) Units Purchased Units Redeemed and Transferred to/from Net Increase (Decrease) Transamerica Index 75 VP Transamerica Efficient Markets VP Transamerica Hanlon Balanced VP Transamerica Hanlon Growth & Income VP Transamerica Hanlon Growth VP Transamerica Hanlon Income VP Transamerica Multi Managed Large Cap Core VP Transamerica Janus Balanced VP Transamerica Jennison Growth VP Transamerica AEGON Active Asset Allocation - Conservative VP - - - Transamerica AEGON Active Asset Allocation - Moderate VP - - - Transamerica AEGON Active Asset Allocation - Moderate Growth VP - - - Transamerica BlackRock Global Allocation VP - - - Transamerica BlackRock Tactical Allocation VP - - - Fidelity VIP Contrafund® Fidelity VIP Equity-Income Fidelity VIP Growth Opportunities Fidelity VIP Index 500 ProFund VP Bull ProFund VP NASDAQ-100 ProFund VP Small-Cap ProFund VP Short Small-Cap ProFund VP Money Market ProFund VP Europe 30 ProFund VP Oil & Gas ProFund VP Ultra Small-Cap ProFund VP Utilities S-48 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 3. Change in Units Year ended December 31, Subaccount Units Purchased Units Redeemed and Transferred to/from Net Increase (Decrease) Units Purchased Units Redeemed and Transferred to/from Net Increase (Decrease) ProFund VP Consumer Services ProFund VP Pharmaceuticals ProFund VP Small-Cap Value ProFund VP Falling U.S. Dollar ProFund VP Emerging Markets ProFund VP International ProFund VP Asia 30 ProFund VP Japan ProFund VP Short NASDAQ-100 ProFund VP U.S. Government Plus ProFund VP Basic Materials ProFund VP Financials ProFund VP Precious Metals ProFund VP Telecommunications ProFund VP Mid-Cap ProFund VP Short Emerging Markets ProFund VP Short International Access VP High Yield Franklin Templeton VIP Founding Funds Allocation AllianceBernstein Balanced Wealth Strategy S-49 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 4. Financial Highlights The Separate Account offers various death benefit options, which have differing fees that are charged against the contract owner's account balance.These charges are discussed in more detail in the individual's policy.Differences in the fee structures for these units result in different unit values, expense ratios, and total returns. Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica JPMorgan Core Bond VP 12/31/2011 to % % to % % to % 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica Asset Allocation - Conservative VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica Asset Allocation - Growth VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to S-50 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica Asset Allocation - Moderate Growth VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica Asset Allocation - Moderate VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica MFS International Equity VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica Clarion Global Real Estate Securities VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to - to to 12/31/2008 to to to 12/31/2007 to to to S-51 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica JPMorgan Tactical Allocation VP 12/31/2011 to % % to % % to % 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica International Moderate Growth VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica JPMorgan Mid Cap Value VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica JPMorgan Enhanced Index VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to S-52 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica BlackRock Large Cap Value VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica AEGON High Yield Bond VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica PIMCO Total Return VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to S-53 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica Morgan Stanley Capital Growth VP 12/31/2011 to - % % to % % to % 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica T. Rowe Price Small Cap VP 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to - to to 12/31/2008 to to to 12/31/2007 to - to to Transamerica Third Avenue Value VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to - to to 12/31/2008 to to to 12/31/2007 to to to Transamerica Multi-Managed Balanced VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to S-54 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica AllianceBernstein Dynamic Allocation VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica WMC Diversified Growth VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica AEGON Money Market VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to S-55 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica Systematic Small/Mid-Cap Value VP 12/31/2011 to - % % to % % to % 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica AEGON U.S. Government Securities VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Transamerica Morgan Stanley Mid-Cap Growth VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to - to to 12/31/2008 to to to 12/31/2007 to - to to Transamerica Index 50 VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to - to to S-56 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica Index 75 VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to - to to Transamerica Efficient Markets VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 (1) to to to Transamerica Hanlon Balanced VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 (1) to - to to Transamerica Hanlon Growth & Income VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 (1) to - to to S-57 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica Hanlon Growth VP 12/31/2011 to % % to % % to % 12/31/2010 to to to 12/31/2009 (1) to - to to Transamerica Hanlon Income VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 (1) to - to to Transamerica Multi Managed Large Cap Core VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 (1) to to to Transamerica Janus Balanced VP 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 (1) to - to to Transamerica Jennison Growth VP 12/31/2011 to to to 12/31/2010 (1) to to to Transamerica AEGON Active Asset Allocation - Conservative VP 12/31/2011 (1) to - to to Transamerica AEGON Active Asset Allocation - Moderate VP 12/31/2011 (1) to - to to Transamerica AEGON Active Asset Allocation - Moderate Growth VP 12/31/2011 (1) to - to to S-58 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Transamerica BlackRock Global Allocation VP 12/31/2011 (1) to - to to Transamerica BlackRock Tactical Allocation VP 12/31/2011 (1) to - to to Fidelity VIP Contrafund® 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to Fidelity VIP Equity-Income 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to S-59 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Fidelity VIP Growth Opportunities 12/31/2011 to - % % to % % to % 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to - to to Fidelity VIP Index 500 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to ProFund VP Bull 12/31/2011 to - to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to - to to 12/31/2007 to to to ProFund VP NASDAQ-100 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to - to to 12/31/2008 to - to to 12/31/2007 to - to to S-60 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** ProFund VP Small-Cap 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to - to to 12/31/2008 to - to to 12/31/2007 to to to ProFund VP Short Small-Cap 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to ProFund VP Money Market 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 to to to 12/31/2007 to to to S-61 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** ProFund VP Europe 30 12/31/2011 to % % to % % to % 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Oil & Gas 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to - to to 12/31/2008 (1) to - to to ProFund VP Ultra Small-Cap 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Utilities 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Consumer Services 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to - to to 12/31/2008 (1) to - to to S-62 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** ProFund VP Pharmaceuticals 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Small-Cap Value 12/31/2011 to - to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to - to to ProFund VP Falling U.S. Dollar 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 (1) to - to to S-63 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** ProFund VP Emerging Markets 12/31/2011 to - % % to % % to % 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP International 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Asia 30 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Japan 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Short NASDAQ-100 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 (1) to to to S-64 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** ProFund VP U.S. Government Plus 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Basic Materials 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Financials 12/31/2011 to - to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to S-65 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** ProFund VP Precious Metals 12/31/2011 to - % % to % % to % 12/31/2010 to - to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Telecommunications 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to ProFund VP Mid-Cap 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to - to to 12/31/2008 (1) to to to ProFund VP Short Emerging Markets 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to - to to 12/31/2008 (1) to to to ProFund VP Short International 12/31/2011 to - to to 12/31/2010 to - to to 12/31/2009 to - to to 12/31/2008 (1) to to to S-66 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 Unit FairValue Expense Total Return Corresponding to Investment Ratio Corresponding to Year Lowest to Highest Net Income Lowest to Lowest to Highest Subaccount Ended Units Expense Ratio Assets Ratio* Highest** Expense Ratio*** Access VP High Yield 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 to to to 12/31/2008 (1) to to to Franklin Templeton VIP Founding Funds Allocation 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 (1) to to to AllianceBernstein Balanced Wealth Strategy 12/31/2011 to to to 12/31/2010 to to to 12/31/2009 (1) to to to S-67 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 4. Financial Highlights (continued) * These amounts represent the dividends, excluding distributions of capital gains, received by the subaccount from the Mutual Fund, net of management fees assessed by the fund manager, divided by the average net assets.These ratios exclude those expenses, such as mortality and expense charges, that are assessed against contract owner accounts either through reductions in the unit values or the redemption of units.The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the Mutual Fund in which the subaccounts invest. ** These amounts represent the annualized contract expenses of the Separate Account, consisting primarily of mortality and expense charges, for each period indicated.These ratios include only those expenses that result in a direct reduction to unit values.Charges made directly to contract owner accounts through the redemption of units and expenses of the Mutual Fund have been excluded. *** These amounts represent the total return for the periods indicated, including changes in the value of the Mutual Fund, and expenses assessed through the reduction of unit values.These ratios do not include any expenses assessed through the redemption of units.Investment options with a date notation indicate the effective date of that investment option in the variable account.The total return is calculated for each period indicated or from the effective date through the end of the reporting period.Effective for 2011, total return is shown for expense ratios that represent a full year only.When new expense ratios are added, the total returns shown correspond to the prior year high/low expense ratio. Expense Ratio Inception Date 0.30% February 22, 2011 There are subaccounts that have total return ranges outside of the range indicated above.The following is a list of the subaccounts and their corresponding lowest and highest total return. Subaccount 2011 Total Return Range Transamerica Asset Allocation - Conservative VP % to % Transamerica Asset Allocation - Growth VP % to % Transamerica Asset Allocation - Moderate Growth VP % to % Transamerica Asset Allocation - Moderate VP % to % Transamerica MFS International Equity VP % to % Transamerica Clarion Global Real Estate Securities VP % to % Transamerica JPMorgan Tactical Allocation VP % to % Transamerica International Moderate Growth VP % to % Transamerica JPMorgan Mid Cap Value VP % to % Transamerica JPMorgan Enhanced Index VP % to % Transamerica BlackRock Large Cap Value VP % to % Transamerica AEGON High Yield Bond VP % to % Transamerica Morgan Stanley Capital Growth VP % to % Transamerica T. Rowe Price Small Cap VP % to % Transamerica Third Avenue Value VP % to % Transamerica Multi-Managed Balanced VP % to % Transamerica AllianceBernstein Dynamic Allocation VP % to % Transamerica WMC Diversified Growth VP % to % Transamerica Systematic Small/Mid-Cap Value VP % to % Transamerica Morgan Stanley Mid-Cap Growth VP % to % Transamerica Index 50 VP % to % Transamerica Index 75 VP % to % Transamerica Efficient Markets VP % to % Transamerica Hanlon Balanced VP % to % Transamerica Hanlon Growth & Income VP % to % Transamerica Hanlon Growth VP % to % Transamerica Multi Managed Large Cap Core VP % to % Transamerica Janus Balanced VP % to % Transamerica Jennison Growth VP % to % S-68 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 4. Financial Highlights (continued) Subaccount 2011 Total Return Range Transamerica AEGON Active Asset Allocation - Moderate VP % to % Transamerica BlackRock Global Allocation VP % to % Transamerica BlackRock Tactical Allocation VP % to % Fidelity VIP Contrafund® % to % Fidelity VIP Equity-Income % to % Fidelity VIP Growth Opportunities % to % Fidelity VIP Index 500 % to % ProFund VP Bull % to % ProFund VP NASDAQ-100 % to % ProFund VP Small-Cap % to % ProFund VP Short Small-Cap % to % ProFund VP Europe 30 % to % ProFund VP Oil & Gas % to % ProFund VP Ultra Small-Cap % to % ProFund VP Utilities % to % ProFund VP Consumer Services % to % ProFund VP Pharmaceuticals % to % ProFund VP Small-Cap Value % to % ProFund VP Falling U.S. Dollar % to % ProFund VP Emerging Markets % to % ProFund VP International % to % ProFund VP Japan % to % ProFund VP Short NASDAQ-100 % to % ProFund VP U.S. Government Plus % to % ProFund VP Financials % to % ProFund VP Precious Metals % to % ProFund VP Telecommunications % to % ProFund VP Mid-Cap % to % ProFund VP Short Emerging Markets % to % ProFund VP Short International % to % Access VP High Yield % to % Franklin Templeton VIP Founding Funds Allocation % to % AllianceBernstein Balanced Wealth Strategy % to % S-69 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 5. Administrative and Mortality and Expense Risk Charges Under some forms of the contracts, a sales charge and premium taxes are deducted by WRL prior to allocation of policy owner payments to the subaccounts.Contingent surrender charges may also apply. Under all forms of the contracts, monthly charges against policy cash values are made to compensate WRL for costs of insurance provided. A daily charge equal to an annual rate from 0.00% and 1.50% of average daily net assets is assessed to compensate WRL for assumption of mortality and expense risks in connection with the issuance and administration of the Contracts.This charge (not assessed at the individual contract level) effectively reduces the value of a unit outstanding during the year. 6. Income Taxes Operations of the Separate Account form a part of WRL, which is taxed as a life insurance company under Subchapter L of the Internal Revenue Code of 1986, as amended (the Code).The operations of the Separate Account are accounted for separately from other operations of WRL for purposes of federal income taxation.The Separate Account is not separately taxable as a regulated investment company under Subchapter M of the Code and is not otherwise taxable as an entity separate from WRL.Under existing federal income tax laws, the income of the Separate Account is not taxable to WRL, as long as earnings are credited under the variable annuity contracts. 7. Dividend Distributions Dividends are not declared by the Separate Account, since the increase in the value of the underlying investment in the Mutual Funds is reflected daily in the accumulation unit price used to calculate the equity value within the Separate Account.Consequently, a dividend distribution by the Mutual Funds does not change either the accumulation unit price or equity values within the Separate Account. S-70 Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Notes to Financial Statements December 31, 2011 8. Fair Value Measurements and Fair Value Hierarchy The Accounting Standards Codification™ (ASC) 820 defines fair value, establishes a framework for measuring fair value, establishes a fair value hierarchy based on the nature of inputs used to measure fair value and enhances disclosure requirements for fair value measurements. The Separate Account has categorized its financial instruments into a three level hierarchy which is based on the priority of the inputs to the valuation technique.The fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). If the inputs used to measure fair value fall within different levels of the hierarchy, the category level is based on the lowest priority level input that is significant to the fair value measurement of the instrument. Financial assets and liabilities recorded at fair value on the Statements of Assets and Liabilities are categorized as follows: Level 1. Unadjusted quoted prices for identical assets or liabilities in an active market. Level 2. Quoted prices in markets that are not active or inputs that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: a) Quoted prices for similar assets or liabilities in active markets b) Quoted prices for identical or similar assets or liabilities in non-active markets c)Inputs other than quoted market prices that are observable d)Inputs that are derived principally from or corroborated by observable market data through correlation or other means. Level 3. Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. They reflect management’s own assumptions about the assumptions a market participant would use in pricing the asset or liability. Level 3. Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. They reflect management’s own assumptions about the assumptions a market participant would use in pricing the asset or liability. Level 3. Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement. They reflect management’s own assumptions about the assumptions a market participant would use in pricing the asset or liability. 9. Subsequent Events The Separate Account has evaluated the financial statements for subsequent events through the date which the financial statements were issued. During this period, there were no subsequent events requiring recognition or disclosure in the financial statements. S-71 Financial Statements And Schedules– Statutory Basis Western Reserve Life Assurance Co. of Ohio Years Ended December 31, 2011, 2010 and 2009 Report of Independent Registered Public Accounting Firm The Board of Directors Western Reserve Life Assurance Co. of Ohio We have audited the accompanying statutory-basis balance sheets of Western Reserve Life Assurance Co. of Ohio (the Company) as of December31, 2011 and 2010, and the related statutory-basis statements of operations, changes in capital and surplus, and cash flow for each of the three years in the period ended December31, 2011. Our audits also included the statutory-basis financial statement schedules required by Regulation S-X, Article 7. These financial statements and schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As described in Note1 to the financial statements, the Company presents its financial statements in conformity with accounting practices prescribed or permitted by the Ohio Department of Insurance, which practices differ from U.S. generally accepted accounting principles. The variances between such practices and U.S. generally accepted accounting principles also are described in Note1. The effects on the financial statements of these variances are not reasonably determinable but are presumed to be material. In our opinion, because of the effects of the matter described in the preceding paragraph, the financial statements referred to above do not present fairly, in conformity with U.S. generally accepted accounting principles, the financial position of Western Reserve Life Assurance Co. of Ohio at December31, 2011 and 2010, or the results of its operations or its cash flow for each of the three years in the period ended December31, 2011. WRL 2011 SEC G-1 However, in our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Western Reserve Life Assurance Co. of Ohio at December31, 2011 and 2010, and the results of its operations and its cash flow for each of the three years in the period ended December31, 2011, in conformity with accounting practices prescribed or permitted by the Ohio Department of Insurance. Also, in our opinion, the related financial statement schedules, when considered in relation to the basic statutory-basis financial statements taken as a whole, present fairly in all material respects the information set forth therein. As discussed in Note1 to the financial statements, in 2010 and 2009 in response to new accounting standards, the Company changed its method of accounting for collateral received related to certain financial transactions, deferred income taxes, and investments in loan-backed and structured securities. EY April 3, 2012 WRL 2011 SEC G-2 Western Reserve Life Assurance Co. of Ohio Balance Sheets – Statutory Basis (Dollars in Thousands, Except per Share Amounts) WRL 2011 SEC G-3 See accompanying notes. WRL 2011 SEC G-4 Western Reserve Life Assurance Co. of Ohio Statements of Operations – Statutory Basis (Dollars in Thousands, Except per Share Amounts) WRL 2011 SEC G-5 Western Reserve Life Assurance Co. of Ohio Statements of Changes in Capital and Surplus – Statutory Basis (Dollars in Thousands) See accompanying notes. WRL 2011 SEC G-6 Western Reserve Life Assurance Co. of Ohio Statements of Changes in Capital and Surplus – Statutory Basis (continued) (Dollars in Thousands) See accompanying notes. WRL 2011 SEC G-7 Western Reserve Life Assurance Co. of Ohio Statements of Cash Flow – Statutory Basis (Dollars in Thousands) WRL 2011 SEC G-8 Western Reserve Life Assurance Co. of Ohio Statements of Cash Flow – Statutory Basis (continued) (Dollars in Thousands) See accompanying notes. WRL 2011 SEC G-9 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (Dollars in Thousands) December 31, 2011 1. Organization and Summary of Significant Accounting Policies Organization Western Reserve Life Assurance Co. of Ohio (the Company) is a stock life insurance company and is a wholly owned subsidiary of AEGON USA, LLC (AEGON). AEGON is an indirect, wholly owned subsidiary of AEGON N.V., a holding company organized under the laws of TheNetherlands. Nature of Business The Company operates predominantly in the variable universal life and variable annuity areas of the life insurance business. The Company is licensed in 49 states, District of Columbia, Puerto Rico and Guam. Sales of the Company’s products are through financial planners, independent representatives, financial institutions and stockbrokers. The majority of the Company’s new life insurance, and a portion of new annuities, are written through an affiliated marketing organization. Basis of Presentation The preparation of financial statements of insurance companies requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Such estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed herein. The accompanying financial statements have been prepared in conformity with accounting practices prescribed or permitted by the Ohio Department of Insurance, which practices differ from accounting principles generally accepted in the United States (GAAP). The more significant variances from GAAP are: WRL 2011 SEC G-10 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Investments: Investments in bonds and mandatory redeemable preferred stocks are reported at amortized cost or fair value based on their National Association of Insurance Commissioners (NAIC) rating; for GAAP, such fixed maturity investments would be designated at purchase as held-to-maturity, trading or available-for-sale. Held-to-maturity fixed investments would be reported at amortized cost, and the remaining fixed maturity investments would be reported at fair value with unrealized holding gains and losses reported in earnings for those designated as trading and as a separate component of other comprehensive income (OCI) for those designated as available-for-sale.Fair value for GAAP is based on indexes, third party pricing services, brokers, external fund managers and internal models.For statutory reporting, the NAIC allows insurance companies to report the fair value determined by the Securities Valuation Office of the NAIC (SVO) or determine the fair value by using a permitted valuation method. All single class and multi-class mortgage-backed/asset-backed securities (e.g., CMOs) are adjusted for the effects of changes in prepayment assumptions on the related accretion of discount or amortization of premium of such securities using either the retrospective or prospective methods. If the fair value of the mortgage-backed/asset-backed security is less than amortized cost, an entity shall assess whether the impairment is other-than-temporary. An other-than-temporary impairment is considered to have occurred if the fair value of the mortgage-backed/asset-backed security is less than its amortized cost basis and the entity intends to sell the security or the entity does not have the intent and ability to hold the security for a period of time sufficient to recover the amortized cost basis. An other-than-temporary impairment is also considered to have occurred if the discounted estimated future cash flows are less than the amortized cost basis of the security. If it is determined an other-than-temporary impairment has occurred as a result of the cash flow analysis, the security is written down to the discounted estimated future c ash flows.If an other-than-temporary impairment has occurred due to intent to sell or lack of intent and ability to hold, the security is written down to fair value. For GAAP, all securities, purchased or retained, that represent beneficial interests in securitized assets (e.g., CMO, CBO, CDO, CLO, MBS and ABS securities), other than high credit quality securities, are adjusted using the prospective method when there is a change in estimated future cash flows. If high credit quality securities are adjusted, the retrospective method is used. If it is determined that a decline in fair value is other-than-temporary and the entity intends to sell the security or more likely than not will be required to sell the security before recovery of its amortized cost basis less any current period credit loss, the other-than-temporary impairment should be recognized in earnings equal to the entire difference between the amortized cost basis and its fair value at the impairment date.If the entity does not intend to sell the security and it is not more likely than not that the entity will be required to sell the security before recovery, the other-than-temporary impairment should be separated into a) the amount WRL 2011 SEC G-11 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) representing the credit loss, which is recognized in earnings, and b) the amount related to all other factors, which is recognized in OCI, net of applicable taxes. Derivative instruments used in hedging transactions that meet the criteria of an effective hedge are valued and reported in a manner that is consistent with the hedged asset or liability. Embedded derivatives are not accounted for separately from the host contract. Derivative instruments used in hedging transactions that do not meet or no longer meet the criteria of an effective hedge are accounted for at fair value, and the changes in the fair value are recorded in unassigned surplus as unrealized gains and losses. Under GAAP, the effective and ineffective portions of a single hedge are accounted for separately, and the change in fair value for cash flow hedges is credited or charged directly to a separate component of OCI rather than to income as required for fair value hedges, and an embedded derivative within a contract that is not clearly and closely related to the economic characteristics and risk of the host contract is accounted for separately from the host contract and valued and reported at fair value. Derivative instruments are also used in replication transactions.In these transactions, the derivative is valued in a manner consistent with the cash investment and replicated asset.For GAAP, the derivative is reported at fair value with the changes in the fair value reported in income. Investments in real estate are reported net of related obligations rather than on a gross basis as for GAAP. Real estate owned and occupied by the Company is included in investments rather than reported as an operating asset as under GAAP, and investment income and operating expenses for statutory reporting include rent for the Company’s occupancy of those properties. Changes between depreciated cost and admitted amounts are credited or charged directly to unassigned surplus rather than to income as would be required under GAAP. Valuation allowances are established for mortgage loans, if necessary, based on the difference between the net value of the collateral, determined as the fair value of the collateral less estimated costs to obtain and sell, and the recorded investment in the mortgage loan. Under GAAP, such allowances are based on the present value of expected future cash flows discounted at the loan’s effective interest rate or, if foreclosure is probable, on the estimated fair value of the collateral. The initial valuation allowance and subsequent changes in the allowance for mortgage loans are charged or credited directly to unassigned surplus as part of the change in asset valuation reserve (AVR), rather than being included as a component of earnings as would be required under GAAP. WRL 2011 SEC G-12 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Valuation Reserves: Under a formula prescribed by the NAIC, the Company defers the portion of realized capital gains and losses on sales of fixed income investments, principally bonds and mortgage loans, attributable to changes in the general level of interest rates and amortizes those deferrals over the remaining period to maturity of the bond or mortgage loan based on groupings of individual securities sold in five year bands. That net deferral is reported as the interest maintenance reserve (IMR) in the accompanying balance sheets. Realized capital gains and losses are reported in income net of federal income tax and transfers to the IMR. Under GAAP, realized capital gains and losses would be reported in the statement of operations on a pre-tax basis in the period that the assets giving rise to the gains or losses are sold. The AVR provides a valuation allowance for invested assets. The AVR is determined by an NAIC prescribed formula with changes reflected directly in unassigned surplus; AVR is not recognized for GAAP. Subsidiaries: The accounts and operations of the Company’s subsidiaries are not consolidated with the accounts and operations of the Company as would be required under GAAP. Policy Acquisition Costs: The costs of acquiring and renewing business are expensed when incurred. Under GAAP, acquisition costs related to traditional life insurance and certain long-duration accident and health insurance, to the extent recoverable from future policy revenues, would be deferred and amortized over the premium-paying period of the related policies using assumptions consistent with those used in computing policy benefit reserves; for universal life insurance and investment products, to the extent recoverable from future gross profits, deferred policy acquisition costs are amortized generally in proportion to the present value of expected gross profits from surrender charges and investment, mortality and expense margins. Nonadmitted Assets: Certain assets designated as “nonadmitted”, primarily net deferred tax assets and agent debit balances, and other assets not specifically identified as an admitted asset within the NAIC Accounting Practices and Procedures Manual (NAIC SAP), are excluded from the accompanying balance sheets and are charged directly to unassigned surplus. Under GAAP, such assets are included in the balance sheet to the extent they are not impaired. Universal Life and Annuity Policies:Revenues for universal life and annuity policies with mortality or morbidity risk (including annuities with purchase rate guarantees) consist of the entire premium received.Benefits incurred represent surrenders and death benefits paid and the change in policy reserves. Premiums received and benefits incurred for annuity policies without mortality or morbidity risk and guaranteed interest in group annuity contracts are recorded directly to a policy reserve account using deposit accounting, without recognizing premium income or benefits expense. Interest on these policies is reflected in other benefits.Under GAAP, for universal life policies, WRL 2011 SEC G-13 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) premiums received in excess of policy charges would not be recognized as premium revenue and benefits would represent interest credited to the account values and the excess of benefits paid over the policy account value. Under GAAP, for all annuity policies without significant mortality risk, premiums received and benefits paid would be recorded directly to the reserve liability. Benefit Reserves: Certain policy reserves are calculated based on statutorily required interest and mortality assumptions rather than on estimated expected experience or actual account balances as would be required under GAAP. Reinsurance: Any reinsurance amounts deemed to be uncollectible have been written off through a charge to operations.In addition, a liability for reinsurance balances would be established for unsecured policy reserves ceded to reinsurers not authorized to assume such business. Changes to the liability are credited or charged directly to unassigned surplus. Under GAAP, an allowance for amounts deemed uncollectible would be established through a charge to earnings. Policy and contract liabilities ceded to reinsurers have been reported as reductions of the related reserves rather than as assets as would be required under GAAP. Commissions allowed by reinsurers on business ceded are reported as income when incurred rather than being deferred and amortized with deferred policy acquisition costs as required under GAAP. Deferred Income Taxes:The Company computes deferred income taxes in accordance with Statement of Statutory Accounting Principle (SSAP) No. 10R, Income Taxes – Revised, A Temporary Replacement of SSAP No. 10.Under SSAP 10R, deferred income tax assets are limited to 1) the amount of federal income taxes paid in prior years that can be recovered through loss carrybacks for existing temporary differences that reverse during a timeframe corresponding with the Internal Revenue Service tax loss carryback provisions, not to exceed three years, plus 2) the lesser of the remaining gross deferred income tax assets expected to be realized within three years of the balance sheet date or 15% of capital and surplus excluding any net deferred income tax assets, electronic data processing equipment and operating software and any net positive goodwill, plus 3) the amount of remaining gross deferred income tax assets that can be offset against existing gross deferred income tax liabilities after considering the character (i.e., ordinary versus capital) of the deferred tax assets and liabilities. The remaining deferred income tax assets are nonadmitted. Deferred income taxes do not include amounts for state taxes. Under GAAP, state taxes are included in the computation of deferred income taxes, a deferred income tax asset is recorded for the amount of gross deferred income tax assets expected to be realized in WRL 2011 SEC G-14 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) all future years, and a valuation allowance is established for deferred income tax assets not realizable. Policyholder Dividends:Policyholder dividends are recognized when declared rather than over the term of the related policies. Statements of Cash Flow: Cash, cash equivalents and short-term investments in the statements of cash flow represent cash balances and investments with initial maturities of one year or less. Under GAAP, the corresponding caption of cash and cash equivalents includes cash balances and investments with initial maturities of three months or less. Securities Lending Assets and Liabilities: For securities lending programs, cash collateral received which may be sold or repledged by the Company is reflected as a one-line entry on the balance sheet (securities lending reinvested collateral assets) and a corresponding liability is established to record the obligation to return the cash collateral. Collateral received which may not be sold or repledged is not recorded on the Company’s balance sheet. Under GAAP the reinvested collateral is included within invested assets (i.e. it is not one-line reported). The effects of the foregoing variances from GAAP on the accompanying statutory-basis financial statements have not been determined by the Company, but are presumed to be material. Other significant accounting policies are as follows: Investments Investments in bonds, except those to which the SVO has ascribed an NAIC designation of 6, are reported at amortized cost using the interest method. Hybrid securities, as defined by the NAIC, are securities designed with characteristics of both debt and equity and provide protection to the issuer’s senior note holders. These securities meet the definition of a bond, in accordance with SSAP No. 26, Bonds, excluding Loan-backed and Structured Securities and therefore, are reported at amortized cost or fair value based upon their NAIC rating. Single class and multi-class mortgage-backed/asset-backed securities are valued at amortized cost using the interest method, including anticipated prepayments, except for those with an initial NAIC designation of 6, which are valued at the lower of amortized cost or fair value. Prepayment assumptions are obtained from dealer surveys or internal estimates and are based on the current interest rate and economic environment. The retrospective adjustment method is used to value all such securities, except principal-only and interest-only securities, which are valued using the prospective method. WRL 2011 SEC G-15 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The Company closely monitors below investment grade holdings and those investment grade issuers where the Company has concerns. The Company also regularly monitors industry sectors. The Company considers relevant facts and circumstances in evaluating whether the impairment is other-than-temporary including: (1) the probability of the Company collecting all amounts due according to the contractual terms of the security in effect at the date of acquisition; (2) the Company’s decision to sell a security prior to its maturity at an amount below its carrying amount; and (3) the Company’s ability to hold a structured security for a period of time to allow for recovery of the value to its carrying amount. Additionally, financial condition, near term prospects of the issuer and nationally recognized credit rating changes are monitored.Non-structured securities in unrealized loss positions that are considered other-than-temporary are written down to fair value.Structured securities considered other-than-temporarily impaired are written down to discounted estimated cash flows if the impairment is the result of cash flow analysis.If the Company has an intent to sell or lack of ability to hold a structured security, it is written down to fair value. For structured securities, cash flow trends and underlying levels of collateral are monitored.The Company will record a charge to the statement of operations to the extent that these securities are subsequently determined to be other-than- temporarily impaired. Investments in both affiliated and unaffiliated preferred stocks in good standing are reported at cost or amortized cost. Investments in preferred stocks not in good standing are reported at the lower of cost or fair value, and the related net unrealized capital gains (losses) are reported in unassigned surplus along with any adjustment for federal income taxes. If the Company determines that a decline in the fair value of a common stock or a preferred stock is other-than-temporary, the Company writes it down to fair value as the new cost basis and the amount of the write down is accounted for as a realized loss in the statement of operations. The Company considers the following factors in determining whether a decline in value is other-than-temporary: (a) the financial condition and prospects of the issuer; (b) whether or not the Company has made a decision to sell the investment; and (c) the length of time and extent to which the value has been below cost. Common stocks of affiliated noninsurance subsidiaries are reported based on underlying audited GAAP equity.The net change in the subsidiaries’ equity is included in the change in net unrealized capital gains or losses, reported in unassigned surplus along with any adjustment for federal income taxes. WRL 2011 SEC G-16 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) There are no restrictions on common or preferred stock. Short-term investments include investments with remaining maturities of one year or less at the time of acquisition and are principally stated at amortized cost. Cash equivalents are short-term highly liquid investments with original maturities of three months or less and are principally stated at amortized cost. Mortgage loans are reported at unpaid principal balances, less an allowance for impairment.A mortgage loan is considered to be impaired when it is probable that the Company will be unable to collect all principal and interest amounts due according to the contractual terms of the mortgage agreement.When management determines that the impairment is other-than-temporary, the mortgage loan is written down to realizable value and a realized loss is recognized. Real estate occupied by the Company is reported at depreciated cost net of encumbrances.Depreciation is calculated on a straight-line basis over the estimated useful lives of the properties. Investments in Low Income Housing Tax Credit (LIHTC) Properties are valued at amortized cost.Tax credits are recognized in operations in the tax reporting year in which the tax credit is utilized by the Company. Realized capital gains and losses are determined using the specific identification method and are recorded net of related federal income taxes.Changes in admitted asset carrying amounts of bonds, mortgage loans, preferred and common stocks are credited or charged directly to unassigned surplus. Interest income is recognized on an accrual basis. The Company does not accrue income on bonds in default, mortgage loans on real estate in default and/or foreclosure or which are delinquent more than twelve months, or real estate where rent is in arrears for more than three months. Further, income is not accrued when collection is uncertain. At December 31, 2011 and 2010, the Company did not exclude any investment income due and accrued with respect to such practices. For dollar repurchase agreements, the Company receives cash collateral in an amount at least equal to the fair value of the securities transferred by the Company in the transaction as of the transaction date.Cash received as collateral will be invested as needed or used for general corporate purposes of the Company. WRL 2011 SEC G-17 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Derivative Instruments Overview: The Company may use various derivative instruments (options, caps, floors, swaps, foreign currency forwards and futures) to manage risks related to its ongoing business operations.On the transaction date of the derivative instrument, the Company designates the derivative as either (A) hedging (fair value, foreign currency fair value, cash flow, foreign currency cash flow, forecasted transactions or net investment in a foreign operation), (B) replication, (C) income generation or (D) held for other investment/risk management activities, which do not qualify for hedge accounting under SSAP No. 86, Accounting for Derivative Instruments and Hedging Activities (SSAP No. 86). Derivative instruments used in hedging relationships are accounted for on a basis that is consistent with the hedged item (amortized cost or fair value).Derivative instruments used in replication relationships are accounted for on a basis that is consistent with the cash instrument and the replicated asset (amortized cost or fair value).Derivative instruments used in income generation relationships are accounted for on a basis that is consistent with the associated covered asset or underlying interest to which the derivative indicates (amortized cost or fair value).Derivative instruments held for other investment/risk management activities receive fair value accounting. Derivative instruments are subject to market risk, which is the possibility that future changes in market prices may make the instruments less valuable.The Company uses derivatives as hedges, consequently, when the value of the derivative changes, the value of a corresponding hedged asset or liability will move in the opposite direction. Market risk is a consideration when changes in the value of the derivative and the hedged item do not completely offset (correlation or basis risk) which is mitigated by active measuring and monitoring. The Company is exposed to credit-related losses in the event of non-performance by counterparties to financial instruments, but it does not expect any counterparties to fail to meet their obligations given their high credit rating of 'A' or better.The credit exposure of interest rate swaps and currency swaps is represented by the fair value of contracts, aggregated at a counterparty level, with a positive fair value at the reporting date.The Company has entered into collateral agreements with certain counterparties wherein the counterparty is required to post assets on the Company's behalf.The posted amount is equal to the difference between the net positive fair value of the contracts and an agreed upon threshold that is based on the credit rating of the counterparty.Inversely, if the net fair value of all contracts with this counterparty is negative, then the Company is required to post assets. WRL 2011 SEC G-18 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Instruments: Variance swaps are used in the asset/liability management process to mitigate the risk created when the Company has issued minimum guarantee insurance contracts linked to an index.These variance swaps are similar to volatility options where the underlying index provides for the market value movements.Variance swaps do not accrue interest. Typically, no cash is exchanged at the outset of initiating the variance swap and a single receipt or payment occurs at the maturity or termination of the contract.The variance swaps that meet hedge accounting rules are carried in a manner consistent with the hedged item, generally at amortized cost, on the financial statements.If terminated prior to maturity, proceeds are exchanged equal to the fair value of the contract.These gains and losses may be included in IMR or AVR if the underlying instrument receives that treatment.Swaps not meeting hedge accounting rules are carried at fair value with fair value adjustments recorded in unassigned surplus. Futures contracts are used to hedge the liability risk associated when the Company issues products providing the customer a return based on various global market indices. Futures are marked to market on a daily basis whereby a cash payment is made or received by the Company.These payments are recognized as realized gains or losses in the financial statements. Premiums and Annuity Considerations Revenues for policies with mortality or morbidity risk (including annuities with purchase rate guarantees) consist of the entire premium received and are recognized over the premium paying periods of the related policies. Premiums received for annuity policies without mortality or morbidity risk are recorded using deposit accounting, and recorded directly to an appropriate policy reserve account, without recognizing premium income. Aggregate Reserves for Policies and Contracts Life, annuity and accident and health benefit reserves are developed by actuarial methods and are determined based on published tables using statutorily specified interest rates and valuation methods that will provide, in the aggregate, reserves that are greater than or equal to the minimum required by law. The Company waives deduction of deferred fractional premiums upon death of the insured and refunds portions of premiums beyond the date of death. Surrender values on policies do not exceed the corresponding benefit reserves. Additional premiums are charged or additional mortality charges are assessed for policies issued on substandard lives according to underwriting classification.Additional reserves are established when the results of cash flow testing under various interest rate scenarios indicate the need for such reserves or the net premiums exceed the gross premiums on any insurance in force. WRL 2011 SEC G-19 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Tabular interest, tabular less actual reserves released and tabular cost have been determined by formula. Tabular interest on funds not involving life contingencies has also been determined by formula. The aggregate policy reserves for life insurance policies are based principally upon the 1941, 1958, 1980 and 2001 Commissioner’s Standard Ordinary Mortality Tables. The reserves are calculated using interest rates ranging from 2 to 5.5percent and are computed principally on the Net Level Premium Valuation and the Commissioner’s Reserve Valuation Methods. Reserves for universal life policies are based on account balances adjusted for the Commissioner’s Reserve Valuation Method. Deferred annuity reserves are calculated according to the Commissioner’s Annuity Reserve Valuation Method including excess interest reserves to cover situations where the future interest guarantees plus the decrease in surrender charges are in excess of the maximum valuation rates of interest. Reserves for immediate annuities and supplementary contracts with life contingencies are equal to the present value of future payments assuming interest rates ranging from 4 to 11.25percent and mortality rates, where appropriate, from a variety of tables. Accident and health policy reserves are equal to the greater of the gross unearned premiums or any required mid-terminal reserves plus net unearned premiums and the present value of amounts not yet due on both reported and unreported claims. The liabilities related to guaranteed investment contracts and policyholder funds left on deposit with the Company generally are equal to fund balances less applicable surrender charges. Policy and Contract Claim Reserves Claim reserves represent the estimated accrued liability for claims reported to the Company and claims incurred but not yet reported through the statement date. These reserves are estimated using either individual case-basis valuations or statistical analysis techniques. These estimates are subject to the effects of trends in claim severity and frequency. The estimates are continually reviewed and adjusted as necessary as experience develops or new information becomes available. WRL 2011 SEC G-20 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Liability for Deposit-Type Contracts Deposit-type contracts do not incorporate risk from the death or disability of policyholders. These types of contracts may include supplemental contracts and certain annuity contracts. Deposits and withdrawals on these contracts are recorded as a direct increase or decrease, respectively, to the liability balance, and are not reflected as premiums, benefits or changes in reserve in the statement of operations. Reinsurance Coinsurance premiums, commissions, expense reimbursements and reserves related to reinsured business are accounted for on bases consistent with those used in accounting for the original policies and the terms of the reinsurance contracts. Gains associated with reinsurance of in force blocks of business are included in unassigned surplus and amortized into income as earnings emerge on the reinsured block of business. Premiums ceded and recoverable losses have been reported as a reduction of premium income and benefits, respectively. Policy liabilities and accruals are reported in the accompanying financial statements net of reinsurance ceded. Separate Accounts Separate accounts held by the Company primarily represent funds which are administered for individual variable universal life and variable annuity contracts. Assets held in trust for purchases of variable universal life and variable annuity contracts and the Company’s corresponding obligation to the contract owners are shown separately in the balance sheet. The assets in the accounts, carried at estimated fair value, consist of underlying mutual fund shares, common stocks, long-term bonds and short-term investments. The separate accounts, held for individual policyholders, do not have any minimum guarantees, and the investment risks associated with the fair value changes are borne entirely by the policyholder. The Company received variable contract premiums of $349,011, $378,162 and $456,377, in 2011, 2010 and 2009, respectively. All variable account contracts are subject to discretionary withdrawal by the policyholder at the fair value of the underlying assets less the current surrender charge. Separate account contract holders have no claim against the assets of the general account. Income and gains and losses with respect to the assets in the separate accounts accrue to the benefit of the contract owners and, accordingly, the operations of the separate accounts are not included in the accompanying financial statements. The Company received $312,161, $319,607 and $342,329, in 2011, 2010 and 2009, respectively, related to fees associated with investment management, administration and contractual guarantees for separate accounts. WRL 2011 SEC G-21 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Stock Option Plan, Long-Term Incentive Compensation and Stock Appreciation Rights Plans The Company's employees participate in various stock appreciation rights (SAR) plans issued by AEGON.In accordance with SSAP No. 13, Stock Options and Stock Purchase Plans, the expense related to these plans for the Company's employees has been charged to the Company, with an offsetting amount credited to paid-in surplus. No benefit or expense relating to these plans was recorded by the Company for the years ended December 31, 2011 and 2010. The Company recorded a benefit of $7 for the year ended December 31, 2009. In addition, the Company records an adjustment to paid in surplus for the income tax benefit related to these plans. The Company did not record an adjustment to paid-in surplus for the income tax effect related to these plans for the years ended December 31, 2011, 2010 or 2009. Recent Accounting Pronouncements Effective December 31, 2011, the Company adopted SSAP No. 5R, Liabilities, Contingencies and Impairments of Assets – Revised.The revisions require the Company to recognize a liability equal to the fair value of the guarantee at its inception, even if the likelihood of payment under the guarantee is remote. Additional disclosures are also required for guarantees.Guarantees made to/or on behalf of a wholly-owned subsidiary and related party guarantees that are considered “unlimited” (for example, in response to a rating agency’s requirement to provide a commitment to support) are exempt from the initial liability recognition, but are subject to the new disclosure requirements. The adoption of this new accounting principle had no material impact to the Company’s results of operations or financial position and did not require additional disclosures regarding these guarantees. Effective December 31, 2011, the Company adopted non-substantive revisions to SSAP No. 100, Fair Value Measurements­, to incorporate the provisions of ASU 2010-06, Improving Disclosures about Fair Value Measurements. This revision requires, for annual statutory financial statements only, a new disclosure for assets and liabilities for which fair value is not measured and reported in the statement of financial position but is otherwise disclosed. The adoption of these revisions had no impact to the Company’s results of operations or financial position. See Note 2 for further details. Effective January 1, 2012, the Company will adopt revisions to SSAP No. 100. These revisions require new disclosures of fair value hierarchy and the method used to obtain the fair value measurement, a new footnote that summarizes hierarchy levels by type of financial instrument and gross presentation of purchases, sales, issues and settlements within the reconciliation for fair value measurements categorized within Level 3 of the hierarchy. WRL 2011 SEC G-22 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Effective December 31, 2011, the Company adopted non-substantive changes to SSAP No. 32, Investments in Preferred Stock (including investments in preferred stock of subsidiary, controlled, or affiliated entities). The amendment was made to clarify the definition of preferred stock. Under the revised SSAP No. 32, a preferred stock is defined as any class or series of shares the holders of which have any preference, either as to the payment of dividends or distribution of assets on liquidation, over the holder of common stock [as defined in SSAP No. 30, Investments in Common Stock (excluding investments in common stock of subsidiary, controlled, or affiliated entities)] issued by an entity. This revised definition had no impact to the Company. Effective January 1, 2011, the Company adopted SSAP No. 35R, Guaranty Fund and Other Assessments – Revised.This statement modified the conditions required for recognizing a liability for insurance-related assessments and required additional disclosures to be made in the Notes to the Financial Statements.The adoption of this accounting principle had no financial impact to the Company. Effective January 1, 2011, the Company adopted revisions to certain paragraphs of SSAP No. 43R – Loan-backed and Structured Securities to clarify the accounting for gains and losses between AVR and IMR.The revisions clarify that an AVR/IMR bifurcation analysis should be performed when SSAP No. 43R securities are sold (not just as a result of impairment).These changes were applied on a prospective basis and had no financial impact to the Company upon adoption. Effective January 1, 2011, the Company adopted revisions to SSAP No. 43R to clarify the definitions of loan-backed and structured securities. The clarified guidance was applied prospectively and had no financial impact to the Company upon adoption. Effective December 31, 2009, the Company began computing deferred income taxes in accordance with SSAP No. 10R.This statement establishes statutory accounting principles for current and deferred federal and foreign income taxes and current state income taxes.This statement temporarily replaces SSAP No. 10, Income Taxes. Under SSAP No. 10R, gross deferred tax assets (DTAs) shall be admitted in an amount equal to the amount of federal income taxes paid in prior years that can be recovered through loss carrybacks for existing temporary differences that reverse by the end of the subsequent calendar year and the lesser of the amount of adjusted gross DTAs, expected to be realized within one year of the balance sheet date or 10% of capital and surplus excluding any net deferred income tax assets, electronic data processing equipment and operating system software and any net positive goodwill that can be offset against existing gross deferred income tax liabilities (DTLs) after considering the character.If the Company’s risk-based capital level (RBC) is above 250% where an action level could occur as a result of a trend test, the Company may elect to admit a higher amount of adjusted gross DTAs.When elected, additional DTAs are admitted for taxes paid in prior years that can be recovered through loss carryback provisions for existing temporary differences that WRL 2011 SEC G-23 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) reverse within three years of the balance sheet date and the lesser of the remaining gross DTAs expected to be realized within three years of the balance sheet date or 15% of capital and surplus excluding any net deferred income tax assets, electronic data processing equipment and operating software and any positive net goodwill plus the amount of remaining gross DTAs that can be offset against DTLs after considering the character (i.e., ordinary versus capital) of the DTAs and DTLs.The effect of the election of this statement is the difference between the calculation of the admitted DTA per SSAP No. 10R and the SSAP No. 10 methodology at December 31, 2011, 2010 and 2009.As a result of this election, surplus increased by $67,503, $70,527 and $46,066 at December 31, 2011, 2010 and 2009, respectively, which has been reflected as an aggregate write-in for other than special surplus funds on the 2011 financial statements. Effective January 1, 2012, the Company will begin computing current and deferred income taxes in accordance with SSAP No. 101, Income Taxes, a replacement of SSAP No. 10R and SSAP No. 10. This statement establishes statutory accounting principles for current and deferred federal and foreign income taxes and current state income taxes. The effect of this statement is not expected to be material to the financial statements. Effective December 31, 2010, the Company adopted modifications made to SSAP No. 91R, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities.As a result of these modifications, for securities lending programs, collateral received by the Company’s agent that can be sold or re-pledged is reported on the balance sheet.Collateral received and reinvestment of that collateral by the Company are reflected as a one-line entry on the balance sheet (securities lending reinvested collateral asset).A separate liability is also established to record the obligation to return the cash collateral (payable for securities lending).This change in accounting principle increased assets and liabilities by $193,926 as of December 31, 2010 with no impact to surplus. See Note 8 for further details. Effective December 31, 2010, the Company adopted SSAP No. 100, including recent modifications and clarifications made to the standard.This statement defines fair value, establishes a framework for measuring fair value and establishes disclosure requirements about fair value, and it applies under other statutory accounting pronouncements that require or permit fair value measurements.The adoption of this new accounting principle had no impact to the Company’s results of operations or financial position.See Note 2 for further details. Effective September 30, 2009, the Company adopted SSAP No. 43R.This statement establishes statutory accounting principles for investments in loan-backed and structured securities.The SSAP supersedes SSAP No. 98, Treatment of Cash Flows When Quantifying Changes in Valuation and Impairments and paragraph 13 of SSAP No. 99, Accounting for Certain Securities Subsequent to an Other-Than-Temporary Impairment.SSAP No. 43R changes the accounting for other-than-temporary impairments (OTTI). If WRL 2011 SEC G-24 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) the Company intends to sell a security or lacks the intent or ability to hold the security until it recovers to its amortized cost basis, the security shall be written down to its fair value. If the Company does not expect to recover the entire amortized cost basis of a security, anOTTI shall be recognized as a realized loss equal to the difference between the security’s amortized cost basis and the present value of cash flows expected to be collected, discounted at the effective interest rate as outlined in the SSAP.Prior to the adoption of SSAP No. 43R, loan-backed and structured securities were accounted for in accordance with SSAP No. 43, which called for those securities to be impaired and written down using undiscounted cash flows.The cumulative effect of the adoption of this standard is the difference between the present value of expected cash flows for securities identified as having an OTTI compared with their amortized cost basis as of July 1, 2009.This change in accounting principle reduced surplus by a net amount of $10 ($6 net of tax), which includes impairments of $4,270 offset by NAIC 6 rated securities that were already reported at lower of cost or market at the time of the implementation of SSAP No. 43R of $4,260, which have been removed from the component of change in net unrealized gains/losses. Effective December 31, 2009 the Company adopted amendments to SSAP No. 9, Subsequent Events, which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The guidance requires the disclosure of the date through which an entity has evaluated subsequent events and whether that date represents the date the financial statements were issued or were available to be issued. The adoption did not impact the Company’s results of operations or financial position. See Note 13 for further discussion of the Company’s consideration of subsequent events. In September 2008, the NAIC issued SSAP No. 99.This statement establishes the statutory accounting principles for the treatment of premium or discount applicable to certain securities subsequent to the recognition of an OTTI.Prior to SSAP No. 99, the Company’s previously impaired investments were reported in accordance with SSAP No. 26, Bonds, excluding Loan-backed and Structured Securities, SSAP No. 32 and SSAP No. 43, Loan-backed and Structured Securities.The Company adopted SSAP No. 99 on January 1, 2009.The adoption of this statement was accounted for prospectively and therefore there was no impact to the Company’s financial statements at adoption. Reclassifications Certain reclassifications have been made to the 2010 and 2009 financial statements to conform to the 2011 presentation. WRL 2011 SEC G-25 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) 2. Fair Values of Financial Instruments The following methods and assumptions were used by the Company in estimating its fair value disclosures for financial instruments: Cash, Cash Equivalents and Short-Term Investments: The carrying amounts reported in the accompanying balance sheets for these financial instruments approximate their fair values. Bonds and Stocks:The NAIC allows insurance companies to report the fair value determined by the SVO or to determine the fair value by using a permitted valuation method. The fair values of bonds and stocks are reported or determined using the following pricing sources:indexes, third party pricing services, brokers, external fund managers and internal models. For fixed maturity securities (including redeemable preferred stock) not actively traded, fair values are estimated using values obtained from independent pricing services, or, in the case of private placements, estimated by discounting the expected future cash flows using current market rates applicable to the coupon rate, credit and maturity of the investments. Short-Term Notes Receivable from Affiliates:The carrying amounts reported in the accompanying balance sheets for these financial instruments approximate their fair value. Mortgage Loans on Real Estate: The fair values for mortgage loans on real estate are estimated utilizing discounted cash flow analyses, using interest rates reflective of current market conditions and the risk characteristics of the loans. Policy Loans:Carrying value of policy loans approximates their fair value. Securities Lending Reinvested Collateral: The cash collateral from securities lending is reinvested in various short term and long term debt instruments.The fair values of these investments are determined using the methods described above under Cash, Cash Equivalents and Short-Term Investments and Bonds and Stocks. Derivative Financial Instruments: The estimated fair values of interest rate swaps, including interest rate and currency swaps, are based on pricing models or formulas using current assumptions. Investment Contract Liabilities: Fair values for the Company’s liabilities under investment contracts are estimated using discounted cash flow calculations, based on interest rates currently being offered for similar contracts with maturities consistent with those remaining for the contracts being valued. WRL 2011 SEC G-26 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Deposit-Type Contracts:The carrying amounts of deposit-type contracts reported in the accompanying balance sheets approximate their fair values. Separate Account Assets and Annuity Liabilities: The fair value of separate account assets are based on quoted market prices. The fair value of separate account annuity liabilities approximate the fair value of the separate account assets less a provision for the present value of future profits related to the underlying contracts. Receivable from/Payable to Parent, Subsidiaries and Affiliates: The carrying amount of receivable from/payable to affiliates approximates their fair value. Fair values for the Company’s insurance contracts other than investment-type contracts (including separate account universal life liabilities) are not required to be disclosed. However, the fair values of liabilities under all insurance contracts are taken into consideration in the Company’s overall management of interest rate risk, which minimizes exposure to changing interest rates through the matching of investment maturities with amounts due under insurance contracts. The following sets forth a comparison of the estimated fair values and carrying amounts of the Company’s financial instruments: WRL 2011 SEC G-27 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The fair value of a financial instrument is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Determination of fair value The fair values of financial instruments are determined by management after taking into consideration several sources of data.When available, the Company uses quoted market prices in active markets to determine the fair value of its investments.The Company’s valuation policy utilizes a pricing hierarchy which dictates that publicly available prices are initially sought from indices and third-party pricing services.In the event that pricing is not available from these sources, those securities are submitted to brokers to obtain quotes.Lastly, securities are priced using internal cash flow modeling techniques.These valuation methodologies commonly use reported trades, bids, offers, issuer spreads, benchmark yields, estimated prepayment speeds, and/or estimated cash flows. To understand the valuation methodologies used by third-party pricing services, the Company reviews and monitors their applicable methodology documents.Any changes to their methodologies are noted and reviewed for reasonableness.In addition, the Company performs in-depth reviews of prices received from third-party pricing services on a sample basis.The objective for such reviews is to demonstrate that the Company can corroborate detailed information such as assumptions, inputs and methodologies used in pricing individual securities against documented pricing methodologies.Only third-party pricing services and brokers with a substantial presence in the market and with appropriate experience and expertise are used. Each month, the Company performs an analysis of the information obtained from indices, third-party services, and brokers to ensure that the information is reasonable and produces a reasonable estimate of fair value.The Company considers both qualitative and quantitative factors as part of this analysis, including but not limited to, recent transactional activity for similar securities, review of pricing statistics and trends, and consideration of recent relevant market events.Other controls and procedures over pricing received from indices, third-party pricing services, or brokers include validation checks such as exception reports which highlight significant price changes, stale prices or un-priced securities. Fair value hierarchy The Company's financial assets and liabilities carried at fair value are classified, for disclosure purposes, based on a hierarchy defined by SSAP No. 100. The hierarchy gives the highest ranking to fair values determined using unadjusted quoted prices in active markets for identical assets and liabilities (Level 1), and the lowest ranking to fair values determined using methodologies and models with unobservable inputs (Level 3). An asset’s or a liability’s classification is based on the lowest level input that is significant to WRL 2011 SEC G-28 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) its measurement.For example, a Level 3 fair value measurement may include inputs that are both observable (Levels 1 and 2) and unobservable (Level 3).The levels of the fair value hierarchy are as follows: Level 1 -Unadjusted quoted prices for identical assets or liabilities in active marketsaccessible at the measurement date. Level 2 - Quoted prices in markets that are not active or inputs that are observable either directly or indirectly for substantially the full term of the asset or liability.Level 2 inputs include the following: a) Quoted prices for similar assets or liabilities in active markets b) Quoted prices for identical or similar assets or liabilities in non-active markets c) Inputs other than quoted market prices that are observable d) Inputs that are derived principally from or corroborated by observable market data through correlation or other means Level 3 - Prices or valuation techniques that require inputs that are both unobservable and significant to the overall fair value measurement.They reflect the Company’s own assumptions about the assumptions a market participant would use in pricing the asset or liability. The Company accounts for its investments in affiliated common stock using the equity method of accounting; as such, they are not included in the following disclosures as they are not carried at fair value on the balance sheet. WRL 2011 SEC G-29 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The following tables provide information about the Company’s financial assets and liabilities measured at fair value as of December 31, 2011 and 2010: Bonds classified in Level 2 are valued using inputs from third party pricing services or broker quotes.Level 3 measurements for bonds are primarily those valued using broker quotes or internal modeling which utilize inputs that are not market observable. WRL 2011 SEC G-30 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Short-term investments are classified as Level 2 as they are carried at amortized cost, which approximates fair value. Derivatives classified as Level 2 represent over-the-counter (OTC) contracts valued using pricing models based on the net present value of estimated future cash flows, directly observed prices from exchange-traded derivatives, other OTC trades or external pricing services. The following tables summarize the changes in assets and liabilities classified in Level 3 for 2011 and 2010: The Company’s policy is to recognize transfers in and out of Level 3 as of the beginning of the reporting period. WRL 2011 SEC G-31 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) 3. Investments The carrying amount and estimated fair value of investments in bonds are as follows: At December 31, 2011 and 2010, respectively, for bonds that have been in a continuous loss position for greater than or equal to twelve months, the Company held 27 and 31 securities with a carrying amount of $91,707 and $105,753 and an unrealized loss of $11,125 and $16,109 with an average price of 87.9 and 84.8 (fair value/amortized cost).Of this portfolio, 79.8% and 79.3% were investment grade with associated unrealized losses of $6,045 and $9,864, respectively. At December 31, 2011 and 2010, respectively, for bonds that have been in a continuous loss position for less than twelve months, the Company held 29 and 52 securities with a carrying amount of $67,526 and $147,068 and an unrealized loss of $4,936 and $5,653 WRL 2011 SEC G-32 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) with an average price of 92.7 and 96.2 (fair value/amortized cost).Of this portfolio, 93.5% and 100.0% were investment grade with associated unrealized losses of $4,272 and $5,653, respectively. The estimated fair value of bonds with gross unrealized losses at December 31, 2011 and 2010 are as follows: The carrying amount and estimated fair value of bonds at December31, 2011, by contractual maturity, are shown below. Expected maturities may differ from contractual maturities because certain borrowers have the right to call or prepay obligations with or without call or prepay penalties. WRL 2011 SEC G-33 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) For impairment policies related to non-structured and structured securities, refer to Note 1 under Investments. Asset-backed securities (ABS), Commercial mortgage-backed securities (CMBS) and Residential mortgage-backed securities (RMBS) are securitizations of underlying pools of assets. At December 31, 2011, the Company’s ABS, CMBS and RMBS portfolios had fair values less than the carrying amounts of $7,543, $915 and $1,573, respectively. All ABS, CMBS and RMBS assets are monitored and reviewed at least quarterly. Where ratings have declined to below investment grade on nonhousing related ABS, the individual debt securities have been modeled to determine if cash flow models indicate a credit event will impact future cash flows and resulting impairments have been taken. For non-conduit CMBS, the Company’s internal asset specialist works closely with the Company’s real estate valuation group to determine underlying asset valuation and risk. For housing related ABS, conduit CMBS and RMBS, detailed cash flow models using the current collateral pool and capital structure on the portfolio are updated and reviewed. Model output is generated under base and several stress-case scenarios. The Company’s internalasset specialists utilize widely recognized industry modeling software to perform a loan-by-loan, bottom-up approach to modeling. Key assumptions used in the models are projected defaults, loss severities and prepayments. Each of these key assumptions varies greatly based on the significantly diverse characteristics of the current collateral pool for each security. Once the entire pool is modeled, results are then closely analyzed by the Company’s internal asset specialist to determine whether or not our particular tranche or holding is at risk for not collecting all contractual cash flows, taking into account the seniority and other terms of the tranches held. If cash flow models indicate a credit event will impact future cash flows and the Company does not have the intent to sell the tranche or holding and does have the intent and ability to hold the security, the security is impaired to discounted cash flows. As the remaining unrealized losses in the ABS, CMBS and RMBS portfolios relate to holdings where the Company expects to receive full principal and interest, the Company does not consider the underlying investments to be impaired as of December 31, 2011. WRL 2011 SEC G-34 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Subprime mortgages are loans to homebuyers who have weak or impaired credit histories, are loans that are non-conforming or are loans that are second in priority.The Company does not sell or buy subprime mortgages directly.The Company's exposure to subprime mortgages is through ABS.These securities are pools of mortgages that have been securitized and offered to investors as asset-backed securities, where the mortgages are collateral.Most of the underlying mortgages within the pool have credit scores below 660 at issuance.Therefore, the ABS has been classified by the Company as a subprime mortgage position.Also included in the Company's total subprime mortgage position are ABS with second lien mortgages as collateral.The second lien mortgages may not necessarily have subprime credit scores; however, the Company has included these ABS in its subprime position as it is the second priority in terms of repayment.The Company does not have any "direct" residential mortgages to subprime borrowers outside of the ABS structures. There were no loan-backed securities with a recognized OTTI due to intent to sell or lack of intent and ability to hold during 2011 or 2010. The following table represents aggregate totals for loan-backed securities with a recognized OTTI due to intent to sell or lack of intent and ability to hold, in which the security is written down to fair value at December 31, 2009. WRL 2011 SEC G-35 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The following tables provide the aggregate totals for loan-backed securities with a recognized OTTI due to the Company’s cash flow analysis, in which the security is written down to estimated future cash flows discounted at the security’s effective yield. WRL 2011 SEC G-36 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The following loan-backed and structured securities were held at December 31, 2011, for which an OTTI had been previously recognized: WRL 2011 SEC G-37 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The unrealized losses of loan-backed and structured securities where fair value is less than cost or amortized cost for which an OTTI has not been recognized in earnings as of December 31, 2011 and 2010 is as follows: Detail of net investment income is presented below: WRL 2011 SEC G-38 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Proceeds from sales and other disposals (excluding maturities) of bonds and preferred stock and related gross realized capital gains and losses were as follows: The Company had gross realized losses for the years ended December 31, 2011, 2010, and 2009 of $311, $468 and $8,814, respectively, which relate to losses recognized on other-than-temporary declines in fair values of bonds. Net realized capital gains (losses) on investments are summarized below: The Company did not have any recorded investments in restructured securities at December 31, 2011 or 2010.At December 31, 2009,the Company had recorded investments in restructured securities of $740.The capital losses taken as a direct result of restructures in 2009 were $782. The Company often has impaired a security prior to the restructure date.These impairments are not included in the calculation of restructure-related losses and are accounted for as a realized loss, reducing the cost basis of the security involved. WRL 2011 SEC G-39 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The changes in net unrealized capital gains and losses on investments were as follows: At December31, 2011 and 2010, bonds with an aggregate carrying value of $3,605 and $3,973, respectively, were on deposit with certain state regulatory authorities or were restrictively held in bank custodial accounts for benefit of such state regulatory authorities, as required by statute. During 2011, five loans totaling $40,870 were transferred from two affiliated entities. During 2011, 2010 and 2009, no mortgage loans were foreclosed and transferred to real estate. At December 31, 2011 and 2010, the Company held a mortgage loan loss reserve in the AVR of $378 and $85, respectively. The Company’s mortgage loan portfolio is diversified by geographic region and specific collateral property type as follows: At December 31, 2011, the Company had ownership interest in five LIHTC investments.The remaining years of unexpired tax credits ranged from four to ten and none of the properties were subject to regulatory review.The length of time remaining for holding periods ranged from four to fifteen years.The amount of contingent equity commitments expected to be paid during the year 2012 is $384.The Company has no contingent equity commitments related to LIHTC beyond the year 2012.There were no impairment losses, write-downs or reclassifications during 2011 related to these credits. WRL 2011 SEC G-40 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) At December 31, 2010, the Company had ownership interest in five LIHTC investments.The remaining years of unexpired tax credits ranged from one to eleven and none of the properties were subject to regulatory review.The length of time remaining for holding periods ranged from five to sixteen years.The amount of contingent equity commitments expected to be paid during the years 2011 to 2012 is $1,024.The Company has no contingent equity commitments related to LIHTC beyond the year 2012.There were no impairment losses, write-downs or reclassifications during 2010 related to these credits. The following tables provide the carrying value of state transferable tax credits gross of any related tax liabilities and total unused transferable tax credits by state and in total as of December 31, 2011 and 2010: *The unused amount reflects credits that the Company deems will be realizable in the period from 2012 to 2015. The Company estimated the utilization of the remaining state transferable tax credits by projecting a future tax liability based on projected premium, tax rates and tax credits and comparing the projected future tax liability to the availability of remaining state transferable tax credits.The Company had no impairment losses related to state transferable tax credits. The Company has entered into collateral agreements with certain counterparties wherein the counterparty is required to post assets on the Company’s behalf.The posted amount is equal to the difference between the net positive fair value of the contracts and an agreed upon threshold that is based on the credit rating of the counterparty. Inversely, if the net fair value of all contracts with this counterparty is negative, the Company is required to post assets instead.At December 31, 2011, the Company does not have any contracts, aggregated at a counterparty level, with a positive fair value.At December 31, WRL 2011 SEC G-41 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) 2011, the fair value of all contracts, aggregated at a counterparty level, with a negative fair value amount to $511. At December 31, 2011 and 2010, respectively, the Company has recorded $(511) and $(971) for the component of derivative instruments utilized for hedging purposes that did not qualify for hedge accounting.This has been recorded directly to unassigned surplus as an unrealized loss. The Company did not recognize any unrealized gains or losses during 2011 or 2010 that represented the component of derivative instruments gain or loss that was excluded from the assessment of hedge effectiveness. At December 31, 2011 and 2010, respectively, the Company had outstanding receive fixed - pay fixed swaps with a notional amount of $2 and $4. Under exchange traded futures and options, the Company agrees to purchase a specified number of contracts from other parties and to post a variation margin on a daily basis in an amount equal to the difference in the daily fair values of those contracts.The parties with whom the Company enters into exchange traded futures and options are regulated futures commissions merchants who are members of a trading exchange.The Company recognized net realized losses from futures contracts in the amount of $13,203, $9,000 and $22,205 for the years ended December 31, 2011, 2010 and 2009, respectively. Open futures contracts at December 31, 2011 and 2010, are as follows: WRL 2011 SEC G-42 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) 4. Reinsurance The Company reinsures portions of certain insurance policies which exceed its established limits, thereby providing a greater diversification of the risk and minimizing exposure on larger risks. The Company remains contingently liable with respect to any insurance ceded, and this would become an actual liability in the event that the assuming insurance company became unable to meet its obligations under the reinsurance treaty. Premiums earned reflect the following reinsurance amounts: The Company received reinsurance recoveries in the amount of $129,708, $76,107 and $69,659 during 2011, 2010 and 2009, respectively. At December31, 2011 and 2010, estimated amounts recoverable from reinsurers that have been deducted from policy and contract claim reserves totaled $23,144 and $18,652, respectively. The aggregate reserves for policies and contracts were reduced for reserve credits for reinsurance ceded at December31, 2011 and 2010 of $624,949 and $332,318, respectively.As of December 31, 2011 and 2010, the amount of reserve credits for reinsurance ceded that represented unauthorized affiliated companies were $570,222 and $280,574, respectively. WRL 2011 SEC G-43 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The Company would experience no reduction in surplus at December 31, 2011 if all reinsurance agreements were cancelled. On April 26, 2011, AEGON N.V announced the disposition of its life reinsurance operations, Transamerica Reinsurance to SCOR SE, a Societas Europaea organized under the laws of France (SCOR), which was effective August 9, 2011. The life reinsurance business conducted by Transamerica Reinsurance was written through several of AEGON N.V.’s U.S. and international affiliates, all of which remain AEGON N.V. affiliates following the closing, except for Transamerica International Reinsurance Ireland, Limited, an Irish reinsurance company (TIRI).In preparation of the divesture of the life reinsurance business to SCOR, during the second quarter of 2011, the Company, as well as other affiliated life insurance companies, recaptured certain business that had been reinsured to TIRI, subsequently ceding the majority of the business recaptured to Transamerica International Re (Bermuda) Ltd. (TIRe), an affiliate. As a result of these transactions, the net impact to the Company was a pre-tax loss of $94,262, which was included in the statement of operations, and a net of tax gain of $63,421 which has been credited directly to unassigned surplus.Additional information surrounding these transactions is outlined below. Effective April 1, 2011, the Company recaptured the traditional life business that was previously reinsured on a coinsurance funds withheld basis to TIRI, and subsequently reinsured this business to TIRe. The Company paid recapture consideration of $29,300 and released the associated funds withheld liability of $22,729 associated with the recapture, and received an initial ceding commission of $27,400 and established a funds withheld liability of $23,061 on the new cession to TIRe.Life, claim reserves and other assets associated with this block that were exchanged were $86,197, $9,563 and $2,344, respectively.The Company released into income a previously deferred unamortized gain resulting from the original cession of this business to TIRI in the amount of $175 ($120 net of tax) resulting in a pre-tax loss of $99,812 on the recapture which has been included in the statement of operations.The cession to TIRe resulted in a net of tax gain of $63,541, which has been credited directly to unassigned surplus. Effective April 1, 2011, TIRI, recaptured the BOLI/COLI catastrophic mortality risk that had previously been retro-ceded to the Company.The Company released life and claim reserves of $5,507 and $43, respectively, with no consideration exchanged, resulting in a pre-tax gain of $5,550 which has been included in the statement of operations. Effective December 31, 2010, the Company entered into a reinsurance agreement with an affiliate to cede on a 100% quota share basis a block of variable universal life business on a modified coinsurance basis.Reserves on the block were $1,013,110, with assets backing the block comprised of $853,669 of separate account assets and $159,441 of general account assets.The Company received consideration of $193,000, resulting in a pre-tax gain of $193,000, which was credited directly to unassigned surplus on a net of WRL 2011 SEC G-44 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) tax basis in the amount of $125,450.During 2011, the Company amortized $21,792 of this gain into earnings on a net of tax basis. During 2011, the Company did not amortize any deferred gains from reinsurance transactions occurring prior to 2009. During 2010 and 2009, the Company amortized deferred gains from reinsurance transactions occurring prior to 2009 of $24 and $8,331, for each respective year, into earnings on a net of tax basis with a corresponding c harge to unassigned surplus. Letters of credit held for all unauthorized reinsurers as of December 31, 2011 and 2010 were $273,000 and $107,200, respectively. 5. Income Taxes The net deferred income tax asset at December 31, 2011 and 2010 and the change from the prior year are comprised of the following components: WRL 2011 SEC G-45 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The main components of deferred income tax amounts are as follows: WRL 2011 SEC G-46 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The Company did not record a valuation allowance for deferred tax assets as of December 31, 2011 or 2010. WRL 2011 SEC G-47 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) As discussed in Note 1, the Company has elected to admit deferred tax assets pursuant to SSAP No. 10R, paragraph 10.e. for the 2011 and 2010 reporting periods.The amount of admitted adjusted gross deferred income tax assets under each component of SSAP No. 10R is as follows: WRL 2011 SEC G-48 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) WRL 2011 SEC G-49 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) · 10.a. – Federal income taxes paid in prior year that can be recovered through loss carrybacks for existing temporary differences that reverse by the end of the subsequent calendar year · 10.b.i. – Adjusted gross DTAs, after the application of 10.a., expected to be realized within one year · 10.b.ii. – 10% of adjusted statutory capital and surplus as shown on most recently filed statement · 10.c. – Adjusted gross DTAs, after the application of 10.a. and 10.b., that can be offset against gross DTLs after considering the character of the DTAs and DTLs · 10.d. – If the reporting entity’s financial statements and risk-based capital (RBC) calculated using an admitted adjusted gross DTA as the sum of 10.a., 10.b. and 10.c. results in the Company’s RBC level being above the maximum RBC level where an action level could occur as a result of the trend test (i.e., 250%); then the Company may elect to admit a higher amount of adjusted gross DTAs as calculated in paragraph 10.e. · 10.e.i. – Federal income taxes paid in prior years that can be recovered through loss carrybacks for existing temporary differences that reverse during a timeframe corresponding with IRS tax loss carryback provisions, not to exceed three years · 10.e.ii.(a) – Adjusted gross DTAs, after the application of 10.e.i, expected to be realized within three years · 10.e.ii.(b) – 15% of adjusted statutory capital and surplus as shown on most recently filed statement · 10.e.iii. – Adjusted gross DTAs, after the application of 10.e.i. and 10.e.ii., that can be offset against DTLs after considering the character of the DTAs and DTLs WRL 2011 SEC G-50 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Total increased admitted adjusted gross DTAs as the result of the application of paragraph 10.e. SSAP No. 10R: Used in SSAP No. 10R, paragraph 10.d.: WRL 2011 SEC G-51 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) *As reported on the statutory balance sheet for the most recently filed statement with the domiciliary state commissioner adjusted in accordance with SSAP No. 10R, Paragraph 10.b.ii · XXX denotes breakout between ordinary and capital is not applicable to this information. The impact of tax planning strategies at December 31, 2011 and 2010 and the change from the prior year was as follows: WRL 2011 SEC G-52 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Current year income taxes incurred consist of the following major components: The Company's current income tax incurred and change in deferred income tax differs from the amount obtained by applying the federal statutory rate of 35% to income before tax as follows: WRL 2011 SEC G-53 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The Company did not record a valuation allowance for deferred tax assets as of December 31, 2011 and 2010.The valuation allowance is primarily related to deferred tax assets of a capital character that in the judgment of management, are not more likely than not to be realized. For federal income tax purposes, the Company joins in a consolidated income tax return filing with its indirect parent company, Transamerica Corporation, and other affiliated companies. The method of allocation between the companies is subject to a written tax allocation agreement.Under the terms of the tax allocation agreement, allocations are based on separate income tax return calculations.The Company is entitled to recoup federal income taxes paid in the event the future losses and credits reduce the greater of the Company's separately computed income tax liability or the consolidated group's income tax liability in the year generated.The Company is also entitled to recoup federal income taxes paid in the event the losses and credits reduce the greater of the Company's separately computed income tax liability or the consolidated group's income tax liability in any carryback or carryforward year when so applied.Intercompany income tax balances are settled within thirty days of payment to or filing with the Internal Revenue Service. A tax return has not yet been filed for 2011. WRL 2011 SEC G-54 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) As of December 31, 2011 and 2010, the Company had no operating loss, capital loss or tax credit carryforwards available for tax purposes. The Company incurred income taxes during 2011, 2010 and 2009 of $10,274 and $112,498 and $39,561 respectively, which will be available for recoupment in the event of future net losses. The amount of tax contingencies calculated for the Company as of December 31, 2011 and 2010 is $434 and $2,144, respectively. The total amount of tax contingencies that, if recognized, would affect the effective income tax rate is $434. The Company classifies interest and penalties related to income taxes as interest expense and penalty expense, respectively. The Company’s interest expense related to income taxes for the years ending December 31, 2011, 2010 and 2009 is $107, $87 and $61, respectively.The total interest payable balance as of December 31, 2011 and 2010 is $77 and $184, respectively.The Company recorded no liability for penalties.It is not anticipated that the total amounts of unrecognized tax benefits will significantly increase within twelve months of the reporting date. The Company’s federal income tax returns have been examined by the Internal Revenue Service and closing agreements have been executed through 2004. The examination for the years 2005 through 2006 have been completed and resulted in tax return adjustments that are currently undergoing final calculation at appeal. The examination for the years 2007 through 2008 has been completed and resulted in tax return adjustments that are currently being appealed. An examination is already in progress for the years 2009 and 2010. The Company believes that there are adequate defenses against or sufficient provisions established related to any open or contested tax positions. 6.Policy and Contract Attributes A portion of the Company’s policy reserves and other policyholders’ funds relate to liabilities established on a variety of the Company’s products, primarily separate accounts that are not subject to significant mortality or morbidity risk; however, there may be certain restrictions placed upon the amount of funds that can be withdrawn without penalty. The amount of reserves on these products, by withdrawal characteristics, is summarized as follows: WRL 2011 SEC G-55 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) WRL 2011 SEC G-56 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) WRL 2011 SEC G-57 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Information regarding the separate accounts of the Company is as follows: WRL 2011 SEC G-58 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) WRL 2011 SEC G-59 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) WRL 2011 SEC G-60 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) A reconciliation of the amounts transferred to and from the separate accounts is presented below: The legal insulation of separate account assets prevents such assets from being generally available to satisfy claims resulting from the general account.At December 31, 2011 and 2010, the Company’s separate account statement included legally insulated assets of $6,517,738 and $7,401,665, respectively.The assets legally insulated from general account claims at December 31, 2011 are attributed to the following products: Some separate account liabilities are guaranteed by the general account.In accordance with the guarantees provided, if the investment proceeds are insufficient to cover the rate of return guaranteed for the product, the policyholder proceeds will be remitted by the general account.As of December 31, 2011 and 2010, the general account of the Company had a maximum guarantee for separate account liabilities of $777,659 and $667,392, respectively.To compensate the general account for the risk taken, the separate account paid risk charges of $11,446 and $12,187 to the general account in 2011 and 2010, respectively.As of December 31, 2011 and 2010, the general account of the Company had paid $12,975 and $20,835, respectively toward separate account guarantees. The Company does not participate in securities lending transactions within the separate account. WRL 2011 SEC G-61 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Effective December 31, 2009, the Company adopted Actuarial Guideline XLIII (AG 43) which replaces Actuarial Guidelines 34 and 39.AG 43 specifies statutory reserve requirements for variable annuity contracts with benefit guarantees (VACARVM) and without benefit guarantees and related products.The AG 43 reserve calculation includes variable annuity products issued after January 1, 1981. Examples of covered guaranteed benefits include guaranteed minimum accumulation benefits, return of premium death benefits, guaranteed minimum income benefits, guaranteed minimum withdrawal benefits and guaranteed payout annuity floors.The aggregate reserve for contracts falling within the scope of AG 43 is equal to the conditional tail expectation (CTE) Amount, but not less than the standard scenario amount (SSA). The Company reported a decrease in reserves and an increase in net income of $11,412 at December 31, 2009, related to the adoption of AG 43 and changes in the underlying assumptions. To determine the CTE Amount, the Company used 1,000 of the pre-packaged scenarios developed by the American Academy of Actuaries (AAA) produced in October 2005 and prudent estimate assumptions based on Company experience. The SSA was determined using the assumptions and methodology prescribed in AG 43 for determining the SSA. At December 31, 2011 and 2010, the Company had variable and separate account annuities with minimum guaranteed benefits as follows: WRL 2011 SEC G-62 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) Reserves on the Company’s traditional life insurance products are computed using mean reserving methodologies.These methodologies result in the establishment of assets for the amount of the net valuation premiums that are anticipated to be received between the policy’s paid-through date to the policy’s next anniversary date. At December 31, 2011 and 2010, the gross premium and loading amounts related to these assets (which are reported as premiums deferred and uncollected), are as follows: At December 31, 2011 and 2010, the Company had insurance in force aggregating $3,678,555 and $4,531,669 respectively, in which the gross premiums are less than the net premiums required by the valuation standards established by the Ohio Department of Insurance.The Company established policy reserves of $23,412 and $25,534 to cover these deficiencies at December 31, 2011 and 2010, respectively. The Company anticipates investment income as a factor in the premium deficiency calculation, in accordance with SSAP No. 54, Individual and Group Accident and Health Contracts. 7. Capital and Surplus The Company is subject to limitations, imposed by the Ohio Department of Insurance, on the payment of dividends to its parent company, AEGON. Generally, dividends during any twelve month period may not be paid, without prior regulatory approval, in excess of the greater of (a) 10 percent of statutory surplus as of the preceding December31, or (b) net income for the preceding year. Subject to the availability of unassigned surplus at the time of such dividend, the maximum payment which may be made in 2012, without the prior approval of insurance regulatory authorities, is $27,520. On May 16, 2011, the Company paid common stock dividends of $250,000 to its parent company, AEGON. The amount consisted of $23,100 ordinary cash dividend and $226,900 extraordinary cash dividend. The Company received dividends of $11,165 and $7,502 from its subsidiaries, Transamerica Asset Management, Inc. and Transamerica Fund Services, Inc., respectively, during 2011.The Company made a capital contribution of $597 to Transamerica Asset Management, Inc. during 2011. WRL 2011 SEC G-63 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) On December 23, 2010, the Company paid a common stock dividend of $100,000 to its parent company.The entire amount was considered an extraordinary dividend.On December 30, 2009, the Company paid a common stock dividend of $65,000 to its parent company.Of this amount, $23,400 was considered an ordinary dividend and $41,600 was considered an extraordinary dividend.The Company received approval from the Ohio Department of Insurance to make these dividend payments. Life and health insurance companies are subject to certain RBC requirements as specified by the NAIC. Under those requirements, the amount of capital and surplus maintained by a life or health insurance company is to be determined based on the various risk factors related to it. At December 31, 2011, the Company meets the minimum RBC requirements. 8. Securities Lending The Company participates in an agent-managed securities lending program.The Company receives collateral equal to 102% of the fair value of the loaned government/other domestic securities as of the transaction date.If the fair value of the collateral is at any time less than 102% of the fair value of the loaned securities, the counterparty is mandated to deliver additional collateral, the fair value of which, together with the collateral already held in connection with the lending transaction, is at least equal to 102% of the fair value of the loaned government/other domestic securities.In the event the Company loans a foreign security and the denomination of the currency of the collateral is other than the denomination of the currency of the loaned foreign security, the Company receives and maintains collateral equal to 105% of the fair value of the loaned security. At December 31, 2011 and 2010, respectively, securities in the amount of $86,663 and $187,773 were on loan under securities lending agreements.The collateral the Company received from securities lending was in the form of cash and on open terms. This cash collateral is reinvested and is not available for general corporate purposes. The reinvested cash collateral had a fair value of $89,423 and $193,683 at December 31, 2011 and 2010, respectively. WRL 2011 SEC G-64 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) The contractual maturities of the securities lending collateral positions are as follows: The maturity dates of the reinvested securities lending collateral are as follows: For securities lending, the Company’s sources of cash that it uses to return the cash collateral is dependent upon the liquidity of the current market conditions.Under current conditions, the Company has securities with a par value of $89,630 (fair value of $89,423) that are currently tradable securities that could be sold and used to pay for the $89,589 in collateral calls that could come due under a worst-case scenario. WRL 2011 SEC G-65 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) 9. Retirement and Compensation Plans The Company’s employees participate in a qualified defined benefit plan sponsored by AEGON. The Company has no legal obligation for the plan. The Company recognizes pension expense equal to its allocation from AEGON. The pension expense is allocated among the participating companies based on International Accounting Standards 19 (IAS 19), Accounting for Employee Benefits and based upon actuarial participant benefit calculations. The benefits are based on years of service and the employee’s eligible annual compensation during the highest five consecutive years of employment. Pension expenses were $1,255, $1,442 and $1,518 for the years ended December 31, 2011, 2010 and 2009, respectively. The plan is subject to the reporting and disclosure requirements of the Employee Retirement and Income Security Act of 1974. The Company’s employees also participate in a defined contribution plan sponsored by AEGON which is qualified under Section401(k) of the Internal Revenue Service Code. Employees of the Company who customarily work at least 1,000 hours during each calendar year and meet the other eligibility requirements are participants of the plan. Participants may elect to contribute up to twenty-five percent of their salary to the plan. The Company will match an amount up to three percent of the participant’s salary. Participants may direct all of their contributions and plan balances to be invested in a variety of investment options. The plan is subject to the reporting and disclosure requirements of the Employee Retirement and Income Security Act of 1974. Expense related to this plan was $532, $­­­­702 and $736 for the years ended December 31, 2011, 2010 and 2009, respectively. AEGON sponsors supplemental retirement plans to provide the Company’s senior management with benefits in excess of normal pension benefits. The plans are noncontributory and benefits are based on years of service and the employee’s compensation level. The plans are unfunded and nonqualified under the Internal Revenue Code. In addition, AEGON has established incentive deferred compensation plans for certain key employees of the Company. The Company’s allocation of expense for these plans for 2011, 2010 and 2009 was insignificant. AEGON also sponsors an employee stock option plan/stock appreciation rights for employees of the Company and a stock purchase plan for its producers, with the participating affiliated companies establishing their own eligibility criteria, producer contribution limits and company matching formula. These plans have been funded as deemed appropriate by management of AEGON and the Company. In addition to pension benefits, the Company participates in plans sponsored by AEGON that provide postretirement medical, dental and life insurance benefits to employees meeting certain eligibility requirements. Portions of the medical and dental plans are contributory. The postretirement plan expenses are charged to affiliates in accordance WRL 2011 SEC G-66 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) with an intercompany cost sharing arrangement. The Company expensed $210, $192 and $201 for the years ended 2011, 2010 and 2009, respectively. 10. Related Party Transactions The Company shares certain officers, employees and general expenses with affiliated companies. The Company is party to a Cost Sharing agreement between AEGON companies, providing for needed services.The Company is also party to a Management and Administrative and Advisory agreement with AEGON USA Realty Advisors, Inc. whereby the Advisor serves as the administrator and advisor for the Company’s mortgage loan operations by administering the day-to-day real estate and mortgage loan operations of the Company.AEGON USA Investment Management, LLC acts as a discretionary investment manager under an Investment Management Agreement with the Company.The Company provides office space, marketing and administrative services to certain affiliates. The net amount received by the Company as a result of being a party to these agreements was $33,717, $18,600 and $13,174 during 2011, 2010 and 2009, respectively. The Company has an administration service agreement with Transamerica Asset Management, Inc. to provide administrative services to the AEGON/Transamerica Series Trust. The Company received $24,411, $23,672 and $21,446 from this agreement during 2011, 2010 and 2009, respectively. Receivables from and payables to affiliates and intercompany borrowings bear interest at the thirty-day commercial paper rate. At December 31, 2011, and 2010, the Company reported a net amount of $24,665 and $7,123, respectively, due to affiliates.Terms of settlement require that these amounts are settled within 90 days.During 2011, 2010 and 2009, the Company paid net interest of $39, $38 and $132, respectively, to affiliates. At December 31, 2009 the Company had a short-term intercompany note receivable of $27,000 from AEGON due by September 29, 2010 at .25% interest.In accordance with SSAP No. 25, Accounting for and Disclosures about Transactions with Affiliates and Other Related Parties, this note was reported on the balance sheet as a short-term investment. The note was repaid prior to its due date. In prior years, the Company purchased life insurance policies covering the lives of certain employees of the Company from an affiliate. At December31, 2011 and 2010, the cash surrender value of these policies was $73,446 and $71,167, respectively. 11. Commitments and Contingencies The Company is a party to legal proceedings involving a variety of issues incidental to its business.Lawsuits may be brought in nearly any federal or state court in the United WRL 2011 SEC G-67 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) States or in an arbitral forum.In addition, there continues to be significant federal and state regulatory activity relating to financial services companies.The Company’s legal proceedings are subject to many variables, and given its complexity and scope, outcomes cannot be predicted with certainty. Although legal proceedings sometimes include substantial demands for compensatory and punitive damages, and injunctive relief, it is management’s opinion that damages arising from such demands will not be material to the Company’s financial position or results of operations. The Company is subject to insurance guaranty laws in the states in which it writes business. These laws provide for assessments against insurance companies for the benefit of policyholders and claimants in the event of insolvency of other insurance companies. Assessments are charged to operations when received by the Company except where right of offset against other taxes paid is allowed by law. Amounts available for future offsets are recorded as an asset on the Company’s balance sheet. The future obligation for known insolvencies has been accrued based on the most recent information available from the National Organization of Life and Health Insurance Guaranty Association. Potential future obligations for unknown insolvencies are not determinable by the Company and are not required to be accrued for financial reporting purposes. The Company has established a reserve of $1,664 and $3,448 with no offsetting premium tax benefit at December31, 2011 and 2010, respectively, for its estimated share of future guaranty fund assessments related to several major insurer insolvencies. The guaranty fund expense was $(1,824), $95 and $58 for 2011, 2010 and 2009, respectively. The Company has contingent commitments for $392 and $1,151 as of December 31, 2011 and 2010, respectively, to provide additional funding for various joint ventures, partnerships and limited liability companies, which includes LIHTC commitments of $384 and $1,024, respectively. The Company is required by the Commodity Futures Trading Commission (CFTC) to maintain assets on deposit with brokers for futures trading activity done on behalf of the Company. The broker has a secured interest with priority in the pledged assets, however, the Company has the right to recall and substitute the pledged assets. At December 31, 2011 and 2010, respectively, the Company pledged assets in the amount of $17,084 and $16,342 to satisfy the requirements of futures trading accounts. 12. Sales, Transfer, and Servicing of Financial Assets and Extinguishments of Liabilities As of December 31, 2011, the Company had dollar repurchase agreements outstanding in the amount of $4,977.The Company did not participate in dollar repurchase agreements at December 31, 2010.The collateral the Company received from dollar repurchase agreements was in the form of cash and on open terms. WRL 2011 SEC G-68 Western Reserve Life Assurance Co. of Ohio Notes to Financial Statements – Statutory Basis (continued) (Dollars in Thousands) 13. Subsequent Events The financial statements are adjusted to reflect events that occurred between the balance sheet date and the date when the financial statements are available to be issued, April 3, 2012, provided they give evidence of conditions that existed at the balance sheet date (Type I).Events that are indicative of conditions that arose after the balance sheet date are disclosed, but do not result in an adjustment of the financial statements themselves (Type II).As of April 3, 2012, the Company has not identified any Type I or Type II subsequent events for the year ended December 31, 2011. WRL 2011 SEC G-69 Statutory-Basis Financial Statement Schedules WRL 2011 SEC G-70 Western Reserve Life Assurance Co. of Ohio Summary of Investments – Other Than Investments in Related Parties (Dollars in Thousands) December 31, 2011 Schedule I (1)Original cost of equity securities and, as to fixed maturities, original cost reduced by repayments and adjusted for amortization of premiums or accruals of discounts. WRL 2011 SEC G-71 Western Reserve Life Assurance Co. of Ohio Supplementary Insurance Information (Dollars in Thousands) Schedule III *Allocations of net investment income and other operating expenses are based on a number of assumptions and estimates, and the results would change if different methods were applied. WRL 2011 SEC G-72 Western Reserve Life Assurance Co. of Ohio Reinsurance (Dollars in Thousands) Schedule IV WRL 2011 SEC G-73 APPENDIX A Hypothetical In Force Illustration PART C - OTHER INFORMATION Item 26. Exhibits (a) Resolution of the Board of Directors of Western Reserve establishing the separate account (1) (b) Not Applicable (c) Distribution of Policies (i) Master Service and Distribution Compliance Agreement (2) (ii) Amendment to Master Service and Distribution Compliance Agreement (3) (iii) Form of Broker/Dealer Supervisory and Service Agreement (3) (iv) Principal Underwriting Agreement (3) (v) First Amendment to Principal Underwriting Agreement (3) (vi) Second Amendment to Principal Underwriting Agreement (12) (vii) Third Amendment to Principal Underwriting Agreement (14) (viii) Form of Amendment No. 2 And Novation To The Amended And Restated Principal Underwriting Agreement between Transamerica Capital Inc. and Western Reserve (17) (vix) Amended and Restated Principal Underwriting Agreement between Transamerica Capital Inc. and Western Reserve. (29) (d) Policies (i) Specimen Flexible Premium Variable Life Insurance Policy (4) (ii) Joint Insured Term Rider (4) (iii) Individual Insured Rider (4) (iv) Wealth Protector Rider (4) (v) Terminal Illness Accelerated Death Benefit Rider (1) (vi) Endorsement (EL101) (3) (vii) Adjustable Term Insurance Rider (5) (viii) Death Benefit Extension Rider (6) (e)(e) Application for Flexible Premium Variable Life Insurance Policy (12) (f) (i) Second Amended Articles of Incorporation of Western Reserve (2) (ii) Certificate of First Amendment to the Second Amended Articles ofIncorporation of Western Reserve (9) (iii) Amended Code of Regulations (By-Laws) of Western Reserve (2) (g) Reinsurance Contracts (i) Reinsurance Treaty dated September 30, 2000 and Amendments Thereto (10) (ii) Reinsurance Treaty dated July 1, 2002 and Amendments Thereto (10) (h) Participation Agreements (i) Participation Agreement Among Variable Insurance Products Fund, Fidelity Distributors Corporation and Western Reserve Life Assurance Co. of Ohio dated June 14, 1999 (8) (ii) Amendment No. 1 dated March 15, 2000 to Participation Agreement -Variable Insurance Products Fund (8) (iii) Second Amendment dated April 12, 2001 to Participation Agreement – Variable Insurance Products Fund (9) (iv) Participation Agreement Among Variable Insurance Products Fund II, Fidelity Distributors Corporation and Western Reserve Life Assurance Co. of Ohio dated June 14, 1999 (7) (v) Amendment No. 1 dated March 15, 2000 to Participation Agreement -Variable Insurance Products Fund II (8) (vi) Second Amendment dated April 12, 2001 to Participation Agreement – Variable Insurance Products Fund II (9) (vii) Participation Agreement Among Variable Insurance Products Fund III, Fidelity Distributors Corporation and Western Reserve Life Assurance Co. of Ohio dated June 14, 1999 (7) (viii) Amendment No. 1 dated March 15, 2000 to Participation Agreement – Variable Insurance Products Fund III (8) (ix) Second Amendment dated April 12, 2001 to Participation Agreement – Variable Insurance Products Fund III (9) (x) Third Amendment to Participation Agreement Among Variable Insurance Products Fund II, Fidelity Distributors Corporation and Western Reserve dated September 1, 2003 (13) (xi) Fourth Amendment to Participation Agreement Among Variable Insurance Products Fund II, Fidelity Distributors Corporation and Western Reserve dated December 1, 2003 (14) (xii) Participation Agreement between AEGON/Transamerica Series Fund, Inc. and Western Reserve dated February 21, 2001 and Amendments thereto (12) (xiii) Amendment No. 21 to Participation Agreement between AEGON/Transamerica Series Fund, Inc. and Western Reserve dated September 1, 2003 (13) (xiv) Amendment No. 22 to Participation Agreement between AEGON/Transamerica Series Fund, Inc. and Western Reserve dated December 1, 2003 (14) (xv) Amendment No. 23 to Participation Agreement between AEGON/Transamerica Series Fund, Inc. and Western Reserve dated May 1, 2004 (15) (xvi) Amended and Restated Fund Participation Agreement Between Access Variable Insurance Trust and Western Reserve dated May 1, 2004 (15) (xvii) Amendment No. 24 to Participation Agreement between AEGON/Transamerica Series Fund, Inc. and Western Reserve dated October 22, 2004 (16) (xviii) Amendment No. 25 to Participation Agreement between AEGON/Transamerica Series Trust and Western Reserve dated March 28, 2005 (17) (xix) Amendment No. 26 to Participation Agreement between AEGON/Transamerica Series Trust and Western Reserve dated September 1, 2005 (17) (xx) Amendment No. 1 to Participation Agreement among Western Reserve, ProFunds, Access One Trust and ProFunds Advisors LLC dated June 1, 2007 (22) (xxi) Amendment No. 2 to Participation Agreement among Western Reserve, ProFunds, Access One Trust and ProFunds Advisors LLC dated August 30, 2007 (22) (xxii) Participation Agreement AmongWestern Reserve, ProFunds, Access One Trust and ProFund Advisors LLC dated June 6, 2006 (20) (xxiii) Amendment No. 3 to Participation Agreement among Western Reserve, ProFunds, Access One Trust and ProFund Advisors LLC dated February 28, 2008. (23) (xxiv) Amendment No. 27 to Participation Agreement between AEGON/Transamerica Series Trust and Western Reserve dated May 1, 2006 (21) (xxv) Amendment No. 28 to Participation Agreement between AEGON/Transamerica Series Trust and Western Reserve dated May 1, 2007 (21) (xxvi) Amendment No. 29 to Participation Agreement between Transamerica Series Trust (formerly, AEGON/Transamerica Series Trust) dated May 1, 2008. (23) (xxvii) Participation Agreement Among Western Reserve, Franklin Templeton Variable Insurance Products Trust, Franklin Templeton Distributors, Inc. and Transamerica Capital Inc. dated November 10, 2008. (25) (xxviii) Participation Agreement Among Western Reserve, AllianceBernstein Series Trust, Inc., and Transamerica Capital, Inc. (25) (xxix) Participation Agreement Among AllianceBernstein Variable Products Series Fund, Inc. and Western Reserve dated November 1, 2009 (26) (xxx) Participation Agreement Among Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Western Reserve Life Assurance Co. of Ohio and Transamerica Capital, Inc. dated November 10, 2008 (26) (xxxi) Amendment No. 33 to Participation Agreement between Transamerica Series Trust and Western Reserve dated May 1, 2009 (26) (xxxii) Amendment to Participation Agreement Among AllianceBernstein Variable Products Series Fund, Inc. and Western Reserve dated May 1, 2009 (26) (xxxiii) Amendment No. 1 to Participation Agreement Among Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Western Reserve Life Assurance Co. of Ohio and Transamerica Capital, Inc. dated May 1, 2009 (26) (xxxiv) Amendment to Participation Agreement Among Western Reserve Life Assurance Co. of Ohio, Variable Insurance Products Fund II, Variable Insurance Products Fund V, and Fidelity Distributors Corporation dated August 30, 2007(27) (xxxv) Amendment No. 34 to Participation Agreement Between Transamerica Series Trust and Western Reserve Life Assurance Co. of Ohio dated November 1, 2009(27) (xxxvi) Amendment No. 35 to Participation Agreement Between Transamerica Series Trust and Western Reserve Life Assurance Co. of Ohio dated May 1, 2010(28) (xxvii) Amendment No. 36 to Participation Agreement between Transamerica Series Trust and Western Reserve Life Assurance Co. of Ohio dated May 1, 2011 (29) (xxviii) Amendment No. 2 to Participation Agreement between AllianceBernstein Variable Products Series Fund, Inc. and Western Reserve dated May 1, 2011(29) (xxix) Amendment No. 5 among Fidelity Variable Insurance Products Funds II, Fidelity Distributors Corporation and Western Reserve dated May 1, 2004(29) (xxx) Amendment No. 6 among Fidelity Variable Insurance Products Funds II, Fidelity Distributors Corporation and Western Reserve dated June 27, 2007(29) (xxxi) Amendment No. 7 among Fidelity Variable Insurance Products Funds II, Fidelity Distributors Corporation and Western Reserve dated August 30, 2007(29) (xxxii) Amendment No. 8 among Fidelity Variable Insurance Products Funds II, Fidelity Distributors Corporation and Western Reserve dated May 1, 2011(29) (xxxiii) Addendum to Participation Agreement among Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Western Reserve Life Assurance Co. of Ohio and Transamerica Capital, Inc. dated May 1, 2011(29) (xxxiv) Amendment No. 3 Participation Agreement Among Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., Western Reserve Life Assurance Co. of Ohio and Transamerica Capital, Inc. dated October 31, 2011 (31) (xxxv) Summary Prospectus Agreement between WRL and Fidelity Distributors Corporation dated May 1, 2011(31) (xxxvi) Confidentiality Amendment to ProFunds Participation Agreement among Western Reserve, ProFunds, Access One Trust and ProFunds Advisors LLC dated February 22, 2012 (31) (xxxvii) Amendment No. 5 to ProFunds Participation Agreement among Western Reserve, ProFunds, Access One Trust and ProFunds Advisors LLC dated May 1, 2012 (31) (i) Not Applicable (j) Not Applicable (k) Opinion of Arthur D. Woods, Esq. as to the Legality of the Securities Being Registered (l) Opinion and Consent of Lorne Schinbein as to Actuarial Matters Pertaining to the Securities Being Registered (m) Sample Hypothetical Illustration (16) (n) Other Opinions: (i) Written Consent of Ernst & Young LLP (o) Not Applicable (p) Not Applicable (q) (i) Memorandum describing issuance, transfer and redemption procedures (10) (ii) Memorandum describing issuance, transfer and redemption procedures, as amended (30) (r) Powers of Attorney (26) Eric J. Martin Brenda K. Clancy Arthur C. Schneider Charles T. Boswell John R. Hunter Darryl D. Button (28) This exhibit was previously filed on Post-Effective Amendment No. 16 to Form S-6 Registration Statement dated April 21, 1998 (File No. 33-31140) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 11 to Form N-4 Registration Statement dated April 20, 1998 (File No. 33-49556) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 4 to Form S-6 Registration Statement dated April 21, 1999 (File No. 333-23359) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 11 to Form S-6 Registration Statement dated April 22, 1998 (File No. 33-69138) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 15 to Form S-6 Registration Statement dated April 19, 2000 (File No. 33-69138) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 28 to Form N-1A Registration Statement dated April 28, 1997 (File No. 33-507) and is incorporated herein by reference. This exhibit was previously filed on the Initial Registration Statement to Form S-6 Registration Statement dated September 23, 1999 (File No. 333-57681) and is incorporated herein by reference. This exhibit was previously filed on Pre-Effective Amendment No. 1 to Form N-4 Registration Statement dated April 10, 2000 (File No. 333-93169) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 16 to Form S-6 Registration Statement dated April 16, 2001 (File No. 33-69138) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 5 to Form S-6 Registration Statement dated April 19, 2000 (File No. 333-23359) and is incorporated herein by reference. This exhibit was previously filed on Pre-Effective Amendment No. 1 to Form N-6 Registration Statement dated January 31, 2003 (File No. 333-100993) and is incorporated herein by reference. This exhibit was previously filed on the Initial Registration Statement to Form N-4 Registration Statement dated September 5, 2003 (File No. 333-108525) and is incorporated herein by reference. This exhibit was previously filed on Pre-Effective Amendment No. 1 to Form N-6 Registration Statement dated October 9, 2003 (File No. 333-107705) and is incorporated herein by reference. This exhibit was previously filed on the Initial Registration Statement to Form N-6 Registration Statement dated November 7, 2003 (File No. 333-110315) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 2 to Form N-6 Registration Statement dated April 16, 2004 (File No. 333-100993) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 3 to Form N-6 Registration Statement dated February 28, 2005 (File No. 333-107705) and is incorporated herein by reference. This exhibit was previously filed on the Initial Registration Statement to Form N-6 Registration Statement dated September 28, 2005 (File No.33-128650) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 1 to Form N-6 Registration Statement dated April 12, 2007 (File No. 333-135005) and is incorporated herein by reference. This exhibit was previously filed on Pre-Effective Amendment No. 2 to Form N-6 Registrations Statement dated October 16, 2006 (File No. 333-135005) and is incorporated herein by reference. This exhibit was previously filed on the Initial Registrations Statement to Form N-6 Registration Statement dated June 14, 2006 (File No. 333-135005) and is incorporated herein by reference. This exhibit was previously filed on the Initial Registration Statement to Form N-6 Registration System dated June 28, 2007 and is incorporated herein by reference. This exhibit was previously filed on Pre-Effective Amendment No. 1 to Form N-6 Registration Statement dated October 16, 2007 (File 333-144117) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 6 to Form N-6 Registration Statement dated April 11, 2008 (File No. 333-110315) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 26 to Form N-6 Registration Statement dated April 23, 2008 (File 33-69138) and is incorporated herein by reference. To be filed by amendment. This exhibit was previously filed on Post-Effective Amendment No. 6 to Form N-6 Registration Statement dated April 27, 2009 (File No. 333-135005) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 29 to Form N-6 Registration Statement dated April 14, 2010 (File No. 33-69138) and is incorporated herein by reference. This exhibit was previously filed on Post-Effective Amendment No. 12 to Form N-6 Registration Statement dated April 14, 2010 (File No. 333-110315) and is incorporated herein by reference. (29) This exhibit was previously filed on Post-Effective Amendment No. 13 to Form N-6 Registration Statement dated April 18, 2011 (File No. 333-110315) and is incorporated herein by reference. (30) This exhibit was previously filed on Post-Effective Amendment No. 31 to Form N-6 Registration Statement dated April 18, 2011 (File No. 333-69138) and is incorporated herein by reference. (31) This exhibit previously filed on Post-Effective amendment No. 16 to Form N-6 Registration Statement dated April 18, 2012 (File No. 333-107705) and is incorporated herein by reference. Item 27.Directors and Officers of the Depositor Name Principal Business Address Position and Offices with Depositor Darryl D. Button Director and Executive Vice President Charles T. Boswell Director and Chief Executive Officer Brenda K. Clancy Chairman of the Board and President Arthur C. Schneider Director, Senior Vice President and Chief Tax Officer John R. Hunter Director and Division Chief Operating Officer - Life & Protection Eric J. Martin Vice President and Corporate Controller 4333 Edgewood Road, N.E., Cedar Rapids, Iowa52499-0001 570 Carillon Parkway, St. Petersburg, Florida33716 Item 28. Persons Controlled by or Under Common Control with the Depositor or Registrant Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business 25 East 38th Street, LLC Delaware AEGON USA Realty Advisors, LLCis the non-owner Manager Real estate investments 239 West 20th Street, LLC Delaware Sole Member - AEGON USA Realty Advisors, LLC Real estate investments 313 East 95th Street, LLC Delaware Sole Member - AEGON USA Realty Advisors, LLC Real estate investments 319 East 95th Street, LLC Delaware Sole Member - AEGON USA Realty Advisors, LLC Real estate investments AEGON Alliances, Inc. Virginia 100% Commonwealth General Corporation Insurance company marketing support AEGON Asset Management Services, Inc. Delaware 100% AUSA Holding Co. Registered investment advisor AEGON Assignment Corporation Illinois 100% AEGON Financial Services Group, Inc. Administrator of structured settlements AEGON Assignment Corporation of Kentucky Kentucky 100% AEGON Financial Services Group, Inc. Administrator of structured settlements AEGON Canada ULC Canada AEGON Canada Holding B.V. owns 168,250,001 shares of Common Stock; 1,500 shares of Series III Preferred stock; 2 shares of Series II Preferred stock.TIHI Canada Holding, LLC owns 1,441,941.26 shares of Class B - Series I Preferred stock. Holding company AEGON Capital Management Inc. Canada 100% AEGON Asset Management (Canada) B.V. Portfolio management company/investment advisor AEGON-CMF GP, LLC Delaware Transamerica Realty Services, Inc. is sole Member Investment in commercial mortgage loans AEGON Core Mortgage Fund, LP Delaware General Partner - AEGON-CMF GP, LLC Investment in mortgages AEGON Direct & Affinity Marketing Services Limited Hong Kong 100% AEGON DMS Holding B.V. Provide consulting services ancillary to the marketing of insurance products overseas. AEGON Direct Marketing Services, Inc. Maryland Monumental Life Insurance Company owns 103,324 shares; Commonwealth General Corporation owns 37,161 shares Marketing company AEGON Direct Marketing Services Australia Pty Ltd. Australia 100% Transamerica Direct Marketing Asia Pacific Pty Ltd. Marketing/operations company AEGON Direct Marketing Services Europe Ltd. United Kingdom 100% Cornerstone International Holdings, Ltd. Marketing AEGON Direct Marketing Services Insurance Broker (HK) Limited Hong Kong 100% AEGON Direct Marketing Services Hong Kong Limited Brokerage company AEGON Direct Marketing Services International, Inc. Maryland 100% AUSA Holding Company Marketing arm for sale of mass marketed insurance coverage AEGON Direct Marketing Services Japan K.K. Japan 100% AEGON DMS Holding B.V. Marketing company AEGON Direct Marketing Services Korea Co., Ltd. Korea 100% AEGON DMS Holding B.V. Provide consulting services ancillary to the marketing of insurance products overseas. AEGON Direct Marketing Services Mexico, S.A. de C.V. Mexico 100% AEGON DMS Holding B.V. Provide management advisory and technical consultancy services. Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business AEGON Direct Marketing Services Mexico Servicios, S.A. de C.V. Mexico 100% AEGON DMS Holding B.V. Provide marketing, trading, telemarketing and advertising services in favor of any third party, particularly in favor of insurance and reinsurance companies. AEGON Direct Marketing Services, Inc. Taiwan 100% AEGON DMS Holding B.V. Authorized business:Enterprise management consultancy, credit investigation services, to engage in business not prohibited or restricted under any law of R.O.C., except business requiring special permission of government AEGON Direct Marketing Services (Thailand) Ltd. Thailand 97%Transamerica International Direct Marketing Consultants, LLC; remaining 3% held by various AEGON employees Marketing of insurance products in Thailand AEGON Financial Services Group, Inc. Minnesota 100% Transamerica Life Insurance Company Marketing AEGON Fund Management Inc. Canada 100% AEGON Asset Management (Canada) B.V. Mutual fund manager AEGON Funding Company, LLC. Delaware 100% AEGON USA, LLC Issue debt securities-net proceeds used to make loans to affiliates AEGON Institutional Markets, Inc. Delaware 100% Commonwealth General Corporation Provider of investment, marketing and administrative services to insurance companies AEGON Life Insurance Agency Inc. Taiwan 100% AEGON Direct Marketing Services, Inc.(Taiwan Domiciled) Life insurance AEGON Managed Enhanced Cash, LLC Delaware Members:Transamerica Life Insurance Company(91.4675%) ; Monumental Life Insurance Company (8.5325%) Investment vehicle for securities lending cash collateral AEGON Management Company Indiana 100% AEGON U.S. Holding Corporation Holding company AEGON N.V. Netherlands 22.446% of Vereniging AEGON Netherlands Membership Association Holding company AEGON Stable Value Solutions Inc. Delaware 100% Commonwealth General Corporation Principle Business:Provides management services to the stable value division of AEGON insurers who issue synthetic GIC contracts. AEGON Structured Settlements, Inc. Kentucky 100% Commonwealth General Corporation Administers structured settlements of plaintiff’s physical injury claims against property and casualty insurance companies AEGON U.S. Holding Corporation Delaware 100% Transamerica Corporation Holding company AEGON USA Asset Management Holding, LLC Iowa 100% AUSA Holding Company Holding company AEGON USA Investment Management, LLC Iowa 100% AEGON USA Asset Management Holding, LLC Investment advisor AEGON USA Real Estate Services, Inc. Delaware 100% AEGON USA Realty Advisors, Inc. Real estate and mortgage holding company AEGON USA Realty Advisors, LLC Iowa Sole Member - AEGON USA Asset Management Holding, LLC Administrative and investment services AEGON USA Realty Advisors of California, Inc. Iowa 100% AEGON USA Realty Advisors, Inc. Investments Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business AEGON USA Travel and Conference Services LLC Iowa 100% Money Services, Inc. Travel and conference services AEGON USA, LLC Iowa 100% AEGON U.S. Holding Corporation Holding company AFSG Securities Corporation Pennsylvania 100% Commonwealth General Corporation Inactive ALH Properties Eight LLC Delaware 100% FGH USA LLC Real estate ALH Properties Eleven LLC Delaware 100% FGH USA LLC Real estate ALH Properties Four LLC Delaware 100% FGH USA LLC Real estate ALH Properties Nine LLC Delaware 100% FGH USA LLC Real estate ALH Properties Seven LLC Delaware 100% FGH USA LLC Real estate ALH Properties Seventeen LLC Delaware 100% FGH USA LLC Real estate ALH Properties Sixteen LLC Delaware 100% FGH USA LLC Real estate ALH Properties Ten LLC Delaware 100% FGH USA LLC Real estate ALH Properties Twelve LLC Delaware 100% FGH USA LLC Real estate ALH Properties Two LLC Delaware 100% FGH USA LLC Real estate American Bond Services LLC Iowa 100% Transamerica Life Insurance Company (sole member) Limited liability company ARC Reinsurance Corporation Hawaii 100% Transamerica Corporation Property & Casualty Insurance ARV Pacific Villas, A California Limited Partnership California General Partners - Transamerica Affordable Housing, Inc. (0.5%); Non-Affiliate of AEGON, Jamboree Housing Corp. (0.5%).Limited Partner:Transamerica Life Insurance Company (99%) Property Asia Business Consulting Company China 100% Asia Investments Holdings, Limited Provide various services upon request from Beijing Dafu Insurance Agency. Asia Investments Holdings, Limited Hong Kong 99% Transamerica Life Insurance Company Holding company AUSA Holding Company Maryland 100% AEGON USA, LLC Holding company AUSA Properties, Inc. Iowa 100% AUSA Holding Company Own, operate and manage real estate AUSACAN LP Canada General Partner - AUSA Holding Co. (1%); Limited Partner - AEGON USA, LLC(99%) Inter-company lending and general business AXA Equitable AgriFinance, LLC Delaware Members:AEGON USA Realty Advisors, LLC (50%); AXA Equitable Life Insurance Company, a non-affiliate of AEGON (50%) Agriculturally-based real estate advisory services Bay Area Community Investments I, LLC California 70%Transamerica Life Insurance Company; 30% Monumental Life Insurance Company Investments in low income housing tax credit properties Bay State Community Investments I, LLC Delaware 100% Monumental Life Insurance Company Investments in low income housing tax credit properties Bay State Community Investments II, LLC Delaware 100% Monumental Life Insurance Company Investments in low income housing tax credit properties Beijing Dafu Insurance Agency Co. Ltd. Peoples Republic of China 10% owned by WFG China Holdings, Inc.; 90% owned by private individual (non-AEGON associated) Insurance Agency Canadian Premier Holdings Ltd. Canada 100% AEGON DMS Holding B.V. Holding company Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Canadian Premier Life Insurance Company Canada 100% Canadian Premier Holdings Ltd. Insurance company CBC Insurance Revenue Securitization, LLC Delaware 100% Clark Consulting, LLC Special purpose Chicago Community Housing Fund I, LLC Delaware 100% Transamerica Life Insurance Company Investments Clark/Bardes (Bermuda) Ltd. Bermuda 100% Clark Consulting, LLC Insurance agency Clark, LLC Delaware Sole Member - Diverisified Investment Advisors, Inc. Holding company Clark Consulting, LLC Delaware 100% Clark, LLC Financial consulting firm Clark Investment Strategies, inc. Delaware 100% Clark Consulting, LLC Registered investment advisor Clark Securities, Inc. California 100% Clark Consulting, LLC Broker-Dealer Commonwealth General Corporation Delaware 100% AEGONUSA, LLC Holding company Consumer Membership Services Canada Inc. Canada 100% Canadian Premier Holdings Ltd. Marketing of credit card protection membership services in Canada Cornerstone International Holdings Ltd. UK 100% AEGON DMS Holding B.V. Holding company CRG Insurance Agency, Inc. California 100% Clark Consulting, Inc. Insurance agency Creditor Resources, Inc. Michigan 100% AUSA Holding Co. Credit insurance CRI Canada Inc. Canada 100% Creditor Resources, Inc. Holding company CRI Solutions Inc. Maryland 100% Creditor Resources, Inc. Sales of reinsurance and credit insurance Cupples State LIHTC Investors, LLC Delaware 100% Garnet LIHTC Fund VIII, LLC Investments Diversified Actuarial Services, Inc. Massachusetts 100% Diversified Investment Advisors, Inc. Employee benefit and actuarial consulting Diversified Investors Securities Corp. Delaware 100% Diversified Investment Advisors, Inc. Broker-Dealer Diversified Retirement Corporation Delaware 100% AUSA Holding Company Registered investment advisor Erfahrungsschatz GmbH Germany 100% Cornerstone International Holdings, Ltd. Marketing/membership FD TLIC, LLC New York 100% Transamerica Life Insurance Company Broadway production FD TLIC Ltd. United Kingdom 100% FD TLIC, LLC Theatre production FGH Realty Credit LLC Delaware 100% FGH USA, LLC Real estate FGH USA LLC Delaware 100% RCC North America LLC Real estate FGP 90 West Street LLC Delaware 100% FGH USA LLC Real estate FGP West Mezzanine LLC Delaware 100% FGH USA LLC Real estate FGP West Street LLC Delaware 100% FGP West Mezzanine LLC Real estate FGP West Street Two LLC Delaware 100% FGH USA LLC Real estate Fifth FGP LLC Delaware 100% FGH USA LLC Real estate Financial Planning Services, Inc. District of Columbia 100% Commonwealth General Corporation Special-purpose subsidiary First FGP LLC Delaware 100% FGH USA LLC Real estate Fourth & Market Funding, LLC Delaware Commonwealth General Corporation owns 0% participating percentage, but is Managing Member.Ownership:99% Monumental Life Insurance Company and 1% Garnet Assurance Corporation II Inactive Fourth FGP LLC Delaware 100% FGH USA LLC Real estate Garnet Assurance Corporation Kentucky 100%Transamerica Life Insurance Company Investments Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Garnet Assurance Corporation II Iowa 100% Commonwealth General Corporation Business investments Garnet Assurance Corporation III Iowa 100% Transamerica Life Insurance Company Business investments Garnet Community Investments, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments II, LLC Delaware 100% Monumental Life Insurance Company Securities Garnet Community Investments III, LLC Delaware 100%Transamerica Life Insurance Company Business investments Garnet Community Investments IV, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments V, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments VI, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments VII, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments VIII, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments IX, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments X, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments XI, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments XII, LLC Delaware 100% Monumental Life Insurance Company Investments Garnet Community Investments XVIII, LLC Delaware 100% Transamerica Life Insurance Company Investments Garnet Community Investments XX, LLC Delaware Sole Member - Transamerica Life Insurance Company Investments Garnet Community Investments XXIV, LLC Delaware Sole Member - Transamerica Life Insurance Company Real estate investments Garnet Community Investments XXV, LLC Delaware Sole Member - Transamerica Life Insurance Company Investments Garnet Community Investment XXVI, LLC Delaware 100% Transamerica Life Insurance Company Investments Garnet Community Investments XXVII, LLC Delaware Sole Member - Transamerica Life Insurance Company Investments Garnet Community Investment XXVIII, LLC Delaware Sole Member - Transamerica Life Insurance Company Investments Garnet Community Investments XXIX, LLC Delaware Sole Member - Transamerica Life Insurance Company Investments Garnet Community Investments XXX, LLC Delaware Sole Member - Transamerica Life Insurance Company Investments Garnet Community Investments XXXI, LLC Delaware Sole Member - Transamerica Life Insurance Company Investments Garnet LIHTC Fund II, LLC Delaware Members:Garnet Community Investments II, LLC (0.01%); Metropolitan Life Insurance Company, a non-AEGON affiliate (99.99%) Investments Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Garnet LIHTC Fund III, LLC Delaware Members:Garnet Community Investments III, LLC (0.01%); Jefferson-Pilot Life Insurance Company, a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund IV, LLC Delaware Members:Garnet Community Investments IV, LLC (0.01%); Goldenrod Asset Management, Inc., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund V, LLC Delaware Members:Garnet Community Investments V, LLC (0.01%); Lease Plan North America, Inc., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund VI, LLC Delaware Members:Garnet Community Investments VI, LLC (0.01%); Pydna Corporation, a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund VII, LLC Delaware Members:Garnet Community Investments VII, LLC (0.01%); J.P. Morgan Chase Bank, N.A., a non-AEGON affiliate(99.99%) Investments Garnet LIHTC Fund VIII, LLC Delaware Members:Garnet Community Investments VIII, LLC (0.01%); J.P. Morgan Chase Bank, N.A., a non-AEGON affiliate(99.99%) Investments Garnet LIHTC Fund IX, LLC Delaware Members:Garnet Community Investments IX, LLC (0.01%); Bank of America, N.A., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund X, LLC Delaware Members:Garnet Community Investments X, LLC (0.01%); Goldenrod Asset Management, a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XI, LLC Delaware Members:Garnet Community Investments XI, LLC (0.01%); NorLease, Inc., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XII, LLC Delaware Garnet Community Investments XII, LLC (.01%); and the following non-AEGON affiliates: Bank of America, N.A.( 73.39%); J.P. Morgan Chase Bank, N.A. (13.30%); NorLease, Inc. (13.30%) Investments Garnet LIHTC Fund XII-A, LLC Delaware Garnet Community Investments XII, LLC (0.01%); Bank of America, N.A., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XII-B, LLC Delaware Garnet Community Investments XII, LLC (0.01%); J.P. Morgan Chase Bank, N.A., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XII-C, LLC Delaware Garnet Community Investments XII, LLC (.01%); NorLease, Inc., a non-AEGON affiliate (99.99%) Investments Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Garnet LIHTC Fund XIII, LLC Delaware Garnet Community Investments XII, LLC (.01%); and the following non-AEGON affiliates: Bank of America, N.A.( 73.39%); J.P. Morgan Chase Bank, N.A. (13.30%); NorLease, Inc. (13.30%) Investments Garnet LIHTC Fund XIII-A, LLC Delaware Garnet Community Investments XII, LLC (.01%); J.P. Morgan Chase Bank, N.A., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XIII-B, LLC Delaware Garnet Community Investments XII, LLC (.01%); Norlease, Inc., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XIV, LLC Delaware 0.01% Garnet Community Investments, LLC; 49.995% Wells Fargo Bank, N.A.; and 49.995% Goldenrod Asset Management, Inc. Investments Garnet LIHTC Fund XV, LLC Delaware Members:Garnet Community Investments, LLC (0.01%); Bank of America, N.A., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XVI, LLC Delaware Members:Garnet Community Investments, LLC (0.01%); FNBC Leasing Corporation, a non-AEGON entity (99.99%) Investments Garnet LIHTC Fund XVII, LLC Delaware Members: Garnet Community Investments, LLC (0.01%); I NG USA Annuity and Life Insurance company, a non-affiliate of AEGON (12.999%), andReliaStar Life InsuranceCompany,a non-affiliate of AEGON (86.991%). Investments Garnet LIHTC Fund XVIII, LLC Delaware Members:Garnet Community Investments XVIII, LLC (0.01%); Verizon Capital Corp., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XIX, LLC Delaware Members:Garnet Community Investments, LLC (0.01%); Bank of America, N.A., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XX, LLC Delaware Sole Member - Garnet Community Investments XX, LLC Investments Garnet LIHTC Fund XXI, LLC Delaware 100% Garnet Community Investments, LLC Investments Garnet LIHTC Fund XXII, LLC Delaware Members:Garnet Community Investments, LLC (0.01%); Norlease, Inc., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XXIII, LLC Delaware Members:Garnet Community Investments, LLC (0.01%); Idacorp Financial Services, Inc., a non-AEGON affiliate (99.99%) Investments Garnet LIHTC Fund XXIV, LLC Delaware 100% Garnet Community Investments XXVI, LLC Investments Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Garnet LIHTC Fund XXV, LLC Delaware Members:Garnet Community Investment XXV, LLC (0.01%); Garnet LIHTC Fund XXVIII LLC (1%);non-affiliates of AEGON: Mt. Hamilton Fund, LLC (97.99%); Google Affordable Housing I LLC (1%) Investments Garnet LIHTC Fund XXVI, LLC Delaware Members:Garnet Community Investments XXVI, LLC (0.01%); American Income Life Insurance Company, a non-affiliate of AEGON (99.99%) Investments Garnet LIHTC Fund XXVII, LLC Delaware Members:Garnet Community Investments XXVII, LLC (0.01%); Transamerica Life Insurance Company (16.7045%); non-affiliates of AEGON:Aetna Life Insurance Company (30.2856%); New York Life Insurance Company (22.7142%); ProAssurance Casualty Company (3.6343%); ProAssurance Indemnity Company (8.4800%); State Street Brank and Trust Company (18.1714%) Investments Garnet LIHTC Fund XXVIII, LLC Delaware Members:Garnet Community Investments XXVIII LLC (0.01%); non-affiliates of AEGON:USAA Casualty Insurance Company (17.998%); USAA General Indemnity Company (19.998%); USAA Life Insurance Company (3.999%); United Services Automobile Association (57.994%) Real estate investments Garnet LIHTC Fund XXIX, LLC Delaware Members:Garnet Community Investments XXIX, LLC (.01%); non-affiliate of AEGON:Bank of America, N.A. (99.99%) Investments Garnet LIHTC Fund XXX, LLC Delaware Managing Member - Garnet Community Investments XXX, LLC Investments Garnet LIHTC Fund XXXI, LLC Delaware Members:Garnet Community Investments XXXI, LLC (0.1%); non-affiliates of AEGON:Thunderbolt Peak Fund, LLC (98.99%); Google Affordable Housing I, LLC (1%) Investments Global Preferred Re Limited Bermuda 100% AEGON USA, LLC Reinsurance Horizons Acquisition 5, LLC Florida Sole Member - PSL Acquisitions Operating, LLC Development company Horizons St. Lucie Development, LLC Florida Sole Member - PSL Acquisitions Operating, LLC Development company Innergy Lending, LLC Delaware 50% World Financial Group, Inc.; 50% ComUnity Lending, Inc.(non-AEGON entity) In the process of being dissolved Intersecurities Insurance Agency, Inc. California 100% Western Reserve Life Assurance Co. of Ohio Insurance agency Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Investment Advisors International, Inc. Delaware 100% AUSA Holding Company Investments Investors Warranty of America, Inc. Iowa 100% AUSA Holding Co. Leases business equipment IWA Commercial Venture, LLC Georgia Sole Member - Investors Waranty of America, Inc. Maintain property tax abatement Legacy General Insurance Company Canada 100% Canadian Premier Holdings Ltd. Insurance company Life Investors Alliance, LLC Delaware Sole Member - Transamerica Life Insurance Company Purchase, own, and hold the equity interest of other entities LIICA Holdings, LLC Delaware Sole Member:Transamerica Life Insurance Company To form and capitalize LIICA Re I, Inc. LIICA Re I, Inc. Vermont 100% LIICA Holdings, LLC Captive insurance company LIICA Re II, Inc. Vermont 100%Transamerica Life Insurance Company Captive insurance company Massachusetts Fidelity Trust Company Iowa 100% AUSA Holding Co. Trust company MLIC Re I, Inc. Vermont 100% Stonebridge Life Insurance Company Captive insurance company Money Services, Inc. Delaware 100% AUSA Holding Co. Provides financial counseling for employees and agents of affiliated companies Monumental Financial Services, Inc. Maryland 100% AEGON USA, LLC DBA in the State of West Viriginia for United Financial Services, Inc. Monumental General Administrators, Inc. Maryland 100% AUSA Holding Company Provides management services to unaffiliated third party administrator Monumental Life Insurance Company Iowa 87.72% Commonwealth General Corporation; 12.28% AEGON USA, LLC Insurance Company nVISION Financial, Inc. Iowa 100% AUSA Holding Company Special-purpose subsidiary NEF Investment Company California 100% Transamerica Life Insurance Company Real estate development New Markets Community Investment Fund, LLC Iowa 50% AEGON Institutional Markets, Inc.; 50% AEGON USA Realty Advisors, Inc. Community development entity Oncor Insurance Services, LLC Iowa Sole Member - Life Investors Financial Group, Inc. Direct sales of term life insurance Peoples Benefit Services, LLC Pennsylvania Sole Member - Stonebridge Life Insurance Company Special-purpose subsidiary Pine Falls Re, Inc. Vermont 100% Stonebridge Life Insurance Company Captive insurance company Primus Guaranty, Ltd. Bermuda Partners are:Transamerica Life Insurance Company (13.1%) and non-affiliates of AEGON:XL Capital, Ltd. (34.7%); CalPERS/PCO Corporate Partners Fund, LLC (13.0%); Radian Group (11.1%). The remaining 28.1% of stock is publicly owned. Provides protection from default risk of investment grade corporate and sovereign issues of financial obligations. Prisma Holdings, Inc. I Delaware 100% AEGON USA Asset Management Holding, LLC Holding company Prisma Holdings, Inc. II Delaware 100% AEGON USA Asset Management Holding, LLC Holding company Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business PSL Acquisitions, LLC Iowa Sole Member:Investors Warranty of America, Inc. Aquirer of Core Florida mortgage loans from Investors Warranty and holder of foreclosed read estate. PSL Acquisitions Operating, LLC Iowa Sole Member:Investors Warranty of America, Inc. Owner of Core subsidiary entities Pyramid Insurance Company, Ltd. Hawaii 100% Transamerica Corporation Property & Casualty Insurance RCC North America LLC Delaware 100% AEGON USA, LLC Real estate Real Estate Alternatives Portfolio 1 LLC Delaware Members:Transamerica Life Insurance Company (90.96%); Monumental Life Insurance Company (6.30%); Transamerica Financial Life Insurance Company (2.74%). Manager:AEGON USA Realty Advisors, Inc. Real estate alternatives investment Real Estate Alternatives Portfolio 2 LLC Delaware Members are:Transamerica Life Insurance Company (90.25%); Transamerica Financial Life Insurance Company (7.5%); Stonebridge Life Insurance Company (2.25%).Manager:AEGON USA Realty Advisors, Inc. Real estate alternatives investment Real Estate Alternatives Portfolio 3 LLC Delaware Members are:Transamerica Life Insurance Company (73.4%); Monumental Life Insurance Company (25.6%); Stonebridge Life Insurance Company (1%).Manager:AEGON USA Realty Advisors, Inc. Real estate alternatives investment Real Estate Alternatives Portfolio 3A, Inc. Delaware Members:Monumental Life Insurance Company (37%);Transamerica Financial Life Insurance Company (9.4%); Transamerica Life Insurance Company (52.6%); Stonebridge Life Insurance Company (1%) Real estate alternatives investment Real Estate Alternatives Portfolio 4 HR, LLC Delaware Members are:Transamerica Life Insurance Company (64%);Monumental Life Insurance Company (32%); Transamerica Financial Life Insurance Company (4%).Manager:AEGON USA Realty Advisors, Inc. Investment vehicle for alternative real estate investments that are established annually for our affiliated companies common investment Real Estate Alternatives Portfolio 4 MR, LLC Delaware Members are:Transamerica Life Insurance Company (64%);Monumental Life Insurance Company (32%); Transamerica Financial Life Insurance Company (4%).Manager:AEGON USA Realty Advisors, Inc. Investment vehicle for alternative real estate investments that are established annually for our affiliated companies common investment Realty Information Systems, Inc. Iowa 100% Transamerica Realty Services, LLC Information Systems for real estate investment management Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Retirement Project Oakmont California General Partner: Transamerica Oakmont Retirement Associates, a CA limited partnership; Transamerica Life Insurance Company (limited partner); and Oakmont Gardens, a CA limited partnership (non-AEGON entity limited partner).General Partner of Transamerica Oakmont Retirement Associates is Transamerica Oakmont Corporation. 100 units of limited partnership interests widely held by individual investors. Senior living apartment complex River Ridge Insurance Company Vermont 100% AEGON Management Company Captive insurance company Second FGP LLC Delaware 100% FGH USA LLC Real estate Selient Inc. Canada 100% Canadian Premier Holdings Ltd. Application service provider providing loan origination platforms to Canadian credit unions. Seventh FGP LLC Delaware 100% FGH USA LLC Real estate Short Hills Management Company New Jersey 100% AEGON U.S. Holding Corporation Holding company Southwest Equity Life Insurance Company Arizona Voting common stock is allocated 75% of total cumulative vote - AEGON USA,LLC. Participating Common stock (100% owned by non-AEGON shareholders) is allocated 25% of total cumulative vote. Insurance St. Lucie West Development Company, LLC Florida Sole Member - PSL Acquisitions Operating, LLC Development company Stonebridge Benefit Services, Inc. Delaware 100% Commonwealth General Corporation Health discount plan Stonebridge Casualty Insurance Company Ohio 100% AEGON USA, LLC Insurance company Stonebridge Group, Inc. Delaware 100% Commonwealth General Corporation General purpose corporation Stonebridge International Insurance Ltd. UK 100% Cornerstone International Holdings Ltd. General insurance company Stonebridge Life Insurance Company Vermont 100% Commonwealth General Corporation Insurance company Stonebridge Reinsurance Company Vermont 100% Stonebridge Life Insurance Company Captive insurance company TAH-MCD IV, LLC Iowa Sole Member - Transamerica Affordable Housing, Inc. Serve as the general partner for McDonald Corporate Tax Credit Fund IV Limited Partnership Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business TAH Pentagon Funds, LLC Iowa Sole Member - Transamerica Affordable Housing, Inc. Serve as a general partner in a lower-tier tax credit entity TAHP Fund 1, LLC Delaware Sole Member -Monumental Life Insurance Company Real estate investments TAHP Fund 2, LLC Delaware Sole Member - Garnet LIHTC Fund VIII, LLC Low incoming housing tax credit TAHP Fund VII, LLC Delaware Investor Member:Garnet LIHTC Fund XIX, LLC Real estatement investments TCF Asset Management Corporation Colorado 100% TCFC Asset Holdings, Inc. A depository for foreclosed real and personal property TCFC Air Holdings, Inc. Delaware 100% Transamerica Commercial Finance Corporation, I Holding company TCFC Asset Holdings, Inc. Delaware 100% Transamerica Commercial Finance Corporation, I Holding company The AEGON Trust Advisory Board:Mark W. Mullin, Alexander R. Wynaendts, and Craig D. Vermie Delaware AEGON International B.V. Voting Trust The RCC Group, Inc. Delaware 100% FGH USA LLC Real estate THH Acquisitions, LLC Iowa Sole Member - Investors Waranty of America, Inc. Acquirer of Core South Carolina mortgage loans from Investors Warranty of America, Inc. and holder of foreclosed real estate. TIHI Canada Holding, LLC Iowa Sole Member - Transamerica International Holdings, Inc. Holding company TIHI Mexico, S. de R.L. de C.V. Mexico 95% Transamerica International Holdings, Inc.; 5% Transamerica Life Insurance Company To render and receive all kind of administrative, accountant, mercantile and financial counsel and assistance to and from any other Mexican or foreign corporation, whether or not this company is a shareholder of them TLIC Riverwood Reinsurance, Inc. Iowa 100% Transamerica Life Insurance Company Limited purpose subsidiary life insurance company Tradition Development Company, LLC Florida Sole Member - PSL Acquisitions Operating, LLC Development company Tradition Irrigation Company, LLC Florida Sole Member - PSL Acquisitions Operating, LLC Irrigation company Transamerica Accounts Holding Corporation Delaware 100% TCFC Asset Holdings, Inc. Holding company Transamerica Advisors Life Insurance Company Arkansas 100% AEGON USA, LLC Insurance company Transamerica Advisors Life Insurance Company of New York New York 100% AEGON USA, LLC Insurance company Transamerica Affinity Marketing Corretora de Seguros Ltda. Brazil 749,000 quota shares owned by AEGON DMS Holding B.V.; 1 quota share owned by AEGON International B.V. Brokerage company Transamerica Affinity Services, Inc. Maryland 100% AEGON Direct Marketing Services, Inc. Marketing company Transamerica Affordable Housing, Inc. California 100% Transamerica Realty Services, LLC General partner LHTC Partnership Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Transamerica Agency Network, Inc. Iowa 100% AUSA Holding Company Special purpose subsidiary Transamerica Annuity Service Corporation New Mexico 100% Transamerica International Holdings, Inc. Performs services required for structured settlements Transamerica Asset Management, Inc. Florida Western Reserve Life Assurance Co. of Ohio owns 77%; AUSA Holding Co. owns 23%. Fund adviser Transamerica Aviation LLC Delaware 100% TCFC Air Holdings, Inc. Special purpose corporation Transamerica Capital, Inc. California 100% AUSA Holding Co. Broker/Dealer Transamerica Commercial Finance Corporation, I Delaware 100% Transamerica Finance Corporation Holding company Transamerica Consultora Y Servicios Limitada Chile 95% Transamerica Life Insurance Company; 5% Transamerica International Holdings, Inc. Special purpose limited liability corporation Transamerica Consumer Finance Holding Company Delaware 100% TCFC Asset Holdings, Inc. Consumer finance holding company Transamerica Corporation Delaware 100% The AEGON Trust Major interest in insurance and finance Transamerica Corporation Oregon 100% Transamerica Corporation Holding company Transamerica Direct Marketing Asia Pacific Pty Ltd. Australia 100% AEGON DMS Holding B.V. Holding company Transamerica Direct Marketing Consultants, LLC Maryland 51% Hugh J. McAdorey; 49% AEGON Direct Marketing Services, Inc. Provide consulting services ancillary to the marketing of insurance products overseas. Transamerica Direct Marketing Consultants Private Limited India 100% AEGON DMS Holding B.V. Marketing consultant Transamerica Distribution Finance - Overseas, Inc. Delaware 100% TCFC Asset Holdings, Inc. Commercial Finance Transamerica Finance Corporation Delaware 100% Transamerica Corporation Commercial & Consumer Lending & equipment leasing Transamerica Financial Advisors, Inc. Delaware 1,00 shares owned by AUSA Holding Company; 209 shares owned by Transamerica International Holdings, Inc. Broker/Dealer Transamerica Financial Life Insurance Company New York 87.40% AEGON USA, LLC; 12.60% Transamerica Life Insurance Company Insurance Transamerica Fund Services, Inc. Florida Western Reserve Life Assurance Co. of Ohio owns 44%; AUSA Holding Company owns 56% Mutual fund Transamerica Funding LP U.K. 99% Transamerica Leasing Holdings, Inc.; 1% Transamerica Commercial Finance Corporation, I Intermodal leasing Transamerica Home Loan California 100% Transamerica Consumer Finance Holding Company Consumer mortgages Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Transamerica Insurance Marketing Asia Pacific Pty Ltd. Australia 100% Transamerica Direct Marketing Asia Pacific Pty Ltd. Insurance intermediary Transamerica International Direct Marketing Consultants, LLC Maryland 51% Hugh J. McAdorey; 49% AEGON Direct Marketing Services, Inc. Provide consulting services ancillary to the marketing of insurance products overseas. Transamerica International Holdings, Inc. Delaware 100% AEGON USA, LLC Holding company Transamerica International RE (Bermuda) Ltd. Bermuda 100% AEGON USA, LLC Reinsurance Transamerica International Re Escritório de Representação no Brasil Ltd Brazil 95% Transamerica International Re(Bermuda) Ltd.; 5% Transamerica International Holdings, Inc. Insurance and reinsurance consulting Transamerica Investment Management, LLC Delaware Sole Member - AEGON USA Asset Management Holding, LLC Investment advisor Transamerica Leasing Holdings, Inc. Delaware 100% Transamerica Finance Corporation Holding company Transamerica Life (Bermuda) Ltd. Bermuda 100% TransamericaLife Insurance Company Long-term life insurer in Bermuda - - will primarily write fixed universal life and term insurance Transamerica Life Canada Canada 100% AEGON Canada ULC Life insurance company Transamerica Life Insurance Company Iowa 676,190 shares Common Stock owned by Transamerica International Holdings, Inc.; 86,590 shares of Preferred Stock owned by Transamerica Corporation;30,564 shares of Preferred Stock owned by AEGON USA, LLC Insurance Transamerica Minerals Company California 100% Transamerica Realty Services, LLC Owner and lessor of oil and gas properties Transamerica Oakmont Corporation California 100% Transamerica International Holdings, Inc. General partner retirement properties Transamerica Oakmont Retirement Associates California General Partner is Transamerica Oakmont Corporation. 100 units of limited partnership interests widely held by individual investors. Senior living apartments Transamerica Pacific Insurance Company, Ltd. Hawaii 26,000 shares common stock owned by Commonwealth General Corporation; 1,000 shares of common stock owned by Transamerica International Holdings, Inc. Life insurance Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business Transamerica Pyramid Properties LLC Iowa 100% Monumental Life Insurance Company Realty limited liability company Transamerica Realty Investment Properties LLC Delaware 100% Monumental Life Insurance Company Realty limited liability company Transamerica Realty Services, LLC Delaware AUSA Holding Company - sole Member Real estate investments Transamerica Resources, Inc. Maryland 100% Monumental General Administrators, Inc. Provides actuarial consulting services Transamerica Retirement Management, Inc. Minnesota 100% AEGON Financial Services Group, Inc. Life Insurance and underwriting services Transamerica Retirement Services Corp. Ohio 100% AUSA Holding Company Record keeping Transamerica Small Business Capital, Inc. Delaware 100% TCFC Asset Holdings, Inc. Holding company Transamerica Trailer Leasing Sp. Z.O.O. Poland 100% Transamerica Leasing Holdings, Inc. Leasing Transamerica Vendor Financial Services Corporation Delaware 100% TCFCAsset Holdings, Inc. Provides commercial leasing United Financial Services, Inc. Maryland 100% AEGON USA,LLC General agency Universal Benefits, LLC Iowa 100% AUSA Holding Co. Third party administrator Western Reserve Life Assurance Co. of Ohio Ohio 100% AEGON USA, LLC Insurance WFG China Holdings, Inc. Delaware 100% World Financial Group, Inc. Hold interest in Insurance Agency located in Peoples Republic of China WFG Insurance Agency of Puerto Rico, Inc. Puerto Rico 100% World Financial Group Insurance Agency, Inc. Insurance agency WFG Properties Holdings, LLC Georgia 100% World Financial Group, Inc. Marketing WFG Property & Casualty Insurance Agency of Nevada, Inc. Nevada 100% WFG Property & Casualty Insurance Agency, Inc. Insurance agency WFG Property & Casualty Insurance Agency, Inc. Georgia 100% World Financial Group Insurance Agency, Inc. Insurance agency WFG Reinsurance Limited Bermuda 51% owned by World Financial Group, Inc; remaining 49% is annually offered to independent contractors associated with WFG Reinsurance Ltd. Reinsurance WFG Securities of Canada, Inc. Canada 100% World Financial Group Holding Company of Canada, Inc. Mutual fund dealer World Financial Group Holding Company of Canada Inc. Canada 100% Transamerica International Holdings, Inc. Holding company World Financial Group, Inc. Delaware 100% AEGON Asset Management Services, Inc. Marketing World Financial Group Insurance Agency of Canada Inc. Ontario 50% World Financial Group Holding Co. of Canada Inc.; 50% World Financial Group Subholding Co. of Canada Inc. Insurance agency World Financial Group Insurance Agency of Hawaii, Inc. Hawaii 100% World Financial Group Insurance Agency, Inc. Insurance agency World Financial Group Insurance Agency of Massachusetts, Inc. Massachusetts 100% World Financial Group Insurance Agency, Inc. Insurance agency World Financial Group Insurance Agency of Wyoming, Inc. Wyoming 100% World Financial Group Insurance Agency, Inc. Insurance agency Name Jurisdiction of Incorporation Percent of Voting Securities Owned Business World Financial Group Insurance Agency, Inc. California 100% Western Reserve Life Assurance Co. of Ohio Insurance agency World Financial Group Subholding Company of Canada Inc. Canada 100% World Financial Group Holding Company of Canada, Inc. Holding company World Group Securities, Inc. Delaware 100% AEGON Asset Management Services, Inc. Broker-dealer Yarra Rapids, LLC Delaware Yarra Rapids Management, LLC is the non-owner Manager Real estate investments Yarra Rapids Management, LLC Delaware AEGON USA Realty Advisors, LLC is non-owner Manager; no ownership interests at this time. Company organized for the intention of real estate investments but no business at this time Zahorik Company, Inc. California 100% AUSA Holding Co. Inactive Zero Beta Fund, LLC Delaware Members are:Transamerica Life Insurance Company (74.0181%);Monumental Life Insurance Company (23.6720%); Transamerica Financial Life Insurance Company (2.3097%).Manager:AEGON USA Investment Management LLC Aggregating vehicle formed to hold various fund investments. Item 29.Indemnification Provisions exist under the Ohio General Corporation Law, the Second Amended Articles of Incorporation of Western Reserve and the Amended Code of Regulations of Western Reserve whereby Western Reserve may indemnify certain persons against certain payments incurred by such persons.The following excerpts contain the substance of these provisions. Ohio General Corporation Law Section 1701.13 Authority of corporation. (E)(1)A corporation may indemnify or agree to indemnify any person who was or is a party or is threatened to be made a party, to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, or agent of another corporation (including a subsidiary of this corporation), domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful.The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendre or its equivalent, shall not, of itself create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and with respect to any criminal action or proceeding, he had reasonable cause to believe that his conduct was unlawful. (2)A corporation may indemnify or agree to indemnify any person who was or is a party, or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, or agent of another corporation, domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise, against expenses, including attorneys' fees, actually and reasonably incurred by him in connection with the defense or settlement of such action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification shall be made in respect of any of the following: (a)Any claim, issue, or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless, and only to the extent that the court of common pleas, or the court in which such action or suit was brought determines upon application that, despite the adjudication of liability, but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the court of common pleas or such other court shall deem proper; (b)Any action or suit in which the only liability asserted against a director is pursuant to section 1701.95 of the Revised Code. (3)To the extent that a director, trustee, officer, employee, or agent has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in divisions (E)(1) and (2) of this section, or in defense of any claim, issue, or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith. (4)Any indemnification under divisions (E)(1) and (2) of this section, unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, trustee, officer, employee, or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in divisions (E)(1) and (2) of this section. Such determination shall be made as follows: (a)By a majority vote of a quorum consisting of directors of the indemnifying corporation who were not and are not parties to or threatened with any such action, suit, or proceeding; (b)If the quorum described in division (E)(4)(a) of this section is not obtainable or if a majority vote of a quorum of disinterested directors so directs, in a written opinion by independent legal counsel other than an attorney, or a firm having associated with it an attorney, who has been retained by or who has performed services for the corporation, or any person to be indemnified within the past five years; (c)By the shareholders; (d)By the court of common pleas or the court in which such action, suit, or proceeding was brought. Any determination made by the disinterested directors under division (E)(4)(a) or by independent legal counsel under division (E)(4)(b) of this section shall be promptly communicated to the person who threatened or brought the action or suit by or in the right of the corporation under division (E)(2) of this section, and within ten days after receipt of such notification, such person shall have the right to petition the court of common pleas or the court in which such action or suit was brought to review the reasonableness of such determination. (5)(a)Unless at the time of a director's act or omission that is the subject of an action, suit or proceeding referred to in divisions (E)(1) and (2) of this section, the articles or the regulations of a corporation state by specific reference to this division that the provisions of this division do not apply to the corporation and unless the only liability asserted against a director in an action, suit, or proceeding referred to in divisions (E)(1) and (2) of this section is pursuant to section 1701.95 of the Revised Code, expenses, including attorney's fees, incurred by a director in defending the action, suit, or proceeding shall be paid by the corporation as they are incurred, in advance of the final disposition of the action, suit, or proceeding upon receipt of an undertaking by or on behalf of the director in which he agrees to do both of the following: (i)Repay such amount if it is proved by clear and convincing evidence in a court of competent jurisdiction that his action or failure to act involved an act or omission undertaken with deliberate intent to cause injury to the corporation or undertaken with reckless disregard for the best interests of the corporation; (ii)Reasonably cooperate with the corporation concerning the action, suit, or proceeding. (b)Expenses, including attorneys' fees incurred by a director, trustee, officer, employee, or agent in defending any action, suit, or proceeding referred to in divisions (E)(1) and (2) of this section, may be paid by the corporation as they are incurred, in advance of the final disposition of the action, suit, or proceeding as authorized by the directors in the specific case upon receipt of an undertaking by or on behalf of the director, trustee, officer, employee, or agent to repay such amount, if it ultimately is determined that he is entitled to be indemnified by the corporation. (6)The indemnification authorized by this section shall not be exclusive of, and shall be in addition to,any other rights granted to those seeking indemnification under the articles or the regulations or any agreement, vote of shareholders or disinterested directors, or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, trustee, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of such a person. (7)A corporation may purchase and maintain insurance or furnish similar protection, including but not limited to trust funds, letters of credit, or self-insurance on behalf of or for any person who is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, or agent of another corporation,domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under this section.Insurance may be purchased from or maintained with a person in which the corporation has a financial interest. (8)The authority of a corporation to indemnify persons pursuant to divisions (E)(1) and (2) of this section does not limit the payment of expenses as they are incurred, indemnification, insurance, or other protection that may be provided pursuant to divisions (E)(5), (6), and (7) of this section.Divisions (E)(1) and (2) of this section do not create any obligation to repay or return payments made by the corporation pursuant to divisions (E)(5), (6), or (7). (9)As used in this division, references to "corporation" include all constituent corporations in a consolidation or merger and the new or surviving corporation, so that any person who is or was a director, officer, employee, or agent of such a constituent corporation, or is or was serving at the request of such constituent corporation as a director, trustee, officer, employee or agent of another corporation,domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise, shall stand in the same position under this section with respect to the new or surviving corporation as he would if he had served the new or surviving corporation in the same capacity. Second Amended Articles of Incorporation of Western Reserve ARTICLE EIGHTH EIGHTH:(1)The corporation may indemnify or agree to indemnify any person who was or is a party or is threatened to be made a party, to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the corporation, by reason of the fact that he is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, or agent of another corporation (including a subsidiary of this corporation), domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful.The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendre or its equivalent, shall not, of itself create a presumption that the person did not act in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and with respect to any criminal action or proceeding, he had reasonable cause to believe that his conduct was unlawful. (2)The corporation may indemnify or agree to indemnify any person who was or is a party, or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, or agent of another corporation (including a subsidiary of this corporation), domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise against expenses, including attorneys' fees, actually and reasonably incurred by him in connection with the defense or settlement of such action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification shall be made in respect of any claim, issue, or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless, and only to the extent that the court of common pleas, or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability, but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the court of common pleas or such other court shall deem proper. (3)To the extent that a director, trustee, officer, employee, or agent has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in sections (1) and (2) of this article, or in defense of any claim, issue, or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith. (4)Any indemnification under sections (1) and (2) of this article, unless ordered by a court, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, trustee, officer, employee, or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in sections (1) and (2) of this article.Such determination shall be made (a) by a majority vote of a quorum consisting of directors of the indemnifying corporation who were not and are not parties to or threatened with any such action, suit, or proceeding, or (b) if such a quorum is not obtainable or if a majority vote of a quorum of disinterested directors so directs, in a written opinion by independent legal counsel other than an attorney, or a firm having associated with it an attorney, who has been retained by or who has performed services for the corporation, or any person to be indemnified within the past five years, or (c) by the shareholders, or (d) by the court of common pleas or the court in which such action, suit, or proceeding was brought.Any determination made by the disinterested directors under section (4)(a) or by independent legal counsel under section (4)(b) of this article shall be promptly communicated to the person who threatened or brought the action or suit by or in the right of the corporation under section (2) of this article, and within ten days after receipt of such notification, such person shall have the right to petition the court of common pleas or the court in which such action or suit was brought to review the reasonableness of such determination. (5)Expenses, including attorneys' fees incurred in defending any action, suit, or proceeding referred to in sections (1) and (2) of this article, may be paid by the corporation in advance of the final disposition of such action, suit, or proceeding as authorized by the directors in the specific case upon receipt of a written undertaking by or on behalf of the director, trustee, officer, employee, or agent to repay such amount, unless it shall ultimately be determined that he is entitled to be indemnified by the corporation as authorized in this article.If a majority vote of a quorum of disinterested directors so directs by resolution, said written undertaking need not be submitted to the corporation.Such a determination that a written undertaking need not be submitted to the corporation shall in no way affect the entitlement of indemnification as authorized by this article. (6)The indemnification provided by this article shall not be deemed exclusive of any other rights to which those seeking indemnification may be entitled under the articles or the regulations or any agreement, vote of shareholders or disinterested directors, or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, trustee, officer, employee, or agent and shall inure to the benefit of the heirs, executors, and administrators of such a person. (7)The Corporation may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, trustee, officer, employee, or agent of another corporation (including a subsidiary of this corporation), domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise against any liability asserted against him and incurred by him in any such capacity or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under this section. (8)As used in this section, references to "the corporation" include all constituent corporations in a consolidation or merger and the new or surviving corporation, so that any person who is or was a director, officer, employee, or agent of such a constituent corporation, or is or was serving at the request of such constituent corporation as a director, trustee, officer, employee or agent of another corporation (including a subsidiary of this corporation), domestic or foreign, nonprofit or for profit, partnership, joint venture, trust, or other enterprise shall stand in the same position under this article with respect to the new or surviving corporation as he would if he had served the new or surviving corporation in the same capacity. (9)The foregoing provisions of this article do not apply to any proceeding against any trustee, investment manager or other fiduciary of an employee benefit plan in such person's capacity as such, even though such person may also be an agent of this corporation.The corporation may indemnify such named fiduciaries of its employee benefit plans against all costs and expenses, judgments, fines, settlements or other amounts actually and reasonably incurred by or imposed upon said named fiduciary in connection with or arising out of any claim, demand, action, suit or proceeding in which the named fiduciary may be made a party by reason of being or having been a named fiduciary, to the same extent it indemnifies an agent of the corporation.To the extent that the corporation does not have the direct legal power to indemnify, the corporation may contract with the named fiduciaries of its employee benefit plans to indemnify them to the same extent as noted above.The corporation may purchase and maintain insurance on behalf of such named fiduciary covering any liability to the same extent that it contracts to indemnify. Amended Code of Regulations of Western Reserve ARTICLE V Indemnification of Directors and Officers Each Director, officer and member of a committee of this Corporation, and any person who may have served at the request of this Corporation as a Director, officer or member of a committee of any other corporation in which this Corporation owns shares of capital stock or of which this Corporation is a creditor (and his heirs, executors and administrators) shall be indemnified by the Corporation against all expenses, costs, judgments, decrees, fines or penalties as provided by, and to the extent allowed by, Article Eighth of the Corporation's Articles of Incorporation, as amended. Rule 484 Undertaking Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers, and controlling persons of Western Reserve pursuant to the foregoing provisions or otherwise, Western Reserve has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by Western Reserve of expenses incurred or paid by a director, officer or controlling person of Western Reserve in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, Western Reserve will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 30. Principal Underwriter (a) Transamerica Capital, Inc. serves as the principal underwriter for: Transamerica Capital, Inc. serves as the principal underwriter for the Retirement Builder Variable Annuity Account, Separate Account VA A, Separate Account VA B, Separate Account VA C, Separate Account VA D, Separate Account VA E, Separate Account VA F, Separate Account VA I, Separate Account VA J, Separate Account VA K, Separate Account VA L, Separate Account VA M, Separate Account VA P, Separate Account VA Q, Separate Account VA R, Separate Account VA S, Separate Account VA W, Separate Account VA X, Separate Account VA Y; Separate Account VA EE, Separate Account VA FF, Separate Account VA HH, Separate Account VA-1, Separate Account VA-2L, Separate Account VA-5, Separate Account VA-6, Separate Account VA-7, Separate Account VA-8, Separate Account Fund B, Separate Account Fund C, Transamerica Corporate Separate Account Sixteen, Transamerica Separate Account R3, Separate Account VL, Separate Account VUL-1; Separate Account VUL-2, Separate Account VUL-3, Separate Account VUL-4, Separate Account VUL-5, Separate Account VUL-6, Separate Account VUL A, and Variable Life Account A. These accounts are separate accounts of Transamerica Life Insurance Company. Transamerica Capital, Inc. serves as principal underwriter for Separate Account VA N, Separate Account VA BNY, Separate Account VA HNY, Separate Account VA PP, Separate Account VA QNY, Separate Account VA QQ, Separate Account VA WNY, Separate Account VA YNY, TFLIC Separate Account VNY, Separate Account VA-2LNY, TFLIC Separate Account C, Separate Account VA-5NLNY, Separate Account VA-6NY, TFLIC Series Annuity Account and TFLIC Series Life Account.These accounts are separate accounts of Transamerica Financial Life Insurance Company. Transamerica Capital, Inc. serves as principal underwriter for Separate Account VA U, Separate Account VA V, Separate Account VA AA, WRL Series Life Account, WRL Series Life Account G, WRL Series Life Corporate Account, WRL Series Annuity Account and WRL Series Annuity Account B.These accounts are separate accounts of Western Reserve Life Assurance Co. of Ohio. Transamerica Capital, Inc. also serves as principal underwriter for Separate Account VA BB, Separate Account VA CC and Separate Account VL E.This account is a separate account of Monumental Life Insurance Company. Transamerica Capital, Inc. also serves as principal underwriter for Merrill Lynch Life Variable Annuity Separate Account, Merrill Lynch Life Variable Annuity Separate Account A, Merrill Lynch Life Variable Annuity Separate Account B, Merrill Lynch Life Variable Annuity Separate Account C, Merrill Lynch Life Variable Annuity Separate Account D, Merrill Lynch Variable Life Separate Account, and Merrill Lynch Life Variable Life Separate Account II.These accounts are separate accounts of Transamerica Advisors Life Insurance Company. Transamerica Capital, Inc. also serves as principal underwriter for ML of New York Variable Annuity Separate Account, ML of New York Variable Annuity Separate Account A, ML of New York Variable Annuity Separate Account B, ML of New York Variable Annuity Separate Account C, ML of New York Variable Annuity Separate Account D, ML of New York Variable Life Separate Account, and ML of New York Variable Life Separate Account II.These accounts are separate accounts of Transamerica Advisors Life Insurance Company of New York. Transamerica Capital, Inc. also serves as principal underwriter for Transamerica Series Trust, Transamerica Funds and Transamerica Investors, Inc. (b) Directors and Officers of Transamerica Capital, Inc.: Name Principal Business Address Position and Offices with Underwriter Thomas A. Swank (1) Director Michael W. Brandsma (2) Director, President and Chief Financial Officer David W. Hopewell (1) Director David R. Paulsen (2) Director, Chief Executive Officer and Chief Sales Officer Blake S. Bostwick (2) Chief Marketing Officer and Chief Operations Officer Courtney John (2) Chief Compliance Officer and Vice President Erin K. Burke (1) Assistant Secretary Amy Angle (3) Assistant Vice President Elizabeth Belanger (4) Assistant Vice President Margaret A. Cullem-Fiore (5) Assistant Vice President Dennis P. Gallagher (5) Assistant Vice President Shelley A. Mossman (1) Assistant Vice President Christy Post-Rissin (5) Assistant Vice President Brenda L. Smith (5) Assistant Vice President Darin D. Smith (1) Assistant Vice President Lisa Wachendorf (1) Assistant Vice President Arthur D. Woods (5) Assistant Vice President Carrie N. Powicki (2) Secretary Karen R. Wright (3) Treasurer Karen D. Heburn (5) Vice President Wesley J. Hodgson (2) Vice President (1) 4333 Edgewood Road N.E., Cedar Rapids, IA52499-0001 (2) 4yracuse St, Suite 1100, Denver, CO80237-2719 (3) 100 Light Street, Floor B1, Baltimore, MD21202 (4) 440 Mamaroneck Avenue, Harrison, NY10528 (5) 570 Carillon Parkway, St. Petersburg, FL33716 (c) Compensation to Principal Underwriter: Name of Principal Underwriter Net Underwriting Discounts and Commissions (1) Compensation on Redemption Brokerage Commissions (1) Compensation Transamerica Capital, Inc. 0 17,156,676.150 0 (1) Fiscal Year 2011 * TCI passes through any commissions paid to it to the selling firms and does not retain any portion of such payments. Item 31.Location of Accounts and Records All accounts, books, or other documents required to be maintained by Section 31(a) of the 1940 Act and the rules promulgated thereunder are maintained by the Registrant through Western Reserve at 570 Carillon Parkway, St. Petersburg, Florida 33716, 4800 140th Avenue North, Clearwater, Florida 33762 or 12855 Starkey Road, Largo, Florida 33773. Item 32.Management Services Not Applicable Item 33.Fee Representation Western Reserve hereby represents that the fees and charges deducted under the WRL Freedom Wealth Protector Policies, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by Western Reserve. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment company Act of 1940, the Registrant, WRL Series Life Account, certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 3 2 to its Registration Statement to be signed on its behalf by the undersigned,duly authorized, in the city of St. Petersburg, and State of Florida, on the 18th day of April, 2011. WRL SERIES LIFE ACCOUNT (Registrant) By: /s/ Brenda K. Clancy Brenda K. Clancy*/, Chairman of the Board and President of Western Reserve Life Assurance Co. of Ohio WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO (Depositor) By: /s/ Brenda K. Clancy Brenda K. Clancy*/Chairman of the Board and President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 3 2 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Darryl D. Button Darryl D. Button*/ Director and Executive Vice President April 1 9 , 201 2 /s/ Charles T. Boswell Charles T. Boswell */ Director and Chief Executive Officer April 1 9 , 201 2 /s/ Brenda K. Clancy Brenda K. Clancy */ Chairman of the Board and President April 1 9 , 201 2 /s/ Eric J. Martin Eric J. Martin */ Senior Vice President and Corporate Controller April 1 9 , 201 2 /s/ John R. Hunter John R. Hunter */ Director and Division Chief Operating Officer - Life & Protection April 1 9 , 201 2 /s/ Arthur C. Schneider Arthur C. Schneider */ Director, Senior Vice President and Chief Tax Officer April 1 9 , 201 2 */ /s/ Arthur D. Woods Signed by Arthur D. Woods, Esq. As Attorney in Fact pursuant to Powers of Attorney EXHIBIT INDEX ExhibitDescription No.of Exhibit 26(k)Opinion of Arthur D. Woods, Esq. as to the Legality of the Securities Being Registered 26(l) Opinion and Consent of Lorne Schinbein as to Actuarial Matters Pertaining to the Securities Being Registered 26(n)(i) Written Consent of Ernst & Young LLP 26(k) Opinion of Arthur D. Woods, Esq. as to the Legality of the Securities Being Registered INSERT OPINION 26(l) Opinion and Consent of Lorne Schinbein as to Actuarial Matters Pertaining to the Securities Being Registered INSERT OPINION 26(n)(i) Written Consent of Ernst & Young LLP INSERT CONSENT
